Exhibit 10.1

 

EXECUTION VERSION

 

 

 

GPMT 2019-FL2, LTD.,
as Issuer,

 

GPMT 2019-FL2 LLC,
as Co-Issuer,

 

GPMT SELLER LLC,
as Advancing Agent,

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Trustee,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Administrator

 

INDENTURE

 

Dated as of February 28, 2019

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

ARTICLE 1

 

 

 

 

 

 

 

DEFINITIONS

 

 

 

 

 

Section 1.1

 

Definitions

3

Section 1.2

 

Interest Calculation Convention

51

Section 1.3

 

Rounding Convention

51

 

 

 

 

 

 

ARTICLE 2

 

 

 

 

 

 

 

THE NOTES

 

 

 

 

 

Section 2.1

 

Forms Generally

51

Section 2.2

 

Forms of Notes and Certificate of Authentication

52

Section 2.3

 

Authorized Amount; Stated Maturity Date; and Denominations

53

Section 2.4

 

Execution, Authentication, Delivery and Dating

54

Section 2.5

 

Registration, Registration of Transfer and Exchange

55

Section 2.6

 

Mutilated, Defaced, Destroyed, Lost or Stolen Note

62

Section 2.7

 

Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved

63

Section 2.8

 

Persons Deemed Owners

67

Section 2.9

 

Cancellation

67

Section 2.10

 

Global Notes; Definitive Notes; Temporary Notes

67

Section 2.11

 

U.S. Tax Treatment of Notes and the Issuer

69

Section 2.12

 

Authenticating Agents

70

Section 2.13

 

Forced Sale on Failure to Comply with Restrictions

71

Section 2.14

 

No Gross Up

71

 

 

 

 

 

 

ARTICLE 3

 

 

 

 

 

 

 

CONDITIONS PRECEDENT; PLEDGED COLLATERAL INTERESTS

 

 

 

 

 

Section 3.1

 

General Provisions

72

Section 3.2

 

Security for Notes

75

Section 3.3

 

Transfer of Collateral

76

Section 3.4

 

Credit Risk Retention

84

 

i

--------------------------------------------------------------------------------



 

 

 

ARTICLE 4

 

 

 

 

 

 

 

SATISFACTION AND DISCHARGE

 

 

 

 

 

Section 4.1

 

Satisfaction and Discharge of Indenture

85

Section 4.2

 

Application of Amounts Held in Trust

86

Section 4.3

 

Repayment of Amounts Held by Paying Agent

87

Section 4.4

 

Limitation on Obligation to Incur Company Administrative Expenses

87

 

 

 

 

 

 

ARTICLE 5

 

 

 

 

 

 

 

REMEDIES

 

 

 

 

 

Section 5.1

 

Events of Default

87

Section 5.2

 

Acceleration of Maturity; Rescission and Annulment

90

Section 5.3

 

Collection of Indebtedness and Suits for Enforcement by Trustee

91

Section 5.4

 

Remedies

93

Section 5.5

 

Preservation of Collateral

95

Section 5.6

 

Trustee May Enforce Claims Without Possession of Notes

97

Section 5.7

 

Application of Amounts Collected

97

Section 5.8

 

Limitation on Suits

97

Section 5.9

 

Unconditional Rights of Noteholders to Receive Principal and Interest

98

Section 5.10

 

Restoration of Rights and Remedies

98

Section 5.11

 

Rights and Remedies Cumulative

98

Section 5.12

 

Delay or Omission Not Waiver

99

Section 5.13

 

Control by the Controlling Class

99

Section 5.14

 

Waiver of Past Defaults

99

Section 5.15

 

Undertaking for Costs

100

Section 5.16

 

Waiver of Stay or Extension Laws

100

Section 5.17

 

Sale of Collateral

101

Section 5.18

 

Action on the Notes

101

 

 

 

 

 

 

ARTICLE 6

 

 

 

 

 

 

 

THE TRUSTEE AND NOTE ADMINISTRATOR

 

 

 

 

 

Section 6.1

 

Certain Duties and Responsibilities

102

Section 6.2

 

Notice of Default

104

Section 6.3

 

Certain Rights of Trustee and Note Administrator

104

Section 6.4

 

Not Responsible for Recitals or Issuance of Notes

107

Section 6.5

 

May Hold Notes

107

Section 6.6

 

Amounts Held in Trust

107

Section 6.7

 

Compensation and Reimbursement

107

Section 6.8

 

Corporate Trustee Required; Eligibility

109

Section 6.9

 

Resignation and Removal; Appointment of Successor

109

Section 6.10

 

Acceptance of Appointment by Successor

111

 

ii

--------------------------------------------------------------------------------



 

Section 6.11

 

Merger, Conversion, Consolidation or Succession to Business of Trustee and Note
Administrator

112

Section 6.12

 

Co-Trustees and Separate Trustee

112

Section 6.13

 

Direction to enter into the Servicing Agreement

114

Section 6.14

 

Representations and Warranties of the Trustee

114

Section 6.15

 

Representations and Warranties of the Note Administrator

115

Section 6.16

 

Requests for Consents

115

Section 6.17

 

Withholding

116

 

 

 

 

 

 

ARTICLE 7

 

 

 

 

 

 

 

COVENANTS

 

 

 

 

 

Section 7.1

 

Payment of Principal and Interest

116

Section 7.2

 

Maintenance of Office or Agency

117

Section 7.3

 

Amounts for Note Payments to be Held in Trust

117

Section 7.4

 

Existence of the Issuer and Co-Issuer

119

Section 7.5

 

Protection of Collateral

122

Section 7.6

 

Notice of Any Amendments

123

Section 7.7

 

Performance of Obligations

123

Section 7.8

 

Negative Covenants

124

Section 7.9

 

Statement as to Compliance

126

Section 7.10

 

Issuer and Co-Issuer May Consolidate or Merge Only on Certain Terms

127

Section 7.11

 

Successor Substituted

130

Section 7.12

 

No Other Business

130

Section 7.13

 

Reporting

130

Section 7.14

 

Calculation Agent

131

Section 7.15

 

REIT Status

132

Section 7.16

 

Permitted Subsidiaries

133

Section 7.17

 

Repurchase Requests

134

Section 7.18

 

Servicing of Commercial Real Estate Loans and Control of Servicing Decisions

134

 

 

 

 

 

 

ARTICLE 8

 

 

 

 

 

 

 

SUPPLEMENTAL INDENTURES

 

 

 

 

 

Section 8.1

 

Supplemental Indentures Without Consent of Securityholders

134

Section 8.2

 

Supplemental Indentures with Consent of Securityholders

138

Section 8.3

 

Execution of Supplemental Indentures

140

Section 8.4

 

Effect of Supplemental Indentures

142

Section 8.5

 

Reference in Notes to Supplemental Indentures

142

 

iii

--------------------------------------------------------------------------------



 

 

 

ARTICLE 9

 

 

 

 

 

 

 

REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES

 

 

 

 

 

Section 9.1

 

Clean-up Call; Tax Redemption; Optional Redemption; and Auction Call Redemption

142

Section 9.2

 

Notice of Redemption

144

Section 9.3

 

Notice of Redemption or Maturity by the Issuer

145

Section 9.4

 

Notes Payable on Redemption Date

145

Section 9.5

 

Mandatory Redemption

146

 

 

 

 

 

 

ARTICLE 10

 

 

 

 

 

 

 

ACCOUNTS, ACCOUNTINGS AND RELEASES

 

 

 

 

 

Section 10.1

 

Collection of Amounts; Custodial Account

146

Section 10.2

 

Reinvestment Account

146

Section 10.3

 

Payment Account

148

Section 10.4

 

[Reserved]

148

Section 10.5

 

Expense Reserve Account

148

Section 10.6

 

[Reserved]

149

Section 10.7

 

Interest Advances

149

Section 10.8

 

Reports by Parties

153

Section 10.9

 

Reports; Accountings

153

Section 10.10

 

Release of Collateral Interests; Release of Collateral

156

Section 10.11

 

[Reserved]

157

Section 10.12

 

Information Available Electronically

157

Section 10.13

 

Investor Q&A Forum; Investor Registry

160

Section 10.14

 

Certain Procedures

163

 

 

 

 

 

 

ARTICLE 11

 

 

 

 

 

 

 

APPLICATION OF FUNDS

 

 

 

 

 

Section 11.1

 

Disbursements of Amounts from Payment Account

163

Section 11.2

 

Securities Accounts

169

 

 

 

 

 

 

ARTICLE 12

 

 

 

 

 

 

 

DISPOSITION OF COLLATERAL INTERESTS; REINVESTMENT COLLATERAL INTERESTS; EXCHANGE
COLLATERAL INTEREST; FUTURE FUNDING ESTIMATES

 

 

 

 

 

Section 12.1

 

Sales of Credit Risk Collateral Interests, Defaulted Collateral Interests and
Non-Controlling Collateral Interests

169

Section 12.2

 

Reinvestment Collateral Interests

174

Section 12.3

 

Conditions Applicable to All Transactions Involving Sale or Grant

175

 

iv

--------------------------------------------------------------------------------



 

Section 12.4

 

Modifications to Note Protection Tests

176

Section 12.5

 

Ongoing Future Advance Estimates

176

 

 

 

 

 

 

ARTICLE 13

 

 

 

 

 

 

 

NOTEHOLDERS’ RELATIONS

 

 

 

 

 

Section 13.1

 

Subordination

178

Section 13.2

 

Standard of Conduct

181

 

 

 

 

 

 

ARTICLE 14

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

Section 14.1

 

Form of Documents Delivered to the Trustee and Note Administrator

181

Section 14.2

 

Acts of Securityholders

182

Section 14.3

 

Notices, etc., to the Trustee, the Note Administrator, the Collateral Manager,
the Issuer, the Co-Issuer, the Advancing Agent, the Servicer, the Special
Servicer, the Preferred Share Paying Agent, the Placement Agents and the Rating
Agencies

183

Section 14.4

 

Notices to Noteholders; Waiver

186

Section 14.5

 

Effect of Headings and Table of Contents

187

Section 14.6

 

Successors and Assigns

187

Section 14.7

 

Severability

187

Section 14.8

 

Benefits of Indenture

187

Section 14.9

 

Governing Law; Waiver of Jury Trial

187

Section 14.10

 

Submission to Jurisdiction

187

Section 14.11

 

Counterparts

188

Section 14.12

 

Liability of Co-Issuers

188

Section 14.13

 

17g-5 Information

188

Section 14.14

 

Rating Agency Condition

191

Section 14.15

 

Patriot Act Compliance

191

 

 

 

 

 

 

ARTICLE 15

 

 

 

 

 

 

 

ASSIGNMENT OF THE COLLATERAL INTEREST PURCHASE AGREEMENT

 

 

 

 

 

Section 15.1

 

Assignment of Collateral Interest Purchase Agreement

191

 

 

 

 

 

 

ARTICLE 16

 

 

 

 

 

 

 

ADVANCING AGENT

 

 

 

 

 

Section 16.1

 

Liability of the Advancing Agent

193

Section 16.2

 

Merger or Consolidation of the Advancing Agent

193

Section 16.3

 

Limitation on Liability of the Advancing Agent and Others

194

 

v

--------------------------------------------------------------------------------



 

Section 16.4

 

Representations and Warranties of the Advancing Agent

194

Section 16.5

 

Resignation and Removal; Appointment of Successor

195

Section 16.6

 

Acceptance of Appointment by Successor Advancing Agent

196

Section 16.7

 

Removal and Replacement of Backup Advancing Agent

197

 

 

 

 

 

 

ARTICLE 17

 

 

 

 

 

 

 

CURE RIGHTS; PURCHASE RIGHTS

 

 

 

 

 

Section 17.1

 

[Reserved]

197

Section 17.2

 

Collateral Interest Purchase Agreements

197

Section 17.3

 

Representations and Warranties Related to Reinvestment Collateral Interests and
Exchange Collateral Interests

197

Section 17.4

 

[Reserved]

198

Section 17.5

 

Purchase Right; Holder of a Majority of the Preferred Shares

198

 

SCHEDULES

 

 

 

 

 

Schedule A

 

Schedule of Closing Date Collateral Interests

Schedule B

 

LIBOR

Schedule C

 

List of Authorized Officers of Collateral Manager

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Form of Offered Notes

Exhibit B

 

Form of Class E Notes and Class F Notes

Exhibit C-1

 

Form of Transfer Certificate — Regulation S Global Note

Exhibit C-2

 

Form of Transfer Certificate — Rule 144A Global Note

Exhibit C-3

 

Form of Transfer Certificate — Definitive Note

Exhibit D

 

Form of Custodian Post-Closing Certification

Exhibit E

 

Form of Request for Release

Exhibit F

 

Form of NRSRO Certification

Exhibit G

 

Form of Note Administrator’s Monthly Report

Exhibit H-1

 

Form of Investor Certification (for Non-Borrower Affiliates)

Exhibit H-2

 

Form of Investor Certification (for Borrower Affiliates)

Exhibit I

 

Form of Online Market Data Provider Certification

Exhibit J

 

Form of Auction Call Procedure

Exhibit K

 

Form of Officer’s Certificate of the Collateral Manager with Respect to the
Acquisition of Collateral Interests

 

vi

--------------------------------------------------------------------------------



 

INDENTURE, dated as of February 28, 2019, by and among GPMT 2019-FL2, LTD., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (the “Issuer”), GPMT 2019-FL2 LLC, a limited liability company
formed under the laws of Delaware (the “Co-Issuer”), GPMT SELLER LLC, a limited
liability company formed under the laws of Delaware, as advancing agent (herein,
together with its permitted successors and assigns in the trusts hereunder, the
“Advancing Agent”), WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking
association, as trustee (together with its permitted successors and assigns in
the trusts hereunder, the “Trustee”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as note administrator, paying
agent, calculation agent, transfer agent, authentication agent, custodian,
backup advancing agent and notes registrar (in all of the foregoing capacities,
together with its permitted successors and assigns, the “Note Administrator”).

 

PRELIMINARY STATEMENT

 

Each of the Issuer and the Co-Issuer is duly authorized to execute and deliver
this Indenture to provide for the Notes issuable as provided in this Indenture. 
All covenants and agreements made by the Issuer and Co-Issuer herein are for the
benefit and security of the Secured Parties.  The Issuer, the Co-Issuer, the
Note Administrator, in all of its capacities hereunder, the Trustee and the
Advancing Agent are entering into this Indenture, and the Trustee is accepting
the trusts created hereby, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Issuer and
Co-Issuer in accordance with this Indenture’s terms have been done.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising out of (in
each case, to the extent of the Issuer’s interest therein and specifically
excluding any interest of the related Companion Participation Holder therein and
excluding any interest in the Excepted Property):

 

(a)           (i) the Closing Date Collateral Interests listed on Schedule A
hereto which the Issuer purchases on the Closing Date and causes to be delivered
to the Trustee (or to the Custodian hereunder) herewith, including all payments
thereon or with respect thereto, and all Collateral Interests which are
delivered to the Trustee (or to the Custodian hereunder) after the Closing Date
pursuant to the terms hereof (including all Reinvestment Collateral Interests
and Exchange Collateral Interests acquired by the Issuer after the Closing Date)
and all payments thereon or with respect thereto, in each case, other than
Retained Interest, if any, under, and as defined in, the Collateral Interest
Purchase Agreement,

 

(b)           the Servicing Accounts, the Indenture Accounts and the related
security entitlements and all income from the investment of funds in any of the
foregoing at any time credited to any of the foregoing accounts,

 

--------------------------------------------------------------------------------



 

(c)           the Eligible Investments,

 

(d)           the rights of the Issuer under the Collateral Management
Agreement, the Collateral Interest Purchase Agreement, the Servicing Agreement,
the Registered Office Terms, the AML Services Agreement and the Company
Administration Agreement,

 

(e)           all amounts delivered to the Note Administrator (or its bailee)
(directly or through a securities intermediary),

 

(f)            all other investment property, instruments and general
intangibles in which the Issuer has an interest, other than the Excepted
Property,

 

(g)           the Issuer’s ownership interest in, and rights to, all Permitted
Subsidiaries, and

 

(h)           all proceeds with respect to the foregoing clauses (a) through
(g).

 

The collateral described in the foregoing clauses (a) through (h), with the
exception of the Excepted Property, is referred to herein as the “Collateral.” 
Such Grants are made to secure the Offered Notes equally and ratably without
prejudice, priority or distinction between any Offered Note and any other
Offered Note for any reason, except as expressly provided in this Indenture
(including, but not limited to, the Priority of Payments) and to secure (i) the
payment of all amounts due on and in respect of the Offered Notes in accordance
with their terms, (ii) the payment of all other sums payable under this
Indenture and (iii) compliance with the provisions of this Indenture, all as
provided in this Indenture (together, the “Secured Obligations”).  The foregoing
Grant shall, for the purpose of determining the property subject to the lien of
this Indenture, be deemed to include any securities and any investments granted
by or on behalf of the Issuer to the Trustee for the benefit of the Secured
Parties, whether or not such securities or such investments satisfy the criteria
set forth in the definitions of “Collateral Interest” or “Eligible Investment,”
as the case may be.

 

Except to the extent otherwise provided in this Indenture, this Indenture shall
constitute a security agreement under the laws of the State of New York
applicable to agreements made and to be performed therein, for the benefit of
the Noteholders.  Upon the occurrence and during the continuation of any Event
of Default hereunder, and in addition to any other rights available under this
Indenture or any other Collateral held for the benefit and security of the
Noteholders or otherwise available at law or in equity but subject to the terms
hereof, the Trustee shall have all rights and remedies of a secured party under
the laws of the State of New York and other applicable law to enforce the
assignments and security interests contained herein and, in addition, shall have
the right, subject to compliance with any mandatory requirements of applicable
law and the terms of this Indenture, to exercise, sell or apply any rights and
other interests assigned or pledged hereby in accordance with the terms hereof
at public and private sale.

 

The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with, and subject to, the terms hereof, in order that the interests
of the Secured Parties may be adequately and effectively protected in accordance
with this Indenture.

 

2

--------------------------------------------------------------------------------



 

Notwithstanding anything in this Indenture to the contrary, for all purposes
hereunder, no Holder of the Class E Notes and/or the Class F Notes shall be a
secured party for purposes of the Grant by virtue of holding such Notes.

 

CREDIT RISK RETENTION

 

On the Closing Date, the Retention Holder will retain 100% of the Preferred
Shares.  The Preferred Shares are referred to in this Indenture as the EHRI. 
The fair value of the EHRI is $104,395,116.

 

As of the Closing Date, the aggregate outstanding Principal Balance of the
Closing Date Collateral Interests equals approximately $825,032,857.

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1            Definitions

 

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms.  The word “including” and
its variations shall mean “including without limitation.”  Whenever any
reference is made to an amount the determination of which is governed by
Section 1.2 hereof, the provisions of Section 1.2 shall be applicable to such
determination or calculation, whether or not reference is specifically made to
Section 1.2, unless some other method of calculation or determination is
expressly specified in the particular provision. All references in this
Indenture to designated “Articles,” “Sections,” “Subsections” and other
subdivisions are to the designated Articles, Sections, Subsections and other
subdivisions of this Indenture as originally executed.  The words “herein,”
“hereof,” “hereunder” and other words of similar import refer to this Indenture
as a whole and not to any particular Article, Section, Subsection or other
subdivision.

 

“17g-5 Information”:  The meaning specified in Section 14.3(a) hereof.

 

“17g-5 Information Provider”:  The meaning specified in Section 14.13(a) hereof.

 

“17g-5 Website”:  A password-protected internet website maintained by the 17g-5
Information Provider, which shall initially be located at www.ctslink.com, under
the “NRSRO” tab for this transaction.  Any change of the 17g-5 Website shall
only occur after notice has been delivered by the 17g-5 Information Provider to
the Issuer, the Note Administrator, the Trustee, the Servicer, the Special
Servicer, the Collateral Manager, the Placement Agents and the Rating Agencies,
which notice shall set forth the date of change and new location of the 17g-5
Website.

 

“1940 Act”:  Investment Company Act of 1940, as amended.

 

3

--------------------------------------------------------------------------------



 

“Accepted Loan Servicer”:  Any commercial real estate loan master or primary
servicer that (1) is engaged in the business of servicing commercial real estate
loans (with a minimum servicing portfolio of U.S.$100,000,000) that are
comparable to the Commercial Real Estate Loans underlying the Collateral
Interests owned or to be owned by the Issuer, (2) as to which Moody’s has not
cited servicing concerns of such servicer as the sole or material factor in any
downgrade or withdrawal of the ratings (or placement on “watch status” in
contemplation of a ratings downgrade or withdrawal) of securities in any
commercial real estate backed securities transaction serviced by such servicer
prior to the time of determination and (3) within the prior 12-month period, has
acted as a servicer in a commercial real estate backed securities transaction
rated by KBRA and KBRA has not cited servicing concerns of such servicer as the
sole or material factor in any downgrade or withdrawal of the ratings (or
placement on “watch status” in contemplation of a ratings downgrade or
withdrawal) of securities in any commercial real estate backed securities
transaction serviced by such servicer prior to the time of determination.

 

“Access Termination Notice”:  The meaning specified in the Future Funding
Agreement.

 

“Account”: Any of the Servicing Accounts, the Indenture Accounts and the
Preferred Share Distribution Account.

 

“Accountants’ Report”:  A report of a firm of Independent certified public
accountants of recognized national reputation.

 

“Acquisition Criteria”:  The meaning specified in Section 12.2(a) hereof.

 

“Acquisition and Disposition Requirements”:  With respect to any acquisition
(whether by purchase, exchange or substitution) or disposition of a Collateral
Interest, satisfaction of each of the following conditions: (a) such Collateral
Interest is being acquired or disposed of in accordance with the terms and
conditions set forth in this Indenture; (b) the acquisition or disposition of
such Collateral Interest does not result in a reduction or withdrawal of the
then-current rating issued by Moody’s or KBRA on any Class of Notes then
Outstanding; and (c) such Collateral Interest is not being acquired or disposed
of for the primary purpose of recognizing gains or decreasing losses resulting
from market value changes.

 

“Act” or “Act of Securityholders”:  The meaning specified in Section 14.2
hereof.

 

“Advance Rate”:  The meaning specified in the Servicing Agreement.

 

“Advancing Agent”:  GPMT Seller LLC, a Delaware limited liability company,
solely in its capacity as advancing agent hereunder, unless a successor Person
shall have become the Advancing Agent pursuant to the applicable provisions of
this Indenture, and thereafter “Advancing Agent” shall mean such successor
Person.

 

“Advancing Agent Fee”:  The fee payable monthly in arrears on each Payment Date
to the Advancing Agent in accordance with the Priority of Payments, equal to
0.02% per annum on the Aggregate Outstanding Amount of the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes and the Class D Notes on
such Payment Date prior to giving effect to distributions with respect to such
Payment Date; which fee is hereby waived by the

 

4

--------------------------------------------------------------------------------



 

Advancing Agent for so long as (i) Seller (or any of its Affiliates) is the
Advancing Agent and (ii) the Retention Holder (or any of its Affiliates) owns
the Preferred Shares.  Such fee shall accrue on the basis of the actual number
of days during the related Interest Accrual Period divided by 360.

 

“Advisers Act”:  The Investment Advisers Act of 1940, as amended.

 

“Advisory Committee”:  The meaning specified in the Collateral Management
Agreement.

 

“Affiliate” or “Affiliated”:  With respect to a Person, (i) any other Person
who, directly or indirectly, is in control of, or controlled by, or is under
common control with, such Person or (ii) any other Person who is a director,
Officer or employee (a) of such Person, (b) of any subsidiary or parent company
of such Person or (c) of any Person described in clause (i) above.  For the
purposes of this definition, control of a Person shall mean the power, direct or
indirect, (i) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such Person, or (ii) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise; provided that neither the Company Administrator nor any other
company, corporation or Person to which the Company Administrator provides
directors and/or administrative services and/or acts as share trustee shall be
an Affiliate of the Issuer or Co-Issuer; provided, further, that none of GPMT,
the Collateral Manager, the Seller, the Retention Holder or any of their
subsidiaries shall be deemed to be Affiliates of the Issuer.  The Note
Administrator, the Servicer, the Special Servicer, the Collateral Manager and
Trustee may rely on certifications of any Holder or party hereto regarding such
Person’s affiliations.

 

“Affiliated Future Funding Companion Participation Holder”:  Any Companion
Participation Holder that is the Seller or any Affiliate of the Seller.

 

“Agent Members”:  Members of, or participants in, the Depository, Clearstream,
Luxembourg or Euroclear.

 

“Aggregate Outstanding Amount”:  With respect to any Class or Classes of the
Notes as of any date of determination, the aggregate principal balance of such
Class or Classes of Notes Outstanding as of such date of determination.  The
Aggregate Outstanding Amount of the E Notes and the Class F Notes will be
increased by the amount of any Deferred Interest on such Classes.

 

“Aggregate Outstanding Portfolio Balance”: On any Measurement Date, the sum of
(without duplication) (i) the Aggregate Principal Balance of the Collateral
Interests and (ii) the aggregate Principal Balance of all Principal Proceeds
held as cash and Eligible Investments.

 

“Aggregate Principal Balance”: When used with respect to any Collateral
Interests as of any date of determination, the sum of the Principal Balances on
such date of determination of all such Collateral Interests.

 

“AML Compliance”:  Compliance with the Cayman AML Regulations.

 

5

--------------------------------------------------------------------------------



 

“AML Services Agreement”:  The AML Services Agreement, dated as of the Closing
Date, by and between the Issuer and the AML Services Provider, as amended,
supplemented or otherwise modified from time to time in accordance with its
terms.

 

“AML Services Provider”:  Maples Compliance Services (Cayman) Limited, unless a
successor Person shall have become the AML services provider pursuant to the
applicable provisions of the AML Services Agreement, and thereafter “AML
Services Provider” shall mean such successor Person.

 

“Appraisal”:  The meaning specified in the Servicing Agreement.

 

“Appraisal Reduction Amount”:  The meaning specified in the Servicing Agreement.

 

“Article 15 Agreement”:  The meaning specified in Section 15.1(a) hereof.

 

“As-Stabilized LTV”:  With respect to any Collateral Interest, the ratio,
expressed as a percentage, as calculated by the Collateral Manager in accordance
with the Collateral Management Standard, of the Principal Balance of such
Collateral Interest to the value estimate of the related mortgaged property as
reflected in an appraisal that was obtained not more than twelve (12) months
prior to the date of determination (or, if originated by the Seller or an
affiliate thereof, not more than three (3) months prior to the date of
origination), which value is based on the appraisal or portion of an appraisal
that states an “as-stabilized” value and/or “as-renovated” value for such
property, which may be based on the assumption that certain events will occur,
including without limitation, with respect to the re-tenanting, renovation or
other repositioning of such property and, may be based on the capitalization
rate reflected in such appraisal; provided, that if the appraisal was not
obtained within three months prior to the date of determination, the Collateral
Manager may adjust such capitalization rate in its reasonable good faith
judgment executed in accordance with the Collateral Management Standard.  In
determining As-Stabilized LTV for any Reinvestment Collateral Interest that is a
Pari Passu Participation, the calculation of As-Stabilized LTV will take into
account the outstanding Principal Balance of the Pari Passu Participation being
acquired by the Issuer and the related Non-Acquired Participation(s) (assuming
fully-funded).  In determining the As-Stabilized LTV for any Reinvestment
Collateral Interest that is cross-collateralized with one or more other
Collateral Interests, the As-Stabilized LTV will be calculated with respect to
the cross-collateralized group in the aggregate.

 

“Auction Call Redemption”:  The meaning specified in Section 9.1(d) hereof.

 

“Authenticating Agent”:  With respect to the Notes or a Class of the Notes, the
Person designated by the Note Administrator to authenticate such Notes on behalf
of the Note Administrator pursuant to Section 2.12 hereof.

 

“Authorized Officer”:  With respect to the Issuer or Co-Issuer, any Officer (or
attorney-in-fact appointed by the Issuer or the Co-Issuer) who is authorized to
act for the Issuer or Co-Issuer in matters relating to, and binding upon, the
Issuer or Co-Issuer.  With respect to the Collateral Manager, the Persons listed
on Schedule C attached hereto or such other Person or Persons specified by the
Collateral Manager by written notices to the other parties hereto.  With

 

6

--------------------------------------------------------------------------------



 

respect to the Servicer, a “Responsible Officer” of the Servicer as set forth in
the Servicing Agreement.  With respect to the Note Administrator or the Trustee
or any other bank or trust company acting as trustee of an express trust, a
Trust Officer.  Each party may receive and accept a certification of the
authority of any other party as conclusive evidence of the authority of any
Person to act, and such certification may be considered as in full force and
effect until receipt by such other party of written notice to the contrary.

 

“Backup Advancing Agent”:  The Note Administrator, solely in its capacity as
Backup Advancing Agent hereunder, or any successor Backup Advancing Agent;
provided that any such successor Backup Advancing Agent must be a financial
institution having a long-term unsecured debt rating at least equal to “A2” by
Moody’s and a short-term unsecured debt rating from Moody’s at least equal to
“P-1.”

 

“Bankruptcy Code”:  The federal Bankruptcy Code, Title 11 of the United States
Code, Part V of the Companies Law (2018 Revision) of the Cayman Islands, the
Bankruptcy Law (1997 Revision) of the Cayman Islands, the Companies Winding Up
Rules 2018 of the Cayman Islands and the Foreign Bankruptcy Proceedings
(International Cooperation) Rules 2018 of the Cayman Islands, each as amended
from time to time.

 

“Board of Directors”:  With respect to the Issuer, the directors of the Issuer
duly appointed in accordance with the Governing Documents of the Issuer and,
with respect to the Co-Issuer, the LLC Managers duly appointed by the sole
member of the Co-Issuer or otherwise.

 

“Board Resolution”:  With respect to the Issuer, a resolution of the Board of
Directors of the Issuer and, with respect to the Co-Issuer, a resolution or
unanimous written consent of the LLC Managers or the sole member of the
Co-Issuer.

 

“Business Day”: Any day other than (i) a Saturday or Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York, in the States of North
Carolina or Georgia, or the location of the Corporate Trust Office of the Note
Administrator or the Trustee, or (iii) days when the New York Stock Exchange or
the Federal Reserve Bank of New York are closed.

 

“Calculation Agent”:  The meaning specified in Section 7.14(a) hereof.

 

“Calculation Amount”:  With respect to (i) any Collateral Interest that is a
Modified Collateral Interest, the Principal Balance of such Collateral Interest,
minus any Appraisal Reduction Amount allocated to such Collateral Interest;
provided, that, if an Appraisal Reduction Amount based on an Updated Appraisal
(or, when permitted by the terms of the Servicing Agreement, an existing
appraisal that is less than 12 months old) is not determined with respect to
such Modified Collateral Interest within 60 days after it becomes a Modified
Collateral Interest, the Calculation Amount with respect to such Modified
Collateral Interest will be determined in accordance with clause (ii) below
until an Appraisal Reduction Amount based on an Updated Appraisal (or, when
permitted by the terms of the Servicing Agreement, an existing appraisal that is
less than 12 months old) is determined; and (ii) any Collateral Interest that is
a Defaulted Collateral Interest, the lowest of (a) the Moody’s Recovery Rate of
such Collateral Interest multiplied by the Principal Balance of such Collateral
Interest, (b) the market

 

7

--------------------------------------------------------------------------------



 

value of such Collateral Interest, as determined by the Collateral Manager in
accordance with the Collateral Management Standard based upon, among other
things, a recent appraisal and information from one or more third party
commercial real estate brokers and such other information as the Collateral
Manager deems appropriate and (c) the Principal Balance of such Collateral
Interest, minus any Appraisal Reduction Amount allocated to such Collateral
Interest.

 

With respect to any Participated Loan, any Calculation Amount will be deemed
allocated on a pro rata and pari passu basis among the related Participations
(based on the outstanding Principal Balance thereof).

 

“Cash”:  Such coin or currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

 

“Cayman AML Regulations”:  The Anti-Money Laundering Regulations (2018 Revision)
of the Cayman Islands, together with The Guidance Notes on the Prevention and
Detection of Money Laundering and Terrorist Financing in the Cayman Islands (or
equivalent legislation and guidance, as applicable), and each as amended and
revised from time to time.

 

“Cayman FATCA Legislation”: The Cayman Islands Tax Information Authority Law
(2017 Revision) and the Organisation for Economic Co-operation and Development’s
Standard for Automatic Exchange of Financial Account Information — Common
Reporting Standard (each as amended) (including any implementing legislation,
rules, regulations and guidance notes with respect to such laws), as amended
from time to time.

 

“Certificate of Authentication”:  The meaning specified in Section 2.1 hereof.

 

“Certificated Security”:  A “certificated security” as defined in
Section 8-102(a)(4) of the UCC.

 

“Class”:  The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes or the Class F Notes, as applicable.

 

“Class A Defaulted Interest Amount”:  With respect to the Class A Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class A
Notes on account of any shortfalls in the payment of the Class A Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful), at the applicable
Note Interest Rate.

 

“Class A Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class A Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class A Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class A Rate.

 

“Class A LIBOR Spread”:  1.30%.

 

“Class A Notes”:  The Class A Senior Secured Floating Rate Notes, Due 2036,
issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

8

--------------------------------------------------------------------------------



 

“Class A Rate”:  With respect to any Class A Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) the Class A LIBOR Spread.

 

“Class A-S Defaulted Interest Amount”:  With respect to the Class A-S Notes as
of each Payment Date, the accrued and unpaid amount due to Holders of the
Class A-S Notes on account of any shortfalls in the payment of the Class A-S
Interest Distribution Amount with respect to any preceding Payment Date or
Payment Dates, together with interest accrued thereon (to the extent lawful), at
the applicable Note Interest Rate.

 

“Class A-S Interest Distribution Amount”:  On each Payment Date, the amount due
to Holders of the Class A-S Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class A-S Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class A-S Rate.

 

“Class A-S LIBOR Spread”:  1.60%.

 

“Class A-S Notes”:  The Class A-S Second Priority Secured Floating Rate Notes,
Due 2036, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class A-S Rate”:  With respect to any Class A-S Note, the per annum rate at
which interest accrues on such Note for any Interest Accrual Period, which shall
be equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) the Class A-S LIBOR Spread.

 

“Class B Defaulted Interest Amount”:  With respect to the Class B Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class B
Notes on account of any shortfalls in the payment of the Class B Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful), at the applicable
Note Interest Rate.

 

“Class B Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class B Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class B Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class B Rate.

 

“Class B LIBOR Spread”:  1.90%.

 

“Class B Notes”:  The Class B Third Priority Secured Floating Rate Notes Due
2036, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class B Rate”:   With respect to any Class B Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) the Class B LIBOR Spread.

 

9

--------------------------------------------------------------------------------



 

“Class C Defaulted Interest Amount”:  If no Class A Notes, Class A-S Notes or
Class B Notes are outstanding, with respect to the Class C Notes as of each
Payment Date, the accrued and unpaid amount due to Holders of the Class C Notes
on account of any shortfalls in the payment of the Class C Interest Distribution
Amount with respect to any preceding Payment Date or Payment Dates, together
with interest accrued thereon (to the extent lawful), at the applicable Note
Interest Rate.

 

“Class C Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class C Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class C Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class C Rate.

 

“Class C LIBOR Spread”:  2.35%.

 

“Class C Notes”:  The Class C Fourth Priority Secured Floating Rate Notes Due
2036, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class C Rate”:  With respect to any Class C Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one month LIBOR for the related Interest Accrual Period plus
(b) the Class C LIBOR Spread.

 

“Class D Defaulted Interest Amount”:  If no Class A Notes, Class A-S Notes,
Class B Notes or Class C Notes are outstanding, with respect to the Class D
Notes as of each Payment Date, the accrued and unpaid amount due to Holders of
the Class D Notes on account of any shortfalls in the payment of the Class D
Interest Distribution Amount with respect to any preceding Payment Date or
Payment Dates, together with interest accrued thereon (to the extent lawful), at
the applicable Note Interest Rate.

 

“Class D Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class D Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class D Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class D Rate.

 

“Class D LIBOR Spread”:  2.95%.

 

“Class D Notes”:  The Class D Fifth Priority Secured Floating Rate Notes Due
2036, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class D Rate”:  With respect to any Class D Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one month LIBOR for the related Interest Accrual Period plus
(b) the Class D LIBOR Spread.

 

“Class E Defaulted Interest Amount”:  If no Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes or Class D Notes are outstanding, with respect to
the Class E Notes as of each Payment Date, the accrued and unpaid amount due to
Holders of the Class E Notes on account of any shortfalls in the payment of the
Class E Interest Distribution Amount with respect

 

10

--------------------------------------------------------------------------------



 

to any preceding Payment Date or Payment Dates, together with interest accrued
thereon (to the extent lawful), at the applicable Note Interest Rate.

 

“Class E Deferred Interest Amount”:  So long as any Class A Notes, Class A-S
Notes, Class B Notes, Class C Notes or Class D Notes are Outstanding, any
interest due on the Class E Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date.

 

“Class E Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class E Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class E Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and
(iii) the Class E Rate.

 

“Class E LIBOR Spread”:  4.00%.

 

“Class E Notes”:  The Class E Sixth Priority Floating Rate Notes Due 2036,
issued by the Issuer pursuant to this Indenture.

 

“Class E Rate”:  With respect to any Class E Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one month LIBOR for the related Interest Accrual Period plus
(b) the Class E LIBOR Spread.

 

“Class F Defaulted Interest Amount”:  If no Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes, Class D Notes or Class E Notes are outstanding,
with respect to the Class F Notes as of each Payment Date, the accrued and
unpaid amount due to Holders of the Class F Notes on account of any shortfalls
in the payment of the Class F Interest Distribution Amount with respect to any
preceding Payment Date or Payment Dates, together with interest accrued thereon
(to the extent lawful), at the applicable Note Interest Rate.

 

“Class F Deferred Interest Amount”:  So long as any Class A Notes, Class A-S
Notes, Class B Notes, Class C Notes, Class D Notes or Class E Notes are
Outstanding, any interest due on the Class F Notes that is not paid as a result
of the operation of the Priority of Payments on any Payment Date.

 

“Class F Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class F Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class F Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and
(iii) the Class F Rate.

 

“Class F LIBOR Spread”:  5.50%.

 

“Class F Notes”:  The Class F Seventh Priority Floating Rate Notes Due 2036,
issued by the Issuer pursuant to this Indenture.

 

11

--------------------------------------------------------------------------------



 

“Class F Rate”:  With respect to any Class F Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one month LIBOR for the related Interest Accrual Period plus
(b) the Class F LIBOR Spread.

 

“Clean-up Call”:  The meaning specified in Section 9.1 hereof.

 

“Clean-up Call Date”:  The meaning specified in Section 9.1 hereof.

 

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

 

“Clearstream, Luxembourg”: Clearstream Banking, société anonyme, a limited
liability company organized under the laws of the Grand Duchy of Luxembourg.

 

“CLO Controlled Collateral Interests”:  Each Collateral Interest that is not a
Non-CLO Controlled Collateral Interest.  As of the Closing Date, each of the
Closing Date Collateral Interests will be a CLO Controlled Collateral Interest.

 

“CLO Custody Collateral Interests”:  Each Collateral Interest that is not a
Non-CLO Custody Collateral Interest.

 

“Closing Date”:  February 28, 2019.

 

“Closing Date Collateral Interests”:  The Mortgage Loans and Pari Passu
Participations listed on Schedule A attached hereto.

 

“Code”:  The United States Internal Revenue Code of 1986, as amended.

 

“Co-Issuer”:  GPMT 2019-FL2 LLC, a limited liability company formed under the
laws of the State of Delaware, until a successor Person shall have become the
Co-Issuer pursuant to the applicable provisions of this Indenture, and
thereafter “Co-Issuer” shall mean such successor Person.

 

“Co-Issuers”:  The Issuer and the Co-Issuer.

 

“Collateral”:  The meaning specified in the first paragraph of the Granting
Clause of this Indenture.

 

“Collateral Interest Controlled Reserve Account”: The meaning specified in the
Servicing Agreement.

 

“Collateral Interest File”: The meaning set forth in Section 3.3(e) hereof.

 

“Collateral Interest Purchase Agreement”: The Collateral Interest purchase
agreement entered into between the Issuer, the Seller and GPMT on or about the
Closing Date, as amended from time to time, which agreement is assigned to the
Trustee on behalf of the Issuer pursuant to this Indenture.

 

12

--------------------------------------------------------------------------------



 

“Collateral Interests”:  Each of the Mortgage Loans, Combined Loans and Pari
Passu Participations owned by the Issuer from time to time.

 

“Collateral Management Agreement”:  The Collateral Management Agreement, dated
as of the Closing Date, by and between the Issuer and the Collateral Manager, as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

 

“Collateral Management Standard”:  The meaning set forth in the Collateral
Management Agreement.

 

“Collateral Manager”:  GPMT Collateral Manager LLC, a Delaware limited liability
company, and its permitted successors and assigns or any successor Person that
shall have become the Collateral Manager pursuant to the provisions of the
Collateral Management Agreement, and thereafter “Collateral Manager” shall mean
such successor Person.

 

“Collateral Manager Fee”:  The meaning set forth in the Collateral Management
Agreement.

 

“Collection Account”:  The meaning specified in the Servicing Agreement.

 

“Combined Loan”:  Collectively, any Mortgage Loan and a related Mezzanine Loan
secured by a pledge of all of the equity interests in the borrower under such
Mortgage Loan, as if they are a single loan.  Each Combined Loan shall be
treated as a single loan for all purposes hereunder.

 

“Commercial Real Estate Loans”:  All of the Mortgage Loans, Combined Loans and
Participated Loans.

 

“Companion Participation”:  With respect to each Pari Passu Participation, the
related companion participation interest in the related Participated Loan that
will not be held by the Issuer unless such Companion Participation is later
acquired, in whole or in part, by the Issuer pursuant to the applicable
provisions of this Indenture.  Upon any acquisition of a Companion Participation
by the Issuer, such Companion Participation shall become a Collateral Interest.

 

“Companion Participation Holder”:  The holder of any Companion Participation.

 

“Company Administration Agreement”:  The administration agreement, dated on or
about the Closing Date, by and between the Issuer and the Company Administrator,
as modified and supplemented and in effect from time to time.

 

“Company Administrative Expenses”:  All fees, expenses and other amounts due or
accrued with respect to any Payment Date and payable by the Issuer, Co-Issuer or
any Permitted Subsidiary (including legal fees and expenses) to (i) the Note
Administrator and the Trustee pursuant to this Indenture or any co-trustee
appointed pursuant to Section 6.7 hereof (including amounts payable by the
Issuer as indemnification pursuant to this Indenture), (ii) the Company
Administrator under the Company Administration Agreement (including amounts

 

13

--------------------------------------------------------------------------------



 

payable by the Issuer as indemnification pursuant to the Company Administration
Agreement) and to provide for the costs of liquidating the Issuer following
redemption of the Notes and the AML Services Provider under the AML Services
Agreement, (iii) the LLC Managers (including indemnification), (iv) the
independent accountants, agents and counsel of the Issuer for reasonable fees
and expenses (including amounts payable in connection with the preparation of
tax forms on behalf of the Issuer and the Co-Issuer), and any registered office
and government filing fees, in each case, payable in the order in which invoices
are received by the Issuer, (v) a Rating Agency for fees and expenses in
connection with any rating (including the annual fee payable with respect to the
monitoring of any rating) of the Notes, including fees and expenses due or
accrued in connection with any credit assessment or rating of the Collateral
Interests, (vi) the Collateral Manager under this Indenture and the Collateral
Management Agreement (including amounts payable by the Issuer as indemnification
pursuant to this Indenture or the Collateral Management Agreement), (vii) other
persons as indemnification pursuant to the Collateral Management Agreement,
(viii) the the Advancing Agent or other Persons as indemnification pursuant
Section 16.3, (ix) the Servicer or the Special Servicer as indemnification or
reimbursement of expenses pursuant to the Servicing Agreement, (x) the
CREFC® Intellectual Property Royalty License Fee, (xi) the Preferred Share
Paying Agent and the Share Registrar pursuant to the Preferred Share Paying
Agency Agreement (including amounts payable as indemnification), (xii) each
member of the Advisory Committee (including amounts payable as indemnification)
under each agreement among such Advisory Committee member, the Collateral
Manager and the Issuer (and the amounts payable by the Issuer to each member of
the Advisory Committee as indemnification pursuant to each such agreement),
(xiii) any other Person in respect of any governmental fee, charge or tax
(including any FATCA and Cayman FATCA Legislation compliance costs) in relation
to the Issuer or the Co-Issuer (in each case as certified by an Authorized
Officer of the Issuer or the Co-Issuer to the Note Administrator), in each
case, payable in the order in which invoices are received by the Issuer,
(xiv) to the Participation Agent or the Participation Custodian (including
amounts payable by the Issuer as indemnification) pursuant to the applicable
Participation Agreement, the Indenture or, with respect to the Non-CLO Custody
Collateral Interest, the Participation Custodial Agreement with respect to any
Participated Loans and (xv)  any other Person in respect of any other fees or
expenses (including indemnifications) permitted under this Indenture (including,
without limitation, any costs or expenses incurred in connection with certain
modeling systems and services) and the documents delivered pursuant to or in
connection with this Indenture and the Notes and any amendment or other
modification of any such documentation, in each case unless expressly prohibited
under this Indenture (including, without limitation, the payment of all
transaction fees and all legal and other fees and expenses required in
connection with the purchase of any Collateral Interests or any other
transaction authorized by this Indenture), in each case, payable in the order in
which invoices are received by the Issuer; provided that Company Administrative
Expenses shall not include (i) amounts payable in respect of the Notes and
(ii) any Collateral Manager Fee payable pursuant to the Collateral Management
Agreement.

 

“Company Administrator”:  MaplesFS Limited, a licensed trust company
incorporated in the Cayman Islands, as administrator pursuant to the Company
Administration Agreement, unless a successor Person shall have become
administrator pursuant to the Company Administration Agreement, and thereafter,
Company Administrator shall mean such successor Person.

 

14

--------------------------------------------------------------------------------



 

“Controlling Class”:  The Class A Notes, so long as any Class A Notes are
Outstanding, then the Class A-S Notes, so long as any Class A-S Notes are
Outstanding, then the Class B Notes, so long as any Class B Notes are
Outstanding, then the Class C Notes, so long as any Class C Notes are
Outstanding, then the Class D Notes, so long as any Class D Notes are
Outstanding, then the Class E Notes, so long as any Class E Notes are
Outstanding, and then the Class F Notes, so long as any Class F Notes are
Outstanding.

 

“Controlling Companion Participation”:  With respect to each Non-CLO Controlled
Collateral Interest, the related Companion Participation that is the controlling
participation interest in the related Participated Loan.

 

“Corporate Trust Office”:  The designated corporate trust office of (a) the
Trustee, currently located at 1100 North Market Street, Wilmington, Delaware
19890, Attention:  CMBS Trustee—GPMT 2019-FL2, (b) the Note Administrator,
currently located at (i) with respect to the delivery of Loan Documents, at 1055
10th Avenue SE, Minneapolis, Minnesota, 55414, Attention:  Document Custody
Group, (ii) with respect to the delivery of Note transfers and surrenders, at
600 South 4th St., 7th Floor, MAC N9300-070 Minneapolis, Minnesota 55479; and
(iii) for all other purposes, at 9062 Old Annapolis Road, Columbia, Maryland
21045-1951, Attention: Corporate Trust Services (CMBS), GPMT 2019-FL2, telecopy
number (410) 715-2380, or (iv) such other address as the Trustee or the Note
Administrator, as applicable, may designate from time to time by notice to the
Noteholders, the Holder of the Preferred Shares, the 17g-5 Information Provider
and the parties hereto.

 

“Credit Risk Collateral Interest”:  Any Collateral Interest that, in the
Collateral Manager’s reasonable business judgment, has a significant risk of
imminently becoming a Defaulted Collateral Interest.  The Collateral Manager
shall notify the 17g-5 Information Provider and, so long as KBRA is a Rating
Agency, KBRA of any determination (such notice to include the basis for such
determination) that a Collateral Interest is a Credit Risk Collateral Interest.

 

“Credit Risk Collateral Interest Exchange”:  The meaning specified in
Section 12.1(d) hereof.

 

“Credit Risk Sale Limitation”:  The time at which the sum of (i) the cumulative
aggregate Principal Balance of Credit Risk Collateral Interests (other than
those that are Defaulted Collateral Interests) sold by the Issuer plus (ii) the
cumulative aggregate Principal Balance of Credit Risk Collateral Interests
exchanged for Exchange Collateral Interests, is equal to or greater than 10% of
the aggregate Principal Balance of the Closing Date Collateral Interests as of
the Closing Date.

 

“Credit Risk/Defaulted Collateral Interest Cash Purchase”:  The meaning
specified in Section 12.1(b) hereof.

 

“CREFC® Intellectual Property Royalty License Fee”: With respect to each
Collateral Interest and for any Payment Date, an amount accrued during the
related Interest Accrual Period at the CREFC® Intellectual Property Royalty
License Fee Rate on the Principal Balance of such Collateral Interest as of the
close of business on the Determination Date in such

 

15

--------------------------------------------------------------------------------



 

Interest Accrual Period.  Such amounts shall be computed for the same period and
on the same interest accrual basis respecting which any related interest payment
due or deemed due on the related Collateral Interest is computed and shall be
prorated for partial periods.

 

“CREFC® Intellectual Property Royalty License Fee Rate”: With respect to each
Collateral Interest, a rate equal to 0.0005% per annum.

 

“Custodial Account”:  An account at the Securities Intermediary established
pursuant to Section 10.1(b) hereof.

 

“Custodian”:  The meaning specified in Section 3.3(a) hereof.

 

“Cut-off Date”:  The meaning specified in the Offering Memorandum.

 

“Default”:  Any Event of Default or any occurrence that is, or with notice or
the lapse of time or both would become, an Event of Default.

 

“Defaulted Collateral Interest”: Any Collateral Interest for which the related
Commercial Real Estate Loan is a Defaulted Loan.

 

“Defaulted Collateral Interest Exchange”:  The meaning specified in
Section 12.1(d) hereof.

 

“Defaulted Interest Amount”:  The Class A Defaulted Interest Amount, the
Class A-S Defaulted Interest Amount, the Class B Defaulted Interest Amount, the
Class C Defaulted Interest Amount, the Class D Defaulted Interest Amount, the
Class E Defaulted Interest Amount or the Class F Defaulted Interest Amount, as
the context requires.

 

“Defaulted Loan”:  Any Commercial Real Estate Loan as to which there has
occurred and is continuing for more than sixty (60) days (after giving effect to
any applicable grace period but without giving effect to any waiver) either:
(x) a payment default; or (y) a material non-monetary event of default of which
the Special Servicer has actual knowledge; provided, however, that any
Collateral Interest as to which an Appraisal Reduction Event has not occurred
due to the circumstances specified in clause (v) of the definition thereof and
which is not otherwise a Defaulted Loan will be deemed not to be a Defaulted
Loan for purposes of determining the Calculation Amount for the Par Value Test. 
If a Defaulted Loan is the subject of a work-out, modification or otherwise has
cured the default such that the subject Defaulted Loan is no longer in default
pursuant to its terms (as such terms may have been modified), such Collateral
Interest will no longer be treated as a Defaulted Loan.

 

“Deferred Interest”:  The meaning specified in Section 2.7(a).

 

“Deferred Interest Notes”: The Class E Notes and the Class F Notes, to the
extent such Class is not the most senior Class Outstanding.

 

“Definitive Notes”:  The meaning specified in Section 2.2(b) hereof.

 

16

--------------------------------------------------------------------------------



 

“Depository” or “DTC”:  The Depository Trust Company, its nominees, and their
respective successors.

 

“Determination Date”:  The 15th day of each month or, if such date is not a
Business Day, the next succeeding Business Day, commencing on the Determination
Date in March 2019.

 

“Disposition Limitation Threshold”:  The time at which the sum of (i) the
cumulative aggregate Principal Balance of Credit Risk Collateral Interests
(other than those that are Defaulted Collateral Interests) sold by the Issuer to
the Collateral Manager or its affiliates plus (ii) the cumulative aggregate
Principal Balance of Credit Risk Collateral Interests exchanged for Exchange
Collateral Interests, plus (iii) the cumulative aggregate Principal Balance of
Non-Controlling Collateral Interests sold by the Issuer to the Collateral
Manager or its affiliates, is equal to or greater than 10% of the aggregate
Principal Balance of the Closing Date Collateral Interests as of the Closing
Date.

 

“Disqualified Transferee”:  The meaning specified in Section 2.5(l) hereof.

 

“Dissolution Expenses”:  The amount of expenses reasonably likely to be incurred
in connection with the discharge of this Indenture, the liquidation of the
Collateral and the dissolution of the Co-Issuers, as reasonably certified by the
Collateral Manager or the Issuer, based in part on expenses incurred by the
Trustee and Note Administrator and reported to the Collateral Manager.

 

“Dollar,” “U.S.$” or “$”:  A U.S. dollar or other equivalent unit in Cash.

 

“Due Period”:  With respect to any Payment Date, the period commencing on the
day immediately succeeding the second preceding Determination Date (or
commencing on the Closing Date, in the case of the Due Period relating to the
first Payment Date) and ending on and including the Determination Date
immediately preceding such Payment Date.

 

“EHRI”:  The Preferred Shares, which are retained by the Retention Holder on the
Closing Date.

 

“Eligibility Criteria”:  The criteria set forth below with respect to any
Reinvestment Collateral Interest or Exchange Collateral Interest, compliance
with which shall be evidenced by an Officer’s Certificate of the Collateral
Manager delivered to the Trustee as of the date of such acquisition or exchange,
as applicable:

 

(i)                   it is a Mortgage Loan, a Combined Loan or a Pari Passu
Participation in a Mortgage Loan or a Combined Loan that is secured by a
Multifamily Property, Student Housing Property, Industrial Property, Retail
Property, Office Property, Self-Storage Property, Hospitality Property,
Manufactured Housing Property or Mixed-Use Property;

 

(ii)                  immediately after giving effect to the acquisition of such
Reinvestment Collateral Interest or Exchange Collateral Interest, as applicable,
the aggregate Principal Balance of the Collateral Interests secured by
properties that are of the following types are subject to limitations as
follows: (a) Office Properties does not exceed 50.0% of the Aggregate
Outstanding

 

17

--------------------------------------------------------------------------------



 

Portfolio Balance, (b) Industrial Properties does not exceed 35.0% of the
Aggregate Outstanding Portfolio Balance, (c) Retail Properties does not exceed
15.0% of the Aggregate Outstanding Portfolio Balance, (d) Hospitality Properties
does not exceed 15.0% of the Aggregate Outstanding Portfolio Balance,
(e) Self-Storage Properties does not exceed 10.0% of the Aggregate Outstanding
Portfolio Balance, (f) Student Housing Properties does not exceed 5.0% of the
Aggregate Outstanding Portfolio Balance, (g) Manufactured Housing Properties
does not exceed 10.0% of the Aggregate Outstanding Portfolio Balance and
(h) Mixed-Use Properties does not exceed 15.0% of the Aggregate Outstanding
Portfolio Balance (it being understood that, for all purposes hereof, no
concentration limitation will apply with respect to Multifamily Properties);

 

(iii)                 the obligor is incorporated or organized under the laws
of, and the Collateral Interest is secured by property located in, the United
States;

 

(iv)                it provides for monthly payments of interest at a floating
rate based on one-month LIBOR (or based on a successor one-month benchmark rate
acceptable to the Rating Agencies);

 

(v)                 it has a Moody’s rating;

 

(vi)                it has a maturity date, assuming the exercise of all
extension options (if any) that are exercisable at the option of the related
borrower under the terms of such Collateral Interest, that is not more than five
(5) years from its first payment date;

 

(vii)               it is not an Equity Interest;

 

(viii)              the Collateral Manager has determined that it has an
As-Stabilized LTV that is not greater than (i) in the case of Collateral
Interests secured by all property types excluding Hospitality Properties, 75.0%
and (ii) in the case of Collateral Interests secured by Hospitality Properties,
65.0%;

 

(ix)                the Collateral Manager has determined that it has an U/W
Stabilized NCF DSCR that is not less than (i) in the case of Collateral
Interests secured by Multifamily Properties, 1.15x, (ii) in the case of
Collateral Interests secured by all property types excluding Multifamily
Properties and Hospitality Properties, 1.25x, and (iii) in the case of
Hospitality Properties, 1.40x;

 

(x)                 the Principal Balance of such Collateral Interest (plus any
previously-acquired participation interests in the same underlying Commercial
Real Estate Loan, including any participation interests that were included as
part of the Closing Date Collateral Interests) is not greater than $60,000,000;

 

(xi)                (A)    the Weighted Average Life of the Collateral
Interests, assuming the exercise of all contractual extension options (if any)
that are exercisable by the borrower under each Collateral Interest, is less
than or equal to the number of years (rounded to the nearest one hundredth
thereof) during the period from such date of determination to 5.5 years from the
Closing Date;

 

18

--------------------------------------------------------------------------------



 

(B)      the Weighted Average Spread of the Collateral Interests is not less
than 3.25%;

 

(C)      the aggregate Principal Balance of Collateral Interests secured by
Mortgaged Properties located in (x) California, Florida and New York is (in each
case) no more than 40.0% of the Aggregate Outstanding Portfolio Balance,
(y) Texas and New Jersey is (in each case) no more than 30.0% of the Aggregate
Outstanding Portfolio Balance and (z) any other state is (in each case) no more
than 20.0% of the Aggregate Outstanding Portfolio Balance; and

 

(D)      the Herfindahl Score is greater than or equal to 18.0;

 

(xii)               the Moody’s Rating Factor for such Collateral Interest is
equal to or less than a Moody’s Rating Factor that corresponds to a Moody’s
Rating of “Caa1”;

 

(xiii)              a No Downgrade Confirmation has been received from KBRA with
respect to the acquisition of such Collateral Interest, except that such
confirmation will not be required with respect to the acquisition of a Companion
Participation (or a portion thereof) if (A) the Issuer already owns a
Participation in the same underlying Participated Loan and (B) the Principal
Balance of such Companion Participation (or a portion thereof) being acquired is
less than $1,000,000;

 

(xiv)              the sum of the Principal Balance of such Collateral Interest
and the Principal Balance of all Collateral Interests that have the same
guarantor or an affiliated guarantor does not exceed 20.0% of the Aggregate
Outstanding Portfolio Balance;

 

(xv)               it will not require the Issuer to make any future payments
after the Issuer’s purchase thereof;

 

(xvi)              if it is a Collateral Interest with a related Future Funding
Companion Participation:

 

(A)      the Future Funding Indemnitor has Segregated Liquidity (evidenced by a
certification) in an amount at least equal to the greater of (i) the Largest One
Quarter Future Advance Estimate and (ii) the Two Quarter Future Advance Estimate
for the immediately following two calendar quarters (based on the Future Funding
Amounts for all outstanding Future Funding Companion Participations related to
the Collateral Interests);

 

(B)      the maximum principal amount of all Future Funding Companion
Participations with respect to all Collateral Interests does not exceed 20.0% of
the maximum commitment amount of all Commercial Real Estate Loans (which, with
respect to each Commercial Real Estate Loan, will equal the sum of (i) the
related initial Principal Balance and (ii) any related Future Funding Amount);
and

 

(C)      the maximum principal amount of the related Future Funding Companion
Participation does not exceed 35.0% of the maximum principal

 

19

--------------------------------------------------------------------------------



 

amount (including all related funded and unfunded Participations) of the related
Participated Loan;

 

(xvii)             if it is a Combined Loan or a Pari Passu Participation in a
Combined Loan, (x) the related Mortgage Loan contains a requirement that any
principal repayment of the Mortgage Loan must be accompanied by a pro rata
principal repayment (based on Principal Balance) of the related Mezzanine Loan,
(y) the related Mortgage Loan and the related Mezzanine Loan are cross-defaulted
and (z) the related Mortgage Loan does not permit the related borrower to incur
additional debt secured by the related Mortgaged Property or the equity in the
related borrower;

 

(xviii)            it is not prohibited under its Loan Documents from being
purchased by the Issuer and pledged to the Trustee;

 

(xix)              it is not currently, and has not recently been, the subject
of discussions between lender and the borrower to amend, modify or waive any
material provision of any of the related Loan Documents in such a manner as
would adversely affect the performance of the related Commercial Real Estate
Loan;

 

(xx)               it is not an interest that, in the Collateral Manager’s
reasonable business judgment, has a significant risk of imminently becoming a
Defaulted Collateral Interest;

 

(xxi)              it is not a Defaulted Collateral Interest (as determined by
the Collateral Manager after reasonable inquiry);

 

(xxii)             it is Dollar denominated and may not be converted into an
obligation payable in any other currencies;

 

(xxiii)            if such Collateral Interest is a senior participation, it
does not have “buy/sell” rights as a dispute resolution mechanism;

 

(xxiv)            it provides for the repayment of principal at not less than
par no later than upon its maturity or upon redemption, acceleration or its full
prepayment;

 

(xxv)             it is serviced pursuant to the Servicing Agreement or it is
serviced by an Accepted Loan Servicer pursuant to a commercial mortgage
servicing arrangement that includes the servicing provisions substantially
similar to those that are standard in commercial mortgage-backed securities
(“CMBS”) transactions;

 

(xxvi)            it is purchased from the Seller, GPMT, or a wholly-owned
subsidiary of GPMT, and the requirements set forth in the Indenture regarding
the representations and warranties with respect to such Collateral Interest and
the underlying mortgaged property (as applicable) have been met (subject to such
exceptions as are reasonably acceptable to the Collateral Manager);

 

(xxvii)           if it is a participation interest, the related Participating
Institution is (and any “qualified transferee” is required to be) any of (1) a
“special purpose entity” or a “qualified institutional lender” as such terms are
typically defined in the Loan Documents related to participations; (2) an entity
(or a wholly-owned subsidiary of an entity) that has (y) a long-term

 

20

--------------------------------------------------------------------------------



 

unsecured debt rating from Moody’s of “A3” or higher, and (z) a long-term
unsecured debt rating from KBRA of “A-” or higher (if rated by KBRA, or if not
rated by KBRA, an equivalent (or higher) rating by any two other NRSROs (which
may include Moody’s)) (3) a securitization trust, a collateralized loan
obligation (“CLO”) issuer or a similar securitization vehicle, or (4) a special
purpose entity that is 100% directly or indirectly owned by GPMT, for so long as
the separateness provisions of its organizational documents have not been
amended (unless the Rating Agency Condition was satisfied in connection with
such amendment) (such Participating Institution, a “Qualified Participating
Institution”), and if any Participating Institution is not the Issuer, the
related Loan Documents will be held by a third party custodian;

 

(xxviii)          its acquisition will be in compliance with Section 206 of the
Advisers Act;

 

(xxix)            its acquisition, ownership, enforcement and disposition will
not cause the Issuer to fail to be a Qualified REIT Subsidiary or other
disregarded entity of a REIT unless a No Trade or Business Opinion has
previously been received (which opinion may be conditioned on compliance with
certain restrictions on the investment or other activity of the Issuer and/or
the Collateral Manager on behalf of the Issuer);

 

(xxx)             its acquisition would not cause the Issuer, the Co-Issuer or
the pool of Collateral Interests to be required to register as an investment
company under the 1940 Act; and if the borrowers with respect to the Collateral
Interest are excepted from the definition of an “investment company” solely by
reason of Section 3(c)(1) of the 1940 Act, then either (x) such Collateral
Interest does not constitute a “voting security” for purposes of the 1940 Act or
(y) the aggregate amount of such Collateral Interest held by the Issuer is less
than 10% of the entire issue of such Collateral Interest;

 

(xxxi)            it does not provide for any payments which are or will be
subject to deduction or withholding for or on account of any withholding or
similar tax (other than withholding on amendment, modification and waiver fees,
late payment fees, commitment fees, exit fees, extension fees or similar fees),
unless the borrower under such Collateral Interest is required to make “gross
up” payments that ensure that the net amount actually received by the Issuer
(free and clear of taxes) will equal the full amount that the Issuer would have
received had no such deduction or withholding been required;

 

(xxxii)           after giving effect to its acquisition, together with the
acquisition of any other Collateral Interests to be acquired (or as to which a
binding commitment to acquire was entered into) on the same date, the aggregate
Principal Balance of Collateral Interests held by the Issuer that are EU
Retention Holder Originated Collateral Interests is in excess of 50% of the
aggregate Principal Balance of Collateral Interests held by the Issuer;

 

(xxxiii)          it is not acquired for the primary purpose of recognizing
gains or decreasing losses resulting from market value changes;

 

(xxxiv)         if it is a Non-Controlling Collateral Interest, after giving
effect to the acquisition, the aggregate Principal Balance of all
Non-Controlling Collateral Interests will not exceed 20.0% of the aggregate
Principal Balance of all Collateral Interests then owned by the Issuer; and

 

21

--------------------------------------------------------------------------------



 

(xxxv)                  the related Mortgaged Property has the necessary
occupancy permits, certificates and/or approvals to allow tenants to occupy such
Mortgaged Property;

 

provided, however, that any determination of a percentage pursuant to the
Eligibility Criteria (except for the Weighted Average Spread of all Collateral
Interests) shall be rounded to the nearest 1/10th of one percent.

 

“Eligible Account”:  Means:

 

(a)           an account maintained with a federal or state chartered depository
institution or trust company or an account or accounts maintained with the Note
Administrator that has, in each case, (i) a long-term unsecured debt rating at
least equal to “A2” by Moody’s and (ii) a short-term unsecured debt rating at
least equal to “P-1” by Moody’s;

 

(b)           a segregated trust account maintained with the trust department of
a federal or state chartered depository institution or trust company acting in
its fiduciary capacity; provided that (i) any such institution or trust company
has a long-term unsecured rating of at least “A2” by Moody’s, (ii) a capital
surplus of at least U.S.$200,000,000 and (iii) any such account is subject to
fiduciary funds on deposit regulations (or internal guidelines) substantially
similar to 12 C.F. R. § 9.10(b); or

 

(c)           any other account approved by the Rating Agencies.

 

“Eligible Investments”:  Any Dollar-denominated investment, the maturity for
which corresponds to the Issuer’s expected or potential need for funds, that, at
the time it is Granted to the Trustee (directly or through a Securities
Intermediary or bailee) is Registered and is one or more of the following
obligations or securities:

 

(i)            direct obligations of, and obligations the timely payment of
principal of and interest on which is fully and expressly guaranteed by, the
United States, or any agency or instrumentality of the United States, the
obligations of which are expressly backed by the full faith and credit of the
United States;

 

(ii)           demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by, or federal funds sold by, any depository institution or
trust company incorporated under the laws of the United States or any state
thereof or the District of Columbia (including the Note Administrator or the
commercial department of any successor Note Administrator, as the case may be;
provided that such successor otherwise meets the criteria specified herein) and
subject to supervision and examination by federal and/or state banking
authorities so long as the commercial paper and/or the debt obligations of such
depositary institution or trust company (or, in the case of the principal
depositary institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have a long-term unsecured
debt rating not less than “Aa3” by Moody’s, and a short-term unsecured debt
rating not less than “P-1” by Moody’s;

 

22

--------------------------------------------------------------------------------



 

(iii)          unleveraged repurchase or forward purchase obligations with
respect to (a) any security described in clause (i) above or (b) any other
security issued or guaranteed by an agency or instrumentality of the United
States of America, in either case entered into with a depository institution or
trust company (acting as principal) described in clause (ii) above (including
the Note Administrator or the commercial department of any successor Note
Administrator, as the case may be; provided that such Person otherwise meets the
criteria specified herein) or entered into with a corporation (acting as
principal) whose long-term unsecured debt rating is not less than “Aa3” by
Moody’s, and whose short-term unsecured debt rating is not less than “P-1” by
Moody’s;

 

(iv)          commercial paper or other similar short-term obligations
(including that of the Note Administrator or the commercial department of any
successor Note Administrator, as the case may be, or any affiliate thereof;
provided that such

 

Person otherwise meets the criteria specified herein) having at the time of such
investment a short-term unsecured debt rating not less than “P-1” by Moody’s;
provided, further, that the issuer thereof must also have at the time of such
investment a senior long-term unsecured debt rating of not less than “Aa3” by
Moody’s;

 

(v)           the Wells Fargo Money Market Fund, or any other money market fund
(including those managed or advised by the Note Administrator or its Affiliates)
that maintain a constant asset value and that are rated “Aaa-mf” by Moody’s; and

 

(vi)          any other investment similar to those described in clauses
(i) through (v) above that (1) each of Moody’s and KBRA have confirmed may be
included in the portfolio of Assets as an Eligible Investment without adversely
affecting its then-current ratings on the Notes and (2) has a long-term credit
rating of not less than “Aa3” by Moody’s and a short-term unsecured debt rating
not less than “P-1” by Moody’s;

 

provided that mortgage-backed securities and interest only securities shall not
constitute Eligible Investments; and provided, further, that (a) Eligible
Investments shall not have a maturity in excess of 365 days and shall have a
fixed principal amount due at maturity that cannot vary or change, (b) Eligible
Investments acquired with funds in the Payment Account shall include only such
obligations or securities that mature no later than the Business Day prior to
the next Payment Date succeeding the acquisition of such obligations or
securities, (c) Eligible Investments shall not include obligations bearing
interest at inverse floating rates, (d) Eligible Investments shall be treated as
indebtedness for U.S. federal income tax purposes and such investment shall not
cause the Issuer to fail to be treated as a Qualified REIT Subsidiary or other
disregarded entity of a REIT (unless the Issuer has previously received a No
Trade or Business Opinion, in which case the investment will not cause the
Issuer to be treated as a foreign corporation engaged in a trade or business
within the United States for U.S. federal income tax purposes), (e) Eligible
Investments shall not be subject to deduction or withholding for or on account
of any withholding or similar tax (other than any taxes imposed pursuant to
FATCA), unless the payor is required to make “gross up” payments that ensure
that the net amount actually

 

23

--------------------------------------------------------------------------------



 

received by the Issuer (free and clear of taxes, whether assessed against such
obligor or the Issuer) will equal the full amount that the Issuer would have
received had no such deduction or withholding been required, (f) Eligible
Investments shall not be purchased for a price in excess of par;
(g) notwithstanding the minimum unsecured debt rating requirements set forth in
clauses (ii), (iii), (iv) or (v) above, Eligible Investments with maturities of
thirty (30) days or less shall only require short-term unsecured debt ratings
and shall not require long-term unsecured debt ratings; and (h) Eligible
Investments shall not include margin stock.

 

“Entitlement Order”:  The meaning specified in Section 8-102(a)(8) of the UCC.

 

“Equity Interest”:  A security or other interest that does not entitle the
holder thereof to receive periodic payments of interest and one or more
installments of principal, including (i) any bond or note or similar instrument
that is by its terms convertible into or exchangeable for an equity interest,
(ii) any bond or note or similar instrument that includes warrants or other
interests that entitle its holder to acquire an equity interest, or (iii) any
other similar instrument that would not entitle its holder to receive periodic
payments of interest or a return of a residual value.

 

“ERISA”:  The United States Employee Retirement Income Security Act of 1974, as
amended, and the applicable rules and regulations promulgated thereunder.

 

“EU Risk Retention Agreement”:  That certain EU Risk Retention Agreement among
the Retention Holder, the Sponsor (as the EU Retention Holder), the Issuer, the
Co-Issuer, the Collateral Manager, the Trustee, and the Note Administrator,
dated as of the Closing Date.

 

“EU Retention Holder”:  GPMT.

 

“EU Retention Holder Originated Collateral Interest”:  A Collateral Interest
that the EU Retention Holder, as the originator for EU Securitization Laws
purposes, either (i) has purchased for its own account and held for a period of
not less than 15 Business Days, or will purchase for its own account and hold
for a period of not less than 15 Business Days, prior to selling or transferring
such Collateral Interest to the Issuer or (ii) itself or through related
entities, directly or indirectly, was involved in the original agreement which
created such Collateral Interest, in each case, as contemplated by
Article 2(3) of the Securitization Regulation.

 

“EU Securitization Laws”:  The Securitization Regulation, together with any
supplementary regulatory technical standards, implementing technical standards
and any official guidance published in relation thereto by the European
Supervisory Authorities, and any implementing laws or regulations in force on
the Closing Date.

 

“Euroclear”:  Euroclear Bank S.A./N.V., as operator of the Euroclear system.

 

“Event of Default”:  The meaning specified in Section 5.1 hereof.

 

“Excepted Property”:  (i) The U.S.$250 proceeds of share capital contributed by
the Retention Holder as the holder of the ordinary shares of the Issuer, the
U.S.$250 representing a profit fee to the Issuer, and, in each case, any
interest earned thereon and the bank account in

 

24

--------------------------------------------------------------------------------



 

which such amounts are held and (ii) the Preferred Share Distribution Account
and all of the funds and other property from time to time deposited in or
credited to the Preferred Share Distribution Account.

 

“Exchange Act”:  The Securities Exchange Act of 1934, as amended, and the
applicable rules and regulations promulgated thereunder.

 

“Exchange Collateral Interest”:  The meaning specified in
Section 12.1(d) hereof.

 

“Expense Reserve Account”:  The account established pursuant to
Section 10.5(a) hereof.

 

“Expense Year”:  Each 12-month period commencing on the Business Day following
the Payment Date occurring in January (or with respect to the initial Expense
Year, the first Payment Date) and ending on the Payment Date occurring in the
following January.

 

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Indenture (or any amended or successor version that is substantially comparable)
and any current or future Treasury Regulations promulgated thereunder, and any
related provisions of law, court decisions, administrative guidance or
agreements with any taxing authority (or laws thereof) in respect thereof,
including any agreements entered into pursuant to section 1471(b)(1) of the Code
or any U.S. or non-U.S. fiscal or regulatory legislation, rules, guidance notes
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such sections of the Code of analogous
provisions of non-U.S. law.  For the avoidance of doubt, “FATCA” shall also
refer to Cayman FATCA Legislation.

 

“Financial Asset”:  The meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financing Statements”:  Financing statements relating to the Collateral naming
the Issuer, as debtor, and the Trustee, on behalf of the Secured Parties, as
secured party.

 

“Future Funding Account Control Agreement”:  Any account control agreement
entered into in accordance with the terms of the Future Funding Agreement by and
among the Seller, the Trustee, as secured party, the Note Administrator and an
account bank, as the same may be amended, supplemented or replaced from time to
time.

 

“Future Funding Agreement”:  The meaning specified in the Servicing Agreement.

 

“Future Funding Amount”:  With respect to a Participated Loan, any unfunded
future funding obligations of the lender thereunder.

 

“Future Funding Companion Participation”:  With respect to a Participated Loan
that has any remaining Future Funding Amounts, the Companion Participation in
such Participated Loan the holder of which is obligated to fund such Future
Funding Amounts.

 

“Future Funding Indemnitor”: GPMT, and its successors-in-interest.

 

25

--------------------------------------------------------------------------------



 

“Future Funding Participation Agreement”:  With respect to a Future Funding
Companion Participation, the related Participation Agreement.

 

“GAAP”:  The meaning specified in Section 6.3(k) hereof.

 

“General Intangible”:  The meaning specified in Section 9-102(a)(42) of the UCC.

 

“Global Notes”:  The Rule 144A Global Notes and the Regulation S Global Notes.

 

“Governing Documents”:  With respect to (i) the Issuer, the memorandum and
articles of association of the Issuer, as amended and restated and/or
supplemented and in effect from time to time and certain resolutions of its
Board of Directors and (ii) all other Persons, the articles of incorporation,
certificate of incorporation, by-laws, certificate of limited partnership,
limited partnership agreement, limited liability company agreement, certificate
of formation, articles of association and similar charter documents, as
applicable to any such Person.

 

“Government Items”:  A security (other than a security issued by the Government
National Mortgage Association) issued or guaranteed by the United States of
America or an agency or instrumentality thereof representing a full faith and
credit obligation of the United States of America and, with respect to each of
the foregoing, that is maintained in book-entry form on the records of a Federal
Reserve Bank.

 

“GPMT”: Granite Point Mortgage Trust Inc., a Maryland corporation, and its
successors-in-interest.

 

“Grant”:  To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over and confirm.  A Grant of the
Collateral or of any other security or instrument shall include all rights,
powers and options (but none of the obligations) of the granting party
thereunder, including without limitation the immediate continuing right to
claim, collect, receive and take receipt for principal and interest payments in
respect of the Collateral (or any other security or instrument), and all other
amounts payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto.

 

“Herfindahl Score”:  As of any date of determination, an amount determined by
dividing (i) one by (ii) the sum of the series of products obtained for each
Collateral Interest (including any Companion Participation which is then
acquired) and Principal Proceeds collected and not yet distributed, by squaring
the quotient of (x) the outstanding principal balance on such date of each such
Collateral Interest (or in the case of Principal Proceeds, in increments of
$5,000,000) and (y) the aggregate outstanding principal balance of all
Collateral Interests on such date.

 

“Holder” or “Securityholder”:  With respect to any Note, the Person in whose
name such Note is registered in the Notes Register.  With respect to any
Preferred Share, the

 

26

--------------------------------------------------------------------------------



 

Person in whose name such Preferred Share is registered in the register
maintained by the Share Registrar.

 

“Holder AML Obligations”:  The obligations of each Holder of the Securities to
(i) provide to the Issuer or its agents with such information and documentation
that may be required for the Issuer to achieve AML Compliance and (ii) update or
replace such information or documentation, as may be necessary.

 

“Hospitality Property”:  A real property comprised of hospitality space
(including mixed-use property) as to which the majority of the underwritten
revenue is from hospitality space.

 

“IAI”:  An institution that is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under Regulation D under the Securities Act or
an entity in which all of the equity owners are such “accredited investors.”

 

“Indenture”:  This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

 

“Indenture Accounts”:  The Payment Account, the Reinvestment Account, the
Expense Reserve Account and the Custodial Account.

 

“Independent”:  As to any Person, any other Person (including, in the case of an
accountant, or lawyer, a firm of accountants or lawyers and any member thereof
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions. 
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Ethics of the American Institute of
Certified Public Accountants.

 

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee or Note Administrator such opinion or certificate shall state, or
shall be deemed to state, that the signer has read this definition and that the
signer is Independent within the meaning hereof.

 

“Industrial Property”:  A real property comprised of industrial space (including
mixed-use property) as to which the majority of the underwritten revenue is from
industrial space.

 

“Inquiry”: The meaning specified in Section 10.13(a) hereof.

 

“Instrument”:  The meaning specified in Section 9-102(a)(47) of the UCC.

 

27

--------------------------------------------------------------------------------



 

“Interest Accrual Period”:  With respect to the Notes and (i) the first Payment
Date, the period from and including the Closing Date to but excluding such first
Payment Date and (ii) each successive Payment Date, the period from and
including the immediately preceding Payment Date to, but excluding, such Payment
Date.

 

“Interest Advance”:  The meaning specified in Section 10.7(a) hereof.

 

“Interest Coverage Ratio”:  As of any Measurement Date, the number (expressed as
a percentage) calculated by dividing:

 

(a)           the sum of (A) cash on deposit in the Expense Reserve Account,
plus (B) the expected scheduled interest payments due (in each case regardless
of whether the due date for any such interest payment has yet occurred) in the
Due Period in which such Measurement Date occurs on (x) the Collateral Interests
(excluding, subject to clause (3) of the last paragraph of this definition,
accrued and unpaid interest on Defaulted Collateral Interests); provided that no
interest (or dividends or other distributions) shall be included with respect to
any Collateral Interest to the extent that such Collateral Interest does not
provide for the scheduled payment of interest (or dividends or other
distributions) in cash; and (y) the Eligible Investments held in the applicable
collateral accounts (whether purchased with Interest Proceeds or Principal
Proceeds), plus (C) Interest Advances, if any, advanced by the Advancing Agent
or the Backup Advancing Agent, with respect to the related Payment Date, minus
(ii) any amounts scheduled to be paid pursuant to Section 11.1(a)(i)(1) through
(4) (other than any Collateral Manager Fees that the Collateral Manager has
agreed to waive in accordance with this Indenture and the Collateral Management
Agreement); by

 

(b)           the sum of (A) the scheduled interest on the Class A Notes payable
on the Payment Date immediately following such Measurement Date, plus (B) any
Class A Defaulted Interest Amount payable on the Payment Date immediately
following such Measurement Date, plus (C) the scheduled interest on the
Class A-S Notes payable immediately following such Measurement Date, plus
(D) any Class A-S Defaulted Interest Amount payable on the Payment Date
immediately following such Measurement Date, plus (E) the scheduled interest on
the Class B Notes payable immediately following such Measurement Date, plus
(F) any Class B Defaulted Interest Amount payable on the Payment Date
immediately following such Measurement Date, plus (G) the scheduled interest on
the Class C Notes payable immediately following such Measurement Date, plus
(H) any Class C Defaulted Interest Amount payable on the Payment Date
immediately following such Measurement Date, plus (I) the scheduled interest on
the Class D Notes payable immediately following such Measurement Date, plus
(J) any Class D Defaulted Interest Amount payable on the Payment Date
immediately following such Measurement Date.

 

For purposes of calculating any Interest Coverage Ratio, (1) the expected
interest income on the Collateral Interests and Eligible Investments and the
expected interest payable on the Offered Notes shall be calculated using the
interest rates applicable thereto on the applicable Measurement Date,
(2) accrued original issue discount on Eligible Investments shall be deemed to
be a scheduled interest payment thereon due on the date such original issue
discount is

 

28

--------------------------------------------------------------------------------



 

scheduled to be paid, (3) there shall be excluded all scheduled or deferred
payments of interest on or principal of Collateral Interests and any payment
that the Collateral Manager has determined in its reasonable judgment shall not
be made in cash or received when due and (4) with respect to any Collateral
Interest as to which any interest or other payment thereon is subject to
withholding tax of any relevant jurisdiction, each payment thereon shall be
deemed to be payable net of such withholding tax unless the related borrower is
required to make additional payments to fully compensate the Issuer for such
withholding taxes (including in respect of any such additional payments).

 

“Interest Coverage Test”:  The test that will be met as of any Measurement Date
on which any Offered Notes remain outstanding if the Interest Coverage Ratio as
of such Measurement Date is equal to or greater than 120.00%.

 

“Interest Distribution Amount”:  Each of the Class A Interest Distribution
Amount, the Class A-S Interest Distribution Amount, the Class B Interest
Distribution Amount, the Class C Interest Distribution Amount, the Class D
Interest Distribution Amount, the Class E Interest Distribution Amount and the
Class F Interest Distribution Amount.

 

“Interest Proceeds”:  With respect to any Payment Date, (A) the sum (without
duplication) of:

 

(1) all Cash payments of interest (including any deferred interest and any
amount representing the accreted portion of a discount from the face amount of a
Collateral Interest or an

 

Eligible Investment) or other distributions (excluding Principal Proceeds)
received during the related Due Period on all Collateral Interests other than
Defaulted Collateral Interests (net of any fees and other compensation and
reimbursement of expenses and Servicing Advances and interest thereon (but not
net of amounts payable pursuant to any indemnification provisions) to which the
Servicer or the Special Servicer are entitled to pursuant to the terms of the
Servicing Agreement) and Eligible Investments, including, in the Collateral
Manager’s commercially reasonable discretion (exercised as of the trade date),
the accrued interest received in connection with a sale of such Collateral
Interests or Eligible Investments but excluding (i) any origination fees, which
will be retained by the Seller and will not be assigned to the Issuer and
(ii) any payment of interest included in Principal Proceeds pursuant to clause
(A)(3) of the definition of “Principal Proceeds”,

 

(2) all make whole premiums, yield maintenance or prepayment premiums or any
interest amount paid in excess of the stated interest amount of a Collateral
Interest received during the related Due Period,

 

(3) all amendment, modification and waiver fees, late payment fees, extension
fees, exit fees and other fees and commissions received by the Issuer during
such Due Period in connection with such Collateral Interests and Eligible
Investments,

 

(4) those funds in the Expense Reserve Account designated as Interest Proceeds
by the Collateral Manager pursuant to Section 10.5(a);

 

(5) all funds remaining on deposit in the Expense Reserve Account upon
redemption of the Notes in whole;

 

29

--------------------------------------------------------------------------------



 

(6) Interest Advances, if any, advanced by the Advancing Agent or the Backup
Advancing Agent, with respect to such Payment Date,

 

(7) all Cash payments corresponding to accrued original issue discount on
Eligible Investments,

 

(8) any interest payments received in Cash by the Issuer during the related Due
Period on any asset held by a Permitted Subsidiary that is not a Defaulted
Collateral Interest,

 

(9) all payments of principal on Eligible Investments purchased with any other
Interest Proceeds,

 

(10) Cash and Eligible Investments contributed by the Retention Holder pursuant
to Section 12.2(c), as Holder of 100% of the Preferred Shares and designated as
“Interest Proceeds” by the Retention Holder, and

 

(11) all other Cash payments received by the Issuer with respect to the
Collateral Interests during the related Due Period to the extent such proceeds
are designated “Interest Proceeds” by the Collateral Manager in its sole
discretion with notice to the Trustee, the Servicer and the Note Administrator
on or before the related Determination Date; provided that Interest Proceeds
shall in no event include any payment or proceeds specifically defined as
“Principal Proceeds” in the definition thereof,

 

minus (B) the aggregate amount of any Nonrecoverable Interest Advances that were
previously reimbursed to the Advancing Agent or the Backup Advancing Agent.

 

“Interest Shortfall”:  The meaning set forth in Section 10.7(a) hereof.

 

“Investor Certification”:  A certificate, substantially in the form of
Exhibit H-1  or Exhibit H-2 hereto, representing that such Person executing the
certificate is a Noteholder, a beneficial owner of a Note, a holder of a
Preferred Share or a prospective purchaser of a Note or a Preferred Share and
that either (a) such Person is not an agent of, or an investment advisor to, any
borrower or affiliate of any borrower under a Commercial Real Estate Loan, or
(b) such Person is an agent or Affiliate of, or an investment advisor to, any
borrower under a Commercial Real Estate Loan.  The Investor Certification may be
submitted electronically by means of the Note Administrator’s Website.

 

“Investor Q&A Forum”:  The meaning specified in Section 10.13(a) hereof.

 

“Issuer”:  GPMT 2019-FL2, Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands, until a successor Person shall
have become the Issuer pursuant to the applicable provisions of this Indenture,
and thereafter “Issuer” shall mean such successor Person.

 

“Issuer Order” and “Issuer Request”:  A written order or request (which may be
in the form of a standing order or request) dated and signed in the name of the
Issuer (and the Co-Issuer, if applicable) by an Authorized Officer of the Issuer
(and by an Authorized Officer of the

 

30

--------------------------------------------------------------------------------



 

Co-Issuer, if applicable), or by an Authorized Officer of the Collateral Manager
on behalf of the Issuer.

 

“KBRA”:  Kroll Bond Rating Agency, Inc. or any successor thereto.

 

“Largest One Quarter Future Advance Estimate”: The meaning specified in the
Servicing Agreement.

 

“LIBOR”:  The meaning set forth in Schedule B attached hereto.

 

“LIBOR Determination Date”:  The meaning set forth in Schedule B attached
hereto.

 

“LIBOR Spread”:  With respect to the Class A Notes, the Class A LIBOR Spread,
with respect to the Class A-S Notes, the Class A-S LIBOR Spread, with respect to
the Class B Notes, the Class B LIBOR Spread, with respect to the Class C Notes,
the Class C LIBOR Spread, with respect to the Class D Notes, the Class D LIBOR
Spread, with respect to the Class E Notes, the Class E LIBOR Spread and with
respect to the Class F Notes, the Class F LIBOR Spread.

 

“Liquidation Fee”:  The meaning specified in the Servicing Agreement.

 

“LLC Managers”:  The managers of the Co-Issuer duly appointed by the sole member
of the Co-Issuer (or, if there is only one manager of the Co-Issuer so duly
appointed, such sole manager).

 

“Loan Documents”:  The loan agreement, note, mortgage, intercreditor agreement,
participation agreement, co-lender agreement or other agreement pursuant to
which a Collateral Interest and the related Commercial Real Estate Loan have
been issued or created and each other agreement that governs the terms of or
secures the obligations represented by such Collateral Interest or Commercial
Real Estate Loan or of which holders of such Collateral Interest or Commercial
Real Estate Loan are the beneficiaries.

 

“London Banking Day”:  The meaning set forth in Schedule B attached hereto.

 

“Loss Value Payment”:  With respect to each Collateral Interest, the meaning
specified in the Collateral Interest Purchase Agreement.

 

“Majority”:  With respect to (i) any Class of Notes, the Holders of more than
50% of the Aggregate Outstanding Amount of the Notes of such Class; and (ii) the
Preferred Shares, the Preferred Shareholders representing more than 50% of the
aggregate Notional Amount of the Preferred Shares.

 

“Manufactured Housing Property”:  A real property comprised of pad sites for
manufactured homes (including mixed-use property) as to which the majority of
the underwritten revenue is from manufactured housing pad site units.

 

31

--------------------------------------------------------------------------------



 

“Material Breach”:  With respect to each Collateral Interest, the meaning
specified in the Collateral Interest Purchase Agreement.

 

“Material Document Defect”:  With respect to each Collateral Interest, the
meaning specified in the Collateral Interest Purchase Agreement.

 

“Maturity”:  With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity Date or by declaration of acceleration or otherwise.

 

“Measurement Date”:  Any of the following: (i) the Closing Date, (ii) the date
of acquisition or disposition of any Collateral Interest, (iii) any date on
which any Collateral Interest becomes a Defaulted Collateral Interest, (iv) each
Determination Date and (v) with reasonable notice to the Issuer, the Collateral
Manager and the Note Administrator, any other Business Day that the Rating
Agencies or the Holders of at least 66-2/3% of the Aggregate Outstanding Amount
of any Class of Notes requests be a “Measurement Date”; provided that, if any
such date would otherwise fall on a day that is not a Business Day, the relevant
Measurement Date will be the immediately preceding Business Day.

 

“Mezzanine Loan”: A mezzanine loan secured by a pledge of all of the equity
interest in a Obligor under a Mortgage Loan that is either acquired by the
Issuer or in which a Pari Passu Participation represents an interest.

 

“Minnesota Collateral”:  The meaning specified in Section 3.3(b)(ii) hereof.

 

“Mixed-Use Property”:  A real property comprised of real property with five or
more residential units (including mixed-use, multifamily/office and
multifamily/retail), office space, industrial space, retail space, hospitality
space, self-storage space and/or pad sites for manufactured homes as to which no
such property type represents a majority of the underwritten revenue.

 

“Modified Collateral Interest”:  Any Collateral Interest that is a Modified Loan
or a participation interest in a Modified Loan.

 

“Modified Loan”:  The meaning specified in the Servicing Agreement.

 

“Monthly Report”:  The meaning specified in Section 10.9(a) hereof.

 

“Moody’s”:  Moody’s Investors Service, Inc., and its successors-in-interest.

 

“Moody’s Rating Factor”: With respect to any Collateral Interest, the number set
forth in the table below opposite the Moody’s Rating of such Collateral
Interest:

 

32

--------------------------------------------------------------------------------



 

Moody’s
Rating

 

Moody’s
Rating Factor

 

Moody’s
Rating

 

Moody’s
Rating Factor

 

Aaa

 

1

 

Ba1

 

     940

 

Aa1

 

10

 

Ba2

 

  1,350

 

Aa2

 

20

 

Ba3

 

  1,766

 

Aa3

 

40

 

B1

 

  2,220

 

A1

 

70

 

B2

 

  2,720

 

A2

 

120

 

B3

 

  3,490

 

A3

 

180

 

Caa1

 

  4,770

 

Baa1

 

260

 

Caa2

 

  6,500

 

Baa2

 

360

 

Caa3

 

  8,070

 

Baa3

 

610

 

Ca or lower

 

10,000

 

 

“Moody’s Recovery Rate”: With respect to each Collateral Interest, the rate
specified in the table set forth below with respect to the property type of the
related Mortgaged Property or Mortgaged Properties:

 

Property Type

 

Moody’s Recovery Rate

 

Multifamily (including student housing), industrial and anchored retail
properties

 

60

%

Office properties, self-storage properties and unanchored retail properties

 

55

%

Mixed-use properties

 

55

%

Hospitality and healthcare properties

 

45

%

All other property types

 

40

%

 

“Mortgage Loan”:  A commercial, multifamily or manufactured-housing community
real estate mortgage loan that is either acquired by the Issuer or in which a
Pari Passu Participation represents an interest, which mortgage loan is secured
by a first-lien mortgage or deed-of-trust on commercial, multifamily and/or
manufactured-housing community properties.

 

“Mortgaged Property”: With respect to any Mortgage Loan or Mezzanine Loan, the
commercial, multifamily and/or manufactured-housing community mortgage property
or properties directly or indirectly securing such Mortgage Loan or Mezzanine
Loan, as applicable.

 

“Multifamily Property”:  A real property with five or more residential rental
units (including mixed-use property) as to which the majority of the
underwritten revenue is from residential rental units.

 

“NCP Cash Purchase”:  With respect to any Non-Controlling Collateral Interest
sold to the Collateral Manager or an affiliate thereof, a cash purchase price of
such Non-Controlling Collateral Interest determined in accordance with
Section 12.1(b)(ii) hereof.

 

“NCP Sale Limitation”:  With respect to sales of Non-Controlling Collateral
Interests, that immediately after giving effect to such sale, the cumulative
aggregate Principal Balance of Non-Controlling Collateral Interests (other than
Credit Risk Collateral Interests and Defaulted Collateral Interests) sold by the
Issuer in cash sales to the Collateral Manager or its affiliates (including
entities managed by the Collateral Manager) on or after Closing Date shall

 

33

--------------------------------------------------------------------------------



 

not exceed 5% of the aggregate Principal Balance of the Closing Date Collateral
Interests as of the Closing Date.

 

“Net Outstanding Portfolio Balance”:  On any Measurement Date, the sum (without
duplication) of:

 

(i)                    the Aggregate Principal Balance of the Collateral
Interests (other than any Modified Collateral Interests and Defaulted Collateral
Interests);

 

(ii)                 the aggregate Principal Balance of all Principal Proceeds
held as cash and Eligible Investments; and

 

(iii)              with respect to each Modified Collateral Interest or a
Defaulted Collateral Interest, the Calculation Amount of such Collateral
Interest;

 

provided, however, that (i) with respect to each Collateral Interest acquired at
a purchase price that is less than 95% of the Principal Balance of such
Collateral Interest, the “Principal Balance” of such Collateral Interest shall
be the lesser of the purchase price and the amount determined pursuant to clause
(c) above, if applicable, for purposes of computing the Net Outstanding
Portfolio Balance, (ii) with respect to each Defaulted Collateral Interest that
has been owned by the Issuer for more than three years after becoming a
Defaulted Collateral Interest, the Principal Balance of such Defaulted
Collateral Interest shall be zero for purposes of computing the Net Outstanding
Portfolio Balance and (iii) in the case of a Collateral Interest subject to a
Credit Risk/Defaulted Collateral Interest Cash Purchase or an exchange for an
Exchange Collateral Interest, the Collateral Manager shall have 45 days to
exercise such purchase or exchange and during such period such Collateral
Interest shall not be treated as a Defaulted Collateral Interest for purposes of
computing the Net Outstanding Portfolio Balance.

 

“No Downgrade Confirmation”:  A confirmation from a Rating Agency that any
proposed action, or failure to act or other specified event will not, in and of
itself, result in the downgrade or withdrawal of the then-current rating
assigned to any Class of Notes then rated by such Rating Agency, provided that
if the Requesting Party receives a written waiver or acknowledgment from a
Rating Agency indicating such Rating Agency’s decision not to review the matter
for which the No Downgrade Confirmation is sought, then the requirement to
receive a No Downgrade Confirmation from that Rating Agency with respect to such
matter shall not apply.  For the purposes of this definition, any confirmation,
waiver, request, acknowledgment or approval which is required to be in writing
may be in the form of electronic mail.  Notwithstanding anything to the contrary
set forth in this Indenture, at any time during which the Notes are no longer
rated by a Rating Agency, a No Downgrade Confirmation shall not be required from
such Rating Agency under this Indenture.

 

“No Entity-Level Tax Opinion”:  An opinion of Dechert LLP, Sidley Austin LLP or
another nationally recognized tax counsel experienced in such matters that a
contemplated transfer (whether by means of actual transfer or a transfer of
beneficial ownership for U.S. federal income tax purposes), pledge or
hypothecation of any of the Retained Securities, any repurchased Notes or the
Issuer Ordinary Shares will not cause the Issuer to be treated as a foreign
corporation engaged in a trade or business within the United States for U.S.
federal income tax purposes or otherwise to become subject to U.S. federal

 

34

--------------------------------------------------------------------------------



 

income tax on a net basis, which opinion may be conditioned on compliance with
certain restrictions on the investment or other activities of the Issuer and the
Collateral Manager on behalf of the Issuer.

 

“No Trade or Business Opinion”:  An opinion of Dechert LLP, Sidley Austin LLP or
another nationally recognized tax counsel experienced in such matters that the
Issuer will be treated as a foreign corporation that is not engaged in a trade
or business within the United States for U.S. federal income tax purposes, which
opinion may be conditioned on compliance with certain restrictions on the
investment or other activities of the Issuer and the Collateral Manager on
behalf of the Issuer.

 

“Non-Acquired Participation”:  Any Future Funding Companion Participation or
funded Companion Participation that is not acquired by the Issuer.

 

“Non-call Period”:  The period from the Closing Date to and including the
Business Day immediately preceding the Payment Date in February 2021 during
which no Optional Redemption is permitted to occur.

 

“Non-CLO Controlled Collateral Interests”:  Each Collateral Interest that is a
Pari Passu Participation that is owned by the Issuer, but is controlled by the
holder of a Controlling Companion Participation under the related Participation
Agreement.  If the Issuer acquires a Non-CLO Controlled Collateral Interest and
then subsequently acquires the related Controlling Companion Participation, the
related Collateral Interest (together with such Controlling Companion
Participation) will become a CLO Controlled Collateral Interest.  For the
avoidance of doubt, a Collateral Interest shall not be considered a Non-CLO
Controlled Interest solely as a result of the Issuer, in its capacity as the
holder of the related Pari Passu Participation, being required to obtain consent
of the holder of the related Companion Participation with respect to
(i) pre-default decisions in accordance with the related Participation Agreement
or (ii) in the event the related Participated Loan is a Defaulted Collateral
Interest or a Credit Risk Collateral Interest, Major Decisions.  As of the
Closing Date, each of the Closing Date Collateral Interests will be a CLO
Controlled Collateral Interest.

 

“Non-CLO Custody Collateral Interest”:  The Collateral Interests identified on
Schedule A hereto as “Shippan Landing” with respect to which a Participation
Agreement was entered into in connection with the GPMT 2018-FL1 offering.

 

“Non-Controlling Collateral Interest”:  Any Collateral Interest acquired by the
Issuer as to which the Issuer does not have sole and effective control over the
remedies relating to the enforcement of the underlying Commercial Real Estate
Loan, including ultimate control of the foreclosure process, by having a right
to (x) appoint and remove the special servicer or (y) direct or approve the
special servicer’s exercise of remedies.  For the avoidance of doubt, the
existence of certain consent or consultation rights of a Companion Participation
Holder with respect to any Collateral interest shall not in itself cause such
Collateral Interest to be a Non-Controlling Collateral Interest.

 

“Non-Permitted AML Holder”:  A Holder of the Securities that fails to comply
with the Holder AML Obligations.

 

35

--------------------------------------------------------------------------------



 

“Non-Permitted Holder”: The meaning specified in Section 2.13(b) hereof.

 

“Nonrecoverable Interest Advance”: Any Interest Advance previously made or
proposed to be made pursuant to Section 10.7 hereof that the Advancing Agent or
the Backup Advancing Agent, as applicable, has determined in its sole
discretion, exercised in good faith, that the amount so advanced or proposed to
be advanced plus interest expected to accrue thereon, will not be ultimately
recoverable from subsequent payments or collections with respect to the
Collateral Interests.

 

“Note Administrator”:  Wells Fargo Bank, National Association, a national
banking association, solely in its capacity as note administrator hereunder,
unless a successor Person shall have become the Note Administrator pursuant to
the applicable provisions of this Indenture, and thereafter “Note Administrator”
shall mean such successor Person.  Wells Fargo Bank, National Association will
perform the Note Administrator role through its Corporate Trust Services
division.

 

“Note Administrator’s Website”:  Initially, www.ctslink.com, provided that such
address may change upon notice by the Note Administrator to the parties hereto,
the 17g-5 Information Provider and Noteholders.

 

“Note Interest Rate”:  With respect to the Class A Notes, the Class A Rate, with
respect to the Class A-S Notes, the Class A-S Rate, with respect to the Class B
Notes, the Class B Rate, with respect to the Class C Notes, the Class C Rate,
with respect to the Class D Notes, the Class D Rate, with respect to the Class E
Notes, the Class E Rate and with respect to the Class F Notes, the Class F Rate.

 

“Note Protection Tests”:  The Par Value Test and the Interest Coverage Test.

 

“Noteholder”:  The Person in whose name such Note is registered in the Notes
Register.

 

“Notes”:  The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes and the Class F Notes, collectively,
authorized by, and authenticated and delivered under, this Indenture.

 

“Notes Register” and “Notes Registrar”:  The respective meanings specified in
Section 2.5(a) hereof.

 

“Notional Amount”:  In respect of the Preferred Shares, the per share notional
amount of U.S.$1,000.  The aggregate Notional Amount of the Preferred Shares on
the Closing Date will be U.S.$105,192,857.

 

“NRSRO”:  Any nationally recognized statistical rating organization, including
the Rating Agencies.

 

“NRSRO Certification”:  A certification (a) executed by a NRSRO in favor of the
17g-5 Information Provider substantially in the form attached hereto as
Exhibit F or (b) provided

 

36

--------------------------------------------------------------------------------



 

electronically and executed by an NRSRO by means of a click-through confirmation
on the 17g-5 Website.

 

“Offered Notes”: The Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes and the Class D Notes.

 

“Offering Memorandum”:  The Offering Memorandum, dated February 14, 2019,
relating to the offering of the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes and the Class D Notes.

 

“Office Property”:  A real property comprised of office space (including
mixed-use property) as to which the majority of the underwritten revenue is from
office space.

 

“Officer”:  With respect to any company, corporation or limited liability
company, including the Issuer, the Co-Issuer and the Collateral Manager, any
Director, Manager, the Chairman of the Board of Directors, the President, any
Senior Vice President, any Vice President, the Secretary, any Assistant
Secretary, the Treasurer, any Assistant Treasurer or General Partner of such
entity; and with respect to the Trustee or Note Administrator, any Trust
Officer; and with respect to the Servicer or the Special Servicer, a Responsible
Officer (as defined in the Servicing Agreement).

 

“Officer’s Certificate”:  With respect to the Issuer, the Co-Issuer, the
Collateral Manager and the Servicer, any certificate executed by an Authorized
Officer thereof.

 

“Opinion of Counsel”:  A written opinion addressed to the Trustee and the Note
Administrator and, if required by the terms hereof, the Servicer, the Special
Servicer and/or the Rating Agencies (each, a “Recipient”), in form and substance
reasonably satisfactory to each Recipient, of an outside third party counsel of
national recognition (or the Cayman Islands, in the case of an opinion relating
to the laws of the Cayman Islands), which attorney may, except as otherwise
expressly provided in this Indenture, be counsel for the Issuer, and which
attorney shall be reasonably satisfactory to the Trustee and the Note
Administrator.  Whenever an Opinion of Counsel is required hereunder, such
Opinion of Counsel may rely on opinions of other counsel who are so admitted and
so satisfactory which opinions of other counsel shall accompany such Opinion of
Counsel and shall either be addressed to each Recipient or shall state that each
Recipient shall each be entitled to rely thereon.

 

“Optional Redemption”:  The meaning specified in Section 9.1(c) hereof.

 

“Originated As-Is LTV”:  With respect to any Collateral Interest, the ratio,
expressed as a percentage, as calculated by the Collateral Manager in accordance
with the Collateral Management Standard, of the Principal Balance of such
Collateral Interest (including the Principal Balance of any funded Companion
Participation that is pari passu in right of repayment and any Collateral
Interest that is cross-collateralized with the subject Collateral Interest) as
of the date of origination, to the “as-is” value estimate of the related
Mortgaged Property (and any Mortgaged Property cross-collateralizing the related
Collateral Interest) as reflected in an appraisal that was obtained not more
than three months prior to the date of origination of the related Real Estate
Loan.

 

37

--------------------------------------------------------------------------------



 

“Other Tranche”:  The meaning specified in Section 17.5 hereof.

 

“Outstanding”:  With respect to the Notes, as of any date of determination, all
of the Notes or any Class of Notes, as the case may be, theretofore
authenticated and delivered under this Indenture except:

 

(i)                    Notes theretofore canceled by the Notes Registrar or
delivered to the Notes Registrar for cancellation;

 

(ii)                 Notes or portions thereof for whose payment or redemption
funds in the necessary amount have been theretofore irrevocably deposited with
the Note Administrator or the Paying Agent in trust for the Holders of such
Notes pursuant to Section 4.1(a)(ii); provided that, if such Notes or portions
thereof are to be redeemed, notice of such redemption has been duly given
pursuant to this Indenture;

 

(iii)              Notes in exchange for or in lieu of which other Notes have
been authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Note Administrator is presented that any such Notes are held
by a Holder in due course; and

 

(iv)             Notes alleged to have been mutilated, destroyed, lost or stolen
for which replacement Notes have been issued as provided in Section 2.6;

 

provided that in determining whether the Noteholders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, (x) Notes owned by the Issuer, the
Co-Issuer, the Collateral Manager or any Affiliate thereof shall be disregarded
and deemed not to be Outstanding, (y) Notes so owned that have been pledged in
good faith may be regarded as Outstanding if the pledgee establishes to the
satisfaction of the Trustee the pledgee’s right so to act with respect to such
Notes and that the pledgee is not the Issuer, the Co-Issuer, the Collateral
Manager or any other obligor upon the Notes or any Affiliate of the Issuer, the
Co-Issuer, the Collateral Manager or such other obligor and (z) in relation to
(i) the exercise by the Noteholders of their right, in connection with certain
Events of Default, to accelerate amounts due under the Notes and (ii) any
amendment or other modification of, or assignment or termination of, any of the
express rights or obligations of the Collateral Manager under the Collateral
Management Agreement or this Indenture, Notes owned by the Collateral Manager or
any of its Affiliates, or by any accounts managed by them, will be disregarded
and deemed not to be Outstanding.  The Trustee and the Note Administrator shall
be entitled to rely on certificates from the Holder to determine any such
pledges or affiliations and shall be protected in so relying, except to the
extent that a Trust Officer of the Trustee or Note Administrator, as applicable,
has actual knowledge of any such affiliation.

 

“Par Purchase Price”:  With respect to a Collateral Interest, the sum of (a) the
outstanding principal balance of such Collateral Interest as of the date of
purchase; plus (b) all accrued and unpaid interest on such Collateral Interest
at the related interest rate to but not including the date of purchase; plus
(c) all related unreimbursed Servicing Advances and accrued and unpaid interest
on such Servicing Advances at the Advance Rate, plus (d) all Special

 

38

--------------------------------------------------------------------------------



 

Servicing Fees and either Workout Fees or Liquidation Fees (but not both)
allocable to such Collateral Interest; plus (e) all unreimbursed expenses
incurred by the Issuer (and if applicable, the Seller), the Servicer and the
Special Servicer in connection with such Collateral Interest.

 

“Par Value Ratio”:  As of any Measurement Date, the number (expressed as a
percentage) calculated by dividing (a) the Net Outstanding Portfolio Balance on
such Measurement Date by (b) the sum of the Aggregate Outstanding Amount of the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes and the
Class D Notes and the amount of any unreimbursed Interest Advances.

 

“Par Value Test”:  A test that will be met as of any Measurement Date on which
any Offered Notes remain outstanding if the Par Value Ratio on such Measurement
Date is equal to or greater than 125.18%.

 

“Pari Passu Participation”:  A fully funded pari passu participation interest in
a Participated Loan, which pari passu participation is acquired by the Issuer.

 

“Participated Loan”:  Any Mortgage Loan or Combined Loan in which a Pari Passu
Participation represents an interest.

 

“Participated Loan Collection Account”:  The meaning specified in the Servicing
Agreement.

 

“Participating Institution”:  With respect to any Participation, the entity that
holds legal title to the participated asset.

 

“Participation”:  Any Pari Passu Participation and/or the related Companion
Participation, as applicable and as the context may require.

 

“Participation Agent”:  With respect to the Non-CLO Custody Collateral Interest,
the party designated as such under the related Participation Agreement.

 

“Participation Agreement”:  With respect to each Participated Loan, the
participation agreement that governs the rights and obligations of the holders
of the related Pari Passu Participation and the related Companion Participation.

 

“Participation Custodial Agreement”:  With respect to the Non-CLO Custody
Collateral Interest, that certain Custodial Agreement entered into in accordance
with the related Participation Agreement and pursuant to which the Participation
Custodian holds the loan file with respect to a Participated Loan related to the
Non-CLO Custody Collateral Interest.

 

“Participation Custodian”:  With respect to the Non-CLO Custody Collateral
Interest, the document custodian or similar party under the related
Participation Custodial Agreement.

 

“Paying Agent”:  The Note Administrator, in its capacity as Paying Agent
hereunder, authorized by the Issuer and the Co-Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer and the Co-Issuer as specified in
Section 7.2 hereof.

 

39

--------------------------------------------------------------------------------



 

“Payment Account”:  The payment account established by the Note Administrator
pursuant to Section 10.3 hereof.

 

“Payment Date”:  The 4th Business Day following each Determination Date,
commencing on the Payment Date in March 2019, and ending on the Stated Maturity
Date unless the Notes are redeemed or repaid prior thereto.

 

“Permitted Subsidiary”: Any one or more single purpose entities that are
wholly-owned by the Issuer and are established exclusively for the purpose of
taking title to mortgage, real estate or any Sensitive Asset in connection, in
each case, with the exercise of remedies or otherwise.

 

“Person”:  An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.

 

“Placement Agency Agreement”:  The placement agreement relating to the Notes
dated February 14, 2019 by and among the Issuer, the Co-Issuer, GPMT and the
Placement Agents.

 

“Placement Agents”:  J.P. Morgan Securities LLC, Citigroup Global Markets Inc.,
Goldman Sachs & Co. LLC and Wells Fargo Securities, LLC.

 

“Pledged Collateral Interest”:  On any date of determination, any Collateral
Interest that has been Granted to the Trustee and not been released from the
lien of this Indenture pursuant to Section 10.10 hereof.

 

“Preferred Share Distribution Account”:  A segregated account established and
designated as such by the Preferred Share Paying Agent pursuant to the Preferred
Share Paying Agency Agreement.

 

“Preferred Share Paying Agency Agreement”:  The Preferred Share Paying Agency
Agreement, dated as of the Closing Date, among the Issuer, the Preferred Share
Paying Agent relating to the Preferred Shares and the Share Registrar, as
amended from time to time in accordance with the terms thereof.

 

“Preferred Share Paying Agent”:  The Note Administrator, solely in its capacity
as Preferred Share Paying Agent under the Preferred Share Paying Agency
Agreement and not individually, unless a successor Person shall have become the
Preferred Share Paying Agent pursuant to the applicable provisions of the
Preferred Share Paying Agency Agreement, and thereafter Preferred Share Paying
Agent shall mean such successor Person.

 

“Preferred Shareholder”:  A registered owner of Preferred Shares as set forth in
the share register maintained by the Share Registrar.

 

“Preferred Shares”:  The preferred shares issued by the Issuer concurrently with
the issuance of the Notes.

 

40

--------------------------------------------------------------------------------



 

“Principal Balance” or “par”:  With respect to any Commercial Real Estate Loan,
Collateral Interest, Participated Loan, Companion Participation or Eligible
Investment, as of any date of determination, the outstanding principal amount of
such Commercial Real Estate Loan, Collateral Interest, Participated Loan,
Companion Participation or Eligible Investment; provided that the Principal
Balance of any Eligible Investment that does not pay Cash interest on a current
basis will be the accreted value thereof.

 

“Principal Proceeds”:  With respect to any Payment Date, (A) the sum (without
duplication) of:

 

(1) all principal payments (including Unscheduled Principal Payments and any
casualty or condemnation proceeds and any proceeds from the exercise of remedies
(including liquidation proceeds)) received during the related Due Period in
respect of (a) Eligible Investments (other than Eligible Investments purchased
with Interest Proceeds, Eligible Investments in the Expense Reserve Account and
any amount representing the accreted portion of a discount from the face amount
of a Collateral Interest or an Eligible Investment) and (b) Collateral Interests
as a result of (i) a maturity, scheduled amortization or mandatory prepayment on
a Collateral Interest, (ii) optional prepayments made at the option of the
related borrower, (iii) recoveries on Defaulted Collateral Interests and Credit
Risk Collateral Interests, or (iv) any other principal payments received with
respect to Collateral Interests,

 

(2) Sale Proceeds received during such Due Period in respect of sales in
accordance with the Transaction Documents and excluding (i) accrued interest
included in Sale Proceeds, (ii) any reimbursement of expenses included in such
Sale Proceeds and (iii) any portion of such Sale Proceeds that are in excess of
the outstanding Principal Balance of the related Collateral Interest or Eligible
Investment,

 

(3) all Cash payments of interest received during such Due Period on Defaulted
Collateral Interests,

 

(4) any principal payments received in Cash by the Issuer during the related Due
Period on any asset held by a Permitted Subsidiary,

 

(5) any Loss Value Payment received by the Issuer from the Seller,

 

(6) Cash and Eligible Investments contributed by the Retention Holder pursuant
to the terms hereof, as holder of 100% of the Preferred Shares and designated as
“Principal Proceeds” by the Retention Holder; provided that in no event will
Principal Proceeds include any proceeds from the Excepted Property, and

 

(7) Cash and Eligible Investments that were previously held for reinvestment in
Reinvestment Collateral Interests and that have been transferred to the Payment
Account pursuant to the terms of this Indenture,

 

minus (B) the aggregate amount of (i) any Nonrecoverable Interest Advances that
were not previously reimbursed to the Advancing Agent or the Backup Advancing
Agent from Interest Proceeds and (ii) any amounts paid or reimbursed to the
Servicer or Special Servicer pursuant to

 

41

--------------------------------------------------------------------------------



 

the terms of the Servicing Agreement out of amounts that would otherwise be
Principal Proceeds.

 

“Priority of Payments”:  The meaning specified in Section 11.1(a) hereof.

 

“Privileged Person”:  Any of the following: (i) the Placement Agents and their
designees, (ii) the Issuer, the Co-Issuer, the Collateral Manager and its
Affiliates and designees, (iii) the Servicer, (iv) the Special Servicer, (v) the
Trustee and Paying Agent, (vi) the Note Administrator, (vii) the Seller,
(viii) the Advancing Agent hereunder and under the Servicing Agreement, (ix) any
Person who provides the Note Administrator with an Investor Certification
(provided that access to information provided by the Note Administrator to any
Person who provides the Note Administrator an Investor Certification in the form
of Exhibit H-2 shall be limited to the Monthly Report) and (x) each Rating
Agency or other NRSRO that provides the Note Administrator with an NRSRO
Certification, which NRSRO Certification may be submitted electronically by
means of the Note Administrator’s Website.

 

“Proceeding”:  Any suit in equity, action at law or other judicial or
administrative proceeding.

 

“QIB”:  A “qualified institutional buyer” as defined in Rule 144A.

 

“Qualified Purchaser”: A “qualified purchaser” within the meaning of
Section 2(a)(51) of the 1940 Act or an entity owned exclusively by one or more
such “qualified purchasers.”

 

“Qualified REIT Subsidiary”:  A corporation that, for U.S. federal income tax
purposes, is wholly owned by a real estate investment trust under
Section 856(i)(2) of the Code.

 

“Rating Agencies”:  Moody’s and KBRA, and any successor thereto, or, with
respect to the Collateral generally, if at any time Moody’s or KBRA or any such
successor ceases to provide rating services with respect to the Notes or
certificates similar to the Notes, any other NRSRO selected by the Issuer and
reasonably satisfactory to a Majority of the Notes voting as a single Class.

 

“Rating Agency Condition”: A condition that is satisfied if:

 

(a)                                 the party required to satisfy the Rating
Agency Condition (the “Requesting Party”) has made a written request to a Rating
Agency for a No Downgrade Confirmation; and

 

(b)                                 any one of the following has occurred:

 

(i)                                     a No Downgrade Confirmation has been
received; or

 

(ii)                                  (A) within ten (10) Business Days of such
request being sent to such Rating Agency, such Rating Agency has not replied to
such request or has responded in a manner that indicates that such Rating Agency
is neither reviewing such request nor waiving the requirement for confirmation;

 

42

--------------------------------------------------------------------------------



 

(B)                               the Requesting Party has confirmed that such
Rating Agency has received the confirmation request,

 

(C)                               the Requesting Party promptly requests the No
Downgrade Confirmation a second time; and

 

(D)                               there is no response to either confirmation
request within five (5) Business Days of such second request.

 

“Rating Agency Test Modification”:  The meaning specified in Section 12.4
hereof.

 

“Record Date”: With respect to any Holder and any Payment Date, the close of
business on the last Business Day of the calendar month immediately preceding
the month in which such Payment Date occurs.

 

“Redemption Date”:  Any Payment Date specified for a redemption of the
Securities pursuant to Section 9.1 hereof.

 

“Redemption Date Statement”:  The meaning specified in Section 10.9(d) hereof.

 

“Redemption Price”: The Redemption Price of each Class of Notes or the Preferred
Shares, as applicable, on a Redemption Date will be calculated as follows:

 

Class A Notes.  The redemption price for the Class A Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class A Notes to be redeemed, together with the Class A Interest
Distribution Amount (plus any Class A Defaulted Interest Amount) due on the
applicable Redemption Date.

 

Class A-S Notes.  The redemption price for the Class A-S Notes will be
calculated on the related Determination Date and will equal the Aggregate
Outstanding Amount of the Class A-S Notes to be redeemed, together with the
Class A-S Interest Distribution Amount (plus any Class A-S Defaulted Interest
Amount) due on the applicable Redemption Date.

 

Class B Notes.  The redemption price for the Class B Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class B Notes to be redeemed, together with the Class B Interest
Distribution Amount (plus any Class B Defaulted Interest Amount) due on the
applicable Redemption Date.

 

Class C Notes.  The redemption price for the Class C Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class C Notes to be redeemed, together with the Class C Interest
Distribution Amount (plus any Class C Defaulted Interest Amount) due on the
applicable Redemption Date.

 

Class D Notes.  The redemption price for the Class D Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class D Notes to be redeemed, together with the Class D Interest
Distribution Amount (plus any Class D Defaulted Interest Amount) due on the
applicable Redemption Date.

 

43

--------------------------------------------------------------------------------



 

Class E Notes.  The redemption price for the Class E Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class E Notes (including any Class E Deferred Interest Amount) to be
redeemed, together with the Class E Interest Distribution Amount (plus any
Class E Defaulted Interest Amount) due on the applicable Redemption Date.

 

Class F Notes.  The redemption price for the Class F Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class F Notes (including any Class F Deferred Interest Amount) to be
redeemed, together with the Class F Interest Distribution Amount (plus any
Class F Defaulted Interest Amount) due on the applicable Redemption Date.

 

Preferred Shares.  The redemption price for the Preferred Shares will be
calculated on the related Determination Date and will be equal to the sum of all
net proceeds from the sale of the Collateral in accordance with Article 12
hereof and Cash (other than the Issuer’s rights, title and interest in the
property described in clause (i) of the definition of “Excepted Property”), if
any, remaining after payment of all amounts and expenses, including payments
made in respect of the Notes, described under clauses (1) through (16) of
Section 11.1(a)(i) and clauses (1) through (11) of Section 11.1(a)(ii); provided
that if there are no such net proceeds or Cash remaining, the redemption price
for the Preferred Shares shall be equal to U.S.$0.

 

“Registered”:  With respect to any debt obligation, a debt obligation that is
issued after July 18, 1984, and that is in registered form for purposes of the
Code.

 

“Registered Office Terms”:  The standard Terms and Conditions for the Provision
of Registered Office Services by MaplesFS Limited (Structured Finance — Cayman
Company) as published at http://www.maplesfiduciaryservices.com/terms.

 

“Regulation RR”:   The final rule (appearing at 17 CFR § 246.1, et seq.) that
was promulgated to implement the credit risk retention requirements under
Section 15G of the Securities Exchange Act of 1934, as added by Section 941 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (79 F.R. 77601;
pages 77740-77766), as such rule may be amended from time to time, and subject
to such clarification and interpretation as have been provided by the U.S.
regulatory agencies in the adopting release (79 FR 77601 et seq.) or by the
staff of any such agency, or as may be provided by any such agency or its staff
from time to time, in each case, as effective from time to time.

 

“Regulation S”:  Regulation S under the Securities Act.

 

“Regulation S Global Note”:  The meaning specified in Section 2.2(b)(ii) hereof.

 

“Reimbursement Interest”:  Interest accrued on the amount of any Interest
Advance made by the Advancing Agent or the Backup Advancing Agent, for so long
as it is outstanding, at the Reimbursement Rate, which Reimbursement Interest is
hereby waived by the Advancing Agent for so long as (i) Seller (or any of its
Affiliates) is the Advancing Agent and (ii) the Retention Holder (or any of its
Affiliates) owns the Preferred Shares.

 

44

--------------------------------------------------------------------------------



 

“Reimbursement Rate”:  A rate per annum equal to the “prime rate” as published
in the “Money Rates” section of the Wall Street Journal, as such “prime rate”
may change from time to time.  If more than one “prime rate” is published in The
Wall Street Journal for a day, the average of such “prime rates” will be used,
and such average will be rounded up to the nearest one eighth of one percent
(0.125%).  If the “prime rate” contained in The Wall Street Journal is not
readily ascertainable, the Servicer will select an equivalent publication that
publishes such “prime rate,” and if such “prime rates” are no longer generally
published or are limited, regulated or administered by a governmental authority
or quasigovernmental body, then the Servicer will select, in its reasonable
discretion, a comparable interest rate index.

 

“Reinvestment Account”:  The account established by the Note Administrator
pursuant to Section 10.2(a) hereof.

 

“Reinvestment Collateral Interest”:  Any Collateral Interest (including a funded
Future Funding Companion Participation or a portion thereof) that is acquired by
the Issuer during the Reinvestment Period with Principal Proceeds from the
Collateral Interests (or any cash contributed by the holder of the Preferred
Shares to the Issuer) and that satisfies the Eligibility Criteria, the
Acquisition Criteria and the Acquisition and Disposition Requirements.

 

“Reinvestment Period”:  The period beginning on the Closing Date and ending on
and including the first to occur of the following events or dates:  (i) the
Determination Date in February 2021; (ii) the Determination Date related to the
Payment Date on which all of the Notes are redeemed as described herein under
Section 9.1; and (iii) the date on which principal of and accrued and unpaid
interest on all of the Notes is accelerated following the occurrence and
continuation of an Event of Default.

 

“REIT”:  A “real estate investment trust” under the Code.

 

“Repurchase Request”:  The meaning specified in Section 7.17 hereof.

 

“Retail Property”:  A real property comprised of retail space (including
mixed-use property) as to which the majority of the underwritten revenue is from
retail space.

 

“Retained Securities”:  100% of the Class E Notes, the Class F Notes and the
Preferred Shares.

 

“Retention Holder”:  GPMT CLO Holdings LLC, a direct wholly-owned subsidiary of
the Seller and an indirect wholly-owned subsidiary of GPMT.

 

“Rule 17g-5”:  The meaning specified in Section 14.13 hereof.

 

“Rule 144A”:  Rule 144A under the Securities Act.

 

“Rule 144A Global Note”:  The meaning specified in Section 2.2(b)(i) hereof.

 

“Rule 144A Information”:  The meaning specified in Section 7.13 hereof.

 

“Sale”:  The meaning specified in Section 5.17(a) hereof.

 

45

--------------------------------------------------------------------------------



 

“Sale Proceeds”:  All proceeds (including accrued interest) received with
respect to Collateral Interests and Eligible Investments as a result of sales of
such Collateral Interests and Eligible Investments, and sales in connection with
a repurchase for a Material Breach or a Material Document Defect, in each case
net of any reasonable out-of-pocket expenses of the Trustee, the Collateral
Manager, the Custodian, the Note Administrator, or the Servicer under the
Servicing Agreement in connection with any such sale.

 

“SEC”:  The Securities and Exchange Commission.

 

“Secured Parties”:  Collectively, the Trustee, the Collateral Manager, the
Custodian, the Note Administrator, the Advancing Agent, the Backup Advancing
Agent, the Holders of the Offered Notes, the Servicer, the Special Servicer, the
AML Servicer Provider and the Company Administrator, each as their interests
appear in applicable Transaction Documents.

 

“Securities”:  Collectively, the Notes and the Preferred Shares.

 

“Securities Account”:  The meaning specified in Section 8-501(a) of the UCC.

 

“Securities Account Control Agreement”:  The meaning specified in
Section 3.3(b) hereof.

 

“Securities Act”:  The Securities Act of 1933, as amended, and the applicable
rules and regulations promulgated thereunder.

 

“Securities Intermediary”:  The meaning specified in Section 10.1(b) hereof.

 

“Securitization Regulation”:  Regulation (EU) 2017/2402, together with any
official guidance adopted in relation thereto and in force on the Closing Date.

 

“Security”:  Any Note or Preferred Share or, collectively, the Notes and
Preferred Shares, as the context may require.

 

“Security Entitlement”:  The meaning specified in Section 8-102(a)(17) of the
UCC.

 

“Self-Storage Property”:  A real property comprised of self-storage space
(including mixed-use property) as to which the majority of the underwritten
revenue is from self-storage space.

 

“Seller”:  GPMT Seller LLC, and its successors-in-interest, solely in its
capacity as Seller.

 

“Segregated Liquidity”:  The meaning specified in the Servicing Agreement.

 

“Sensitive Asset”: Means (i) a Collateral Interest, or a portion thereof, or
(ii) a real property or other interest (including, without limitation, an
interest in real property) resulting from the conversion, exchange, other
modification or exercise of remedies with respect to a Collateral Interest or
portion thereof, in either case, as to which the Collateral Manager has

 

46

--------------------------------------------------------------------------------



 

determined, based on an Opinion of Counsel, could give rise to material
liability of the Issuer (including liability for taxes) if held directly by the
Issuer.

 

“Servicer”: Wells Fargo Bank, National Association, a national banking
association, solely in its capacity as servicer under the Servicing Agreement,
together with its permitted successors and assigns or any successor Person that
shall have become the servicer pursuant to the appropriate provisions of the
Servicing Agreement.

 

“Servicing Accounts”:  The Escrow Accounts, the Collection Account, the
Participated Loan Collection Account, the REO Accounts and the Cash Collateral
Accounts, each as established under and defined in the Servicing Agreement.

 

“Servicing Advances”:  The meaning specified in the Servicing Agreement.

 

“Servicing Agreement”:  The Servicing Agreement, dated as of the Closing Date,
by and among the Issuer, the Collateral Manager, the Trustee, the Note
Administrator, the Servicer, the Special Servicer and the Advancing Agent, as
amended, supplemented or otherwise modified from time to time in accordance with
its terms.

 

“Servicing Standard”:  The meaning specified in the Servicing Agreement.

 

“Share Registrar”:  MaplesFS Limited, unless a successor Person shall have
become the Share Registrar pursuant to the applicable provisions of the
Preferred Share Paying Agency Agreement, and thereafter “Share Registrar” shall
mean such successor Person.

 

“Special Servicer”:  Trimont Real Estate Advisors, LLC, a Georgia limited
liability company, solely in its capacity as special servicer under the
Servicing Agreement, together with its permitted successors and assigns or any
successor Person that shall have become the special servicer pursuant to the
appropriate provisions of the Servicing Agreement.

 

“Special Servicing Fee”:  The meaning specified in the Servicing Agreement.

 

“Specially Serviced Loan”:  The meaning specified in the Servicing Agreement.

 

“Specified Person”:  The meaning specified in Section 2.6(a) hereof.

 

“Sponsor”:  GPMT, solely in its role as the “sponsor” as that term is defined in
Section 246.2 of Regulation RR.

 

“Stabilized Debt Service”:  With respect to any Collateral Interest, the monthly
payments of principal (without regard to any change in principal payments for
any extension period) and interest due with respect to such Commercial Real
Estate Loan pursuant to the terms of the related Loan Documents, assuming all
Future Funding Amounts that the Collateral Manager expects to be drawn by the
stabilization date have been advanced, but excluding (1) any balloon payments
and (2) any required (non-monthly) principal paydowns.  In determining
Stabilized Debt Service for any Collateral Interest that is a Participation, the
calculation will take into account the debt service due on the Participation
being acquired by the Issuer and the related Non-Acquired
Participation(s) (assuming fully-funded) or related note also secured by the

 

47

--------------------------------------------------------------------------------



 

related mortgaged property or properties, as applicable, that is senior or pari
passu in right to the Participation being acquired by the Issuer but not any
Non-Acquired Participation(s) or related note also secured by the related
Mortgaged Property that is junior in right to the Participation being acquired
by the Issuer.

 

“Stated Maturity Date”:  The Payment Date in February 2036.

 

“Student Housing Property”:  A real property comprised of a student housing
space (including mixed-use property) as to which the majority of the
underwritten revenue is from student housing.

 

“Subsequent Retaining Holder”:  Any Person that purchases all or a portion of
the EHRI in accordance with this Indenture and applicable laws and regulations;
provided that if there are multiple Holders of the EHRI, then “Subsequent
Retaining Holder” shall mean, individually and collectively, those multiple
Holders.

 

“Subsequent Transfer Instrument”:  The meaning specified in
Section 12.2(a) hereof.

 

“Sub-Servicer”:  Trimont Real Estate Advisors, LLC, a Georgia limited liability
company, solely in its capacity as sub-servicer under the Sub-Servicing
Agreement with respect to certain of the Commercial Real Estate Loans, together
with its permitted successors and assigns or any successor Person that shall
have become the sub-servicer pursuant to the appropriate provisions of the
Sub-Servicing Agreement.

 

“Sub-Servicing Agreement”:  The Sub-Servicing Agreement, dated as of the Closing
Date, by and among the Servicer and the Sub-Servicer, as amended, supplemented
or otherwise modified from time to time in accordance with its terms.

 

“Successful Auction”:  Either (i) an auction that is conducted in accordance
with the provisions specified in the Indenture, which includes the requirement
that the aggregate cash purchase price for all the Collateral Interests,
together with the balance of all Eligible Investments and cash in the Payment
Account, will be at least equal to the Total Redemption Price or (ii) the
purchase of all of the Collateral Interests by the Preferred Shareholder for a
price that, together with the balance of all Eligible Investments and cash in
the Payment Account, is equal to the Total Redemption Price.

 

“Successor Benchmark Rate”:  The meaning specified in
Section 8.1(b)(iii) hereof.

 

“Successor Benchmark Rate Spread”:  With respect to any Class of Notes, the
difference (expressed as the number of basis points) between (A) LIBOR on the
LIBOR Determination Date that LIBOR was last applicable to such Class plus the
LIBOR Spread on such Class and (B) the Successor Benchmark Rate on the LIBOR
Determination Date that LIBOR was last applicable to such Class.

 

“Supermajority”:  With respect to (i) any Class of Notes, the Holders of at
least 662/3% of the Aggregate Outstanding Amount of the Notes of such Class and
(ii) with respect to

 

48

--------------------------------------------------------------------------------



 

the Preferred Shares, the Holders of at least 662/3% of the aggregate Notional
Amount of the Preferred Shares.

 

“Tax Event”: (i) Any borrower is, or on the next scheduled payment date under
any Collateral Interest, will be, required to deduct or withhold from any
payment under any Collateral Interest to the Issuer for or on account of any tax
for whatever reason and such borrower is not required to pay to the Issuer such
additional amount as is necessary to ensure that the net amount actually
received by the Issuer (free and clear of taxes, whether assessed against such
borrower or the Issuer) will equal the full amount that the Issuer would have
received had no such deduction or withholding been required, (ii) any
jurisdiction imposes net income, profits, or similar tax on the Issuer or
(iii) the Issuer fails to maintain its status as a Qualified REIT Subsidiary or
other disregarded entity of a REIT and is not a foreign corporation that is not
engaged in a trade or business within the United States for U.S. federal income
tax purposes.  Withholding taxes imposed under FATCA, if any, shall be
disregarded in applying the definition of “Tax Event.”

 

“Tax Materiality Condition”:  The condition that will be satisfied if either
(i) as a result of the occurrence of a Tax Event, a tax or taxes are imposed on
the Issuer or withheld from payments to the Issuer and with respect to which the
Issuer receives less than the full amount that the Issuer would have received
had no such deduction occurred and such amount exceeds, in the aggregate,
$1,000,000 during any 12-month period or (ii) the Issuer fails to maintain its
status as a Qualified REIT Subsidiary or other disregarded entity of a REIT and
is not a foreign corporation that is not engaged in a trade or business within
the United States for U.S. federal income tax purposes.

 

“Tax Redemption”:  The meaning specified in Section 9.1(b) hereof.

 

“Total Redemption Price”:  The amount equal to funds sufficient to pay all
amounts and expenses described under clauses (1) through (4) of
Section 11.1(a)(i) and to redeem all Notes at their applicable Redemption
Prices.

 

“Transaction Documents”:  This Indenture, the Collateral Management Agreement,
the Preferred Share Paying Agency Agreement, the Placement Agency Agreement, the
Collateral Interest Purchase Agreement, the EU Risk Retention Agreement, the
Company Administration Agreement, the AML Services Agreement, the Participation
Agreements, the Future Funding Agreement, the Servicing Agreement, the
Sub-Servicing Agreement and the Securities Account Control Agreement.

 

“Transfer Agent”:  The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes in its capacity as
Transfer Agent.

 

“Treasury Note”:  The meaning set forth in Schedule B attached hereto.

 

“Treasury Rate”:  The meaning set forth in Schedule B attached hereto.

 

“Treasury Rate Spread”:  The meaning set forth in Schedule B attached hereto.

 

49

--------------------------------------------------------------------------------



 

“Treasury Regulations”:  Temporary or final regulations promulgated under the
Code by the United States Treasury Department.

 

“Trust Officer”:  When used with respect to (i) the Trustee, any officer of the
Corporate Trust Office of the Trustee with direct responsibility for the
administration of this Indenture and also, with respect to a particular matter,
any other officer to whom such matter is referred because such officer’s
knowledge of and familiarity with the particular subject and (ii) the Note
Administrator, any officer of the Corporate Trust Services group of the Note
Administrator with direct responsibility for the administration of this
Indenture and also, with respect to a particular matter, any other officer to
whom a particular matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

 

“Trustee”:  Wilmington Trust, National Association, a national banking
association, solely in its capacity as trustee hereunder, unless a successor
Person shall have become the Trustee pursuant to the applicable provisions of
this Indenture, and thereafter “Trustee” shall mean such successor Person.

 

“Two Quarter Future Advance Estimate”:  The meaning specified in the Servicing
Agreement.

 

“U/W Stabilized NCF DSCR”:  With respect to any Collateral Interest, the ratio,
as calculated by the Collateral Manager in accordance with the Collateral
Management Standard, of (a) the “stabilized” annual net cash flow generated from
the related property before interest, depreciation and amortization, based on
the stabilized underwriting, which may include the completion of certain
proposed capital expenditures and the realization of stabilized occupancy and/or
rents to (b) the annual Stabilized Debt Service.  In determining the U/W
Stabilized NCF DSCR for any Reinvestment Collateral Interest that is
cross-collateralized with one or more other Collateral Interests, the U/W
Stabilized NCF DSCR was calculated with respect to the cross-collateralized
group in the aggregate.

 

“UCC”:  The applicable Uniform Commercial Code.

 

“United States” and “U.S.”: The United States of America, including any state
and any territory or possession administered thereby.

 

“Unscheduled Principal Payments”:  Any proceeds received by the Issuer from an
unscheduled prepayment or redemption (in whole but not in part) by the obligor
of a Commercial Real Estate Loan prior to the maturity date the related
Collateral Interest.

 

“Updated Appraisal”: An appraisal (or a letter update for an existing appraisal
which is less than two years old) of the Mortgaged Property from an independent
Member of the Appraisal Institute appraiser.

 

“U.S. Person”: The meaning specified in Regulation S.

 

“Volcker Rule”:  Section 13 of the Bank Holding Company Act of 1956, as amended,
and the applicable rules and regulations promulgated thereunder.

 

50

--------------------------------------------------------------------------------



 

“Weighted Average Life”:  As of any date of determination with respect to the
Collateral Interests (other than Defaulted Collateral Interests), the number
obtained by (i) summing the products obtained by multiplying (a) the Average
Life at such time of each Collateral Interest (other than Defaulted Collateral
Interests) by (b) the outstanding Principal Balance of such Collateral Interest
and (ii) dividing such sum by the aggregate Principal Balance at such time of
all Collateral Interests (other than Defaulted Collateral Interests), where
“Average Life” means, on any date of determination with respect to any
Collateral Interest (other than a Defaulted Collateral Interest), the quotient
obtained by the Collateral Manager by dividing (i) the sum of the products of
(a) the number of years (rounded to the nearest one tenth thereof) from such
date of determination to the respective dates of each successive expected
distribution of principal of such Collateral Interest and (b) the respective
amounts of such expected distributions of principal by (ii) the sum of all
successive expected distributions of principal on such Collateral Interest.

 

“Weighted Average Spread”:  As of any date of determination, the number obtained
(rounded up to the next 0.001%), by (A) summing the products obtained by
multiplying (i) with respect to any Collateral Interest (other than any
Defaulted Collateral Interest), the greater of (x) the current stated spread
above LIBOR at which interest accrues on each such Collateral Interest and
(y) if such Collateral Interest provides for a minimum interest rate payable
thereunder, the excess, if any, of the minimum interest rate applicable to such
Collateral Interest (net of any servicing fees and expenses) over LIBOR by
(ii) the Principal Balance of such Collateral Interest as of such date, and
(B) dividing such sum by the aggregate Principal Balance of all Collateral
Interests (excluding all Defaulted Collateral Interests).

 

“Workout Fee”:  The meaning specified in the Servicing Agreement.

 

Section 1.2                                    Interest Calculation Convention.

 

All calculations of interest hereunder that are made with respect to the Notes
shall be made on the basis of the actual number of days during the related
Interest Accrual Period divided by 360.

 

Section 1.3                                    Rounding Convention.

 

Unless otherwise specified herein, test calculations that are evaluated as a
percentage will be rounded to the nearest ten thousandth of a percentage point
and test calculations that are evaluated as a number or decimal will be rounded
to the nearest one hundredth of a percentage point.

 

ARTICLE 2

 

THE NOTES

 

Section 2.1                                    Forms Generally.

 

The Notes and the Authenticating Agent’s certificate of authentication thereon
(the “Certificate of Authentication”) shall be in substantially the forms
required by this Article 2,

 

51

--------------------------------------------------------------------------------



 

with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by this Indenture, and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon, as may be consistent herewith, determined by the Authorized Officers of
the Issuer and the Co-Issuer, executing such Notes as evidenced by their
execution of such Notes.  Any portion of the text of any Note may be set forth
on the reverse thereof, with an appropriate reference thereto on the face of the
Note.

 

Section 2.2                                    Forms of Notes and Certificate of
Authentication.

 

(a)                                 Form.  The form of each Class of the Offered
Notes, including the Certificate of Authentication, shall be substantially as
set forth in Exhibit A hereto and the form of the Class E Notes and the Class F
Notes, including the Certificate of Authentication, shall be substantially as
set forth in Exhibit B hereto.

 

(b)                                 Global Notes and Definitive Notes.

 

(i)                                     The Notes initially offered and sold in
the United States to (or to U.S. Persons who are) QIBs shall be represented by
one or more permanent global notes in definitive, fully registered form without
interest coupons with the applicable legend set forth in Exhibits A and B hereto
added to the form of such Notes (each, a “Rule 144A Global Note”), which shall
be registered in the name of Cede & Co., as the nominee of the Depository and
deposited with the Note Administrator, as custodian for the Depository, duly
executed by the Issuer and in the case of the Offered Notes, the Co-Issuer and
authenticated by the Authenticating Agent as hereinafter provided.  The
aggregate principal amount of the Rule 144A Global Notes may from time to time
be increased or decreased by adjustments made on the records of the Note
Administrator or the Depository or its nominee, as the case may be, as
hereinafter provided.

 

(ii)                                  The Notes initially offered and sold in
the United States to (or to U.S. Persons who are) IAIs shall be issued in
definitive form, registered in the name of the legal or beneficial owner thereof
attached without interest coupons with the applicable legend set forth in
Exhibits A and B hereto added to the form of such Notes (each a “Definitive
Note”), which shall be duly executed by the Issuer and, in the case of the
Offered Notes, the Co-Issuer and authenticated by the Authenticating Agent as
hereinafter provided.  The aggregate principal amount of the Definitive Notes
may from time to time be increased or decreased by adjustments made on the
records of the Note Administrator or the Depository or its nominee, as the case
may be, as hereinafter provided.

 

(iii)                               The Notes initially sold in offshore
transactions in reliance on Regulation S shall be represented by one or more
permanent global notes in definitive, fully registered form without interest
coupons with the applicable legend set forth in Exhibits A and B, hereto added
to the form of such Notes (each, a “Regulation S Global Note”), which shall be
deposited on behalf of the subscribers for such Notes represented thereby with
the Note Administrator as custodian for the Depository and registered in the
name of a nominee of the Depository for the respective accounts of Euroclear and
Clearstream, Luxembourg or their respective depositories, duly executed by the
Issuer

 

52

--------------------------------------------------------------------------------



 

and, in the case of the Offered Notes, the Co-Issuer and authenticated by the
Authenticating Agent as hereinafter provided.  The aggregate principal amount of
the Regulation S Global Notes may from time to time be increased or decreased by
adjustments made on the records of the Note Administrator or the Depository or
its nominee, as the case may be, as hereinafter provided.

 

(c)                                  Book-Entry Provisions.  This
Section 2.2(c) shall apply only to Global Notes deposited with or on behalf of
the Depository.

 

Each of the Issuer and Co-Issuer shall execute and the Authenticating Agent
shall, in accordance with this Section 2.2(c), authenticate and deliver
initially one or more Global Notes that shall be (i) registered in the name of
the nominee of the Depository for such Global Note or Global Notes and
(ii) delivered by the Note Administrator to such Depository or pursuant to such
Depository’s instructions or held by the Note Administrator’s agent as custodian
for the Depository.

 

Agent Members shall have no rights under this Indenture with respect to any
Global Note held on their behalf by the Note Administrator, as custodian for the
Depository or under the Global Note, and the Depository may be treated by the
Issuer, the Co-Issuer, the Trustee, the Note Administrator, the Collateral
Manager, the Servicer and the Special Servicer and any of their respective
agents as the absolute owner of such Global Note for all purposes whatsoever. 
Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Co-Issuer, the Trustee, the Note Administrator, the Collateral Manager, the
Servicer and the Special Servicer or any of their respective agents, from giving
effect to any written certification, proxy or other authorization furnished by
the Depository or impair, as between the Depository and its Agent Members, the
operation of customary practices governing the exercise of the rights of a
Holder of any Global Note.

 

(d)                                 Delivery of Definitive Notes in Lieu of
Global Notes.  Except as provided in Section 2.10 hereof, owners of beneficial
interests in a Class of Global Notes shall not be entitled to receive physical
delivery of a Definitive Note.

 

Section 2.3                                    Authorized Amount; Stated
Maturity Date; and Denominations.

 

(a)                                 The aggregate principal amount of Notes that
may be authenticated and delivered under this Indenture is limited to
U.S.$719,840,000, except for Notes authenticated and delivered upon registration
of transfer of, or in exchange for, or in lieu of, other Notes pursuant to
Section 2.5, 2.6 or 8.5 hereof.

 

53

--------------------------------------------------------------------------------



 

Such Notes shall be divided into seven Classes having designations and original
principal amounts as follows:

 

Designation

 

Original
Principal
Amount

 

Class A Senior Secured Floating Rate Notes Due 2036

 

U.S. $

386,731,000

 

Class A-S Second Priority Secured Floating Rate Notes Due 2036

 

U.S. $

92,816,000

 

Class B Third Priority Secured Floating Rate Notes Due 2036

 

U.S. $

54,658,000

 

Class C Fourth Priority Secured Floating Rate Notes Due 2036

 

U.S. $

55,690,000

 

Class D Fifth Priority Secured Floating Rate Notes Due 2036

 

U.S. $

63,940,000

 

Class E Sixth Priority Floating Rate Notes Due 2036

 

U.S. $

42,285,000

 

Class F Seventh Priority Floating Rate Notes Due 2036

 

U.S. $

23,720,000

 

 

(b)                                 The Notes shall be issuable in minimum
denominations of U.S.$100,000 (or, in the case of the Class A Notes, in minimum
denominations of $10,000) and integral multiples of U.S.$500 in excess thereof
(plus any residual amount).

 

Section 2.4                                    Execution, Authentication,
Delivery and Dating.

 

The Notes shall be executed on behalf of the Issuer and, in the case of the
Offered Notes, the Co-Issuer by an Authorized Officer of the Issuer and, in the
case of the Offered Notes, the Co-Issuer, respectively.  The signature of such
Authorized Officers on the Notes may be manual or facsimile.

 

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Issuer and, in the case of the Offered
Notes, the Co-Issuer shall bind the Issuer or the Co-Issuer, as the case may be,
notwithstanding the fact that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of issuance of such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer and, in the case of the Offered Notes, the Co-Issuer may
deliver Notes executed by the Issuer and, in the case of the Offered Notes, the
Co-Issuer to the Authenticating Agent for authentication and the Authenticating
Agent, upon Issuer Order, shall authenticate and deliver such Notes as provided
in this Indenture and not otherwise.

 

Each Note authenticated and delivered by the Authenticating Agent upon Issuer
Order on the Closing Date shall be dated as of the Closing Date.  All other
Notes that are authenticated after the Closing Date for any other purpose under
this Indenture shall be dated the date of their authentication.

 

54

--------------------------------------------------------------------------------



 

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced.  In the event that any Note is divided into more than one
Note in accordance with this Article 2, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor and shall be deemed to be the original aggregate principal amount of
such subsequently issued Notes.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Note Administrator or by the Authenticating Agent by the manual signature of one
of their Authorized Officers, and such certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder.

 

Section 2.5                                    Registration, Registration of
Transfer and Exchange.

 

(a)                                 The Issuer and the Co-Issuer shall cause to
be kept a register (the “Notes Register”) in which, subject to such reasonable
regulations as it may prescribe, the Issuer and the Co-Issuer shall provide for
the registration of Notes and the registration of transfers and exchanges of
Notes.  The Note Administrator is hereby initially appointed “Notes Registrar”
for the purpose of maintaining the Notes Registrar and registering Notes and
transfers and exchanges of such Notes with respect to the Notes Register kept in
the United States as herein provided.  Upon any resignation or removal of the
Notes Registrar, the Issuer and the Co-Issuer shall promptly appoint a successor
or, in the absence of such appointment, assume the duties of Notes Registrar.

 

The name and address of each Noteholder and the principal amounts and stated
interest of each such Noteholder in its Notes shall be recorded by the Notes
Registrar in the Notes Register.  For the avoidance of doubt, the Notes Register
is intended to be and shall be maintained so as to cause the Notes to be
considered issued in registered form under Treasury Regulations section
5f.103-1(c).

 

If a Person other than the Note Administrator is appointed by the Issuer and the
Co-Issuer as Notes Registrar, the Issuer and the Co-Issuer shall give the Note
Administrator prompt written notice of the appointment of a successor Notes
Registrar and of the location, and any change in the location, of the Notes
Register, and the Note Administrator shall have the right to inspect the Notes
Register at all reasonable times and to obtain copies thereof and the Note
Administrator shall have the right to rely upon a certificate executed on behalf
of the Notes Registrar by an Authorized Officer thereof as to the names and
addresses of the Holders of the Notes and the principal amounts and numbers of
such Notes.  In addition, the Notes Registrar shall be required, within one
Business Day of each Record Date, to provide the Note Administrator with a copy
of the Notes Registrar in the format required by, and with all accompanying
information regarding the Noteholders as may reasonably be required by the Note
Administrator.

 

55

--------------------------------------------------------------------------------



 

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer and the Co-Issuer shall execute, and the Authenticating
Agent shall authenticate and deliver, in the name of the designated transferee
or transferees, one or more new Notes of any authorized denomination and of a
like aggregate principal amount.

 

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at the office or agency of the Issuer to
be maintained as provided in Section 7.2.  Whenever any Note is surrendered for
exchange, the Issuer and, in the case of the Offered Notes, the Co-Issuer shall
execute, and the Authenticating Agent shall authenticate and deliver, the Notes
that the Holder making the exchange is entitled to receive.

 

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer and, in the case of the
Offered Notes, the Co-Issuer, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Notes surrendered upon such registration
of transfer or exchange.

 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Issuer and, in the case of the Offered Notes, the
Co-Issuer and, in each case, the Notes Registrar duly executed by the Holder
thereof or his attorney duly authorized in writing.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

None of the Notes Registrar, the Issuer or the Co-Issuer shall be required
(i) to issue, register the transfer of or exchange any Note during a period
beginning at the opening of business fifteen (15) days before any selection of
Notes to be redeemed and ending at the close of business on the day of the
mailing of the relevant notice of redemption, or (ii) to register the transfer
of or exchange any Note so selected for redemption.

 

(b)                                 No Note may be sold or transferred
(including, without limitation, by pledge or hypothecation) unless such sale or
transfer is exempt from the registration requirements of the Securities Act and
is exempt from the registration requirements under applicable securities laws of
any state or other jurisdiction.

 

(c)                                  No Note may be offered, sold, resold or
delivered, within the United States or to, or for the benefit of, U.S. Persons
except in accordance with Section 2.5(e) below and in accordance with Rule 144A
to QIBs or, solely with respect to Definitive Notes, IAIs who are also Qualified
Purchasers purchasing for their own account or for the accounts of one or more
QIBs or IAIs who are also Qualified Purchasers, for which the purchaser is
acting as fiduciary or agent. The Notes may be offered, sold, resold or
delivered, as the case may be, in offshore transactions to non-U.S. Persons in
reliance on Regulation S.  None of the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or any other Person may register the Notes under the
Securities Act or the securities laws of any state or other jurisdiction.

 

56

--------------------------------------------------------------------------------



 

(d)                                 Upon final payment due on the Stated
Maturity Date of a Note, the Holder thereof shall present and surrender such
Note at the Corporate Trust Office of the Note Administrator or at the office of
the Paying Agent.

 

(e)                                  Transfers of Global Notes.  Notwithstanding
any provision to the contrary herein, so long as a Global Note remains
outstanding and is held by or on behalf of the Depository, transfers of a Global
Note, in whole or in part, shall be made only in accordance with
Section 2.2(c) and this Section 2.5(e).

 

(i)                                     Except as otherwise set forth below,
transfers of a Global Note shall be limited to transfers of such Global Note in
whole, but not in part, to nominees of the Depository or to a successor of the
Depository or such successor’s nominee.  Transfers of a Global Note to a
Definitive Note may only be made in accordance with Section 2.10.

 

(ii)                                  Regulation S Global Note to Rule 144A
Global Note or Definitive Note.  If a holder of a beneficial interest in a
Regulation S Global Note wishes at any time to exchange its interest in such
Regulation S Global Note for an interest in the corresponding Rule 144A Global
Note or for a Definitive Note or to transfer its interest in such Regulation S
Global Note to a Person who wishes to take delivery thereof in the form of an
interest in the corresponding Rule 144A Global Note or for a Definitive Note,
such holder may, subject to the immediately succeeding sentence and the
rules and procedures of Euroclear, Clearstream and/or DTC, as the case may be,
exchange or transfer, or cause the exchange or transfer of, such interest for an
equivalent beneficial interest in the corresponding Rule 144A Global Note or for
a Definitive Note.  Upon receipt by the Note Administrator or the Notes
Registrar of:

 

(1)                                 if the transferee is taking a beneficial
interest in a Rule 144A Global Note, instructions from Euroclear, Clearstream
and/or DTC, as the case may be, directing the Notes Registrar to cause to be
credited a beneficial interest in the corresponding Rule 144A Global Note in an
amount equal to the beneficial interest in such Regulation S Global Note, but
not less than the minimum denomination applicable to such holder’s Notes to be
exchanged or transferred, such instructions to contain information regarding the
participant account with DTC to be credited with such increase and a duly
completed certificate in the form of Exhibit C-2 attached hereto; or

 

(2)                                 if the transferee is taking a Definitive
Note, a duly completed transfer certificate in substantially the form of
Exhibit C-3 hereto, certifying that such transferee is an IAI,

 

then the Notes Registrar shall either (x) if the transferee is taking a
beneficial interest in a Rule 144A Global Note, approve the instructions at DTC
to reduce, or cause to be reduced, the Regulation S Global Note by the aggregate
principal amount of the beneficial interest in the Regulation S Global Note to
be transferred or exchanged and the Notes Registrar shall instruct DTC,
concurrently with such reduction, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Note equal to the reduction in

 

57

--------------------------------------------------------------------------------



 

the principal amount of the Regulation S Global Note or (y) if the transferee is
taking an interest in a Definitive Note, the Notes Registrar shall record the
transfer in the Notes Register in accordance with Section 2.5(a) and, upon
execution by the Issuers, the Authenticating Agent shall authenticate and
deliver one or more Definitive Notes, as applicable, registered in the names
specified in the instructions described above, in principal amounts designated
by the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Regulation S Global Note
transferred by the transferor).

 

(iii)                               Definitive Note or Rule 144A Global Note to
Regulation S Global Note.  If a holder of a beneficial interest in a Rule 144A
Global Note or a Holder of a Definitive Note wishes at any time to exchange its
interest in such Rule 144A Global Note or Definitive Note for an interest in the
corresponding Regulation S Global Note, or to transfer its interest in such
Rule 144A Global Note or Definitive Note to a Person who wishes to take delivery
thereof in the form of an interest in the corresponding Regulation S Global
Note, such holder, provided such holder or, in the case of a transfer, the
transferee is not a U.S. person and is acquiring such interest in an offshore
transaction, may, subject to the immediately succeeding sentence and the
rules and procedures of DTC, exchange or transfer, or cause the exchange or
transfer of, such interest for an equivalent beneficial interest in the
corresponding Regulation S Global Note.  Upon receipt by the Note Administrator
or the Notes Registrar of:

 

(1)                                 instructions given in accordance with DTC’s
procedures from an Agent Member directing the Note Administrator or the Notes
Registrar to credit or cause to be credited a beneficial interest in the
corresponding Regulation S Global Note, but not less than the minimum
denomination applicable to such holder’s Notes, in an amount equal to the
beneficial interest in the Rule 144A Global Note or Definitive Note to be
exchanged or transferred, and in the case of a transfer of Definitive Notes,
such Holder’s Definitive Notes properly endorsed for assignment to the
transferee,

 

(2)                                 a written order given in accordance with
DTC’s procedures containing information regarding the participant account of DTC
and the Euroclear or Clearstream account to be credited with such increase,

 

(3)                                 in the case of a transfer of Definitive
Notes, a Holder’s Definitive Note properly endorsed for assignment to the
transferee, and

 

(4)                                 a duly completed certificate in the form of
Exhibit C-1 attached hereto,

 

then the Note Administrator or the Notes Registrar shall approve the
instructions at DTC to reduce the principal amount of the Rule 144A Global Note
(or, in the case of a transfer of Definitive Notes, the Note Administrator or
the Notes Registrar shall cancel such Definitive Notes) and to increase the
principal amount of the Regulation S Global Note by the aggregate principal
amount of the beneficial interest in the Rule 144A Global Note or Definitive
Note to be exchanged or transferred, and to credit or cause to be

 

58

--------------------------------------------------------------------------------



 

credited to the securities account of the Person specified in such instructions
a beneficial interest in the corresponding Regulation S Global Note equal to the
reduction in the principal amount of the Rule 144A Global Note (or, in the case
of a cancellation of Definitive Notes, equal to the principal amount of
Definitive Notes so cancelled).

 

(iv)                              Transfer of Rule 144A Global Notes to
Definitive Notes.  If, in accordance with Section 2.10, a holder of a beneficial
interest in a Rule 144A Global Note wishes at any time to exchange its interest
in such Rule 144A Global Note for a Definitive Note or to transfer its interest
in such Rule 144A Global Note to a Person who wishes to take delivery thereof in
the form of a Definitive Note in accordance with Section 2.10, such holder may,
subject to the immediately succeeding sentence and the rules and procedures of
DTC, exchange or transfer, or cause the exchange or transfer of, such interest
for a Definitive Note.  Upon receipt by the Note Administrator or the Notes
Registrar of (A) a duly complete certificate substantially in the form of
Exhibit C-3 and (B) appropriate instructions from DTC, if required, the Note
Administrator or the Notes Registrar shall approve the instructions at DTC to
reduce, or cause to be reduced, the Rule 144A Global Note by the aggregate
principal amount of the beneficial interest in the Rule 144A Global Note to be
transferred or exchanged, record the transfer in the Notes Register in
accordance with Section 2.5(a) and upon execution by the Issuers, the
Authenticating Agent shall authenticate and deliver one or more Definitive
Notes, registered in the names specified in the instructions described in clause
(B) above, in principal amounts designated by the transferee (the aggregate of
such principal amounts being equal to the aggregate principal amount of the
interest in the Rule 144A Global Note transferred by the transferor).

 

(v)                                 Transfer of Definitive Notes to Rule 144A
Global Notes.  If a holder of a Definitive Note wishes at any time to exchange
its interest in such Definitive Note for a beneficial interest in a Rule 144A
Global Note or to transfer such Definitive Note to a Person who wishes to take
delivery thereof in the form of a beneficial interest in a Rule 144A Global
Note, such holder may, subject to the immediately succeeding sentence and the
rules and procedures of DTC, exchange or transfer, or cause the exchange or
transfer of, such Definitive Note for beneficial interest in a Rule 144A Global
Note (provided that no IAI may hold an interest in a Rule 144A Global Note). 
Upon receipt by the Note Administrator or the Notes Registrar of (A) a Holder’s
Definitive Note properly endorsed for assignment to the transferee; (B) a duly
completed certificate substantially in the form of Exhibit C-2 attached hereto;
(C) instructions given in accordance with DTC’s procedures from an Agent Member
to instruct DTC to cause to be credited a beneficial interest in the Rule 144A
Global Notes in an amount equal to the Definitive Notes to be transferred or
exchanged; and (D) a written order given in accordance with DTC’s procedures
containing information regarding the participant’s account of DTC to be credited
with such increase, the Note Administrator or the Notes Registrar shall cancel
such Definitive Note in accordance herewith, record the transfer in the Notes
Register in accordance with Section 2.5(a) and approve the instructions at DTC,
concurrently with such cancellation, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Note equal to the principal
amount of the Definitive Note transferred or exchanged.

 

59

--------------------------------------------------------------------------------



 

(vi)                              Transfers of EHRI.  Transfers of the Preferred
Shares and restrictions on the transfer of the EHRI shall be governed by the
Preferred Share Paying Agency Agreement, and be subject to Section 2.5(n).

 

(vii)                           Other Exchanges.  In the event that, pursuant to
Section 2.10 hereof, a Global Note is exchanged for Definitive Notes, such Notes
may be exchanged for one another only in accordance with such procedures as are
substantially consistent with the provisions above (including certification
requirements intended to ensure that such transfers are to a QIB who is also a
Qualified Purchaser or are to a non-U.S. Person, or otherwise comply with
Rule 144A or Regulation S, as the case may be) and as may be from time to time
adopted by the Issuer, the Co-Issuer and the Note Administrator.

 

(f)                                   Removal of Legend.  If Notes are issued
upon the transfer, exchange or replacement of Notes bearing the applicable
legends set forth in Exhibits A and B hereto, and if a request is made to remove
such applicable legend on such Notes, the Notes so issued shall bear such
applicable legend, or such applicable legend shall not be removed, as the case
may be, unless there is delivered to the Issuer and the Co-Issuer such
satisfactory evidence, which may include an Opinion of Counsel of an attorney at
law licensed to practice law in the State of New York (and addressed to the
Issuer and the Note Administrator), as may be reasonably required by the Issuer
and the Co-Issuer, if applicable, to the effect that neither such applicable
legend nor the restrictions on transfer set forth therein are required to ensure
that transfers thereof comply with the provisions of Rule 144A or Regulation S,
as applicable, the 1940 Act, ERISA or Section 4975 of the Code.  So long as the
Issuer or the Co-Issuer is relying on an exemption under or promulgated pursuant
to the 1940 Act, the Issuer or the Co-Issuer shall not remove that portion of
the legend required to maintain an exemption under or promulgated pursuant to
the 1940 Act.  Upon provision of such satisfactory evidence, as confirmed in
writing by the Issuer and the Co-Issuer, if applicable, to the Note
Administrator, the Note Administrator, at the direction of the Issuer and the
Co-Issuer, if applicable, shall authenticate and deliver Notes that do not bear
such applicable legend.

 

(g)                                  Each beneficial owner of Regulation S
Global Notes shall be deemed to make the representations and agreements set
forth in Exhibit C-1 hereto.

 

(h)                                 Each beneficial owner of Rule 144A Global
Notes shall be deemed to make the representations and agreements set forth in
Exhibit C-2 hereto.

 

(i)                                     Each Holder of Definitive Notes shall
make the representations and agreements set forth in the certificate attached as
Exhibit C-3 hereto.

 

(j)                                    Any purported transfer of a Note not in
accordance with Section 2.5(a) shall be null and void and shall not be given
effect for any purpose hereunder.

 

(k)                                 Notwithstanding anything contained in this
Indenture to the contrary, neither the Note Administrator nor the Notes
Registrar (nor any other Transfer Agent) shall be responsible or liable for
compliance with applicable federal or state securities laws (including, without
limitation, the Securities Act or Rule 144A or Regulation S promulgated
thereunder), the 1940 Act, ERISA or Section 4975 of the Code (or any applicable
regulations thereunder);

 

60

--------------------------------------------------------------------------------



 

provided, however, that if a specified transfer certificate or Opinion of
Counsel is required by the express terms of this Section 2.5 to be delivered to
the Note Administrator or Notes Registrar prior to registration of transfer of a
Note, the Note Administrator and/or Notes Registrar, as applicable, is required
to request, as a condition for registering the transfer of the Note, such
certificate or Opinion of Counsel and to examine the same to determine whether
it conforms on its face to the requirements hereof (and the Note Administrator
or Notes Registrar, as the case may be, shall promptly notify the party
delivering the same if it determines that such certificate or Opinion of Counsel
does not so conform).

 

(l)                                     If the Note Administrator has actual
knowledge or is notified by the Issuer, the Co-Issuer or the Collateral Manager
that (i) a transfer or attempted or purported transfer of any interest in any
Note was consummated in compliance with the provisions of this Section 2.5 on
the basis of a materially incorrect certification from the transferee or
purported transferee, (ii) a transferee failed to deliver to the Note
Administrator any certification required to be delivered hereunder or (iii) the
holder of any interest in a Note is in breach of any representation or agreement
set forth in any certification or any deemed representation or agreement of such
holder, the Note Administrator shall not register such attempted or purported
transfer and if a transfer has been registered, such transfer shall be
absolutely null and void ab initio and shall vest no rights in the purported
transferee (such purported transferee, a “Disqualified Transferee”) and the last
preceding holder of such interest in such Note that was not a Disqualified
Transferee shall be restored to all rights as a Holder thereof retroactively to
the date of transfer of such Note by such Holder.

 

In addition, the Note Administrator may require that the interest in the Note
referred to in (i), (ii) or (iii) in the preceding paragraph be transferred to
any Person designated by the Issuer or the Collateral Manager at a price
determined by the Issuer or the Collateral Manager, based upon its estimation of
the prevailing price of such interest and each Holder, by acceptance of an
interest in a Note, authorizes the Note Administrator to take such action.  In
any case, none of the Issuer, the Collateral Manager or the Note Administrator
shall not be held responsible for any losses that may be incurred as a result of
any required transfer under this Section 2.5(l).

 

(m)                             Each Holder of Notes approves and consents to
(i) the purchase of the Collateral Interests by the Issuer from the Seller on
the Closing Date and (ii) any other transaction between the Issuer, the Seller
or the Collateral Manager or their Affiliates that are permitted under the terms
of this Indenture or the Collateral Interest Purchase Agreement.

 

(n)                                 As long as any Note is Outstanding, Retained
Securities and ordinary shares of the Issuer held by GPMT, the Retention Holder
or any other disregarded entity of GPMT for U.S. federal income tax purposes may
not be transferred, pledged or hypothecated to any Person (except to an
affiliate that is wholly-owned by GPMT and is disregarded for U.S. federal
income tax purposes) unless the Issuer receives a No Entity-Level Tax Opinion
with respect to such transfer, pledge or hypothecation (or has previously
received a No Trade or Business Opinion).

 

For the avoidance of doubt, the Indenture Accounts (including income, if any,
earned on the investments of funds in such account) will be owned by GPMT, if
the Issuer is

 

61

--------------------------------------------------------------------------------



 

wholly-owned by GPMT, or a subsequent REIT that wholly owns the Issuer, for U.S.
federal income tax purposes. The Issuer shall provide to the Note Administrator
(i) an IRS Form W-9 or appropriate IRS Form W-8 no later than the Closing Date,
and (ii) any additional IRS forms (or updated versions of any previously
submitted IRS forms) or other documentation at such time or times required by
applicable law or upon the reasonable request of the Note Administrator as may
be necessary (i) to reduce or eliminate the imposition of U.S. withholding taxes
and (ii) to permit the Note Administrator to fulfill its tax reporting
obligations under applicable law with respect to the Indenture Accounts or any
amounts paid to the Issuer.  If any IRS form or other documentation previously
delivered becomes obsolete or inaccurate in any respect,  Issuer shall timely
provide to the Note Administrator accurately updated and complete versions of
such IRS forms or other documentation.  The Note Administrator shall have no
liability to Issuer or any other person in connection with any tax withholding
amounts paid or withheld from the Indenture Accounts pursuant to applicable law
arising from the Issuer’s failure to timely provide an accurate, correct and
complete IRS Form W-9, an appropriate IRS Form W-8 or such other documentation
contemplated under this paragraph.  For the avoidance of doubt, no funds shall
be invested with respect to such Indenture Accounts absent the Note
Administrator having first received (i) the requisite written investment
direction from the Issuer with respect to the investment of such funds, and
(ii) the IRS forms and other documentation required by this paragraph.

 

Section 2.6                                    Mutilated, Defaced, Destroyed,
Lost or Stolen Note.

 

If (a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Co-Issuer, the Trustee, the Note
Administrator and the relevant Transfer Agent (each a “Specified Person”)
evidence to their reasonable satisfaction of the destruction, loss or theft of
any Note, and (b) there is delivered to each Specified Person such security or
indemnity as may be required by each Specified Person to save each of them and
any agent of any of them harmless, then, in the absence of notice to the
Specified Persons that such Note has been acquired by a bona fide purchaser, the
Issuer and the Co-Issuer shall execute and, upon Issuer Request, the Note
Administrator shall cause the Authenticating Agent to authenticate and deliver,
in lieu of any such mutilated, defaced, destroyed, lost or stolen Note, a new
Note, of like tenor (including the same date of issuance) and equal principal
amount, registered in the same manner, dated the date of its authentication,
bearing interest from the date to which interest has been paid on the mutilated,
defaced, destroyed, lost or stolen Note and bearing a number not
contemporaneously outstanding.

 

If, after delivery of such new Note, a bona fide purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, any
Specified Person shall be entitled to recover such new Note from the Person to
whom it was delivered or any Person taking therefrom, and each Specified Person
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by such Specified
Person in connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer and the Co-Issuer, if applicable, in their
discretion may, instead of issuing a new Note, pay such Note without requiring
surrender thereof except that any mutilated or defaced Note shall be
surrendered.

 

62

--------------------------------------------------------------------------------



 

Upon the issuance of any new Note under this Section 2.6, the Issuer and the
Co-Issuer, if applicable, may require the payment by the registered Holder
thereof of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Trustee) connected therewith.

 

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and the Co-Issuer, if applicable, and such
new Note shall be entitled, subject to the second paragraph of this Section 2.6,
to all the benefits of this Indenture equally and proportionately with any and
all other Notes duly issued hereunder.

 

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

 

Section 2.7                                    Payment of Principal and Interest
and Other Amounts; Principal and Interest Rights Preserved.

 

(a)                                 Each Class of Notes shall accrue interest
during each Interest Accrual Period at the Note Interest Rate applicable to such
Class and such interest will be payable in arrears on each Payment Date on the
Aggregate Outstanding Amount thereof on the first day of the related Interest
Accrual Period (after giving effect to payments of principal thereof on such
date), except as otherwise set forth below.  Notwithstanding the foregoing, in
the event that the Notes convert to the Treasury Rate or the Successor Benchmark
Rate, each Class of Notes shall accrue interest during each Interest Accrual
Period at (x) the Treasury Rate plus the Treasury Rate Spread applicable to such
Class or (y) the Successor Benchmark Rate plus the Successor Benchmark Rate
Spread applicable to such Class, respectively.  Payment of interest on each
Class of Notes will be subordinated to the payment of interest on each related
Class of Notes senior thereto.  Any payment of interest due on a Class of
Deferred Interest Notes on any Payment Date (other than the Redemption Date with
respect to, or Stated Maturity Date of, such Class of Notes) to the extent
sufficient funds are not available to make such payment in accordance with the
Priority of Payments on such Payment Date, but only if such Class is not the
most senior Class Outstanding, shall constitute “Deferred Interest” with respect
to such Class and shall not be considered “due and payable” for the purposes of
Section 5.1(a) (and the failure to pay such interest shall not be an Event of
Default) until the earliest of (i) the Payment Date on which funds are available
to pay such Deferred Interest in accordance with the Priority of Payments,
(ii) the Redemption Date with respect to such Class of Deferred Interest Notes
and (iii) the Stated Maturity Date (or the earlier date of Maturity) of such
Class of Deferred Interest Notes.  Deferred Interest on any Class of Deferred
Interest Notes shall be added to the principal balance of such Class of Deferred
Interest Notes.  Regardless of whether any more senior Class of Notes is
Outstanding with respect to any Class of Deferred Interest Notes, to the extent
that funds are not available on any Payment Date (other than the Redemption Date
with respect to, or the Stated Maturity Date of, such Class of Deferred Interest
Notes) to pay previously accrued Deferred Interest, such previously accrued
Deferred Interest will not be due and payable on such Payment Date and any
failure to pay such previously accrued Deferred Interest on such Payment Date
will not be an Event of Default. Interest will cease to accrue on each Note, or
in the case of a partial repayment, on such repaid part, from the date of
repayment or the Stated Maturity Date

 

63

--------------------------------------------------------------------------------



 

unless payment of principal is improperly withheld or unless an Event of Default
occurs with respect to such payments of principal.  To the extent lawful and
enforceable, interest on any interest that is not paid when due on the Class A
Notes; or, if no Class A Notes are Outstanding, the Notes of the Controlling
Class, shall accrue at the Note Interest Rate applicable to such Class until
paid as provided herein.

 

(b)                                 The principal of each Class of Notes matures
at par and is due and payable on the date of the Stated Maturity Date for such
Class, unless such principal has been previously repaid or unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.  Notwithstanding the
foregoing, the payment of principal of each Class of Notes may only occur (other
than amounts constituting Deferred Interest thereon which will be payable from
Interest Proceeds) pursuant to the Priority of Payments.  The payment of
principal on any Note (x) may only occur after each Class more senior thereto is
no longer Outstanding and (y) is subordinated to the payment on each Payment
Date of the principal due and payable on each Class more senior thereto and
certain other amounts in accordance with the Priority of Payments.  Payments of
principal on any Class of Notes that are not paid, in accordance with the
Priority of Payments, on any Payment Date (other than the Payment Date which is
the Stated Maturity Date (or the earlier date of maturity) of such Class of
Notes or any Redemption Date), because of insufficient funds therefor shall not
be considered “due and payable” for purposes of Section 5.1(a) until the Payment
Date on which such principal may be paid in accordance with the Priority of
Payments or all Classes of Notes most senior thereto with respect to such
Class have been paid in full.  Payments of principal of the Notes in connection
with a Clean-up Call, Tax Redemption, Auction Call Redemption or Optional
Redemption will be made in accordance with Section 9.1 and the Priority of
Payments.

 

(c)                                  As a condition to the payment of principal
of and interest on any Note without the imposition of U.S. withholding tax, the
Issuer shall require certification acceptable to it to enable the Issuer, the
Co-Issuer, the Trustee, the Preferred Share Paying Agent and the Paying Agent to
determine their duties and liabilities with respect to any taxes or other
charges that they may be required to deduct or withhold from payments in respect
of such Security under any present or future law or regulation of the United
States or the Cayman Islands or any present or future law or regulation of any
political subdivision thereof or taxing authority therein or to comply with any
reporting or other requirements under any such law or regulation.  Such
certification may include U.S. federal income tax forms, such as IRS Form W-8BEN
(Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding and Reporting (Individuals)), IRS Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner for United States Tax Withholding and
Reporting (Entities)), IRS Form W-8IMY (Certificate of Foreign Intermediary,
Foreign Flow-Through Entity or Certain U.S. Branches for United States Tax
Withholding and Reporting), IRS Form W-9 (Request for Taxpayer Identification
Number and Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s
Claim that Income Is Effectively Connected with the Conduct of a Trade or
Business in the United States) or any successors to such IRS forms.  In
addition, each of the Issuer, Co-Issuer, the Trustee, Preferred Share Paying
Agent or any Paying Agent may require certification acceptable to it to enable
the Issuer to qualify for a reduced rate of withholding in any jurisdiction from
or through which the Issuer receives payments on its Collateral.  Each Holder
and each beneficial owner of Notes agree to provide any certification requested
pursuant to this Section 2.7(f) (including a properly completed and executed
“Entity Self-Certification Form” or “Individual Self-Certification Form”

 

64

--------------------------------------------------------------------------------



 

(in the forms published by the Cayman Islands Department for International Tax
Cooperation, which forms can be obtained at
http://www.tia.gov.ky/pdf/CRS_Legislation.pdf)) and to update or replace such
form or certification in accordance with its terms or its subsequent
amendments.  Furthermore, the Issuer shall require information to comply with
FATCA requirements pursuant to clause (xii) of the representations and
warranties set forth under the third paragraph of Exhibit C-1 hereto, as deemed
made pursuant to Section 2.5(g) hereto, or pursuant to clause (xiii) of the
representations and warranties set forth under the third paragraph of
Exhibit C-2 hereto, as deemed made pursuant to Section 2.5(h) hereto, or
pursuant to clause (viii) of the representations and warranties set forth under
the third paragraph of Exhibit C-3 hereto, made pursuant to
Section 2.5(i) hereto, as applicable.

 

(d)                                 Payments in respect of interest on and
principal of the Notes shall be payable by wire transfer in immediately
available funds to a Dollar account maintained by the Holder or its nominee;
provided that the Holder has provided wiring instructions to the Paying Agent on
or before the related Record Date or, if wire transfer cannot be effected, by a
Dollar check drawn on a bank in the United States, or by a Dollar check mailed
to the Holder at its address in the Notes Register.  The Issuer expects that the
Depository or its nominee, upon receipt of any payment of principal or interest
in respect of a Global Note held by the Depository or its nominee, shall
immediately credit the applicable Agent Members’ accounts with payments in
amounts proportionate to the respective beneficial interests in such Global Note
as shown on the records of the Depository or its nominee.  The Issuer also
expects that payments by Agent Members to owners of beneficial interests in such
Global Note held through Agent Members will be governed by standing instructions
and customary practices, as is now the case with securities held for the
accounts of customers registered in the names of nominees for such customers. 
Such payments will be the responsibility of the Agent Members.  Upon final
payment due on the Maturity of a Note, the Holder thereof shall present and
surrender such Note at the Corporate Trust Office of the Note Administrator or
at the office of the Paying Agent (or, to a foreign paying agent appointed by
the Note Administrator outside of the United States if then required by
applicable law, in the case of a Definitive Note issued in exchange for a
beneficial interest in the Regulation S Global Note) on or prior to such
Maturity.  None of the Issuer, the Co-Issuer, the Trustee, the Note
Administrator or the Paying Agent will have any responsibility or liability with
respect to any records maintained by the Holder of any Note with respect to the
beneficial holders thereof or payments made thereby on account of beneficial
interests held therein.  In the case where any final payment of principal and
interest is to be made on any Note (other than on the Stated Maturity Date
thereof) the Issuer or, upon Issuer Request, the Note Administrator, in the name
and at the expense of the Issuer, shall not more than thirty (30) nor fewer than
five (5) Business Days prior to the date on which such payment is to be made,
mail to the Persons entitled thereto at their addresses appearing on the Notes
Register, a notice which shall state the date on which such payment will be made
and the amount of such payment and shall specify the place where such Notes may
be presented and surrendered for such payment.

 

(e)                                  Subject to the provisions of Sections
2.7(a) and Section 2.7(d) hereof, Holders of Notes as of the Record Date in
respect of a Payment Date shall be entitled to the interest accrued and payable
in accordance with the Priority of Payments and principal payable in accordance
with the Priority of Payments on such Payment Date.  All such payments that are
mailed or wired and returned to the Paying Agent shall be held for payment as
herein provided at

 

65

--------------------------------------------------------------------------------



 

the office or agency of the Issuer and the Co-Issuer to be maintained as
provided in Section 7.2 (or returned to the Trustee).

 

(f)                                   Interest on any Note which is payable, and
is punctually paid or duly provided for, on any Payment Date shall be paid to
the Person in whose name that Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest.

 

(g)                                  Payments of principal to Holders of the
Notes of each Class shall be made in the proportion that the Aggregate
Outstanding Amount of the Notes of such Class registered in the name of each
such Holder on such Record Date bears to the Aggregate Outstanding Amount of all
Notes of such Class on such Record Date.

 

(h)                                 Interest accrued with respect to the Notes
shall be calculated as described in the applicable form of Note attached hereto.

 

(i)                                     All reductions in the principal amount
of a Note (or one or more predecessor Notes) effected by payments of
installments of principal made on any Payment Date, Redemption Date or upon
Maturity shall be binding upon all future Holders of such Note and of any Note
issued upon the registration of transfer thereof or in exchange therefor or in
lieu thereof, whether or not such payment is noted on such Note.

 

(j)                                    Notwithstanding anything contained in
this Indenture to the contrary, the obligations of the Issuer under the Notes
and the Co-Issuer under the Offered Notes, this Indenture and the other
Transaction Documents are limited-recourse obligations of the Issuer and
non-recourse obligations of the Co-Issuer and, with respect to the Offered Notes
only, are payable solely from the Collateral and following realization of the
Collateral, all obligations of the Co-Issuers and any claims of the Noteholders,
the Trustee or any other parties to any Transaction Documents shall be
extinguished and shall not thereafter revive.  No recourse shall be had for the
payment of any amount owing in respect of the Notes against any Officer,
director, employee, shareholder, limited partner or incorporator of the Issuer,
the Co-Issuer or any of their respective successors or assigns for any amounts
payable under the Notes or this Indenture.  It is understood that the foregoing
provisions of this paragraph shall not (i) prevent recourse to the Collateral
for the sums due or to become due under any security, instrument or agreement
which is part of the Collateral or (ii) constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by the Notes or secured by
this Indenture (to the extent it relates to the obligation to make payments on
the Notes) until such Collateral have been realized, whereupon any outstanding
indebtedness or obligation in respect of the Notes, this Indenture and the other
Transaction Documents shall be extinguished and shall not thereafter revive.  It
is further understood that the foregoing provisions of this paragraph shall not
limit the right of any Person to name the Issuer or the Co-Issuer as a party
defendant in any Proceeding or in the exercise of any other remedy under the
Notes or this Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

 

(k)                                 Subject to the foregoing provisions of this
Section 2.7, each Note delivered under this Indenture and upon registration of
transfer of or in exchange for or in lieu of

 

66

--------------------------------------------------------------------------------



 

any other Note shall carry the rights of unpaid interest and principal that were
carried by such other Note.

 

(l)                                     Notwithstanding any of the foregoing
provisions with respect to payments of principal of and interest on the Notes
(but subject to Sections 2.7(e) and (h)), if the Notes have become or been
declared due and payable following an Event of Default and such acceleration of
Maturity and its consequences have not been rescinded and annulled and the
provisions of Section 5.5 are not applicable, then payments of principal of and
interest on such Notes shall be made in accordance with Section 5.7 hereof.

 

(m)                             Payments in respect of the Preferred Shares as
contemplated by Sections 11.1(a)(i)(17), 11.1(a)(ii)(12) and 11.1(a)(iii)(17)
shall be made by the Paying Agent to the Preferred Share Paying Agent.

 

Section 2.8                                    Persons Deemed Owners.

 

The Issuer, the Co-Issuer, the Trustee, the Note Administrator, the Collateral
Manager, the Servicer, the Special Servicer and any of their respective agents
may treat as the owner of a Note the Person in whose name such Note is
registered on the Notes Register on the applicable Record Date for the purpose
of receiving payments of principal of and interest and other amounts on such
Note and on any other date for all other purposes whatsoever (whether or not
such Note is overdue), and none of the Note Administrator, the Collateral
Manager, the Servicer, the Special Servicer or any of their respective agents
shall be affected by notice to the contrary; provided, however, that the
Depository, or its nominee, shall be deemed the owner of the Global Notes, and
owners of beneficial interests in Global Notes will not be considered the owners
of any Notes for the purpose of receiving notices.  With respect to the
Preferred Shares, on any Payment Date, the Trustee shall deliver to the
Preferred Share Paying Agent the distributions thereon for distribution to the
Preferred Shareholders.

 

Section 2.9                                    Cancellation.

 

All Notes surrendered for payment, registration of transfer, exchange or
redemption, or deemed lost or stolen, shall, upon delivery to the Notes
Registrar, be promptly canceled by the Notes Registrar and may not be reissued
or resold.  No Notes shall be authenticated in lieu of or in exchange for any
Notes canceled as provided in this Section 2.9, except as expressly permitted by
this Indenture.  All canceled Notes held by the Notes Registrar shall be
destroyed or held by the Notes Registrar in accordance with its standard
retention policy.  Notes of the most senior Class Outstanding that are held by
the Issuer, the Co-Issuer, the Collateral Manager or any of their respective
Affiliates (and not Notes of any other Class) may be submitted to the Notes
Registrar for cancellation at any time.

 

Section 2.10                             Global Notes; Definitive Notes;
Temporary Notes.

 

(a)                                 Definitive Notes.  Definitive Notes shall
only be issued in the following limited circumstances:

 

(i)                                     upon Transfer of Global Notes to an IAI
in accordance with the procedures set forth in Section 2.5(e)(ii) or
Section 2.5(e)(iii);

 

67

--------------------------------------------------------------------------------



 

(ii)                                  if a holder of a Definitive Note wishes at
any time to exchange such Definitive Note for one or more Definitive Notes or
transfer such Definitive Note to a transferee who wishes to take delivery
thereof in the form of a Definitive Note in accordance with this Section 2.10,
such holder may effect such exchange or transfer upon receipt by the Notes
Registrar of (A) a Holder’s Definitive Note properly endorsed for assignment to
the transferee, and (B) duly completed certificates in the form of Exhibit C-3,
upon receipt of which the Notes Registrar shall then cancel such Definitive Note
in accordance herewith, record the transfer in the Notes Register in accordance
with Section 2.5(a) and upon execution by the Co-Issuers, the Authenticating
Agent shall authenticate and deliver one or more Definitive Notes bearing the
same designation as the Definitive Note endorsed for transfer, registered in the
names specified in the assignment described in clause (A) above, in principal
amounts designated by the transferee (the aggregate of such principal amounts
being equal to the aggregate principal amount of the Definitive Note surrendered
by the transferor);

 

(iii)                               in the event that the Depository notifies
the Issuer and the Co-Issuer that it is unwilling or unable to continue as
Depository for a Global Note or if at any time such Depository ceases to be a
“Clearing Agency” registered under the Exchange Act and a successor depository
is not appointed by the Issuer within ninety (90) days of such notice, the
Global Notes deposited with the Depository pursuant to Section 2.2 hereof shall
be transferred to the beneficial owners thereof subject to the procedures and
conditions set forth in this Section 2.10.

 

(b)                                 Any Global Note that is exchanged for a
Definitive Note shall be surrendered by the Depository to the Note
Administrator’s Corporate Trust Office together with necessary instruction for
the registration and delivery of a Definitive Note to the beneficial owners (or
such owner’s nominee) holding the ownership interests in such Global Note.  Any
such transfer shall be made, without charge, and the Authenticating Agent shall
authenticate and deliver, upon such transfer of each portion of such Global
Note, an equal aggregate principal amount of Definitive Notes of the same
Class and authorized denominations.  Any Definitive Notes delivered in exchange
for an interest in a Global Note shall, except as otherwise provided by
Section 2.5(f), bear the applicable legend set forth in Exhibits C-1 or C-2, as
applicable, and shall be subject to the transfer restrictions referred to in
such applicable legend.  The Holder of each such registered individual Global
Note may transfer such Global Note by surrendering it at the Corporate Trust
Office of the Note Administrator, or at the office of the Paying Agent.

 

(c)                                  Subject to the provisions of
Section 2.10(b) above, the registered Holder of a Global Note may grant proxies
and otherwise authorize any Person, including Agent Members and Persons that may
hold interests through Agent Members, to take any action which a Holder is
entitled to take under this Indenture or the Notes.

 

(d)                                 [Reserved]

 

(e)                                  In the event of the occurrence of either of
the events specified in Section 2.10(a) above, the Issuer and the Co-Issuer
shall promptly make available to the Notes Registrar a reasonable supply of
Definitive Notes.

 

68

--------------------------------------------------------------------------------



 

Pending the preparation of Definitive Notes pursuant to this Section 2.10, the
Issuer and the Co-Issuer may execute and, upon Issuer Order, the Authenticating
Agent shall authenticate and deliver, temporary Notes that are printed,
lithographed, typewritten, mimeographed or otherwise reproduced, in any
authorized denomination, substantially of the tenor of the Definitive Notes in
lieu of which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the Officers executing such Definitive
Notes may determine, as conclusively evidenced by their execution of such
Definitive Notes.

 

If temporary Definitive Notes are issued, the Issuer and the Co-Issuer shall
cause permanent Definitive Notes to be prepared without unreasonable delay.  The
Definitive Notes shall be printed, lithographed, typewritten or otherwise
reproduced, or provided by any combination thereof, or in any other manner
permitted by the rules and regulations of any applicable notes exchange, all as
determined by the Officers executing such Definitive Notes.  After the
preparation of Definitive Notes, the temporary Notes shall be exchangeable for
Definitive Notes upon surrender of the applicable temporary Definitive Notes at
the office or agency maintained by the Issuer and the Co-Issuer for such
purpose, without charge to the Holder.  Upon surrender for cancellation of any
one or more temporary Definitive Note, the Issuer and the Co-Issuer shall
execute, and the Authenticating Agent shall authenticate and deliver, in
exchange therefor the same aggregate principal amount of Definitive Notes of
authorized denominations.  Until so exchanged, the temporary Notes shall in all
respects be entitled to the same benefits under this Indenture as Definitive
Notes.

 

(f)                                   Each Holder of a Definitive Note agrees to
provide the Issuer or its agents with such information and documentation that
may be required for the Issuer to comply with the Cayman AML Regulations and
shall update or replace such information or documentation as may be necessary.

 

Section 2.11                             U.S. Tax Treatment of Notes and the
Issuer.

 

(a)                                 Each of the Issuer and the Co-Issuer intends
that, for U.S. federal income tax purposes, (i) the Offered Notes (unless held
by GPMT or any entity disregarded into GPMT) be treated as debt, (ii) 100% of
the Retained Securities and 100% of the ordinary shares of the Issuer be
beneficially owned by the Retention Holder, and (iii) the Issuer be treated as a
Qualified REIT Subsidiary or other disregarded entity of a REIT for U.S. federal
income tax purpose (unless, in the case of clause (iii), the Issuer has received
a No Trade or Business Opinion).  Each prospective purchaser and any subsequent
transferee of a Note or any interest therein shall, by virtue of its purchase or
other acquisition of such Note or interest therein, be deemed to have agreed to
treat such Note in a manner consistent with the preceding sentence for U.S.
federal income tax purposes.

 

(b)                                 The Issuer and the Co-Issuer shall account
for the Notes and prepare any reports to Noteholders and tax authorities
consistent with the intentions expressed in Section 2.11(a) above.

 

(c)                                  Each Holder of Notes shall timely furnish
to the Issuer and the Co-Issuer or their respective agents any U.S. federal
income tax form or certification, such as IRS Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner for United States Tax Withholding

 

69

--------------------------------------------------------------------------------



 

and Reporting (Individuals)), IRS Form W-8BEN-E (Certificate of Foreign Status
of Beneficial Owner for the United States Tax Withholding and Reporting
(Entities)) IRS Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow
Through Entity, or Certain U.S. Branches for United States Tax Withholding and
Reporting), IRS Form W-9 (Request for Taxpayer Identification Number and
Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s Claim that
Income is Effectively Connected with the Conduct of a Trade or Business in the
United States) or any successors to such IRS forms that the Issuer, the
Co-Issuer or their respective agents may reasonably request and shall update or
replace such forms or certification in accordance with its terms or its
subsequent amendments.  Furthermore, Noteholders shall timely furnish any
information required pursuant to Section 2.7(c).

 

(d)                                 The Issuer shall be responsible for all
calculations of original issue discount on the Notes, if any.

 

(e)                                  The Retention Holder, by acceptance of the
Retained Securities and the ordinary shares of the Issuer, agrees to take no
action inconsistent with such treatment and, for so long as any Note is
Outstanding, agrees not to sell, transfer, convey, setover, pledge or encumber
any Retained Securities and/or the ordinary shares of the Issuer, except to the
extent permitted pursuant to Section 2.5(n).

 

Section 2.12                             Authenticating Agents.

 

Upon the request of the Issuer and, in the case of the Offered Notes, the
Co-Issuer, the Note Administrator shall, and if the Note Administrator so
chooses the Note Administrator may, pursuant to this Indenture, appoint one or
more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers
and exchanges under Sections 2.4, 2.5, 2.6 and 8.5 hereof, as fully to all
intents and purposes as though each such Authenticating Agent had been expressly
authorized by such Sections to authenticate such Notes.  For all purposes of
this Indenture, the authentication of Notes by an Authenticating Agent pursuant
to this Section 2.12 shall be deemed to be the authentication of Notes by the
Note Administrator.

 

Any corporation or banking association into which any Authenticating Agent may
be merged or converted or with which it may be consolidated, or any corporation
or banking association resulting from any merger, consolidation or conversion to
which any Authenticating Agent shall be a party, or any corporation succeeding
to the corporate trust business of any Authenticating Agent, shall be the
successor of such Authenticating Agent hereunder, without the execution or
filing of any further act on the part of the parties hereto or such
Authenticating Agent or such successor corporation.  Any Authenticating Agent
may at any time resign by giving written notice of resignation to the Note
Administrator, the Trustee, the Issuer and the Co-Issuer.  The Note
Administrator may at any time terminate the agency of any Authenticating Agent
by giving written notice of termination to such Authenticating Agent, the
Trustee, the Issuer and the Co-Issuer.  Upon receiving such notice of
resignation or upon such a termination, the Note Administrator shall promptly
appoint a successor Authenticating Agent and shall give written notice of such
appointment to the Issuer.

 

70

--------------------------------------------------------------------------------



 

The Note Administrator agrees to pay to each Authenticating Agent appointed by
it from time to time reasonable compensation for its services, and reimbursement
for its reasonable expenses relating thereto and the Note Administrator shall be
entitled to be reimbursed for such payments, subject to Section 6.7 hereof.  The
provisions of Sections 2.9, 6.4 and 6.5 hereof shall be applicable to any
Authenticating Agent.

 

Section 2.13                             Forced Sale on Failure to Comply with
Restrictions.

 

(a)                                 Notwithstanding anything to the contrary
elsewhere in this Indenture, any transfer of a Note or interest therein to a
U.S. Person who is determined not to have been both (1) a QIB or an IAI and
(2) a Qualified Purchaser at the time of acquisition of the Note or interest
therein shall be null and void and any such proposed transfer of which the
Issuer, the Co-Issuer, the Note Administrator or the Trustee shall have written
notice (which includes via electronic mail) may be disregarded by the Issuer,
the Co-Issuer, the Note Administrator and the Trustee for all purposes.

 

(b)                                 If the Issuer determines that any Holder of
a Note has not satisfied the applicable requirement described in
Section 2.13(a) above or such person is a Non-Permitted AML Holder (any such
Person a “Non-Permitted Holder”), then the Issuer shall promptly after discovery
that such Person is a Non-Permitted Holder by the Issuer, the Co-Issuer or a
Responsible Officer of the Paying Agent (and notice by the Paying Agent or the
Co-Issuer to the Issuer, if either of them makes the discovery), send notice (or
cause notice to be sent) to such Non-Permitted Holder demanding that such
Non-Permitted Holder transfer its interest to a Person that is not a
Non-Permitted Holder within thirty (30) days of the date of such notice.  If
such Non-Permitted Holder fails to so transfer its Note or interest therein, the
Issuer shall have the right, without further notice to the Non-Permitted Holder,
to sell such Note or interest therein to a purchaser selected by the Issuer that
is not a Non-Permitted Holder on such terms as the Issuer may choose.  The
Issuer, or a third party acting on behalf of the Issuer, may select the
purchaser by soliciting one or more bids from one or more brokers or other
market professionals that regularly deal in securities similar to the Note, and
selling such Note to the highest such bidder.  However, the Issuer may select a
purchaser by any other means determined by it in its sole discretion.  The
Holder of such Note, the Non-Permitted Holder and each other Person in the chain
of title from the Holder to the Non-Permitted Holder, by its acceptance of an
interest in the Note, agrees to cooperate with the Issuer and the Note
Administrator to effect such transfers.  The proceeds of such sale, net of any
commissions, expenses and taxes due in connection with such sale shall be
remitted to the Non-Permitted Holder.  The terms and conditions of any sale
under this Section 2.13(b) shall be determined in the sole discretion of the
Issuer, and the Issuer shall not be liable to any Person having an interest in
the Note sold as a result of any such sale of exercise of such discretion.

 

Section 2.14                             No Gross Up.

 

The Issuer shall not be obligated to pay any additional amounts to the Holders
or beneficial owners of the Notes as a result of any withholding or deduction
for, or on account of, any present or future taxes, duties, assessments or
governmental charges.

 

71

--------------------------------------------------------------------------------



 

ARTICLE 3

 

CONDITIONS PRECEDENT; PLEDGED COLLATERAL INTERESTS

 

Section 3.1                                    General Provisions.

 

The Notes to be issued on the Closing Date shall be executed by the Issuer and,
in the case of the Offered Notes, the Co-Issuer upon compliance with Section 3.2
and shall be delivered to the Authenticating Agent for authentication and
thereupon the same shall be authenticated and delivered by the Authenticating
Agent upon Issuer Request.  The Issuer shall cause the following items to be
delivered to the Trustee on or prior to the Closing Date:

 

(a)                                 an Officer’s Certificate of the Issuer
(i) evidencing the authorization by Board Resolution of the execution and
delivery of this Indenture and the Placement Agency Agreement and related
documents, the execution, authentication and delivery of the Notes and
specifying the Stated Maturity Date of each Class of Notes, the principal amount
of each Class of Notes and the applicable Note Interest Rate of each Class of
Notes to be authenticated and delivered, and (ii) certifying that (A) the
attached copy of the Board Resolution is a true and complete copy thereof,
(B) such resolutions have not been rescinded and are in full force and effect on
and as of the Closing Date, (C) the Directors authorized to execute and deliver
such documents hold the offices and have the signatures indicated thereon and
(D) the total aggregate Notional Amount of the Preferred Shares shall have been
received in Cash by the Issuer on the Closing Date;

 

(b)                                 an Officer’s Certificate of the Co-Issuer
(i) unless such authorization is contemplated in the Governing Documents of the
Co-Issuer, evidencing the authorization by Board Resolution of the execution and
delivery of this Indenture and related documents, the execution, authentication
and delivery of the Offered Notes and specifying the Stated Maturity Date of
each Class of Offered Notes, the principal amount of each Class of Offered Notes
and the applicable Note Interest Rate of each Class of Offered Notes to be
authenticated and delivered, and (ii) certifying that (A) if Board Resolutions
are attached, the attached copy of the Board Resolutions is a true and complete
copy thereof and such resolutions have not been rescinded and are in full force
and effect on and as of the Closing Date and (B) each Officer authorized to
execute and deliver the documents referenced in clause (b)(i) above holds the
office and has the signature indicated thereon;

 

(c)                                  an opinion of Dechert LLP, special U.S.
counsel to the Co-Issuers, the Seller, the Collateral Manager, the Retention
Holder and certain of their Affiliates (which opinions may be limited to the
laws of the State of New York and the federal law of the United States and may
assume, among other things, the correctness of the representations and
warranties made or deemed made by the owners of Notes pursuant to Sections
2.5(g), (h) and (i)) dated the Closing Date, as to certain matters of New York
law and certain United States federal income tax and securities law matters, in
a form satisfactory to the Placement Agents;

 

(d)                                 opinions of Dechert LLP, special counsel to
the Issuer and the Co-Issuer, dated the Closing Date, relating to (i) the
validity of the Grant hereunder and the perfection of

 

72

--------------------------------------------------------------------------------



 

the Trustee’s security interest in the Collateral and (ii) certain bankruptcy
matters, including opinions regarding certain true sale and non-consolidation
matters;

 

(e)                                  an opinion of Sidley Austin LLP, special
counsel to GPMT, dated the Closing Date, regarding its qualification and
taxation as a REIT and the Issuer’s qualification as a Qualified REIT Subsidiary
for U.S. federal income tax purposes;

 

(f)                                   an opinion of Stinson Leonard Street LLP,
counsel to GPMT, dated the Closing Date, regarding certain issues of Maryland
law;

 

(g)                                  an opinion of Maples and Calder, Cayman
Islands counsel to the Issuer, dated the Closing Date, regarding certain issues
of Cayman Islands law;

 

(h)                                 an opinion of Richards, Layton & Finger,
P.A., special Delaware counsel to the Co-Issuer, the Collateral Manager, the
Seller and the Retention Holder, dated the Closing Date, regarding certain
issues of Delaware law;

 

(i)                                     an opinion of Dechert LLP, counsel to
GPMT dated the Closing Date, relating to certain U.S. credit risk retention
rules;

 

(j)                                    an opinion of (i) Mayer Brown LLP,
counsel to the Servicer and (ii) in-house counsel to the Servicer, each dated as
of the Closing Date, regarding certain matters of United States law, entity
matters and enforceability of agreements to which the Servicer is a party;

 

(k)                                 an opinion of (i) Carlton Fields Jorden
Burt, P.A., counsel to the Special Servicer and (ii) in-house counsel to the
Special Servicer, each dated as of the Closing Date, regarding certain matters
of United States law, entity matters and enforceability of agreements to which
the Special Servicer is a party;

 

(l)                                     of (i) in-house counsel of the Note
Administrator, dated as of the Closing Date, regarding certain matters of United
States law and (ii) Aini & Associates PLLC, counsel to the Note Administrator;

 

(m)                             an opinion of Aini & Associates PLLC, counsel to
Trustee;

 

(n)                                 an opinion of counsel to the Issuer
regarding certain matters of Minnesota law with respect to the Minnesota
Collateral;

 

(o)                                 [reserved;]

 

(p)                                 an Officer’s Certificate given on behalf of
the Issuer and without personal liability, stating that the Issuer is not in
Default under this Indenture and that the issuance of the Securities by the
Issuer will not result in a breach of any of the terms, conditions or provisions
of, or constitute a Default under, the Governing Documents of the Issuer, any
indenture or other agreement or instrument to which the Issuer is a party or by
which it is bound, or any order of any court or administrative agency entered in
any Proceeding to which the Issuer is a party or by which it may be bound or to
which it may be subject; that all conditions precedent provided in

 

73

--------------------------------------------------------------------------------



 

this Indenture relating to the authentication and delivery of the Notes applied
for and all conditions precedent provided in the Preferred Share Paying Agency
Agreement relating to the issuance by the Issuer of the Preferred Shares have
been complied with and that all expenses due or accrued with respect to the
offering or relating to actions taken on or in connection with the Closing Date
have been paid;

 

(q)                                 an Officer’s Certificate given on behalf of
the Co-Issuer stating that the Co-Issuer is not in Default under this Indenture
and that the issuance of the Offered Notes by the Co-Issuer will not result in a
breach of any of the terms, conditions or provisions of, or constitute a Default
under, the Governing Documents of the Co-Issuer, any indenture or other
agreement or instrument to which the Co-Issuer is a party or by which it is
bound, or any order of any court or administrative agency entered in any
Proceeding to which the Co-Issuer is a party or by which it may be bound or to
which it may be subject; that all conditions precedent provided in this
Indenture relating to the authentication and delivery of the Notes applied for
have been complied with and that all expenses due or accrued with respect to the
offering or relating to actions taken on or in connection with the Closing Date
have been paid;

 

(r)                                    executed counterparts of the Collateral
Interest Purchase Agreement, the Servicing Agreement, the Collateral Management
Agreement, the Advisory Committee Member Agreement, the Participation
Agreements, the Future Funding Agreement, the Placement Agency Agreement, the
Preferred Share Paying Agency Agreement, the EU Risk Retention Agreement and the
Securities Account Control Agreement;

 

(s)                                   an Accountants’ Report on applying
Agreed-Upon Procedures with respect to certain information concerning the
Collateral Interests in the data tape, dated February 7, 2019, an Accountants’
Report on applying Agreed-Upon Procedures with respect to certain information
concerning the Collateral Interests in the Preliminary Offering Memorandum of
the Co-Issuers, dated February 12, 2019, as supplemented by that certain
supplement to the Preliminary Offering Memorandum, dated February 14, 2019, and
the Structural and Collateral Term Sheet dated February 12, 2019 and an
Accountant’s Report on applying Agreed-Upon Procedures with respect to certain
information concerning the Collateral Interests in the Offering Memorandum;

 

(t)                                    evidence of preparation for filing at the
appropriate filing office in the District of Columbia of a financing statement,
on behalf of the Issuer, relating to the perfection of the lien of this
Indenture in that Collateral in which a security interest may be perfected by
filing under the UCC; and

 

(u)                                 an Issuer Order executed by the Issuer and
the Co-Issuer directing the Authenticating Agent to (i) authenticate the Notes
specified therein, in the amounts set forth therein and registered in the
name(s) set forth therein and (ii) deliver the authenticated Notes as directed
by the Issuer and the Co-Issuer.

 

74

--------------------------------------------------------------------------------



 

Section 3.2                                    Security for Notes.

 

Prior to the issuance of the Notes on the Closing Date, the Issuer shall cause
the following conditions to be satisfied:

 

(a)                                 Grant of Security Interest; Delivery of
Collateral Interests.  The Grant pursuant to the Granting Clauses of this
Indenture of all of the Issuer’s right, title and interest in and to the
Collateral shall be effective and all Closing Date Collateral Interests acquired
in connection therewith purchased by the Issuer on the Closing Date (as set
forth in Schedule A hereto) together with the Loan Documents with respect
thereto shall have been delivered to, and received by, the Custodian on behalf
of the Trustee, without recourse (except as expressly provided in the Collateral
Interest Purchase Agreement), in the manner provided in Section 3.3(a);

 

(b)                                 Certificate of the Issuer.  A certificate of
an Authorized Officer of the Issuer given on behalf of the Issuer and without
personal liability, dated as of the Closing Date, delivered to the Trustee and
the Note Administrator, to the effect that, in the case of each Closing Date
Collateral Interest pledged to the Trustee for inclusion in the Collateral on
the Closing Date and immediately prior to the delivery thereof on the Closing
Date:

 

(i)                                     the Issuer is the owner of such Closing
Date Collateral Interest free and clear of any liens, claims or encumbrances of
any nature whatsoever except for those which are being released on the Closing
Date;

 

(ii)                                  the Issuer has acquired its ownership in
such Closing Date Collateral Interest in good faith without notice of any
adverse claim, except as described in paragraph (i) above;

 

(iii)                               the Issuer has not assigned, pledged or
otherwise encumbered any interest in such Closing Date Collateral Interest (or,
if any such interest has been assigned, pledged or otherwise encumbered, it has
been released) other than interests Granted pursuant to this Indenture;

 

(iv)                              the Loan Documents with respect to such
Closing Date Collateral Interest do not prohibit the Issuer from Granting a
security interest in and assigning and pledging such Closing Date Collateral
Interest to the Trustee;

 

(v)                                 the list of the Closing Date Collateral
Interests in Schedule A identifies every Closing Date Collateral Interest sold
to the Issuer on the Closing Date pursuant to the Collateral Interest Purchase
Agreement and pledged to the Issuer on the Closing Date hereunder;

 

(vi)                              the requirements of Section 3.2(a) with
respect to such Closing Date Collateral Interests have been satisfied; and

 

(vii)                           (A) the Grant pursuant to the Granting Clauses
of this Indenture shall, upon execution and delivery of this Indenture by the
parties hereto, result in a valid and continuing security interest in favor of
the Trustee for the benefit of the Secured Parties

 

75

--------------------------------------------------------------------------------



 

in all of the Issuer’s right, title and interest in and to the Closing Date
Collateral Interests pledged to the Trustee for inclusion in the Collateral on
the Closing Date; and

 

(B) upon the delivery of (i) with respect to each CLO Custody Collateral
Interest, each mortgage note evidencing the obligation of the related borrower
under the related Mortgage Loan and mezzanine note (if any) and participation
certificate (if any) evidencing such Closing Date Collateral Interest, as
applicable, and (ii) with respect to the Non-CLO Custody Collateral Interest,
the participation certificate evidencing such Closing Dated Collateral Interest,
in each case to the Custodian on behalf of the Trustee, at the Custodian’s
office in Minneapolis, Minnesota, the Trustee’s security interest in all Closing
Date Collateral Interests shall be a validly perfected, first priority security
interest under the UCC as in effect in the State of Minnesota.

 

(c)                                  Rating Letters.  The Issuer and/or
Co-Issuer’s receipt of (i) a signed letter from (i) Moody’s confirming that the
Class A Notes have been issued with a rating of at least “Aaa(sf)” by Moody’s
and (ii) KBRA confirming that (A) the Class A Notes have been issued with a
rating of “AAA(sf)” by KBRA, (B) the Class A-S Notes have been issued with a
rating of at least “AAA(sf)” by KBRA, (C) the Class B Notes have been issued
with a rating of at least “AA-(sf)” by KBRA, (D) the Class C Notes have been
issued with a rating of at least “A-(sf)” by KBRA, (E) the Class D Notes have
been issued with a rating of at least “BBB-(sf)” by KBRA, (F) the Class E Notes
have been issued with a rating of at least “BB-(sf)” by KBRA and (G) the Class F
Notes have been issued with a rating of at least “B-(sf)” by KBRA.

 

(d)                                 Accounts.  Evidence of the establishment of
the Payment Account, the Preferred Share Distribution Account, the Reinvestment
Account, the Custodial Account, the Collection Account, the Expense Reserve
Account and the Participated Loan Collection Account.

 

(e)                                  Deposit to Expense Reserve Account.  On the
Closing Date, the Seller shall be entitled to deposit U.S.$150,000 into the
Expense Reserve Account from the gross proceeds of the offering of the
Securities; provided that any such initial deposit may, at the option of the
Collateral Manager, be used to pay expenses of the Issuer on the Closing Date in
connection with the offering of the Notes as directed by the Collateral Manager.

 

(f)                                   [Reserved]

 

(g)                                  [Reserved]

 

(h)                                 Issuance of Preferred Shares.  The Issuer
shall have confirmed that the Preferred Shares have been, or contemporaneously
with the issuance of the Notes will be, (i) issued by the Issuer and
(ii) acquired in their entirety by the Retention Holder.

 

Section 3.3                                    Transfer of Collateral.

 

(a)                                 The Note Administrator, as document
custodian (in such capacity, the “Custodian”), is hereby appointed as Custodian
to hold all of the participation certificates and, other than with respect to
the Non-CLO Custody Collateral Interest, the mortgage notes (if any) and
mezzanine notes (if any), as applicable, which shall be delivered to it by the
Issuer on the

 

76

--------------------------------------------------------------------------------



 

Closing Date or, with respect to a Reinvestment Collateral Interest or Exchange
Collateral Interest, on the date of the acquisition of such Reinvestment
Collateral Interest or Exchange Collateral Interest or thereafter in accordance
with the terms of this Indenture, at its office in Minneapolis, Minnesota.  Any
successor to the Custodian shall be a U.S. state or national bank or trust
company that is not an Affiliate of the Issuer or the Co-Issuer and has capital
and surplus of at least U.S.$200,000,000 and whose long-term unsecured debt is
rated at least “A2” by Moody’s; provided, that it may maintain a long-term
unsecured debt rating of at least “Baa1” by Moody’s for so long as it maintains
a short-term unsecured debt rating of at least “P-2” by Moody’s and the Servicer
maintains a long-term unsecured debt rating of at least “A2” by Moody’s, or such
other rating with respect to which the Rating Agencies have provided a No
Downgrade Confirmation (provided that this proviso shall not impose on the
Servicer any obligation to maintain such rating).  Subject to the limited right
to relocate Collateral set forth in Section 7.5(b), the Custodian shall hold all
Loan Documents at its Corporate Trust Office.

 

(b)                                 All Eligible Investments and other
investments purchased in accordance with this Indenture in the respective
Accounts in which the funds used to purchase such investments shall be held in
accordance with Article 10 and, in respect of each Indenture Account, the
Trustee on behalf of the Secured Parties shall have entered into a securities
account control agreement with the Issuer, as debtor and the Securities
Intermediary, as “securities intermediary” (within the meaning of
Section 8-102(a)(14) of the UCC as in effect in the State of New York) and the
Trustee, as secured party (the “Securities Account Control Agreement”)
providing, inter alia, that the establishment and maintenance of such Indenture
Account will be governed by the law of the State of New York.  The security
interest of the Trustee in Collateral shall be perfected and otherwise evidenced
as follows:

 

(i)                                     in the case of such Collateral
consisting of Security Entitlements, by the Issuer (A) causing the Securities
Intermediary, in accordance with the Securities Account Control Agreement, to
indicate by book entry that a Financial Asset has been credited to the Custodial
Account and (B) causing the Securities Intermediary to agree pursuant to the
Securities Account Control Agreement that it will comply with Entitlement Orders
originated by or on behalf of the Trustee with respect to each such Security
Entitlement without further consent by the Issuer;

 

(ii)                                  in the case of Collateral consisting of
Instruments or Certificated Securities (the “Minnesota Collateral”), to the
extent that any such Minnesota Collateral does not constitute a Financial Asset
forming the basis of a Security Entitlement acquired by the Trustee pursuant to
clause (i), by the Issuer causing (A) the Custodian, on behalf of the Trustee,
to acquire possession of such Minnesota Collateral in the State of Minnesota or
(B) another Person (other than the Issuer or a Person controlling, controlled
by, or under common control with, the Issuer) (1) to (x) take possession of such
Minnesota Collateral in the State of Minnesota and (y) authenticate a record
acknowledging that it holds such possession for the benefit of the Trustee or
(2) to (x) authenticate a record acknowledging that it will hold possession of
such Minnesota Collateral for the benefit of the Trustee and (y) take possession
of such Minnesota Collateral in the State of Minnesota;

 

77

--------------------------------------------------------------------------------



 

(iii)                               in the case of Collateral consisting of
General Intangibles and all other Collateral of the Issuer in which a security
interest may be perfected by filing a financing statement under Article 9 of the
UCC as in effect in the District of Columbia, filing or causing the filing of a
UCC financing statement naming the Issuer as debtor and the Trustee as secured
party, which financing statement reasonably identifies all such Collateral, with
the Recorder of Deeds of the District of Columbia;

 

(iv)                              in the case of Collateral, causing the
registration of the security interests granted under this Indenture in the
register of mortgages and charges of the Issuer maintained at the Issuer’s
registered office in the Cayman Islands; and

 

(v)                                 in the case of Collateral consisting of Cash
on deposit in any Servicing Account managed by the Servicer or Special Servicer
pursuant to the terms of the Servicing Agreement, to deposit such Cash in a
Servicing Account, which Servicing Account is in the name of the Servicer or
Special Servicer on behalf of the Trustee.

 

(c)                                  The Issuer hereby authorizes the filing of
UCC financing statements describing as the collateral covered thereby “all of
the debtor’s personal property and Collateral,” or words to that effect,
notwithstanding that such wording may be broader in scope than the Collateral
described in this Indenture.

 

(d)                                 Without limiting the foregoing, the Trustee
shall cause the Note Administrator to take such different or additional action
as the Trustee may be advised by advice of counsel to the Trustee, Note
Administrator or the Issuer (delivered to the Trustee and the Note
Administrator) is reasonably required in order to maintain the perfection and
priority of the security interest of the Trustee in the event of any change in
applicable law or regulation, including Articles 8 and 9 of the UCC and Treasury
Regulations governing transfers of interests in Government Items (it being
understood that the Note Administrator shall be entitled to rely upon an Opinion
of Counsel, including an Opinion of Counsel delivered in accordance with
Section 3.1(d), as to the need to file any financing statements or continuation
statements, the dates by which such filings are required to be made and the
jurisdictions in which such filings are required to be made).

 

(e)                                  Without limiting any of the foregoing, in
connection with each Grant of a Collateral Interest hereunder, the Issuer shall
deliver (or cause to be delivered by the Seller) to the Custodian (with a copy
to the Servicer) by the Issuer (or the Seller) the following documents for each
Collateral Interest (collectively, the “Collateral Interest File”):

 

(i)                                     if such Collateral Interest is a
Mortgage Loan or Mezzanine Loan:

 

(1)                                 the original mortgage and, if applicable,
mezzanine promissory notes bearing, or accompanied by, all intervening
endorsements, endorsed in blank or “Pay to the order of GPMT 2019-FL2, Ltd.,
without recourse,” and signed in the name of the last endorsee by an authorized
Person and if endorsed to the Issuer, an assignment in blank from the Issuer;

 

(2)                                 with respect to a Mortgage Loan, the
original mortgage (or a copy thereof certified from the applicable recording
office) and, if applicable, the

 

78

--------------------------------------------------------------------------------



 

originals of all intervening assignments of mortgage (or copies thereof
certified from the applicable recording office), in each case, with evidence of
recording thereon, showing an unbroken chain of title from the originator
thereof to the last endorsee;

 

(3)                                 with respect to a Mortgage Loan, the
original assignment of leases and rents (or a copy thereof certified from the
applicable recording office), if any, and, if applicable, the originals of all
intervening assignments of assignment of leases and rents (or copies thereof
certified from the applicable recording office), in each case, with evidence of
recording thereon, showing an unbroken chain of recordation from the originator
thereof to the last endorsee;

 

(4)                                 with respect to a Mezzanine Loan, the
original pledge and security agreement (including, without limitation, all
original membership certificates, equity interest powers in blank,
acknowledgements and confirmations related thereto);

 

(5)                                 an original blanket assignment of all
unrecorded documents (including a complete chain of intervening assignments, if
applicable) in favor of the Issuer;

 

(6)                                 a filed copy of the UCC-1 financing
statements with evidence of filing thereon, and UCC-3 assignments showing a
complete chain of assignment from the secured party named in such UCC-1
financing statement to the Issuer, with evidence of filing thereon;

 

(7)                                 originals or copies of all assumption,
modification, consolidation or extension agreements, with evidence of recording
thereon, together with any other recorded document relating to such Collateral
Interest;

 

(8)                                 with respect to a Mortgage Loan, an original
or a copy (which may be in electronic form) mortgagee policy of title insurance
or a conformed version of the mortgagee’s title insurance commitment either
marked as binding for insurance or attached to an escrow closing letter,
countersigned by the title company or its authorized agent if the original
mortgagee’s title insurance policy has not yet been issued;

 

(9)                                 with respect to a Mezzanine Loan, an
original or a copy (which may be in electronic form) lender’s UCC title
insurance policy and a copy of the owner’s title insurance policy (with a
mezzanine endorsement and assignment of title proceeds) or a conformed version
of the lender’s UCC title insurance policy commitment or owner’s title insurance
policy commitment, as applicable, either marked as binding for insurance or
attached to an escrow closing letter, countersigned by the title company or its
authorized agent if such original title insurance policy has not yet been
issued;

 

(10)                          with respect to a Mortgage Loan, the original of
any security agreement, chattel mortgage or equivalent document, if any;

 

79

--------------------------------------------------------------------------------



 

(11)                          the original or copy of any related loan agreement
as well as any related letter of credit, lockbox agreement, cash management
agreement and construction contract;

 

(12)                          the original or copy of any related guarantee;

 

(13)                          the original or copy of any related environmental
indemnity agreement;

 

(14)                          copies of any property management agreements;

 

(15)                          a copy of a survey of the related Mortgaged
Property, together with the surveyor’s certificate thereon;

 

(16)                          a copy of any power of attorney relating to such
Mortgage Loan or Mezzanine Loan;

 

(17)                          with respect to any Collateral Interest secured in
whole or in part by a ground lease, copies of any ground leases;

 

(18)                          a copy of any related environmental insurance
policy and environmental report with respect to the related Mortgaged
Properties;

 

(19)                          with respect to any Mortgage Loan with related
mezzanine or other subordinate debt (other than a Mezzanine Loan that is also a
Collateral Interest or a Companion Participation), a copy of any related
co-lender agreement, intercreditor agreement, subordination agreement or other
similar agreement;

 

(20)                          with respect to any Mortgage Loan secured by a
hospitality property, a copy of any related franchise agreement, an original or
copy of any comfort letter related thereto, and if, pursuant to the terms of
such comfort letter, the general assignment of the Mortgage Loan is not
sufficient to transfer or assign the benefits of such comfort letter to the
Issuer, if any, a copy of the notice by the Seller to the franchisor of the
transfer of such Mortgage Loan and/or a copy of the request for the issuance of
a new comfort letter in favor of the Issuer (in each case, as and to the extent
required pursuant to the terms of such comfort letter as determined by the
Issuer or Seller);

 

(21)                          the following additional original documents,
(a) allonge, endorsed in blank; (b) assignment of mortgage, in blank, in form
and substance acceptable for recording; (c) if applicable, assignment of leases
and rents, in blank, in form and substance acceptable for recording; and
(d) assignment of unrecorded documents, in blank, in form and substance
acceptable for recording.

 

(ii)                                  if such Collateral Interest is a Pari
Passu Participation:

 

(1)                                 (a) with respect to any CLO Controlled
Collateral Interest, each of the documents specified in clause (i) above (other
than the documents specified in

 

80

--------------------------------------------------------------------------------



 

(i)(21)) with respect to such Participated Loan and (b) with respect to any
Non-CLO Controlled Collateral Interest, unless the Custodian is also the
Participation Custodian, a copy of each of the documents specified in clause
(i) above (other than the documents specified in (i)(21)) with respect to such
Participated Loan (provided that, if the Custodian ceases to also be the
Participation Custodian, the Custodian shall retain copies of such document as
Custodian hereunder);

 

(2)                                 an original participation certificate
evidencing such Participation in the name of the Issuer;

 

(3)                                 an original assignment of the participation
certificate evidencing such Participation from the Issuer to blank;

 

(4)                                 a copy of the participation certificate
evidencing each related Companion Participation;

 

(5)                                 a copy of the related Participation
Agreement; and

 

(6)                                 if applicable, a copy of the related
Participation Custodial Agreement and a copy of the certification delivered by
the Participation Custodian thereunder.

 

Other than with respect to (i) the original promissory notes required to be
delivered pursuant to clause (e)(i)(1) above and (ii) the original participation
certificates required to be delivered pursuant to clause (e)(ii)(2) above,
delivery of the Collateral Interest File on the Closing Date may be made by the
Issuer to the Custodian in accordance with one or more bailee letters, with
electronic copies of such documents to be delivered to the Custodian on or
before the Closing Date, and originals of such documents to be delivered to the
Custodian no later than five (5) business days thereafter.  With respect to any
documents which have been delivered or are being delivered to recording offices
for recording and have not been returned to the Issuer (or the Seller) in time
to permit their delivery hereunder at the time required, the Issuer (or the
Seller) shall deliver such original or certified recorded documents to the
Custodian promptly when received by the Issuer (or the Seller) from the
applicable recording office.

 

(f)                                   The execution and delivery of this
Indenture by the Note Administrator shall constitute certification that (i) each
original note, allonge and/or original participation certificate and the
participation agreement (which agreement may be a copy), if applicable, required
to be delivered to the Custodian on behalf of the Trustee by the Issuer (or the
Seller), have been received by the Custodian; and (ii) such original note or
participation certificate has been reviewed by the Custodian and (A) appears
regular on its face (handwritten additions, changes or corrections shall not
constitute irregularities if initialed by the borrower), (B) appears to have
been executed and (C) purports to relate to the related Collateral Interest. 
The Custodian agrees to review or cause to be reviewed the Collateral Interest
Files within sixty (60) days after the Closing Date, and to deliver to the
Issuer, the Note Administrator, the Servicer, the Collateral Manager, and the
Trustee a certification in the form of Exhibit D attached hereto, indicating,
subject to any exceptions found by it in such review (and any related exception
report and any subsequent reports thereto shall be delivered to the other
parties hereto, the Servicer and the

 

81

--------------------------------------------------------------------------------



 

Collateral Manager in electronic format, which shall be Excel compatible),
(A) those documents referred to in Section 3.3(e) that have been received, and
(B) that such documents have been executed, appear on their face to be what they
purport to be, purport to be recorded or filed (as applicable) and have not been
torn, mutilated or otherwise defaced, and appear on their faces to relate to the
Collateral Interest.  The Custodian shall have no responsibility for reviewing
the Collateral Interest File except as expressly set forth in this
Section 3.3(f).  None of the Trustee, the Note Administrator, and the Custodian
shall be under any duty or obligation to inspect, review, or examine any such
documents, instruments or certificates to independently determine that they are
valid, genuine, enforceable, legally sufficient, duly authorized, or appropriate
for the represented purpose, whether the text of any assignment or endorsement
is in proper or recordable form (except to determine if the endorsement conforms
to the requirements of Section 3.3(e)), whether any document has been recorded
in accordance with the requirements of any applicable jurisdiction, to
independently determine that any document has actually been filed or recorded in
the appropriate office, that any document is other than what it purports to be
on its face, or whether the title insurance policies relate to the Mortgaged
Property.

 

(g)                                  No later than the 90th day after the
Closing Date, the Custodian shall deliver to the Issuer, with a copy to the Note
Administrator, the Trustee, the Collateral Manager and the Servicer a final
exception report (which report and any updates or modifications thereto shall be
delivered in electronic format, including Excel-compatible format) as to any
remaining documents that are required to be, but are not in the Collateral
Interest File and, by delivering such exception report, shall be deemed to have
requested that the Issuer cause any such document deficiency to be cured.

 

(h)                                 Without limiting the generality of the
foregoing:

 

(i)                                     from time to time upon the request of
the Trustee, the Collateral Manager, the Servicer or the Special Servicer, the
Issuer shall deliver (or cause to be delivered) to the Custodian any Loan
Document in the possession of the Issuer and not previously delivered hereunder
(including originals of Loan Documents not previously required to be delivered
as originals) and as to which the Trustee, the Collateral Manager, the Servicer
or the Special Servicer, as applicable, shall have reasonably determined, or
shall have been advised, to be necessary or appropriate for the administration
of such Commercial Real Estate Loan hereunder or under the Servicing Agreement
or for the protection of the security interest of the Trustee under this
Indenture;

 

(ii)                                  upon request of the Collateral Manager,
the Issuer or the Servicer, the Custodian shall deliver to the Collateral
Manager, the Issuer or the Servicer, as applicable, an updated report in the
form of Schedule B to Exhibit D as to all documents in its possession; and

 

(iii)                               from time to time upon request of the
Servicer or the Special Servicer, the Custodian shall, upon delivery by the
Servicer or the Special Servicer, as applicable, of a Request for Release in the
form of Exhibit E hereto (a “Request for Release”), release to the Servicer or
Special Servicer, as applicable, such of the Loan Documents then in its custody
as the Servicer or Special Servicer, as applicable, reasonably so requests.  By
submission of any such Request for Release, the Servicer or the Special
Servicer, as

 

82

--------------------------------------------------------------------------------



 

applicable, shall be deemed to have represented and warranted that it has
determined in accordance with the Servicing Standard, respectively, set forth in
the Servicing Agreement, as the case may be, that the requested release is
necessary for the administration of such Commercial Real Estate Loan hereunder
or under the Servicing Agreement or for the protection of the security interest
of the Trustee under this Indenture.  The Servicer or the Special Servicer shall
return to the Custodian each Loan Document released from custody pursuant to
this clause (iii) within twenty (20) Business Days of receipt thereof (except
such Loan Documents as are released in connection with a sale, exchange or other
disposition, in each case only as permitted under this Indenture, of the related
Collateral Interest that is consummated within such 20-day period). 
Notwithstanding the foregoing provisions of this clause (iii), any note,
participation certificate or other instrument evidencing a Pledged Collateral
Interest shall be released only for the purpose of (1) a sale, exchange or other
disposition of such Pledged Collateral Interest that is permitted in accordance
with the terms of this Indenture, (2) presentation, collection, renewal or
registration of transfer of such Collateral Interest or (3) in the case of any
note, in connection with a payment in full of all amounts owing under such
note.  In connection with any Request for Release, unless otherwise specified in
such Request for Release, the participation certificate evidencing the related
Pari Passu Participation shall be released along with the related loan file
requested to be released.

 

(i)                                     As of the Closing Date (with respect to
the Collateral owned or existing as of the Closing Date) and each date on which
any Collateral is acquired (only with respect to each Collateral so acquired or
arising after the Closing Date), the Issuer represents and warrants as follows:

 

(i)                                     this Indenture creates a valid and
continuing security interest (as defined in the UCC) in the Collateral in favor
of the Trustee for the benefit of the Secured Parties, which security interest
is prior to all other liens, and is enforceable as such against creditors of and
purchasers from the Issuer;

 

(ii)                                  the Issuer owns and has good and
marketable title to such Collateral free and clear of any lien, claim or
encumbrance of any Person;

 

(iii)                               in the case of each Collateral, the Issuer
has acquired its ownership in such Collateral in good faith without notice of
any adverse claim as defined in Section 8-102(a)(1) of the UCC as in effect on
the date hereof;

 

(iv)                              other than the security interest granted to
the Trustee for the benefit of the Secured Parties pursuant to this Indenture,
the Issuer has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Collateral;

 

(v)                                 the Issuer has not authorized the filing of,
and is not aware of, any financing statements against the Issuer that include a
description of collateral covering the Collateral other than any financing
statement (x) relating to the security interest granted to the Trustee for the
benefit of the Secured Parties hereunder or (y) that has been terminated; the
Issuer is not aware of any judgment lien, Pension Benefit Guarantee Corporation
lien or tax lien filings against the Issuer;

 

83

--------------------------------------------------------------------------------



 

(vi)                              the Issuer has received all consents and
approvals required by the terms of each Collateral and the Transaction Documents
to grant to the Trustee its interest and rights in such Collateral hereunder;

 

(vii)                           the Issuer has caused or will have caused,
within ten (10) days, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Collateral granted to the Trustee
for the benefit of the Secured Parties hereunder;

 

(viii)                        all of the Collateral constitutes one or more of
the following categories:  an Instrument, a General Intangible, a Certificated
Security or an uncertificated security, or a Financial Asset in which a Security
Entitlement has been created and that has been or will have been credited to a
Securities Account and proceeds of all the foregoing;

 

(ix)                              the Securities Intermediary has agreed to
treat all Collateral credited to the Custodial Account as a Financial Asset;

 

(x)                                 the Issuer has delivered a fully executed
Securities Account Control Agreement pursuant to which the Securities
Intermediary has agreed to comply with all instructions originated by the
Trustee relating to the Indenture Accounts without further consent of the
Issuer; none of the Indenture Accounts is in the name of any Person other than
the Issuer, the Note Administrator or the Trustee; the Issuer has not consented
to the Securities Intermediary to comply with any Entitlement Orders in respect
of the Indenture Accounts and any Security Entitlement credited to any of the
Indenture Accounts originated by any Person other than the Trustee or the Note
Administrator on behalf of the Trustee;

 

(xi)                              (A) all original executed copies of each
promissory note, participation certificate or other writings that constitute or
evidence any pledged obligation that constitutes an Instrument have been
delivered to the Custodian for the benefit of the Trustee and (B) none of the
promissory notes, participation certificates or other writings that constitute
or evidence such collateral has any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed by the Issuer to any Person other
than the Trustee;

 

(xii)                           each of the Indenture Accounts constitutes a
Securities Account in respect of which the Securities Intermediary has accepted
to be Securities Intermediary pursuant to the Securities Account Control
Agreement on behalf of the Trustee as secured party under this Indenture.

 

(j)                                    The Note Administrator shall cause all
Eligible Investments delivered to the Note Administrator on behalf of the Issuer
(upon receipt by the Note Administrator thereof) to be promptly credited to the
applicable Account.

 

Section 3.4                                                Credit Risk
Retention.

 

None of the Trustee, the Note Administrator or the Custodian shall be obligated
to monitor, supervise or enforce compliance with the requirements set forth in
Regulation RR.

 

84

--------------------------------------------------------------------------------



 

ARTICLE 4

 

SATISFACTION AND DISCHARGE

 

Section 4.1                                    Satisfaction and Discharge of
Indenture.

 

This Indenture shall be discharged and shall cease to be of further effect
except as to (i) rights of registration of transfer and exchange,
(ii) substitution of mutilated, defaced, destroyed, lost or stolen Notes,
(iii) rights of Noteholders to receive payments of principal thereof and
interest thereon, (iv) the rights, protections, indemnities and immunities of
the Note Administrator (in each of its capacities) and the Trustee and the
specific obligations set forth below hereunder, (v) the rights, obligations and
immunities of the Collateral Manager hereunder, under the Collateral Management
Agreement and under the Servicing Agreement, and (vi) the rights of Noteholders
as beneficiaries hereof with respect to the property deposited with the
Custodian or Securities Intermediary (on behalf of the Trustee) and payable to
all or any of them (and the Trustee, on demand of and at the expense of the
Issuer, shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture) when:

 

(a)                                 (i) either:

 

(1)                                 all Notes theretofore authenticated and
delivered to Noteholders (other than (A) Notes which have been mutilated,
defaced, destroyed, lost or stolen and which have been replaced or paid as
provided in Section 2.6 and (B) Notes for which payment has theretofore
irrevocably been deposited in trust and thereafter repaid to the Issuer or
discharged from such trust, as provided in Section 7.3) have been delivered to
the Notes Registrar for cancellation; or

 

(2)                                 all Notes not theretofore delivered to the
Notes Registrar for cancellation (A) have become due and payable, or (B) shall
become due and payable at their Stated Maturity Date within one year, or (C) are
to be called for redemption pursuant to Article 9 under an arrangement
satisfactory to the Note Administrator for the giving of notice of redemption by
the Issuer and the Co-Issuer pursuant to Section 9.3 and either (x) the Issuer
has irrevocably deposited or caused to be deposited with the Note Administrator,
Cash or non-callable direct obligations of the United States of America; which
obligations are entitled to the full faith and credit of the United States of
America or are debt obligations which are rated “Aaa” by Moody’s in an amount
sufficient, as recalculated by a firm of Independent nationally-recognized
certified public accountants, to pay and discharge the entire indebtedness
(including, in the case of a redemption pursuant to Section 9.1, the Redemption
Price) on such Notes not theretofore delivered to the Note Administrator for
cancellation, for principal and interest to the date of such deposit (in the
case of Notes which have become due and payable), or to the respective Stated
Maturity Date or the respective Redemption Date, as the case may be or (y) in
the event all of the Collateral is liquidated following the satisfaction of the
conditions specified in Article 5, the Issuer shall have deposited or caused to
be deposited with the Note Administrator, all proceeds of such

 

85

--------------------------------------------------------------------------------



 

liquidation of the Collateral, for payment in accordance with the Priority of
Payments;

 

(ii)                                  the Issuer and the Co-Issuer have paid or
caused to be paid all other sums then due and payable hereunder (including any
amounts then due and payable pursuant to the Collateral Management Agreement and
the Servicing Agreement) by the Issuer and Co-Issuer and no other amounts are
scheduled to be due and payable by the Issuer other than Dissolution Expenses;
and

 

(iii)                               the Co-Issuers have delivered to the Trustee
and the Note Administrator Officer’s certificates and an Opinion of Counsel,
each stating that all conditions precedent herein provided for relating to the
satisfaction and discharge of this Indenture have been complied with;

 

provided, however, that in the case of clause (a)(i)(2)(x) above, the Issuer has
delivered to the Trustee and Note Administrator an opinion of Dechert LLP,
Sidley Austin LLP or an opinion of another tax counsel of nationally recognized
standing in the United States experienced in such matters to the effect that the
Noteholders would recognize no income gain or loss for U.S. federal income tax
purposes as a result of such deposit and satisfaction and discharge of this
Indenture; or

 

(b)                                 (i) each of the Co-Issuers has delivered to
the Trustee and Note Administrator a certificate stating that (1) there is no
Collateral (other than (x) the Collateral Management Agreement, the Servicing
Agreement and the Servicing Accounts related thereto and the Securities Account
Control Agreement and the Indenture Accounts related thereto and (y) Cash in an
amount not greater than the Dissolution Expenses) that remain subject to the
lien of this Indenture, and (2) all funds on deposit in or to the credit of the
Accounts have been distributed in accordance with the terms of this Indenture or
have otherwise been irrevocably deposited with the Servicer under the Servicing
Agreement for such purpose; and

 

(ii)                                  the Co-Issuers have delivered to the Note
Administrator and the Trustee Officer’s certificates and an Opinion of Counsel,
each stating that all conditions precedent herein provided for relating to the
satisfaction and discharge of this Indenture have been complied with.

 

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Co-Issuer, the Trustee, the Note Administrator,
and, if applicable, the Noteholders, as the case may be, under Sections 2.7,
4.2, 5.4(d), 5.9, 5.18, 6.7, 7.3 and 14.12 hereof shall survive.

 

Section 4.2                                    Application of Amounts Held in
Trust.

 

All amounts deposited with the Note Administrator pursuant to Section 4.1 shall
be held in trust and applied by it in accordance with the provisions of the
Notes and this Indenture (including, without limitation, the Priority of
Payments) to the payment of the principal and interest, either directly or
through any Paying Agent, as the Note Administrator may determine, and such
amounts shall be held in a segregated account identified as being held in trust
for the benefit of the Secured Parties.

 

86

--------------------------------------------------------------------------------



 

Section 4.3                                    Repayment of Amounts Held by
Paying Agent.

 

In connection with the satisfaction and discharge of this Indenture with respect
to the Notes, all amounts then held by any Paying Agent, upon demand of the
Issuer and the Co-Issuer, shall be remitted to the Note Administrator to be held
and applied pursuant to Section 7.3 hereof and, in the case of amounts payable
on the Notes, in accordance with the Priority of Payments and thereupon such
Paying Agent shall be released from all further liability with respect to such
amounts.

 

Section 4.4                                    Limitation on Obligation to Incur
Company Administrative Expenses.

 

If at any time after an Event of Default has occurred and the Notes have been
declared immediately due and payable, the sum of (i) Eligible Investments,
(ii) Cash and (iii) amounts reasonably expected to be received by the Issuer
with respect to the Collateral Interests in Cash during the current Due Period
(as certified by the Collateral Manager in its reasonable judgement) is less
than the sum of Dissolution Expenses and any accrued and unpaid Company
Administrative Expenses, then notwithstanding any other provision of this
Indenture, the Issuer shall no longer be required to incur Company
Administrative Expenses as otherwise required by this Indenture to any Person,
other than with respect to fees and indemnities of, and other payments, charges
and expenses incurred in connection with opinions, reports or services to be
provided to or for the benefit of, the Trustee, the Note Administrator, or any
of their respective Affiliates.  Any failure to pay such amounts or provide or
obtain such opinions, reports or services no longer required hereunder shall not
constitute a Default hereunder.

 

ARTICLE 5

 

REMEDIES

 

Section 5.1                                    Events of Default.

 

“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a)                                 a default in the payment of any interest on
any of the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes or the Class D Notes (or, if none of the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes or the Class D Notes are
Outstanding, any Note of the most senior Class Outstanding) when the same
becomes due and payable and the continuation of any such default for three
(3) Business Days after a Trust Officer of the Note Administrator has actual
knowledge or receives notice from any holder of Notes of such payment default;
provided that in the case of a failure to disburse funds due to an
administrative error or omission by the Collateral Manager, the Note
Administrator, the Trustee or any paying agent, such failure continues for five
(5) Business Days after a trust officer of the Note Administrator receives
written notice or has actual knowledge of such administrative error or omission;
or

 

87

--------------------------------------------------------------------------------



 

(b)                                 a default in the payment of principal (or
the related Redemption Price, if applicable) of any Class of Notes when the same
becomes due and payable at its Stated Maturity Date or any Redemption Date;
provided, in each case, that in the case of a failure to disburse funds due to
an administrative error or omission by the Collateral Manager, the Note
Administrator, the Trustee or any paying agent, such failure continues for five
(5) Business Days after a trust officer of the Note Administrator receives
written notice or has actual knowledge of such administrative error or omission;

 

(c)                                  the failure on any Payment Date to disburse
amounts in excess of $100,000 available in the Payment Account in accordance
with the Priority of Payments set forth under Section 11.1(a) (other than (i) a
default in payment described in clause (a) or (b) above and (ii) unless the
Holders of the Preferred Shares object, a failure to disburse any amounts to the
Preferred Share Paying Agent for distribution to the Holders of the Preferred
Shares), which failure continues for a period of three (3) Business Days or, in
the case of a failure to disburse such amounts due to an administrative error or
omission by the Note Administrator, the Trustee or the Paying Agent, which
failure continues for five (5) Business Days;

 

(d)                                 any of the Issuer, the Co-Issuer or the pool
of Collateral becomes an investment company required to be registered under the
1940 Act;

 

(e)                                  a default in the performance, or breach, of
any other covenant or other agreement of the Issuer or Co-Issuer (other than the
covenant to make the payments described in clauses (a), (b) or (c) above or to
satisfy the Note Protection Tests) or any representation or warranty of the
Issuer or Co-Issuer hereunder or in any certificate or other writing delivered
pursuant hereto or in connection herewith proves to be incorrect in any material
respect when made, and the continuation of such default or breach for a period
of thirty (30) days (or, if such default, breach or failure has an adverse
effect on the validity, perfection or priority of the security interest granted
hereunder, fifteen (15) days) after the Issuer, the Co-Issuer or the Collateral
Manager has actual knowledge thereof or after notice thereof to the Issuer and
the Co-Issuer by the Trustee or to the Issuer, the Co-Issuer, the Collateral
Manager and the Trustee by Holders of at least 25% of the Aggregate Outstanding
Amount of the Controlling Class;

 

(f)                                   the entry of a decree or order by a court
having competent jurisdiction adjudging the Issuer or the Co-Issuer as bankrupt
or insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Issuer or the
Co-Issuer under the Bankruptcy Code, or any bankruptcy, insolvency,
reorganization or similar law enacted under the laws of the Cayman Islands or
any other applicable law, or appointing a receiver, liquidator, assignee, or
sequestrator (or other similar official) of the Issuer or the Co-Issuer or of
any substantial part of its property, respectively, or ordering the winding up
or liquidation of its affairs, and the continuance of any such decree or order
unstayed and in effect for a period of sixty (60) consecutive days;

 

(g)                                  the institution by the Issuer or the
Co-Issuer of proceedings to be adjudicated as bankrupt or insolvent, or the
consent by it to the institution of bankruptcy or insolvency proceedings against
it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under the Bankruptcy Code, or any bankruptcy,
insolvency, reorganization or similar law enacted under the laws of the Cayman
Islands or any other similar

 

88

--------------------------------------------------------------------------------



 

applicable law, or the consent by it to the filing of any such petition or to
the appointment of a receiver, liquidator, assignee, trustee or sequestrator (or
other similar official) of the Issuer or the Co-Issuer or of any substantial
part of its property, respectively, or the making by it of an assignment for the
benefit of creditors, or the admission by it in writing of its inability to pay
its debts generally as they become due, or the taking of any action by the
Issuer in furtherance of any such action;

 

(h)                                 one or more final judgments being rendered
against the Issuer or the Co-Issuer which exceed, in the aggregate,
U.S.$1,000,000 and which remain unstayed, undischarged and unsatisfied for
thirty (30) days after such judgment(s) becomes nonappealable, unless adequate
funds have been reserved or set aside for the payment thereof, and unless
(except as otherwise specified in writing by the Rating Agencies) a No Downgrade
Confirmation has been received from the Rating Agencies; or

 

(i)                                     the Issuer loses its status as a
Qualified REIT Subsidiary or other disregarded entity of GPMT or any other
entity treated as a REIT for U.S. federal income tax purposes, unless (A) within
ninety (90) days, the Issuer either (1) delivers an opinion of tax counsel of
nationally recognized standing in the United States experienced in such matters
to the effect that, notwithstanding the Issuer’s loss of Qualified REIT
Subsidiary or disregarded entity status for U.S. federal income tax purposes,
the Issuer is not, and has not been, an association (or publicly traded
partnership or taxable mortgage pool) taxable as a corporation, or is not, and
has not been, otherwise subject to U.S. federal income tax on a net basis and
the Noteholders are not otherwise materially adversely affected by the loss of
Qualified REIT Subsidiary or disregarded entity status for U.S. federal income
tax purposes or (2) receives an amount from the Preferred Shareholders
sufficient to discharge in full the amounts then due and unpaid on the Notes and
amounts and expenses described in clauses (1) through (16) under
Section 11.1(a)(i) in accordance with the Priority of Payments or (B) all
Classes of the Notes are subject to a Tax Redemption announced by the Issuer in
compliance with this Indenture, and such redemption has not been rescinded; or

 

(j)                                    if the aggregate principal balance of
(1) all Non-Controlling Collateral Interests owned by the Issuer and (2) all
other assets that do not qualify as “qualifying interests” in real estate for
purposes of Rule 3(c)(5)(C) of the 1940 Act (as described in the related
no-action letters and other guidance provided by the SEC) owned by the Issuer is
in excess of 35% of the aggregate principal balance of all Collateral Interests
and the other assets then owned by the Issuer.

 

Upon becoming aware of the occurrence of an Event of Default, the Issuer, shall
promptly notify (or shall procure the prompt notification of) the Trustee, the
Note Administrator, the Collateral Manager, the Servicer, the Special Servicer,
the Preferred Share Paying Agent and the Preferred Shareholders in writing.  If
the Collateral Manager or Note Administrator has actual knowledge of the
occurrence of an Event of Default, the Collateral Manager or Note Administrator
shall promptly notify, in writing, the Trustee, the Noteholders and the Rating
Agencies of the occurrence of such Event of Default.

 

89

--------------------------------------------------------------------------------



 

Section 5.2                                    Acceleration of Maturity;
Rescission and Annulment.

 

(a)                                 If an Event of Default shall occur and be
continuing (other than the Events of Default specified in Section 5.1(f) or
5.1(g)), the Trustee may (and shall at the direction of a Majority, by
outstanding principal amount, of each Class of Notes voting as a separate Class
(excluding any Notes owned by the Issuer, the Seller, the Collateral Manager or
any of their respective Affiliates), declare the principal of and accrued and
unpaid interest on all the Notes to be immediately due and payable (and any such
acceleration shall automatically terminate the Reinvestment Period).  Upon any
such declaration such principal, together with all accrued and unpaid interest
thereon, and other amounts payable thereunder in accordance with the Priority of
Payments shall become immediately due and payable.  If an Event of Default
described in Section 5.1(f) or 5.1(g) above occurs, such an acceleration shall
occur automatically and without any further action and any such acceleration
shall automatically terminate the Reinvestment Period.  If the Notes are
accelerated, payments shall be made in the order and priority set forth in
Section 11.1(a) hereof.

 

(b)                                 At any time after such a declaration of
acceleration of Maturity of the Notes has been made, and before a judgment or
decree for payment of the amounts due has been obtained by the Trustee as
hereinafter provided in this Article 5, a Majority of each Class of Notes
(voting as a separate Class), other than with respect to an Event of Default
specified in Section 5.1(d), 5.1(f), 5.1(g), or 5.1(i), by written notice to the
Issuer, the Co-Issuer and the Trustee, may rescind and annul such declaration
and its consequences if:

 

(i)                                     the Issuer or the Co-Issuer has paid or
deposited with the Note Administrator a sum sufficient to pay:

 

(A)               all unpaid installments of interest on and principal of the
Notes that would be due and payable hereunder if the Event of Default giving
rise to such acceleration had not occurred;

 

(B)               all unpaid taxes of the Issuer and the Co-Issuer, Company
Administrative Expenses and other sums paid or advanced by or otherwise due and
payable to the Note Administrator or to the Trustee hereunder;

 

(C)               with respect to the Advancing Agent and the Backup Advancing
Agent, any amount due and payable for unreimbursed Interest Advances and
Reimbursement Interest;

 

(D)               with respect to the Collateral Management Agreement, any
Collateral Manager Fee then due and any Company Administrative Expense due and
payable to the Collateral Manager thereunder; and

 

(E)                any other Company Administrative Expenses then due and
payable;

 

(ii)                                  the Trustee has received notice that all
Events of Default, other than the non-payment of the interest on and principal
of the Notes that have become due solely by

 

90

--------------------------------------------------------------------------------



 

such acceleration, have been cured and a Majority of the Controlling Class, by
written notice to the Trustee, has agreed with such notice (which agreement
shall not be unreasonably withheld or delayed) or waived as provided in
Section 5.14.

 

At any such time that the Trustee, subject to Section 5.2(b), shall rescind and
annul such declaration and its consequences as permitted hereinabove, the
Collateral shall be preserved in accordance with the provisions of Section 5.5
with respect to the Event of Default that gave rise to such declaration;
provided, however, that if such preservation of the Collateral is rescinded
pursuant to Section 5.5, the Notes may be accelerated pursuant to the first
paragraph of this Section 5.2, notwithstanding any previous rescission and
annulment of a declaration of acceleration pursuant to this paragraph.

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

 

(c)           Subject to Sections 5.4 and 5.5, a Majority of the Controlling
Class shall have the right to direct the Trustee in the conduct of any
Proceedings for any remedy available to the Trustee or in the sale of any or all
of the Collateral; provided that (i) such direction will not conflict with any
rule of law or this Indenture; (ii) the Trustee may take any other action not
inconsistent with such direction; (iii) the Trustee has received security or
indemnity satisfactory to it; and (iv) any direction to undertake a sale of the
Collateral may be made only as described in Section 5.17.  The Trustee shall be
entitled to refuse to take any action absent such direction.

 

(d)           As security for the payment by the Issuer of the compensation and
expenses of the Trustee, the Note Administrator, and any sums the Trustee or
Note Administrator shall be entitled to receive as indemnification by the
Issuer, the Issuer hereby grants the Trustee a lien on the Collateral, which
lien is senior to the lien of the Noteholders.  The Trustee’s lien shall be
subject to the Priority of Payments and exercisable by the Trustee only if the
Notes have been declared due and payable following an Event of Default and such
acceleration has not been rescinded or annulled.

 

(e)           A Majority of the Aggregate Outstanding Amount of each Class of
Notes may, prior to the time a judgment or decree for the payment of amounts due
has been obtained by the Trustee, waive any past Default on behalf of the
holders of all the Notes and its consequences in accordance with Section 5.14.

 

Section 5.3            Collection of Indebtedness and Suits for Enforcement by
Trustee.

 

(a)           The Issuer covenants that if a Default shall occur in respect of
the payment of any interest and principal on any Class of Notes (but only after
any amounts payable pursuant to Section 11.1(a) having a higher priority have
been paid in full), the Issuer and Co-Issuer shall, upon demand of the Trustee
or any affected Noteholder, pay to the Note Administrator on behalf of the
Trustee, for the benefit of the Holder of such Note, the whole amount, if any,
then due and payable on such Note for principal and interest or other payment
with interest on the overdue principal and, to the extent that payments of such
interest shall be legally enforceable, upon overdue installments of interest, at
the applicable interest rate and, in addition thereto, such

 

91

--------------------------------------------------------------------------------



 

further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Note Administrator, the Trustee and such Noteholder and their
respective agents and counsel.

 

If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, as Trustee of an express trust, and at the expense of the
Issuer, may institute a Proceeding for the collection of the sums so due and
unpaid, and may prosecute such Proceeding to judgment or final decree, and may
enforce the same against the Issuer and the Co-Issuer or any other obligor upon
the Notes and collect the amounts adjudged or decreed to be payable in the
manner provided by law out of the Collateral.

 

If an Event of Default occurs and is continuing, the Trustee shall proceed to
protect and enforce its rights and the rights of the Noteholders by such
Proceedings (x) as directed by a Majority of the Controlling Class or (y) in the
absence of direction by a Majority of the Controlling Class, as determined by
the Trustee acting in good faith; provided, that (a) such direction must not
conflict with any rule of law or with any express provision of this Indenture,
(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction, (c) the Trustee has been provided with
security or indemnity satisfactory to it, and (d) notwithstanding the foregoing,
any direction to the Trustee to undertake a sale of Collateral may be given only
in accordance with the preceding paragraph, in connection with any sale and
liquidation of all or a portion of the Collateral, the preceding sentence, and,
in all cases, the applicable provisions of this Indenture.  Such Proceedings
shall be used for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy or legal or equitable right vested in the Trustee by
this Indenture or by law.  Any direction to the Trustee to undertake a sale of
Collateral shall be forwarded to the Special Servicer, and the Special Servicer
shall conduct any such sale in accordance with the terms of the Servicing
Agreement.

 

In the case where (x) there shall be pending Proceedings relative to the Issuer
or the Co-Issuer under the Bankruptcy Code, any bankruptcy, insolvency,
reorganization or similar law enacted under the laws of the Cayman Islands, or
any other applicable bankruptcy, insolvency or other similar law, (y) a
receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer or the Co-Issuer, or their respective property, or
(z) there shall be any other comparable Proceedings relative to the Issuer or
the Co-Issuer, or the creditors or property of the Issuer or the Co-Issuer,
regardless of whether the principal of any Notes shall then be due and payable
as therein expressed or by declaration, or otherwise and regardless of whether
the Trustee shall have made any demand pursuant to the provisions of this
Section 5.3, the Trustee shall be entitled and empowered, by intervention in
such Proceedings or otherwise:

 

(i)            to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Notes and to file such
other papers or documents as may be necessary or advisable in order to have the
claims of the Trustee (including any claim for reasonable compensation to the
Trustee and each predecessor Trustee, and their respective agents, attorneys and
counsel, and for reimbursement of all expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee, except as a result
of negligence or bad faith) and of the Noteholders

 

92

--------------------------------------------------------------------------------



 

allowed in any Proceedings relative to the Issuer, the Co-Issuer or other
obligor upon the Notes or to the creditors or property of the Issuer, the
Co-Issuer or such other obligor;

 

(ii)           unless prohibited by applicable law and regulations, to vote on
behalf of the Noteholders in any election of a trustee or a standby trustee in
arrangement, reorganization, liquidation or other bankruptcy or insolvency
proceedings or of a Person performing similar functions in comparable
Proceedings; and

 

(iii)          to collect and receive (or cause the Note Administrator to
collect and receive) any amounts or other property payable to or deliverable on
any such claims, and to distribute (or cause the Note Administrator to
distribute) all amounts received with respect to the claims of the Noteholders
and of the Trustee on their behalf; the Secured Parties, and any trustee,
receiver or liquidator, custodian or other similar official is hereby authorized
by each of the Noteholders to make payments to the Trustee (or the Note
Administrator on its behalf), and, in the event that the Trustee shall consent
to the making of payments directly to the Noteholders, to pay to the Trustee and
the Note Administrator such amounts as shall be sufficient to cover reasonable
compensation to the Trustee and the Note Administrator, each predecessor trustee
and note administrator, and their respective agents, attorneys and counsel, and
all other reasonable expenses and liabilities incurred, and all advances made,
by the Backup Advancing Agent and each predecessor backup advancing agent.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize,
consent to, vote for, accept or adopt, on behalf of any Noteholder, any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Noteholder in any such Proceeding except, as aforesaid, to
vote for the election of a trustee in bankruptcy or similar Person.

 

All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceedings relative
thereto, and any action or Proceedings instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment, shall be applied as set forth in Section 5.7.

 

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Collateral or institute Proceedings in furtherance
thereof pursuant to this Section 5.3 unless the conditions specified in
Section 5.5(a) are met and any sale of Collateral contemplated to be conducted
by the Special Servicer under this Indenture shall be effected by the Special
Servicer pursuant to the terms of the Servicing Agreement, and the Trustee shall
have no liability or responsibility for or in connection with any such sale by
the Special Servicer.

 

Section 5.4            Remedies.

 

(a)           If an Event of Default has occurred and is continuing, and the
Notes have been declared due and payable and such declaration and its
consequences have not been rescinded and annulled, the Issuer and the Co-Issuer
agree that the Trustee, or, with respect to

 

93

--------------------------------------------------------------------------------



 

any sale of any Collateral Interests, the Special Servicer, may, after notice to
the Note Administrator and the Noteholders, and shall, upon direction by a
Majority of the Controlling Class, to the extent permitted by applicable law,
exercise one or more of the following rights, privileges and remedies:

 

(i)       institute Proceedings for the collection of all amounts then payable
on the Notes or otherwise payable under this Indenture (whether by declaration
or otherwise), enforce any judgment obtained and collect from the Collateral any
amounts adjudged due;

 

(ii)      sell all or a portion of the Collateral or rights of interest therein,
at one or more public or private sales called and conducted in any manner
permitted by law and in accordance with Section 5.17 hereof (provided that any
such sale shall be conducted by the Special Servicer pursuant to the Servicing
Agreement);

 

(iii)     institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Collateral;

 

(iv)    exercise any remedies of a secured party under the UCC and take any
other appropriate action to protect and enforce the rights and remedies of the
Secured Parties hereunder; and

 

(v)     exercise any other rights and remedies that may be available at law or
in equity;

 

provided, however, that no sale or liquidation of the Collateral or institution
of Proceedings in furtherance thereof pursuant to this Section 5.4 may be
effected unless either of the conditions specified in Section 5.5(a) are met.

 

The Issuer shall, at the Issuer’s expense, upon request of the Trustee or the
Special Servicer, obtain and rely upon an opinion of an Independent investment
banking firm as to the feasibility of any action proposed to be taken in
accordance with this Section 5.4 and as to the sufficiency of the proceeds and
other amounts expected to be received with respect to the Collateral to make the
required payments of principal of and interest on the Notes and other amounts
payable hereunder, which opinion shall be conclusive evidence as to such
feasibility or sufficiency.

 

(b)           If an Event of Default as described in Section 5.1(e) hereof shall
have occurred and be continuing, the Trustee may, and at the request of the
Holders of not less than 25% of the Aggregate Outstanding Amount of the
Controlling Class shall, institute a Proceeding solely to compel performance of
the covenant or agreement or to cure the representation or warranty, the breach
of which gave rise to the Event of Default under such Section, and enforce any
equitable decree or order arising from such Proceeding.

 

(c)           Upon any Sale, whether made under the power of sale hereby given
or by virtue of judicial proceedings, any Noteholder, Preferred Shareholder, the
Collateral Manager or the Servicer or any of its Affiliates may bid for and
purchase the Collateral or any part thereof and, upon compliance with the terms
of Sale, may hold, retain, possess or dispose of such

 

94

--------------------------------------------------------------------------------



 

property in its or their own absolute right without accountability; and any
purchaser at any such Sale may, in paying the purchase money, turn in any of the
Notes in lieu of Cash equal to the amount which shall, upon distribution of the
net proceeds of such sale, be payable on the Notes so turned in by such Holder
(taking into account the Class of such Notes).  Such Notes, in case the amounts
so payable thereon shall be less than the amount due thereon, shall either be
returned to the Holders thereof after proper notation has been made thereon to
show partial payment or a new note shall be delivered to the Holders reflecting
the reduced interest thereon.

 

Upon any Sale, whether made under the power of sale hereby given or by virtue of
judicial proceedings, the receipt of the Note Administrator or of the Officer
making a sale under judicial proceedings shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase money and such
purchaser or purchasers shall not be obliged to see to the application thereof.

 

Any such Sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall (x) bind the Issuer, the Co-Issuer, the Trustee, the
Note Administrator, the Noteholders and the Preferred Shareholders, shall
operate to divest all right, title and interest whatsoever, either at law or in
equity, of each of them in and to the property sold and (y) be a perpetual bar,
both at law and in equity, against each of them and their successors and
assigns, and against any and all Persons claiming through or under them.

 

(d)           Notwithstanding any other provision of this Indenture or any other
Transaction Document, none of the Advancing Agent, the Trustee, the Note
Administrator or any other Secured Party, any other party to any Transaction
Document, the Holder of the Notes and the holders of the equity in the Issuer
and the Co-Issuer or third party beneficiary of this Indenture may, prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect (including any period established pursuant to the laws of
the Cayman Islands) after the payment in full of all Notes, institute against,
or join any other Person in instituting against, the Issuer, the Co-Issuer or
any Issuer Permitted Subsidiary any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings, or other proceedings under
federal or State bankruptcy or similar laws of any jurisdiction.  Nothing in
this Section 5.4 shall preclude, or be deemed to stop, the Advancing Agent, the
Trustee, the Note Administrator, or any other Secured Party or any other party
to any Transaction Document (i) from taking any action prior to the expiration
of the aforementioned one year and one day period, or, if longer, the applicable
preference period then in effect (including any period established pursuant to
the laws of the Cayman Islands) period in (A) any case or proceeding voluntarily
filed or commenced by the Issuer or the Co-Issuer or (B) any involuntary
insolvency proceeding filed or commenced by a Person other than the Trustee, the
Note Administrator or any other Secured Party or any other party to any
Transaction Document, or (ii) from commencing against the Issuer or the
Co-Issuer or any of their respective properties any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceeding.

 

Section 5.5            Preservation of Collateral.

 

(a)           Notwithstanding anything to the contrary herein, if an Event of
Default shall have occurred and be continuing when any of the Notes are
Outstanding, the Trustee and

 

95

--------------------------------------------------------------------------------



 

the Note Administrator, as applicable, shall (except as otherwise expressly
permitted or required under this Indenture) retain the Collateral securing the
Offered Notes, collect and cause the collection of the proceeds thereof and make
and apply all payments and deposits and maintain all accounts in respect of the
Collateral and the Notes in accordance with the Priority of Payments and the
provisions of Articles 10, 12 and 13 and shall not sell or liquidate the
Collateral, unless either:

 

(i)       the Note Administrator, pursuant to Section 5.5(c), determines that
the anticipated proceeds of a sale or liquidation of the Collateral (after
deducting the reasonable expenses of such sale or liquidation) would be
sufficient to discharge in full the amounts then due and unpaid on the Notes,
Company Administrative Expenses due and payable pursuant to the Priority of
Payments, the Collateral Manager Fees due and payable pursuant to the Priority
of Payments and amounts due and payable to the Advancing Agent and Backup
Advancing Agent in respect of unreimbursed Interest Advances and Reimbursement
Interest, for principal and interest (including accrued and unpaid Deferred
Interest), and, upon receipt of information from Persons to whom fees are
expenses are payable, all other amounts payable prior to payment of principal of
the Notes due and payable pursuant to Section 11.1(a)(iii) and the holders of a
Majority of the Controlling Class agrees with such determination; or

 

(ii)      a Supermajority of each Class of Notes (voting as a separate Class)
directs the sale and liquidation of all or a portion of the Collateral.

 

In the event of a sale of a portion of the Collateral pursuant to clause
(ii) above, the Special Servicer shall sell those items of Collateral identified
by the requisite Noteholders and all proceeds of such sale shall be remitted to
the Note Administrator for distribution in the order set forth in
Section 11.1(a).  The Note Administrator shall give written notice of the
retention of the Collateral by the Custodian to the Issuer, the Co-Issuer, the
Collateral Manager, the Trustee, the Servicer, the Special Servicer and the
Rating Agencies.  So long as such Event of Default is continuing, any such
retention pursuant to this Section 5.5(a) may be rescinded at any time when the
conditions specified in clause (i) or (ii) above exist.

 

(b)           Nothing contained in Section 5.5(a) shall be construed to require
a sale of the Collateral securing the Offered Notes if the conditions set forth
in this Section 5.5(a) are not satisfied.  Nothing contained in
Section 5.5(a) shall be construed to require the Trustee to preserve the
Collateral securing the Offered Notes if prohibited by applicable law.

 

(c)           In determining whether the condition specified in
Section 5.5(a)(i) exists, the Collateral Manager shall obtain bid prices with
respect to each Collateral Interest from two dealers that, at that time, engage
in the trading, origination or securitization of whole loans or pari passu
participations similar to the Collateral Interests (or, if only one such dealer
can be engaged, then the Collateral Manager shall obtain a bid price from such
dealer or, if no such dealer can be engaged, from a pricing service).  The
Collateral Manager shall compute the anticipated proceeds of sale or liquidation
on the basis of the lowest of such bid prices for each such Collateral Interest
and provide the Trustee, the Special Servicer and the Note Administrator with
the results thereof.  For the purposes of determining issues relating to the
market value of

 

96

--------------------------------------------------------------------------------



 

any Collateral Interest and the execution of a sale or other liquidation
thereof, the Collateral Manager may, but need not, retain at the expense of the
Issuer and rely on an opinion of an Independent investment banking firm of
national reputation or other appropriate advisors (the cost of which shall be
payable as a Company Administrative Expense) in connection with a determination
as to whether the condition specified in Section 5.5(a)(i) exists.

 

The Note Administrator shall promptly deliver to the Noteholders, the Collateral
Manager and the Servicer, and the Note Administrator shall post to the Note
Administrator’s Website, a report stating the results of any determination
required to be made pursuant to Section 5.5(a)(i).

 

Section 5.6            Trustee May Enforce Claims Without Possession of Notes.

 

All rights of action and claims under this Indenture or under any of the Notes
may be prosecuted and enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceeding relating
thereto, and any such action or Proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust.  Any recovery of
judgment in respect of the Notes shall be applied as set forth in Section 5.7
hereof.

 

In any Proceedings brought by the Trustee (and in any Proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) in respect of the Notes, the Trustee shall be deemed to represent all
the Holders of the Notes.

 

Section 5.7            Application of Amounts Collected.

 

Any amounts collected by the Note Administrator with respect to the Notes
pursuant to this Article 5 and any amounts that may then be held or thereafter
received by the Note Administrator with respect to the Notes hereunder shall be
applied subject to Section 13.1 hereof and in accordance with the Priority of
Payments set forth in Section 11.1(a)(iii) hereof, at the date or dates fixed by
the Note Administrator.

 

Section 5.8            Limitation on Suits.

 

No Holder of any Notes shall have any right to institute any Proceedings (the
right of a Noteholder to institute any proceeding with respect to this Indenture
or the Notes is subject to any non-petition covenants set forth in this
Indenture or the Notes), judicial or otherwise, with respect to this Indenture
or the Notes, or for the appointment of a receiver or trustee, or for any other
remedy hereunder, unless:

 

(a)           such Holder has previously given to the Trustee written notice of
an Event of Default;

 

(b)           except as otherwise provided in Section 5.9 hereof, the Holders of
at least 25% of the then Aggregate Outstanding Amount of the Controlling
Class shall have made written request to the Trustee to institute Proceedings in
respect of such Event of Default in its own name as Trustee hereunder and such
Holders have offered to the Trustee indemnity

 

97

--------------------------------------------------------------------------------



 

reasonably satisfactory to it against the costs, expenses and liabilities to be
incurred in compliance with such request;

 

(c)           the Trustee for thirty (30) days after its receipt of such notice,
request and offer of indemnity has failed to institute any such Proceeding; and

 

(d)           no direction inconsistent with such written request has been given
to the Trustee during such 30-day period by a Majority of the Controlling Class;
it being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatsoever by virtue of, or by availing of, any
provision of this Indenture or the Notes to affect, disturb or prejudice the
rights of any other Holders of Notes of the same Class or to obtain or to seek
to obtain priority or preference over any other Holders of the Notes of the same
Class or to enforce any right under this Indenture or the Notes, except in the
manner herein or therein provided and for the equal and ratable benefit of all
the Holders of Notes of the same Class subject to and in accordance with
Section 13.1 hereof and the Priority of Payments.

 

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of the Controlling Class, each
representing less than a Majority of the Controlling Class, the Trustee shall
not be required to take any action until it shall have received the direction of
a Majority of the Controlling Class.

 

Section 5.9            Unconditional Rights of Noteholders to Receive Principal
and Interest.

 

Notwithstanding any other provision in this Indenture (except for
Section 2.7(d) and 2.7(m)), the Holder of any Note shall have the right, which
is absolute and unconditional, to receive payment of the principal of and
interest on such Note as such principal, interest and other amounts become due
and payable in accordance with the Priority of Payments and Section 13.1, and,
subject to the provisions of Sections 5.4 and 5.8 to institute Proceedings for
the enforcement of any such payment, and such right shall not be impaired
without the consent of such Holder; provided, however, that the right of such
Holder to institute proceedings for the enforcement of any such payment shall
not be subject to the 25% threshold requirement set forth in Section 5.8(b).

 

Section 5.10          Restoration of Rights and Remedies.

 

If the Trustee or any Noteholder has instituted any Proceeding to enforce any
right or remedy under this Indenture and such Proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee or
to such Noteholder, then (and in every such case) the Issuer, the Co-Issuer, the
Trustee, and the Noteholder shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee and the
Noteholders shall continue as though no such Proceeding had been instituted.

 

Section 5.11          Rights and Remedies Cumulative.

 

No right or remedy herein conferred upon or reserved to the Trustee, the Note
Administrator or to the Noteholders is intended to be exclusive of any other
right or remedy, and

 

98

--------------------------------------------------------------------------------



 

every right and remedy shall, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise.  The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

Section 5.12          Delay or Omission Not Waiver.

 

No delay or omission of the Trustee or of any Noteholder to exercise any right
or remedy accruing upon any Event of Default shall impair any such right or
remedy or constitute a waiver of any such Event of Default or an acquiescence
therein or a waiver of a subsequent Event of Default.  Every right and remedy
given by this Article 5 or by law to the Trustee, or to the Noteholders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee, or by the Noteholders, as the case may be.

 

Section 5.13          Control by the Controlling Class.

 

Subject to Sections 5.2(a) and (b), but notwithstanding any other provision of
this Indenture, if an Event of Default shall have occurred and be continuing
when any of the Notes are Outstanding, a Majority of the Controlling Class shall
have the right to cause the institution of, and direct the time, method and
place of conducting, any Proceeding for any remedy available to the Trustee and
for exercising any trust, right, remedy or power conferred on the Trustee in
respect of the Notes; provided that:

 

(a)           such direction shall not conflict with any rule of law or with
this Indenture;

 

(b)           the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction; provided, however, that, subject
to Section 6.1, the Trustee need not take any action that it determines might
involve it in liability (unless the Trustee has received indemnity satisfactory
to it against such liability as set forth below);

 

(c)           the Trustee shall have been provided with indemnity satisfactory
to it; and

 

(d)           notwithstanding the foregoing, any direction to the Trustee to
undertake a Sale of the Collateral shall be performed by the Special Servicer on
behalf of the Trustee, and must satisfy the requirements of Section 5.5.

 

Section 5.14          Waiver of Past Defaults.

 

Prior to the time a judgment or decree for payment of the amounts due has been
obtained by the Trustee, as provided in this Article 5, a Majority of each and
every Class of Notes (voting as a separate Class) may, on behalf of the Holders
of all the Notes, waive any past Default in respect of the Notes and its
consequences, except a Default:

 

(a)           in the payment of principal of any Note;

 

(b)           in the payment of interest in respect of the Controlling Class;

 

99

--------------------------------------------------------------------------------



 

(c)           in respect of a covenant or provision hereof that, under
Section 8.2, cannot be modified or amended without the waiver or consent of the
Holder of each Outstanding Note adversely affected thereby; or

 

(d)           in respect of any right, covenant or provision hereof for the
individual protection or benefit of the Trustee or the Note Administrator,
without the Trustee’s or the Note Administrator’s express written consent
thereto, as applicable.

 

In the case of any such waiver, the Issuer, the Co-Issuer, the Trustee, and the
Holders of the Notes shall be restored to their respective former positions and
rights hereunder, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

 

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.  Any such waiver shall be
effectuated upon receipt by the Trustee and the Note Administrator of a written
waiver by such Majority of each Class of Notes.

 

Section 5.15          Undertaking for Costs.

 

All parties to this Indenture agree, and each Holder of any Note by its
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 shall not apply to any suit instituted by
(x) the Trustee, (y) any Noteholder, or group of Noteholders, holding in the
aggregate more than 10% of the Aggregate Outstanding Amount of the Controlling
Class or (z) any Noteholder for the enforcement of the payment of the principal
of or interest on any Note or any other amount payable hereunder on or after the
Stated Maturity Date (or, in the case of redemption, on or after the applicable
Redemption Date).

 

Section 5.16          Waiver of Stay or Extension Laws.

 

Each of the Issuer and the Co-Issuer covenants (to the extent that it may
lawfully do so) that it will not at any time insist upon, plead or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
wherever enacted, now or at any time hereafter in force (including but not
limited to filing a voluntary petition under Chapter 11 of the Bankruptcy Code
and by the voluntary commencement of a proceeding or the filing of a petition
seeking winding up, liquidation, reorganization or other relief under any
bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws now or hereafter in effect), which may
affect the covenants, the performance of or any remedies under this Indenture;
and each of the Issuer and the Co-Issuer (to the extent that it may lawfully do
so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not

 

100

--------------------------------------------------------------------------------



 

hinder, delay or impede the execution of any power herein granted to the
Trustee, but will suffer and permit the execution of every such power as though
no such law had been enacted.

 

Section 5.17                                         Sale of Collateral.

 

(a)                                 The power to effect any sale (a “Sale”) of
any portion of the Collateral pursuant to Sections 5.4 and 5.5 hereof shall not
be exhausted by any one or more Sales as to any portion of such Collateral
remaining unsold, but shall continue unimpaired until all amounts secured by the
Collateral shall have been paid or if there are insufficient proceeds to pay
such amount until the entire Collateral shall have been sold.  The Special
Servicer may, upon notice to the Securityholders, and shall, upon direction of a
Majority of the Controlling Class, from time to time postpone any Sale by public
announcement made at the time and place of such Sale; provided, however, that if
the Sale is rescheduled for a date more than three (3) Business Days after the
date of the determination by the Special Servicer pursuant to
Section 5.5(a)(i) hereof, such Sale shall not occur unless and until the Special
Servicer has again made the determination required by Section 5.5(a)(i) hereof. 
The Trustee hereby expressly waives its rights to any amount fixed by law as
compensation for any Sale; provided that the Special Servicer shall be
authorized to deduct the reasonable costs, charges and expenses incurred by it,
or by the Trustee or the Note Administrator in connection with such Sale from
the proceeds thereof notwithstanding the provisions of Section 6.7 hereof.

 

(b)                                 The Notes need not be produced in order to
complete any such Sale, or in order for the net proceeds of such Sale to be
credited against amounts owing on the Notes.

 

(c)                                  The Trustee shall execute and deliver an
appropriate instrument of conveyance transferring its interest in any portion of
the Collateral in connection with a Sale thereof, which, in the case of any
Collateral Interests, shall be upon request and delivery of any such instruments
by the Special Servicer.  In addition, the Special Servicer, with respect to
Collateral Interests, and the Trustee, with respect to any other Collateral, is
hereby irrevocably appointed the agent and attorney in fact of the Issuer to
transfer and convey its interest in any portion of the Collateral in connection
with a Sale thereof, and to take all action necessary to effect such Sale.  No
purchaser or transferee at such a Sale shall be bound to ascertain the Trustee’s
or Special Servicer’s authority, to inquire into the satisfaction of any
conditions precedent or to see to the application of any amounts.

 

(d)                                 In the event of any Sale of the Collateral
pursuant to Section 5.4 or Section 5.5, payments shall be made in the order and
priority set forth in Section 11.1(a) in the same manner as if the Notes had
been accelerated.

 

(e)                                  Notwithstanding anything herein to the
contrary, any sale by the Trustee of any portion of the Collateral shall be
executed by the Special Servicer on behalf of the Issuer, and the Trustee shall
have no responsibility or liability therefor.

 

Section 5.18                                         Action on the Notes.

 

The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the application for or obtaining of any other
relief under or with respect to this Indenture.  Neither the lien of this
Indenture nor any rights or remedies of the

 

101

--------------------------------------------------------------------------------



 

Trustee or the Noteholders shall be impaired by the recovery of any judgment by
the Trustee against the Issuer or the Co-Issuer or by the levy of any execution
under such judgment upon any portion of the Collateral or upon any of the
Collateral of the Issuer or the Co-Issuer.

 

ARTICLE 6

 

THE TRUSTEE AND NOTE ADMINISTRATOR

 

Section 6.1                                                Certain Duties and
Responsibilities.

 

(a)                                 Except during the continuance of an Event of
Default:

 

(i)                                     each of the Trustee and the Note
Administrator undertakes to perform such duties and only such duties as are set
forth in this Indenture, and no implied covenants or obligations shall be read
into this Indenture against the Trustee or the Note Administrator; and any
permissive right of the Trustee or the Note Administrator contained herein shall
not be construed as a duty; and

 

(ii)                                  in the absence of manifest error, or bad
faith on its part, each of the Note Administrator and the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and the Note Administrator, as the case may be, and conforming to the
requirements of this Indenture; provided, however, that in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee or the Note Administrator, the Trustee and the
Note Administrator shall be under a duty to examine the same to determine
whether or not they substantially conform to the requirements of this Indenture
and shall promptly notify the party delivering the same if such certificate or
opinion does not conform.  If a corrected form shall not have been delivered to
the Trustee or the Note Administrator within fifteen (15) days after such notice
from the Trustee or the Note Administrator, the Trustee or the Note
Administrator, as applicable, shall notify the party providing such instrument
and requesting the correction thereof.

 

(b)                                 In case an Event of Default actually known
to a Trust Officer of the Trustee has occurred and is continuing, the Trustee
shall, prior to the receipt of directions, if any, from a Majority of the
Controlling Class (or other Noteholders to the extent provided in Article 5
hereof), exercise such of the rights and powers vested in it by this Indenture,
and use the same degree of care and skill in its exercise as a prudent Person
would exercise or use under the circumstances in the conduct of such Person’s
own affairs.

 

(c)                                  If, in performing its duties under this
Indenture, the Trustee or the Note Administrator is required to decide between
alternative courses of action, the Trustee and the Note Administrator may
request written instructions from the Collateral Manager as to courses of action
desired by it.  If the Trustee and the Note Administrator does not receive such
instructions within two (2) Business Days after it has requested them, it may,
but shall be under no duty to, take or refrain from taking such action.  The
Trustee and the Note Administrator shall act in accordance with instructions
received after such two (2) Business Day period except to the

 

102

--------------------------------------------------------------------------------



 

extent it has already taken, or committed itself to take, action inconsistent
with such instructions.  The Trustee and the Note Administrator shall be
entitled to request and rely on the advice of legal counsel and Independent
accountants in performing its duties hereunder and be deemed to have acted in
good faith and shall not be subject to any liability if it acts in accordance
with such advice.

 

(d)                                 No provision of this Indenture shall be
construed to relieve the Trustee or the Note Administrator from liability for
its own negligent action, its own negligent failure to act, or its own willful
misconduct, except that neither the Trustee nor the Note Administrator shall be
liable:

 

(i)                                     for any error of judgment made in good
faith by a Trust Officer, unless it shall be proven that it was negligent in
ascertaining the pertinent facts; or

 

(ii)                                  with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Issuer, the Collateral Manager, and/or a Majority of the Controlling
Class relating to the time, method and place of conducting any Proceeding for
any remedy available to the Trustee or the Note Administrator in respect of any
Note or exercising any trust or power conferred upon the Trustee or the Note
Administrator under this Indenture.

 

(e)                                  No provision of this Indenture shall
require the Trustee or the Note Administrator to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers contemplated
hereunder, if it shall have reasonable grounds for believing that repayment of
such funds or adequate indemnity against such risk or liability is not
reasonably assured to it unless such risk or liability relates to its ordinary
services under this Indenture, except where this Indenture provides otherwise.

 

(f)                                   Neither the Trustee nor the Note
Administrator shall be liable to the Noteholders for any action taken or omitted
by it at the direction of the Issuer, the Co-Issuer, the Collateral Manager, the
Servicer, the Special Servicer, the Controlling Class, the Trustee (in the case
of the Note Administrator), the Note Administrator (in the case of the Trustee)
and/or a Noteholder under circumstances in which such direction is required or
permitted by the terms of this Indenture.

 

(g)                                  For all purposes under this Indenture,
neither the Trustee nor the Note Administrator shall be deemed to have notice or
knowledge of any Event of Default, unless a Trust Officer of either the Trustee
or the Note Administrator, as applicable, has actual knowledge thereof or unless
written notice of any event which is in fact such an Event of Default or Default
is received by the Trustee or the Note Administrator, as applicable at the
respective Corporate Trust Office, and such notice references the Notes and this
Indenture.  For purposes of determining the Trustee’s and Note Administrator’s
responsibility and liability hereunder, whenever reference is made in this
Indenture to such an Event of Default or a Default, such reference shall be
construed to refer only to such an Event of Default or Default of which the
Trustee or Note Administrator, as applicable, is deemed to have notice as
described in this Section 6.1.

 

103

--------------------------------------------------------------------------------



 

(h)                                 The Trustee and the Note Administrator
shall, upon reasonable prior written notice, permit the Issuer, the Collateral
Manager and their designees, during its normal business hours, to review all
books of account, records, reports and other papers of the Trustee relating to
the Notes and to make copies and extracts therefrom (the reasonable
out-of-pocket expenses incurred in making any such copies or extracts to be
reimbursed to the Trustee or the Note Administrator, as applicable, by such
Person).

 

(i)                                     For the avoidance of doubt, the Note
Administrator will have no responsibility for the preparation of any tax returns
or related reports on behalf of or for the benefit of the Issuer or any
Noteholder, or the calculation of any original issue discount on the Notes.

 

Section 6.2                                                Notice of Default.

 

Promptly (and in no event later than three (3) Business Days) after the
occurrence of any Default actually known to a Trust Officer of the Trustee or
after any declaration of acceleration has been made or delivered to the Trustee
pursuant to Section 5.2, the Trustee shall transmit by mail to the 17g-5
Information Provider and to the Note Administrator (who shall post such notice
the Note Administrator’s Website) and the Note Administrator shall deliver to
the Collateral Manager, all Holders of Notes as their names and addresses appear
on the Notes Register, and to Preferred Share Paying Agent, notice of such
Default, unless such Default shall have been cured or waived.

 

Section 6.3                                                Certain Rights of
Trustee and Note Administrator.

 

Except as otherwise provided in Section 6.1:

 

(a)                                 the Trustee and the Note Administrator may
rely and shall be protected in acting or refraining from acting upon any
resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, note or other paper or document believed by
it to be genuine and to have been signed or presented by the proper party or
parties;

 

(b)                                 any request or direction of the Issuer or
the Co-Issuer mentioned herein shall be sufficiently evidenced by an Issuer
Request or Issuer Order, as the case may be;

 

(c)                                  whenever in the administration of this
Indenture the Trustee or the Note Administrator shall deem it desirable that a
matter be proved or established prior to taking, suffering or omitting any
action hereunder, the Trustee and the Note Administrator (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officer’s Certificate;

 

(d)                                 as a condition to the taking or omitting of
any action by it hereunder, the Trustee and the Note Administrator may consult
with counsel and the advice of such counsel or any Opinion of Counsel (including
with respect to any matters, other than factual matters, in connection with the
execution by the Trustee or the Note Administrator of a supplemental indenture
pursuant to Section 8.3) shall be full and complete authorization and protection
in respect of any action taken or omitted by it hereunder in good faith and in
reliance thereon;

 

104

--------------------------------------------------------------------------------



 

(e)                                  neither the Trustee nor the Note
Administrator shall be under any obligation to exercise or to honor any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Noteholders pursuant to this Indenture, or to make any investigation
of matters arising hereunder or to institute, conduct or defend any litigation
hereunder or in relation hereto at the request, order or direction of any of the
Noteholders unless such Noteholders shall have offered to the Trustee and the
Note Administrator, as applicable indemnity acceptable to it against the costs,
expenses and liabilities which might reasonably be incurred by it in compliance
with such request or direction;

 

(f)                                   neither the Trustee nor the Note
Administrator shall be bound to make any investigation into the facts or matters
stated in any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, note or other paper documents and
shall be entitled to rely conclusively thereon;

 

(g)                                  each of the Trustee and the Note
Administrator may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys, and upon
any such appointment of an agent or attorney, such agent or attorney shall be
conferred with all the same rights, indemnities, and immunities as the Trustee
or Note Administrator, as applicable;

 

(h)                                 neither the Trustee nor the Note
Administrator shall be liable for any action it takes or omits to take in good
faith that it reasonably and prudently believes to be authorized or within its
rights or powers hereunder;

 

(i)                                     neither the Trustee nor the Note
Administrator shall be responsible for the accuracy of the books or records of,
or for any acts or omissions of, the Depository, any Transfer Agent (other than
the Note Administrator itself acting in that capacity), Clearstream, Luxembourg,
Euroclear, any Calculation Agent (other than the Note Administrator itself
acting in that capacity) or any Paying Agent (other than the Note Administrator
itself acting in that capacity);

 

(j)                                    neither the Trustee nor the Note
Administrator shall be liable for the actions or omissions of the Issuer, the
Co-Issuer, the Collateral Manager, the Servicer, the Special Servicer, the
Trustee (in the case of the Note Administrator) and the Note Administrator (in
the case of the Trustee); and without limiting the foregoing, neither the
Trustee nor the Note Administrator shall be under any obligation to verify
compliance by (any party hereto with the terms of this Indenture (other than
itself) to verify or independently determine the accuracy of information
received by it from the Servicer or Special Servicer (or from any selling
institution, agent bank, trustee or similar source) with respect to the
Commercial Real Estate Loans;

 

(k)                                 to the extent any defined term hereunder, or
any calculation required to be made or determined by the Trustee or Note
Administrator hereunder, is dependent upon or defined by reference to generally
accepted accounting principles in the United States in effect from time to time
(“GAAP”), the Trustee and Note Administrator shall be entitled to request and
receive (and rely upon) instruction from the Issuer or the accountants appointed
pursuant to Section 10.12 as to the application of GAAP in such connection, in
any instance;

 

105

--------------------------------------------------------------------------------



 

(l)                                     neither the Trustee nor the Note
Administrator shall have any responsibility to the Issuer or the Secured Parties
hereunder to make any inquiry or investigation as to, and shall have no
obligation in respect of, the terms of any engagement of Independent accountants
by the Issuer (or the Collateral Manager on its behalf);

 

(m)                             the Trustee and the Note Administrator shall be
entitled to all of the same rights, protections, immunities and indemnities
afforded to it as Trustee or as Note Administrator, as applicable, in each
capacity for which it serves hereunder and under the Future Funding Agreement,
the Future Funding Account Control Agreement and the Securities Account Control
Agreement (including, without limitation, as Secured Party, Paying Agent,
Authenticating Agent, Calculation Agent, Transfer Agent, Custodian, Securities
Intermediary, Backup Advancing Agent and Notes Registrar);

 

(n)                                 in determining any affiliations of
Noteholders with any party hereto or otherwise, each of the Trustee and the Note
Administrator shall be entitled to request and conclusively rely on a
certification provided by a Noteholder;

 

(o)                                 except in the case of actual fraud (as
determined by a non-appealable final court order), in no event shall the Trustee
or Note Administrator be liable for special, punitive, indirect or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Trustee or Note Administrator has been advised of the
likelihood of such loss or damage and regardless of the form of action;

 

(p)                                 neither the Trustee nor the Note
Administrator shall be required to give any bond or surety in respect of the
execution of the trusts created hereby or the powers granted hereunder;

 

(q)                                 neither the Trustee nor the Note
Administrator shall be responsible for any delay or failure in performance
resulting from acts beyond its control (such acts include but are not limited to
acts of God, strikes, lockouts, riots and acts of war); provided that such delay
or failure is not also a result of its own negligence, bad faith or willful
misconduct;

 

(r)                                    except as otherwise expressly set forth
in this Indenture, Wells Fargo Bank, National Association, acting in any
particular capacity hereunder or under the Servicing Agreement will not be
deemed to be imputed with knowledge of (i) Wells Fargo Bank, National
Association acting in a capacity that is unrelated to the transactions
contemplated by this Indenture, or (ii) Wells Fargo Bank, National Association
acting in any other capacity hereunder, except, in the case of either clause
(i) or clause (ii), where some or all of the obligations performed in such
capacities are performed by one or more employees within the same group or
division of Wells Fargo Bank, National Association or where the groups or
divisions responsible for performing the obligations in such capacities have one
or more of the same Authorized Officers;

 

(s)                                   nothing herein shall require the Note
Administrator or the Trustee to act in any manner that is contrary to applicable
law;

 

106

--------------------------------------------------------------------------------



 

(t)                                    neither the Trustee nor the Note
Administrator shall have any obligation to confirm the compliance by the Issuer,
GPMT or the Retention Holder with the U.S. credit risk retention rules or the EU
Securitization Laws; and

 

(u)                                 neither the Trustee nor the Note
Administrator shall have any liability or responsibility for the determination
or selection of an alternative or successor benchmark rate to LIBOR (including,
without limitation, whether the conditions for the designation of such rate have
been satisfied).

 

Section 6.4                                                Not Responsible for
Recitals or Issuance of Notes.

 

The recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer and the
Co-Issuer, and neither the Trustee nor the Note Administrator assumes any
responsibility for their correctness.  Neither the Trustee nor the Note
Administrator makes any representation as to the validity or sufficiency of this
Indenture, the Collateral or the Notes.  Neither the Trustee nor the Note
Administrator shall be accountable for the use or application by the Issuer or
the Co-Issuer of the Notes or the proceeds thereof or any amounts paid to the
Issuer or the Co-Issuer pursuant to the provisions hereof.

 

Section 6.5                                                May Hold Notes.

 

The Trustee, the Note Administrator, the Paying Agent, the Notes Registrar or
any other agent of the Issuer or the Co-Issuer, in its individual or any other
capacity, may become the owner or pledgee of Notes and may otherwise deal with
the Issuer and the Co-Issuer with the same rights it would have if it were not
Trustee, Note Administrator, Paying Agent, Notes Registrar or such other agent.

 

Section 6.6                                                Amounts Held in
Trust.

 

Amounts held by the Note Administrator hereunder shall be held in trust to the
extent required herein.  The Note Administrator shall be under no liability for
interest on any amounts received by it hereunder except to the extent of income
or other gain on investments received by the Note Administrator on Eligible
Investments.

 

Section 6.7                                                Compensation and
Reimbursement.

 

(a)                                 The Issuer agrees:

 

(i)                                     to pay the Trustee and Note
Administrator on each Payment Date in accordance with the Priority of Payments
reasonable compensation for all services rendered by it hereunder (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee or note administrator of an express trust);

 

(ii)                                  except as otherwise expressly provided
herein, to reimburse the Trustee and Note Administrator in a timely manner upon
its request for all reasonable expenses, disbursements and advances incurred or
made by the Trustee or Note Administrator in connection with its performance of
its obligations under, or otherwise in accordance with

 

107

--------------------------------------------------------------------------------



 

any provision of this Indenture, the Servicing Agreement, the Future Funding
Agreement, the Future Funding Account Control Agreement and Securities Account
Control Agreement;

 

(iii)                               to indemnify the Trustee or Note
Administrator and its Officers, directors, employees and agents for, and to hold
them harmless against, any loss, liability or expense incurred without
negligence, willful misconduct or bad faith on their part, arising out of or in
connection with the acceptance or administration of this trust, including the
costs and expenses of defending themselves against any claim or liability in
connection with the exercise or performance of any of their powers or duties
hereunder or under the Servicing Agreement or the Preferred Share Paying Agency
Agreement, including any costs and expenses incurred in connection with the
enforcement of this indemnity; and

 

(iv)                              to pay the Trustee and Note Administrator
reasonable additional compensation together with its expenses (including
reasonable counsel fees) for any collection action taken pursuant to
Section 6.13 hereof.

 

(b)                                 The Issuer may remit payment for such fees
and expenses to the Trustee and Note Administrator or, in the absence thereof,
the Note Administrator may from time to time deduct payment of its and the
Trustee’s fees and expenses hereunder from amounts on deposit in the Payment
Account in accordance with the Priority of Payments.

 

(c)                                  The Note Administrator, in its capacity as
Note Administrator, Paying Agent, Calculation Agent, Transfer Agent, Custodian,
Securities Intermediary, Backup Advancing Agent and Notes Registrar, hereby
agrees not to cause the filing of a petition in bankruptcy against the Issuer,
the Co-Issuer or any Permitted Subsidiary until at least one year and one day
(or, if longer, the applicable preference period then in effect) after the
payment in full of all Notes issued under this Indenture.  This provision shall
survive termination of this Indenture.

 

(d)                                 The Trustee and Note Administrator agree
that the payment of all amounts to which it is entitled pursuant to Sections
6.7(a)(i), (a)(ii), (a)(iii) and (a)(iv) shall be subject to the Priority of
Payments, shall be payable only to the extent funds are available in accordance
with such Priority of Payments, shall be payable solely from the Collateral and
following realization of the Collateral, any such claims of the Trustee or Note
Administrator against the Issuer, and all obligations of the Issuer, shall be
extinguished.  The Trustee and Note Administrator will have a lien upon the
Collateral to secure the payment of such payments to it in accordance with the
Priority of Payments; provided that the Trustee and Note Administrator shall not
institute any proceeding for enforcement of such lien except in connection with
an action taken pursuant to Section 5.3 hereof for enforcement of the lien of
this Indenture for the benefit of the Noteholders.

 

The Trustee and Note Administrator shall receive amounts pursuant to this
Section 6.7 and Section 11.1(a) only to the extent that such payment is made in
accordance with the Priority of Payments and the failure to pay such amounts to
the Trustee and Note Administrator will not, by itself, constitute an Event of
Default.  Subject to Section 6.9, the Trustee and Note Administrator shall
continue to serve under this Indenture notwithstanding the

 

108

--------------------------------------------------------------------------------



 

fact that the Trustee and Note Administrator shall not have received amounts due
to it hereunder; provided that the Trustee and Note Administrator shall not be
required to expend any funds or incur any expenses unless reimbursement therefor
is reasonably assured to it.  No direction by a Majority of the Controlling
Class shall affect the right of the Trustee and Note Administrator to collect
amounts owed to it under this Indenture.

 

If on any Payment Date, an amount payable to the Trustee and Note Administrator
pursuant to this Indenture is not paid because there are insufficient funds
available for the payment thereof, all or any portion of such amount not so paid
shall be deferred and payable on any later Payment Date on which sufficient
funds are available therefor in accordance with the Priority of Payments.

 

Section 6.8                                                Corporate Trustee
Required; Eligibility.

 

There shall at all times be a Trustee and a Note Administrator hereunder which
shall be a corporation organized and doing business under the laws of the United
States of America or of any State thereof, authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least U.S.$200,000,000, subject to supervision or examination by federal or
State authority, having a long-term unsecured debt rating of at least “A2” by
Moody’s and a rating by KBRA equivalent to at least a “A2” rating by Moody’s;
provided, that with respect to the Trustee, it may maintain a long-term
unsecured debt rating of at least “Baa1” by Moody’s and a rating by KBRA
equivalent to at least a “Baa1” rating by Moody’s and a short-term unsecured
debt rating of at least “P-2” by Moody’s and a rating by KBRA equivalent to at
least a “P-2” rating by Moody’s so long as the Servicer maintains a long-term
unsecured debt rating of at least “A2” by Moody’s and a rating by KBRA
equivalent to at least a “A2” rating by Moody’s (the Servicer shall have no
obligation to maintain such rating), or such other rating with respect to which
the Rating Agencies have provided a No Downgrade Confirmation (provided that
this proviso shall not impose on the Servicer any obligation to maintain such
rating), and having an office within the United States.  If such corporation
publishes reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section 6.8, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published.  If at any time the Trustee
or the Note Administrator shall cease to be eligible in accordance with the
provisions of this Section 6.8, the Trustee or the Note Administrator, as
applicable, shall resign immediately in the manner and with the effect
hereinafter specified in this Article 6

 

Section 6.9                                                Resignation and
Removal; Appointment of Successor.

 

(a)                                 No resignation or removal of the Note
Administrator or the Trustee and no appointment of a successor Note
Administrator or Trustee, as applicable, pursuant to this Article 6 shall become
effective until the acceptance of appointment by such successor Note
Administrator or Trustee under Section 6.10.

 

(b)                                 Each of the Trustee and the Note
Administrator may resign at any time by giving written notice thereof to the
Issuer, the Co-Issuer, the Collateral Manager, the Servicer, the Special
Servicer, the Noteholders, the Note Administrator (in the case of the Trustee),
the

 

109

--------------------------------------------------------------------------------



 

Trustee (in the case of the Note Administrator), and the Rating Agencies.  Upon
receiving such notice of resignation, the Issuer and the Co-Issuer shall
promptly appoint a successor trustee or trustees, or a successor Note
Administrator, as the case may be, by written instrument, in duplicate, executed
by an Authorized Officer of the Issuer and an Authorized Officer of the
Co-Issuer, one copy of which shall be delivered to the Note Administrator or the
Trustee so resigning and one copy to the successor Note Administrator, the
Collateral Manager, the Trustee or Trustees, together with a copy to each
Noteholder, the Servicer, the parties hereto and the Rating Agencies; provided
that such successor Note Administrator and Trustee shall be appointed only upon
the written consent of a Majority of the Notes (or if there are no Notes
Outstanding, a Majority of Preferred Shareholders) or, at any time when an Event
of Default shall have occurred and be continuing or when a successor Note
Administrator and Trustee has been appointed pursuant to Section 6.10, by Act of
a Majority of the Controlling Class.  If no successor Note Administrator and
Trustee shall have been appointed and an instrument of acceptance by a successor
Trustee or Note Administrator shall not have been delivered to the Trustee or
the Note Administrator within thirty (30) days after the giving of such notice
of resignation, the resigning Trustee or Note Administrator, as the case may be,
the Controlling Class of Notes or any Holder of a Note, on behalf of himself and
all others similarly situated, may petition any court of competent jurisdiction
for the appointment of a successor Trustee or a successor Note Administrator, as
the case may be, at the expense of the Issuer.  No resignation or removal of the
Note Administrator or the Trustee and no appointment of a successor Note
Administrator or Trustee will become effective until the acceptance of
appointment by the successor Note Administrator or Trustee, as applicable.  To
the extent the Trustee or Note Administrator is removed without cause, all
expenses incurred in connection with transferring such party’s responsibilities
hereunder shall be reimbursed by the Issuer.

 

(c)                                  The Note Administrator and Trustee may be
removed at any time upon at least thirty (30) days’ written notice by Act of a
Supermajority of the Notes (or if there are no Notes Outstanding, a Majority of
Preferred Shareholders) or when a successor Trustee has been appointed pursuant
to Section 6.10, by Act of a Majority of the Controlling Class, in each case,
upon written notice delivered to the parties hereto.

 

(d)                                 If at any time:

 

(i)                                     the Trustee or the Note Administrator
shall cease to be eligible under Section 6.8 and shall fail to resign after
written request therefor by the Issuer, the Co-Issuer, or by any Holder; or

 

(ii)                                  the Trustee or the Note Administrator
shall become incapable of acting or there shall be instituted any proceeding
pursuant to which it could be adjudged as bankrupt or insolvent or a receiver or
liquidator of the Trustee or the Note Administrator or of its respective
property shall be appointed or any public officer shall take charge or control
of the Trustee or the Note Administrator or of its respective property or
affairs for the purpose of rehabilitation, conservation or liquidation;

 

then, in any such case (subject to Section 6.9(a)), (a) the Issuer or the
Co-Issuer, by Issuer Order, may remove the Trustee or the Note Administrator, as
applicable, or (b) subject to Section 5.15, a Majority of the Controlling
Class or any Holder may, on behalf of himself and all others

 

110

--------------------------------------------------------------------------------



 

similarly situated, petition any court of competent jurisdiction for the removal
of the Trustee or the Note Administrator, as the case may be, and the
appointment of a successor thereto.

 

(e)                                  If the Trustee or the Note Administrator
shall resign, be removed or become incapable of acting, or if a vacancy shall
occur in the office of the Trustee or the Note Administrator for any reason, the
Issuer and the Co-Issuer, by Issuer Order, subject to the written consent of the
Collateral Manager, shall promptly appoint a successor Trustee or Note
Administrator, as applicable, and the successor Trustee or Note Administrator so
appointed shall, forthwith upon its acceptance of such appointment, become the
successor Trustee or the successor Note Administrator, as the case may be.  If
the Issuer and the Co-Issuer shall fail to appoint a successor Trustee or Note
Administrator within thirty (30) days after such resignation, removal or
incapability or the occurrence of such vacancy, a successor Trustee or Note
Administrator may be appointed by Act of a Majority of the Controlling
Class delivered to the Collateral Manager and the parties hereto, including the
retiring Trustee or the retiring Note Administrator, as the case may be, and the
successor Trustee or Note Administrator so appointed shall, forthwith upon its
acceptance of such appointment, become the successor Trustee or Note
Administrator, as applicable, and supersede any successor Trustee or Note
Administrator proposed by the Issuer and the Co-Issuer.  If no successor Trustee
or Note Administrator shall have been so appointed by the Issuer and the
Co-Issuer or a Majority of the Controlling Class and shall have accepted
appointment in the manner hereinafter provided, subject to Section 5.15, the
Controlling Class or any Holder may, on behalf of itself or himself and all
others similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Trustee or Note Administrator.

 

(f)                                   The Issuer and the Co-Issuer shall give
prompt notice of each resignation and each removal of the Trustee or Note
Administrator and each appointment of a successor Trustee or Note Administrator
by mailing written notice of such event by first class mail, postage prepaid, to
the Rating Agencies, the Preferred Share Paying Agent, the Collateral Manager,
the parties hereto, and to the Holders of the Notes as their names and addresses
appear in the Notes Register.  Each notice shall include the name of the
successor Trustee or Note Administrator, as the case may be, and the address of
its respective Corporate Trust Office.  If the Issuer or the Co-Issuer fail to
mail such notice within ten (10) days after acceptance of appointment by the
successor Trustee or Note Administrator, the successor Trustee or Note
Administrator shall cause such notice to be given at the expense of the Issuer
or the Co-Issuer, as the case may be.

 

(g)                                  The resignation or removal of the Note
Administrator in any capacity in which it is serving hereunder, including Note
Administrator, Paying Agent, Authenticating Agent, Calculation Agent, Transfer
Agent, Custodian, Securities Intermediary, Backup Advancing Agent and Notes
Registrar, shall be deemed a resignation or removal, as applicable, in each of
the other capacities in which it serves.

 

Section 6.10                                         Acceptance of Appointment
by Successor.

 

Every successor Trustee or Note Administrator appointed hereunder shall execute,
acknowledge and deliver to the Collateral Manager, the Servicer, and the parties
hereto including the retiring Trustee or the retiring Note Administrator, as the
case may be, an instrument accepting such appointment.  Upon delivery of the
required instruments, the resignation or

 

111

--------------------------------------------------------------------------------



 

removal of the retiring Trustee or the retiring Note Administrator  shall become
effective and such successor Trustee or Note Administrator, without any further
act, deed or conveyance, shall become vested with all the rights, powers,
trusts, duties and obligations of the retiring Trustee or Note Administrator, as
the case may be; but, on request of the Issuer and the Co-Issuer or a Majority
of the Controlling Class, the Collateral Manager or the successor Trustee or
Note Administrator, such retiring Trustee or Note Administrator shall, upon
payment of its fees, indemnities and other amounts then unpaid, execute and
deliver an instrument transferring to such successor Trustee or Note
Administrator all the rights, powers and trusts of the retiring Trustee or Note
Administrator, as the case may be, and shall duly assign, transfer and deliver
to such successor Trustee or Note Administrator all property and amounts held by
such retiring Trustee or Note Administrator hereunder, subject nevertheless to
its lien, if any, provided for in Section 6.7(d).  Upon request of any such
successor Trustee or Note Administrator, the Issuer and the Co-Issuer shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Trustee or Note Administrator all such rights,
powers and trusts.

 

No successor Trustee or successor Note Administrator shall accept its
appointment unless (a) at the time of such acceptance such successor shall be
qualified and eligible under this Article 6, (b) such successor shall have a
long-term unsecured debt rating satisfying the requirements set forth in
Section 6.8, and (c) the Rating Agency Condition is satisfied.

 

Section 6.11                             Merger, Conversion, Consolidation or
Succession to Business of Trustee and Note Administrator.

 

Any corporation or banking association into which the Trustee or the Note
Administrator may be merged or converted or with which it may be consolidated,
or any corporation or banking association resulting from any merger, conversion
or consolidation to which the Trustee or the Note Administrator, shall be a
party, or any corporation or banking association succeeding to all or
substantially all of the corporate trust business of the Trustee or the Note
Administrator, shall be the successor of the Trustee or the Note Administrator,
as applicable, hereunder; provided that with respect to the Trustee, such
corporation or banking association shall be otherwise qualified and eligible
under this Article 6, without the execution or filing of any paper or any
further act on the part of any of the parties hereto.  In case any of the Notes
have been authenticated, but not delivered, by the Note Administrator then in
office, any successor by merger, conversion or consolidation to such
authenticating Note Administrator may adopt such authentication and deliver the
Notes so authenticated with the same effect as if such successor Note
Administrator had itself authenticated such Notes.

 

Section 6.12                             Co-Trustees and Separate Trustee.

 

At any time or times, including, but not limited to, for the purpose of meeting
the legal requirements of any jurisdiction in which any part of the Collateral
may at the time be located, for enforcement actions, or where a conflict of
interest exists, the Trustee shall have power to appoint, one or more Persons to
act as co-trustee jointly with the Trustee or as a separate trustee with respect
to of all or any part of the Collateral, with the power to file such proofs of
claim and take such other actions pursuant to Section 5.6 herein and to make
such

 

112

--------------------------------------------------------------------------------



 

claims and enforce such rights of action on behalf of the Holders of the Notes
as such Holders themselves may have the right to do, subject to the other
provisions of this Section 6.12.

 

Each of the Issuer and the Co-Issuer shall join with the Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to appoint a co-trustee.  If the Issuer and the Co-Issuer do not both
join in such appointment within fifteen (15) days after the receipt by them of a
request to do so, the Trustee shall have power to make such appointment on its
own.

 

Should any written instrument from the Issuer or the Co-Issuer be required by
any co-trustee, so appointed, more fully confirming to such co-trustee such
property, title, right or power, any and all such instruments shall, on request,
be executed, acknowledged and delivered by the Issuer or the Co-Issuer, as the
case may be.  The Issuer agrees to pay (but only from and to the extent of the
Collateral) to the extent funds are available therefor under the Priority of
Payments, for any reasonable fees and expenses in connection with such
appointment.

 

Every co-trustee, shall, to the extent permitted by law, but to such extent
only, be appointed subject to the following terms:

 

(a)                                 all rights, powers, duties and obligations
hereunder in respect of the custody of securities, Cash and other personal
property held by, or required to be deposited or pledged with, the Trustee
hereunder, shall be exercised solely by the Trustee;

 

(b)                                 the rights, powers, duties and obligations
hereby conferred or imposed upon the Trustee in respect of any property covered
by the appointment of a co-trustee shall be conferred or imposed upon and
exercised or performed by the Trustee or by the Trustee and such co-trustee
jointly in the case of the appointment of a co-trustee as shall be provided in
the instrument appointing such co-trustee, except to the extent that under any
law of any jurisdiction in which any particular act is to be performed, the
Trustee shall be incompetent or unqualified to perform such act, in which event
such rights, powers, duties and obligations shall be exercised and performed by
a co-trustee;

 

(c)                                  the Trustee at any time, by an instrument
in writing executed by it, with the concurrence of the Issuer and the Co-Issuer
evidenced by an Issuer Order, may accept the resignation of, or remove, any
co-trustee appointed under this Section 6.12, and in case an Event of Default
has occurred and is continuing, the Trustee shall have the power to accept the
resignation of, or remove, any such co-trustee without the concurrence of the
Issuer or the Co-Issuer.  A successor to any co-trustee so resigned or removed
may be appointed in the manner provided in this Section 6.12;

 

(d)                                 no co-trustee hereunder shall be personally
liable by reason of any act or omission of the Trustee hereunder, and any
co-trustee hereunder shall be entitled to all the privileges, rights and
immunities under Article 6 hereof, as if it were named the Trustee hereunder;

 

(e)                                  except as required by applicable law, the
appointment of a co-trustee or separate trustee under this Section 6.12 shall
not relieve the Trustee of its duties and responsibilities hereunder; and

 

113

--------------------------------------------------------------------------------



 

(f)                                   any Act of Securityholders delivered to
the Trustee shall be deemed to have been delivered to each co-trustee.

 

Section 6.13                             Direction to enter into the Servicing
Agreement.

 

The Issuer hereby directs the Trustee and the Note Administrator to enter into
the Servicing Agreement.  Each of the Trustee and the Note Administrator shall
be entitled to the same rights, protections, immunities and indemnities afforded
to each herein in connection with any matter contained in the Servicing
Agreement.

 

Section 6.14                             Representations and Warranties of the
Trustee.

 

The Trustee represents and warrants for the benefit of the other parties to this
Indenture and the parties to the Servicing Agreement that:

 

(a)                                 the Trustee is a national banking
association with trust powers, duly and validly existing under the laws of the
United States of America, with corporate power and authority to execute, deliver
and perform its obligations under this Indenture and the Servicing Agreement,
and is duly eligible and qualified to act as Trustee under this Indenture and
the Servicing Agreement;

 

(b)                                 this Indenture and the Servicing Agreement
have each been duly authorized, executed and delivered by the Trustee and each
constitutes the valid and binding obligation of the Trustee, enforceable against
it in accordance with its terms except (i) as limited by bankruptcy, fraudulent
conveyance, fraudulent transfer, insolvency, reorganization, liquidation,
receivership, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and by general equitable principles,
regardless of whether considered in a proceeding in equity or at law, and
(ii) that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought;

 

(c)                                  neither the execution, delivery and
performance of this Indenture or the Servicing Agreement, nor the consummation
of the transactions contemplated by this Indenture or the Servicing Agreement,
(i) is prohibited by, or requires the Trustee to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation, or any judgment, order, writ, injunction or decree that is binding
upon the Trustee or any of its properties or Collateral or (ii) will violate the
provisions of the Governing Documents of the Trustee; and

 

(d)                                 there are no proceedings pending or, to the
best knowledge of the Trustee, threatened against the Trustee before any
Federal, state or other governmental agency, authority, administrator or
regulatory body, arbitrator, court or other tribunal, foreign or domestic, which
could have a material adverse effect on the Collateral or the performance by the
Trustee of its obligations under this Indenture or the Servicing Agreement.

 

114

--------------------------------------------------------------------------------



 

Section 6.15                             Representations and Warranties of the
Note Administrator.

 

The Note Administrator represents and warrants for the benefit of the other
parties to this Indenture and the parties to the Servicing Agreement that:

 

(a)                                 the Note Administrator is a national banking
association with trust powers, duly and validly existing under the laws of the
United States of America, with corporate power and authority to execute, deliver
and perform its obligations under this Indenture and the Servicing Agreement,
and is duly eligible and qualified to act as Note Administrator under this
Indenture and the Servicing Agreement;

 

(b)                                 this Indenture and the Servicing Agreement
have each been duly authorized, executed and delivered by the Note Administrator
and each constitutes the valid and binding obligation of the Note Administrator,
enforceable against it in accordance with its terms except (i) as limited by
bankruptcy, fraudulent conveyance, fraudulent transfer, insolvency,
reorganization, liquidation, receivership, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally and by general
equitable principles, regardless of whether considered in a proceeding in equity
or at law, and (ii) that the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought;

 

(c)                                  neither the execution, delivery and
performance of this Indenture of the Servicing Agreement, nor the consummation
of the transactions contemplated by this Indenture or the Servicing Agreement,
(i) is prohibited by, or requires the Note Administrator to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation, or any judgment, order, writ, injunction or decree that is binding
upon the Note Administrator or any of its properties or Collateral or (ii) will
violate the provisions of the Governing Documents of the Note Administrator; and

 

(d)                                 there are no proceedings pending or, to the
best knowledge of the Note Administrator, threatened against the Note
Administrator before any Federal, state or other governmental agency, authority,
administrator or regulatory body, arbitrator, court or other tribunal, foreign
or domestic, which could have a material adverse effect on the Collateral or the
performance by the Note Administrator of its obligations under this Indenture or
the Servicing Agreement.

 

Section 6.16                             Requests for Consents.

 

In the event that the Trustee and Note Administrator receives written notice of
any offer or any request for a waiver, consent, amendment or other modification
with respect to any Collateral Interest (before or after any default) or in the
event any action is required to be taken in respect to a Loan Document, the Note
Administrator shall promptly forward such notice to the Issuer, the Servicer and
the Special Servicer.  The Special Servicer shall take such action as required
under the Servicing Agreement as described in Section 10.10(f) hereof.

 

115

--------------------------------------------------------------------------------



 

Section 6.17                             Withholding.

 

(a)                                 If any amount is required to be deducted or
withheld from any payment to any Noteholder, such amount shall reduce the amount
otherwise distributable to such Noteholder.  The Note Administrator is hereby
authorized to withhold or deduct from amounts otherwise distributable to any
Noteholder sufficient funds for the payment of any tax that is legally required
to be withheld or deducted (but such authorization shall not prevent the Note
Administrator from contesting any such tax in appropriate proceedings and
legally withholding payment of such tax, pending the outcome of such
proceedings).  The amount of any withholding tax imposed with respect to any
Noteholder shall be treated as Cash distributed to such Noteholder at the time
it is deducted or withheld by the Issuer or the Note Administrator, as
applicable, and remitted to the appropriate taxing authority.  If there is a
possibility that withholding tax is payable with respect to a distribution, the
Note Administrator may in its sole discretion withhold such amounts in
accordance with this Section 6.17.  The Issuer and the Co-Issuer agree to timely
provide to the Note Administrator accurate and complete copies of all
documentation received from Noteholders pursuant to Sections 2.7(f) and
2.11(c).  Solely with respect to FATCA compliance and reporting, including for
Cayman FATCA Legislation, nothing herein shall impose an obligation on the part
of the Note Administrator to determine the amount of any tax or withholding
obligation on the part of the Issuer or in respect of the Notes.  In addition,
initial purchasers and transferees of Definitive Notes after the Closing Date
will be required to provide to the Issuer, the Trustee, the Note Administrator,
or their agents, all information, documentation or certifications reasonably
required to permit the Issuer to comply with its tax reporting obligations under
applicable law, including any applicable cost basis reporting obligation.

 

(b)                                 For the avoidance of doubt, the Note
Administrator shall reasonably cooperate with Issuer, at Issuer’s direction and
expense, to permit Issuer to fulfill its obligations under FATCA (including
Cayman FATCA legislation); provided that the Note Administrator shall have no
independent obligation to cause or maintain Issuer’s compliance with FATCA and
shall have no liability for any withholding on payments to Issuer as a result of
Issuer’s failure to achieve or maintain FATCA compliance.

 

ARTICLE 7

 

COVENANTS

 

Section 7.1                                    Payment of Principal and
Interest.

 

The Issuer and the Co-Issuer shall duly and punctually pay the principal of and
interest on each Class of Notes in accordance with the terms of this Indenture.
Amounts properly withheld under the Code or other applicable law by any Person
from a payment to any Noteholder of interest and/or principal shall be
considered as having been paid by the Issuer and the Co-Issuer, and, with
respect to the Preferred Shares, by the Issuer, to such Preferred Shareholder
for all purposes of this Indenture.

 

The Note Administrator shall, unless prevented from doing so for reasons beyond
its reasonable control, give notice to each Securityholder of any such
withholding requirement no

 

116

--------------------------------------------------------------------------------



 

later than ten (10) days prior to the related Payment Date from which amounts
are required (as directed by the Issuer or the Collateral Manager on its behalf)
to be withheld, provided that, despite the failure of the Note Administrator to
give such notice, amounts withheld pursuant to applicable tax laws shall be
considered as having been paid by the Issuer and the Co-Issuer, as provided
above.

 

Section 7.2                                    Maintenance of Office or Agency.

 

The Co-Issuers hereby appoint the Note Administrator as a Paying Agent for the
payment of principal of and interest on the Notes and where Notes may be
surrendered for registration of transfer or exchange and the Issuer hereby
appoints Corporation Service Company in New York, New York, as its agent where
notices and demands to or upon the Issuer in respect of the Notes or this
Indenture may be served.

 

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided, however, that the Issuer will maintain in the Borough
of Manhattan, The City of New York, an office or agency where notices and
demands to or upon the Issuer in respect of the Notes and this Indenture may be
served, and, subject to any laws or regulations applicable thereto, an office or
agency outside of the United States where Notes may be presented and surrendered
for payment; provided, further, that no paying agent shall be appointed in a
jurisdiction which subjects payments on the Notes to withholding tax. The Issuer
shall give prompt written notice to the Trustee, the Note Administrator, the
Rating Agencies and the Noteholders of the appointment or termination of any
such agent and of the location and any change in the location of any such office
or agency.

 

If at any time the Issuer shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York, or outside the United
States, or shall fail to furnish the Trustee and the Note Administrator with the
address thereof, presentations and surrenders may be made (subject to the
limitations described in the preceding paragraph) at and notices and demands may
be served on the Issuer and Co-Issuer and Notes may be presented and surrendered
for payment to the appropriate Paying Agent at its main office and the Issuer
and the Co-Issuer hereby appoint the same as their agent to receive such
respective presentations, surrenders, notices and demands.

 

Section 7.3                                    Amounts for Note Payments to be
Held in Trust.

 

(a)                                 All payments of amounts due and payable with
respect to any Notes that are to be made from amounts withdrawn from the Payment
Account shall be made on behalf of the Issuer and the Co-Issuer by the Note
Administrator or a Paying Agent (in each case, from and to the extent of
available funds in the Payment Account and subject to the Priority of Payments)
with respect to payments on the Notes.

 

When the Paying Agent is not also the Notes Registrar, the Issuer and the
Co-Issuer shall furnish, or cause the Notes Registrar to furnish, no later than
the fifth calendar day after each Record Date a list, if necessary, in such form
as such Paying Agent may reasonably request, of the names and addresses of the
Holders of Notes and of the certificate numbers of

 

117

--------------------------------------------------------------------------------



 

individual Notes held by each such Holder together with wiring instructions,
contact information, and such other information reasonably required by the
paying agent.

 

Whenever the Paying Agent is not also the Note Administrator, the Issuer, the
Co-Issuer, and such Paying Agent shall, on or before the Business Day next
preceding each Payment Date or Redemption Date, as the case may be, direct the
Note Administrator to deposit on such Payment Date with such Paying Agent, if
necessary, an aggregate sum sufficient to pay the amounts then becoming due
pursuant to the terms of this Indenture (to the extent funds are then available
for such purpose in the Payment Account, and subject to the Priority of
Payments), such sum to be held for the benefit of the Persons entitled thereto
and (unless such Paying Agent is the Note Administrator) the Issuer and the
Co-Issuer shall promptly notify the Note Administrator of its action or failure
so to act. Any amounts deposited with a Paying Agent (other than the Note
Administrator) in excess of an amount sufficient to pay the amounts then
becoming due on the Notes with respect to which such deposit was made shall be
paid over by such Paying Agent to the Note Administrator for application in
accordance with Article 11.  Any such Paying Agent shall be deemed to agree by
assuming such role not to cause the filing of a petition in bankruptcy against
the Issuer, the Co-Issuer or any Permitted Subsidiary for the non-payment to the
Paying Agent of any amounts payable thereto until at least one year and one day
(or, if longer, the applicable preference period then in effect) after the
payment in full of all Notes issued under this Indenture.

 

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order of the Issuer and
Issuer Order of the Co-Issuer and at the sole cost and expense (including such
Paying Agent’s fee) of the Issuer and the Co-Issuer, with written notice thereof
to the Note Administrator; provided, however, that so long as any Class of the
Notes are rated by a Rating Agency and with respect to any additional or
successor Paying Agent for the Notes, either (i) such Paying Agent has a
long-term unsecured debt rating of “Aa3” or higher by Moody’s or (ii) each of
the Rating Agencies confirms that employing such Paying Agent shall not
adversely affect the then-current ratings of the Notes.  In the event that such
successor Paying Agent ceases to have a long-term debt rating of “Aa3” or higher
by Moody’s, the Issuer and the Co-Issuer shall promptly remove such Paying Agent
and appoint a successor Paying Agent.  The Issuer and the Co-Issuer shall not
appoint any Paying Agent that is not, at the time of such appointment, a
depository institution or trust company subject to supervision and examination
by federal and/or state and/or national banking authorities. The Issuer and the
Co-Issuer shall cause the Paying Agent other than the Note Administrator to
execute and deliver to the Note Administrator an instrument in which such Paying
Agent shall agree with the Note Administrator (and if the Note Administrator
acts as Paying Agent, it hereby so agrees), subject to the provisions of this
Section 7.3, that such Paying Agent will:

 

(i)                    allocate all sums received for payment to the Holders of
Notes in accordance with the terms of this Indenture;

 

(ii)                 hold all sums held by it for the payment of amounts due
with respect to the Notes for the benefit of the Persons entitled thereto until
such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;

 

118

--------------------------------------------------------------------------------



 

(iii)              if such Paying Agent is not the Note Administrator,
immediately resign as a Paying Agent and forthwith pay to the Note Administrator
all sums held by it for the payment of Notes if at any time it ceases to satisfy
the standards set forth above required to be met by a Paying Agent at the time
of its appointment;

 

(iv)             if such Paying Agent is not the Note Administrator, immediately
give the Note Administrator notice of any Default by the Issuer or the Co-Issuer
(or any other obligor upon the Notes) in the making of any payment required to
be made; and

 

(v)                if such Paying Agent is not the Note Administrator at any
time during the continuance of any such Default, upon the written request of the
Note Administrator, forthwith pay to the Note Administrator all sums so held by
such Paying Agent.

 

The Issuer or the Co-Issuer may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, pay, or
by Issuer Order direct the Paying Agent to pay, to the Note Administrator all
sums held by the Issuer or the Co-Issuer or held by the Paying Agent for payment
of the Notes, such sums to be held by the Note Administrator in trust for the
same Noteholders as those upon which such sums were held by the Issuer, the
Co-Issuer or the Paying Agent; and, upon such payment by the Paying Agent to the
Note Administrator, the Paying Agent shall be released from all further
liability with respect to such amounts.

 

Except as otherwise required by applicable law, any amounts deposited with the
Note Administrator in trust or deposited with the Paying Agent for the payment
of the principal of or interest on any Note and remaining unclaimed for two
years after such principal or interest has become due and payable shall be paid
to the Issuer on request; and the Holder of such Note shall thereafter, as an
unsecured general creditor, look only to the Issuer for payment of such amounts
and all liability of the Note Administrator or the Paying Agent with respect to
such amounts (but only to the extent of the amounts so paid to the Issuer or the
Co-Issuer, as applicable) shall thereupon cease. The Note Administrator or the
Paying Agent, before being required to make any such release of payment, may,
but shall not be required to, adopt and employ, at the expense of the Issuer or
the Co-Issuer, as the case may be, any reasonable means of notification of such
release of payment, including, but not limited to, mailing notice of such
release to Holders whose Notes have been called but have not been surrendered
for redemption or whose right to or interest in amounts due and payable but not
claimed is determinable from the records of the Paying Agent, at the last
address of record of each such Holder.

 

Section 7.4                                    Existence of the Issuer and
Co-Issuer.

 

(a)                                 So long as any Note is Outstanding, the
Issuer shall, to the maximum extent permitted by applicable law, maintain in
full force and effect its existence and rights as an exempted company
incorporated with limited liability under the laws of the Cayman Islands and
shall obtain and preserve its qualification to do business as a foreign limited
liability company in each jurisdiction in which such qualifications are or shall
be necessary to protect the validity and enforceability of this Indenture, the
Notes or any of the Collateral; provided that the Issuer shall be entitled to
change its jurisdiction of registration from the Cayman Islands to any other
jurisdiction reasonably selected by the Issuer so long as (i) such change is not
disadvantageous in

 

119

--------------------------------------------------------------------------------



 

any material respect to the Holders of the Notes or the Preferred Shares,
(ii) it delivers written notice of such change to the Note Administrator for
delivery to the Holders of the Notes or Preferred Shares, the Preferred Share
Paying Agent and the Rating Agencies and (iii) on or prior to the fifteenth
(15th) Business Day following delivery of such notice by the Note Administrator
to the Noteholders, the Note Administrator shall not have received written
notice from a Majority of the Controlling Class or a Majority of Preferred
Shareholders objecting to such change.  So long as any Rated Notes are
Outstanding, the Issuer will maintain at all times at least one director who is
Independent of the Collateral Manager and its Affiliates.

 

(b)                                 So long as any Note is Outstanding, the
Co-Issuer shall maintain in full force and effect its existence and rights as a
limited liability company organized under the laws of Delaware and shall obtain
and preserve its qualification to do business as a foreign limited liability
company in each jurisdiction in which such qualifications are or shall be
necessary to protect the validity and enforceability of this Indenture or the
Notes; provided, however, that the Co-Issuer shall be entitled to change its
jurisdiction of formation from Delaware to any other jurisdiction reasonably
selected by the Co-Issuer so long as (i) such change is not disadvantageous in
any material respect to the Holders of the Notes, (ii) it delivers written
notice of such change to the Note Administrator for delivery to the Holders of
the Notes and the Rating Agencies and (iii) on or prior to the fifteenth (15th)
Business Day following such delivery of such notice by the Note Administrator to
the Noteholders, the Note Administrator shall not have received written notice
from a Majority of the Controlling Class objecting to such change.  So long as
any Rated Notes are Outstanding, the Co-Issuer will maintain at all times at
least one director who is Independent of the Collateral Manager and its
Affiliates.

 

(c)                                  So long as any Note is Outstanding, the
Issuer shall ensure that all corporate or other formalities regarding its
existence are followed (including correcting any known misunderstanding
regarding its separate existence).  So long as any Note is Outstanding, the
Issuer shall not take any action or conduct its affairs in a manner that is
likely to result in its separate existence being ignored or its Collateral and
liabilities being substantively consolidated with any other Person in a
bankruptcy, reorganization or other insolvency proceeding.  So long as any Note
is Outstanding, the Issuer shall maintain and implement administrative and
operating procedures reasonably necessary in the performance of the Issuer’s
obligations hereunder, and the Issuer shall at all times keep and maintain, or
cause to be kept and maintained, separate books, records, accounts and other
information customarily maintained for the performance of the Issuer’s
obligations hereunder.  Without limiting the foregoing, so long as any Note is
Outstanding, (i) the Issuer shall (A) pay its own liabilities only out of its
own funds and (B) use separate stationery, invoices and checks, (C) hold itself
out and identify itself as a separate and distinct entity under its own name;
(D) not commingle its assets with assets of any other Person; (E) hold title to
its assets in its own name; (F) maintain separate financial statements, showing
its assets and liabilities separate and apart from those of any other Person and
not have its assets listed on any financial statement of any other Person;
provided, however, that the Issuer’s assets may be included in a consolidated
financial statement of its Affiliate provided that (1) appropriate notation
shall be made on such consolidated financial statements to indicate the
separateness of the Issuer from such Affiliate and to indicate that the Issuer’s
assets and credit are not available to satisfy the debts and other obligations
of such Affiliate or any other Person and (2) such assets shall also be listed
on the Issuer’s own balance sheet; (G) not guarantee any obligation of any
Person, including any Affiliate or become obligated for the debts of any other

 

120

--------------------------------------------------------------------------------



 

Person or hold out its credit or assets as being available to satisfy the
obligations of others; (H) allocate fairly and reasonably any overhead expenses,
including for shared office space; (I) not have its obligations guaranteed by
any Affiliate; (J) not pledge its assets to secure the obligations of any other
Person; (K) correct any known misunderstanding regarding its separate identity;
(L) maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities; (M) not acquire any securities of any Affiliate of
the Issuer; and (N) not own any asset or property other than property arising
out of the actions permitted to be performed under the Transaction Documents;
and (ii) the Issuer shall not (A) have any subsidiaries (other than a Permitted
Subsidiary and, in the case of the Issuer, the Co-Issuer); (B) engage, directly
or indirectly, in any business other than the actions required or permitted to
be performed under the Transaction Documents; (C) engage in any transaction with
any shareholder that is not permitted under the terms of the Servicing
Agreement; (D) pay dividends other than in accordance with the terms of this
Indenture, its governing documents and the Preferred Share Paying Agency
Agreement; (E) conduct business under an assumed name (i.e., no “DBAs”);
(F) incur, create or assume any indebtedness other than as expressly permitted
under the Transaction Documents; (G) enter into any contract or agreement with
any of its Affiliates, except upon terms and conditions that are commercially
reasonable and substantially similar to those available in arm’s-length
transactions; provided that the foregoing shall not prohibit the Issuer from
entering into the transactions contemplated by the Company Administration
Agreement with the Company Administrator, the Registered Office Terms, the
Preferred Share Paying Agency Agreement with the Share Registrar and any other
agreement contemplated or permitted by the Servicing Agreement or this
Indenture; (H) make or permit to remain outstanding any loan or advance to, or
own or acquire any stock or securities of, any Person, except that the Issuer
may invest in those investments permitted under the Transaction Documents and
may make any advance required or expressly permitted to be made pursuant to any
provisions of the Transaction Documents and permit the same to remain
outstanding in accordance with such provisions; (I) to the fullest extent
permitted by law, engage in any dissolution, liquidation, consolidation, merger,
asset sale or transfer of ownership interests other than such activities as are
expressly permitted pursuant to any provision of the Transaction Documents.

 

(d)                                 So long as any Note is Outstanding, the
Co-Issuer shall ensure that all limited liability company or other formalities
regarding its existence are followed, as well as correcting any known
misunderstanding regarding its separate existence.  The Co-Issuer shall not take
any action or conduct its affairs in a manner, that is likely to result in its
separate existence being ignored or its Collateral and liabilities being
substantively consolidated with any other Person in a bankruptcy, reorganization
or other insolvency proceeding.  The Co-Issuer shall maintain and implement
administrative and operating procedures reasonably necessary in the performance
of the Co-Issuer’s obligations hereunder, and the Co-Issuer shall at all times
keep and maintain, or cause to be kept and maintained, books, records, accounts
and other information customarily maintained for the performance of the
Co-Issuer’s obligations hereunder.  Without limiting the foregoing, the
Co-Issuer shall not (A) have any subsidiaries, (B) have any employees (other
than its managers), (C) join in any transaction with any member that is not
permitted under the terms of the Servicing Agreement or this Indenture, (D) pay
dividends other than in accordance with the terms of this Indenture,
(E) commingle its funds or Collateral with those of any other Person, or
(F) enter into any contract or agreement with any of its Affiliates, except upon
terms and conditions that are commercially reasonable and substantially similar
to those available in arm’s-length transactions with an unrelated party.

 

121

--------------------------------------------------------------------------------



 

Section 7.5                                    Protection of Collateral.

 

(a)                                 The Note Administrator, at the expense of
the Issuer, upon receipt of any Opinion of Counsel received pursuant to
Section 7.5(d) shall execute and deliver all such Financing Statements,
continuation statements, instruments of further assurance and other instruments,
and may take such other action as may be necessary or advisable or desirable to
secure the rights and remedies of the Secured Parties hereunder and to:

 

(i)                                     Grant more effectively all or any
portion of the Collateral;

 

(ii)                                  maintain or preserve the lien (and the
priority thereof) of this Indenture or to carry out more effectively the
purposes hereof;

 

(iii)                               perfect, publish notice of or protect the
validity of any Grant made or to be made by this Indenture (including, without
limitation, any and all actions necessary or desirable as a result of changes in
law or regulations);

 

(iv)                              cooperate with the Servicer and the Special
Servicer with respect to enforcement on any of the Collateral Interests or
enforce on any other instruments or property included in the Collateral;

 

(v)                                 instruct the Special Servicer, in accordance
with the Servicing Agreement, to preserve and defend title to the Collateral
Interests and preserve and defend title to the other Collateral and the rights
of the Trustee, the Holders of the Notes in the Collateral against the claims of
all persons and parties; and

 

(vi)                              pursuant to Sections 11.1(a)(i)(1) and
11.1(a)(ii)(1), pay or cause to be paid any and all taxes levied or assessed
upon all or any part of the Collateral.

 

The Issuer hereby designates the Note Administrator as its agent and
attorney-in-fact to execute any Financing Statement, continuation statement or
other instrument required pursuant to this Section 7.5.  The Note Administrator
agrees that it will from time to time execute and cause such Financing
Statements and continuation statements to be filed (it being understood that the
Note Administrator shall be entitled to rely upon an Opinion of Counsel
described in Section 7.5(d), at the expense of the Issuer, as to the need to
file such Financing Statements and continuation statements, the dates by which
such filings are required to be made and the jurisdictions in which such filings
are required to be made).

 

(b)                                 Neither the Trustee nor the Note
Administrator shall (except in accordance with Section 10.12(a), (b) or (c) and
except for payments, deliveries and distributions otherwise expressly permitted
under this Indenture) cause or permit the Custodial Account or the Custodian to
be located in a different jurisdiction from the jurisdiction in which the
Custodian was located on the Closing Date, unless the Trustee or the Note
Administrator, as applicable, shall have first received an Opinion of Counsel to
the effect that the lien and security interest created by this Indenture with
respect to such property will continue to be maintained after giving effect to
such action or actions.

 

122

--------------------------------------------------------------------------------



 

(c)                                  The Issuer shall (i) pay or cause to be
paid taxes, if any, levied on account of the beneficial ownership by the Issuer
of any Collateral that secure the Notes and timely file all tax returns and
information statements as required, (ii) take all actions necessary or advisable
to prevent the Issuer from becoming subject to any withholding or other taxes or
assessments and to allow the Issuer to comply with FATCA (including Cayman FATCA
Legislation), and (iii) if required to prevent the withholding or imposition of
United States income tax, deliver or cause to be delivered a United States IRS
Form W-9 (or the applicable IRS Form W-8, if appropriate) or successor
applicable form, to each borrower, counterparty or paying agent with respect to
(as applicable) an item included in the Collateral at the time such item is
purchased or entered into and thereafter prior to the expiration or obsolescence
of such form.

 

(d)                                 For so long as the Notes are Outstanding, on
or about September 2023 and every 60 months thereafter, the Issuer (or the
Collateral Manager on its behalf) shall deliver to the Trustee and the Note
Administrator, for the benefit of the Trustee, the Collateral Manager, the Note
Administrator and the Rating Agencies, at the expense of the Issuer, an Opinion
of Counsel stating what is required, in the opinion of such counsel, as of the
date of such opinion, to maintain the lien and security interest created by this
Indenture with respect to the Collateral, and confirming the matters set forth
in the Opinion of Counsel, furnished pursuant to Section 3.1(d), with regard to
the perfection and priority of such security interest (and such Opinion of
Counsel may likewise be subject to qualifications and assumptions similar to
those set forth in the Opinion of Counsel delivered pursuant to Section 3.1(d)).

 

Section 7.6                                    Notice of Any Amendments.

 

Each of the Issuer and the Co-Issuer shall give notice to the 17g-5 Information
Provider of, and satisfy the Rating Agency Condition with respect to, any
amendments to its Governing Documents.

 

Section 7.7                                    Performance of Obligations.

 

(a)                                 Each of the Issuer and the Co-Issuer shall
not take any action, and will use commercially reasonable efforts not to permit
any action to be taken by others, that would release any Person from any of such
Person’s covenants or obligations under any Instrument included in the
Collateral, except in the case of enforcement action taken with respect to any
Defaulted Collateral Interest in accordance with the provisions hereof and as
otherwise required hereby.

 

(b)                                 The Issuer or the Co-Issuer may, with the
prior written consent of the Majority of the Notes (or if there are no Notes
Outstanding, a Majority of Preferred Shareholders), contract with other Persons,
including the Servicer, the Special Servicer, the Note Administrator, the
Collateral Manager or the Trustee, for the performance of actions and
obligations to be performed by the Issuer or the Co-Issuer, as the case may be,
hereunder by such Persons and the performance of the actions and other
obligations with respect to the Collateral of the nature set forth in this
Indenture. Notwithstanding any such arrangement, the Issuer or the Co-Issuer, as
the case may be, shall remain primarily liable with respect thereto. In the
event of such contract, the performance of such actions and obligations by such
Persons shall be deemed to be performance of such actions and obligations by the
Issuer or the Co-Issuer; and the Issuer

 

123

--------------------------------------------------------------------------------



 

or the Co-Issuer shall punctually perform, and use commercially reasonable
efforts to cause the Collateral Manager, the Servicer, the Special Servicer or
such other Person to perform, all of their obligations and agreements contained
in this Indenture or such other agreement.

 

(c)                                  Unless the Rating Agency Condition is
satisfied with respect thereto, the Issuer shall maintain the Servicing
Agreement in full force and effect so long as any Notes remain Outstanding and
shall not terminate the Servicing Agreement with respect to any Collateral
Interest except upon the sale or other liquidation of such Collateral Interest
in accordance with the terms and conditions of this Indenture.

 

(d)                                 If the Co-Issuers receive a notice from the
Rating Agencies stating that they are not in compliance with Rule 17g-5, the
Co-Issuers shall take such action as mutually agreed between the Co-Issuers and
the Rating Agencies in order to comply with Rule 17g-5.

 

Section 7.8                                    Negative Covenants.

 

(a)                                 The Issuer and the Co-Issuer shall not:

 

(i)                                     sell, assign, participate, transfer,
exchange or otherwise dispose of, or pledge, mortgage, hypothecate or otherwise
encumber (or permit such to occur or suffer such to exist), any part of the
Collateral, except as otherwise expressly permitted by this Indenture or the
Servicing Agreement;

 

(ii)                                  claim any credit on, make any deduction
from, or dispute the enforceability of, the payment of the principal or interest
payable in respect of the Notes (other than amounts required to be paid,
deducted or withheld in accordance with any applicable law or regulation of any
governmental authority) or assert any claim against any present or future
Noteholder by reason of the payment of any taxes levied or assessed upon any
part of the Collateral;

 

(iii)                               (A) incur or assume or guarantee any
indebtedness, other than the Notes and this Indenture and the transactions
contemplated hereby; (B) issue any additional class of securities, other than
the Notes, the Preferred Shares, the ordinary shares of the Issuer and the
limited liability company membership interests of the Co-Issuer; or (C) issue
any additional shares of stock, other than the ordinary shares of the Issuer and
the Preferred Shares;

 

(iv)                              (A) permit the validity or effectiveness of
this Indenture or any Grant hereunder to be impaired, or permit the lien of this
Indenture to be amended, hypothecated, subordinated, terminated or discharged,
or permit any Person to be released from any covenants or obligations with
respect to this Indenture or the Notes, except as may be expressly permitted
hereby; (B) permit any lien, charge, adverse claim, security interest, mortgage
or other encumbrance (other than the lien of this Indenture) to be created on or
extend to or otherwise arise upon or burden the Collateral or any part thereof,
any interest therein or the proceeds thereof, except as may be expressly
permitted hereby; or (C) take any action that would permit the lien of this
Indenture not to constitute a valid first priority security interest in the
Collateral, except as may be expressly permitted hereby;

 

124

--------------------------------------------------------------------------------



 

(v)                                 amend the Servicing Agreement, except
pursuant to the terms thereof;

 

(vi)                              amend the Preferred Share Paying Agency
Agreement, except pursuant to the terms thereof;

 

(vii)                           to the maximum extent permitted by applicable
law, dissolve or liquidate in whole or in part, except as permitted hereunder;

 

(viii)                        make or incur any capital expenditures, except as
reasonably required to perform its functions in accordance with the terms of
this Indenture and, in the case of the Issuer, the Preferred Share Paying Agency
Agreement;

 

(ix)                              become liable in any way, whether directly or
by assignment or as a guarantor or other surety, for the obligations of the
lessee under any lease, hire any employees or pay any dividends to its
shareholders, except with respect to the Preferred Shares in accordance with the
Priority of Payments;

 

(x)                                 maintain any bank accounts other than the
Accounts and the bank account in the Cayman Islands in which (inter alia) the
proceeds of the Issuer’s issued share capital and the transaction fees paid to
the Issuer for agreeing to issue the Securities will be kept;

 

(xi)                              conduct business under an assumed name, or
change its name without first delivering at least thirty (30) days’ prior
written notice to the Trustee, the Note Administrator, the Noteholders and the
Rating Agencies and an Opinion of Counsel to the effect that such name change
will not adversely affect the security interest hereunder of the Trustee or the
Secured Parties;

 

(xii)                           take any action that would result in it failing
to qualify as a Qualified REIT Subsidiary or other disregarded entity of GPMT
for U.S. federal income tax purposes (including, but not limited to, an election
to treat the Issuer as a “taxable REIT subsidiary,” as defined in
Section 856(l) of the Code), unless (A) based on an Opinion of Counsel of
Dechert LLP, Sidley Austin LLP or another nationally-recognized tax counsel
experienced in such matters, the Issuer will be treated as a Qualified REIT
Subsidiary or other disregarded entity of a REIT other than GPMT, or (B) based
on an Opinion of Counsel of Dechert LLP, Sidley Austin LLP or another
nationally-recognized tax counsel experienced in such matters, the Issuer will
be treated as a foreign corporation that is not engaged in a trade or business
within the United States for U.S. federal income tax purposes;

 

(xiii)                        except for any agreements involving the purchase
and sale of Collateral Interests having customary purchase or sale terms and
documented with customary loan trading documentation, enter into any agreements
unless such agreements contain “non-petition” and “limited recourse” provisions;
or

 

(xiv)                       amend their respective organizational documents
without satisfaction of the Rating Agency Condition in connection therewith.

 

125

--------------------------------------------------------------------------------



 

(b)                                 Neither the Issuer nor the Trustee shall
sell, transfer, exchange or otherwise dispose of Collateral, or enter into or
engage in any business with respect to any part of the Collateral, except as
expressly permitted or required by this Indenture or the Servicing Agreement.

 

(c)                                  The Co-Issuer shall not invest any of its
Collateral in “securities” (as such term is defined in the 1940 Act) and shall
keep all of the Co-Issuer’s Collateral in Cash.

 

(d)                                 For so long as any of the Notes are
Outstanding, the Co-Issuer shall not issue any limited liability company
membership interests of the Co-Issuer to any Person other than GPMT or a
wholly-owned subsidiary of GPMT.

 

(e)                                  The Issuer shall not enter into any
material new agreements (other than any Collateral Interest Purchase Agreement
or other agreement contemplated by this Indenture) (including, without
limitation, in connection with the sale of Collateral by the Issuer) without the
prior written consent of the Holders of at least a Majority of the Notes (or if
there are no Notes Outstanding, a Majority of Preferred Shareholders) and shall
provide notice of all new agreements (other than the Collateral Interest
Purchase Agreement or other agreement specifically contemplated by this
Indenture) to the Holders of the Notes.  The foregoing notwithstanding, the
Issuer may agree to any material new agreements; provided that (i) the Issuer
(or the Collateral Manager on its behalf) determines that such new agreements
would not, upon becoming effective, adversely affect the rights or interests of
any Class or Classes of Noteholders and (ii) subject to satisfaction of the
Rating Agency Condition.

 

(f)                                   As long as any Offered Note is
Outstanding, the Retention Holder may not transfer (whether by means of actual
transfer or a transfer of beneficial ownership for U.S. federal income tax
purposes), pledge or hypothecate any of the Retained Securities, any repurchased
Notes or ordinary shares of the Issuer to any Person (except to an affiliate
that is wholly-owned by GPMT and is disregarded for U.S. federal income tax
purposes) unless the Issuer receives a No Entity-Level Tax Opinion with respect
to such transfer, pledge or hypothecation (or has previously received a No Trade
or Business Opinion).

 

(g)                                  Any financing arrangement pursuant to
Section 7.8(f) shall prohibit any further transfer (whether by means of actual
transfer or a transfer of beneficial ownership for U.S. federal income tax
purposes) of the Retained Securities and Issuer Ordinary Shares, including a
transfer in connection with any exercise of remedies under such financing unless
the Issuer receives a No Entity-Level Tax Opinion.

 

Section 7.9                                    Statement as to Compliance.

 

On or before January 31, in each calendar year, commencing in 2020 or
immediately if there has been a Default in the fulfillment of an obligation
under this Indenture, the Issuer shall deliver to the Trustee, the Note
Administrator and the 17g-5 Information Provider an Officer’s Certificate given
on behalf of the Issuer and without personal liability stating, as to each
signer thereof, that, since the date of the last certificate or, in the case of
the first certificate, the Closing Date, to the best of the knowledge,
information and belief of such Officer, the Issuer has fulfilled all of its
obligations under this Indenture or, if there has been a

 

126

--------------------------------------------------------------------------------



 

Default in the fulfillment of any such obligation, specifying each such Default
known to them and the nature and status thereof.

 

Section 7.10                             Issuer and Co-Issuer May Consolidate or
Merge Only on Certain Terms.

 

(a)                                 The Issuer shall not consolidate or merge
with or into any other Person or transfer or convey all or substantially all of
its Collateral to any Person, unless permitted by the Governing Documents and
Cayman Islands law and unless:

 

(i)                                     the Issuer shall be the surviving
entity, or the Person (if other than the Issuer) formed by such consolidation or
into which the Issuer is merged or to which all or substantially all of the
Collateral of the Issuer are transferred shall be an entity incorporated or
formed and existing under the laws of the Cayman Islands or such other
jurisdiction approved by a Majority of each and every Class of the Notes (each
voting as a separate Class), and a Majority of Preferred Shareholders; provided
that no such approval shall be required in connection with any such transaction
undertaken solely to effect a change in the jurisdiction of registration
pursuant to Section 7.4 hereof; and provided, further, that the surviving entity
shall expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee, the Note Administrator, and each Noteholder, the due
and punctual payment of the principal of and interest on all Notes and other
amounts payable hereunder and under the Servicing Agreement and the performance
and observance of every covenant of this Indenture and the Servicing Agreement
on the part of the Issuer to be performed or observed, all as provided herein;

 

(ii)                                  the Rating Agency Condition shall be
satisfied;

 

(iii)                               if the Issuer is not the surviving entity,
the Person formed by such consolidation or into which the Issuer is merged or to
which all or substantially all of the Collateral of the Issuer are transferred
shall have agreed with the Trustee and the Note Administrator (A) to observe the
same legal requirements for the recognition of such formed or surviving entity
as a legal entity separate and apart from any of its Affiliates as are
applicable to the Issuer with respect to its Affiliates and (B) not to
consolidate or merge with or into any other Person or transfer or convey all or
substantially all of the Collateral or all or substantially all of its
Collateral to any other Person except in accordance with the provisions of this
Section 7.10, unless in connection with a sale of the Collateral pursuant to
Article 5, Article 9 or Article 12;

 

(iv)                              if the Issuer is not the surviving entity, the
Person formed by such consolidation or into which the Issuer is merged or to
which all or substantially all of the Collateral of the Issuer are transferred
shall have delivered to the Trustee, the Note Administrator, the Servicer, the
Special Servicer, the Collateral Manager and the Rating Agencies an Officer’s
Certificate and an Opinion of Counsel each stating that such Person is duly
organized, validly existing and in good standing in the jurisdiction in which
such Person is organized; that such Person has sufficient power and authority to
assume the obligations set forth in Section 7.10(a)(i) above and to execute and
deliver an indenture supplemental hereto for the purpose of assuming such
obligations; that such

 

127

--------------------------------------------------------------------------------



 

Person has duly authorized the execution, delivery and performance of an
indenture supplemental hereto for the purpose of assuming such obligations and
that such supplemental indenture is a valid, legal and binding obligation of
such Person, enforceable in accordance with its terms, subject only to
bankruptcy, reorganization, insolvency, moratorium and other laws affecting the
enforcement of creditors’ rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law); that, immediately following the event which causes such
Person to become the successor to the Issuer, (A) such Person has good and
marketable title, free and clear of any lien, security interest or charge, other
than the lien and security interest of this Indenture, to the Collateral
securing, in the case of a consolidation or merger of the Issuer, all of the
Notes or, in the case of any transfer or conveyance of the Collateral securing
any of the Notes, such Notes, (B) the Trustee continues to have a valid
perfected first priority security interest in the Collateral securing, in the
case of a consolidation or merger of the Issuer, all of the Notes, or, in the
case of any transfer or conveyance of the Collateral securing any of the Notes,
such Notes and (C) such other matters as the Trustee, the Note Administrator,
the Collateral Manager or any Noteholder may reasonably require;

 

(v)                                 immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing;

 

(vi)                              the Issuer shall have delivered to the
Trustee, the Note Administrator, the Preferred Share Paying Agent and each
Noteholder, an Officer’s Certificate and an Opinion of Counsel each stating that
such consolidation, merger, transfer or conveyance and such supplemental
indenture comply with this Article 7 and that all conditions precedent in this
Article 7 provided for relating to such transaction have been complied with;

 

(vii)                           the Issuer has received an opinion from Dechert
LLP, Sidley Austin LLP or an opinion of other nationally recognized U.S. tax
counsel experienced in such matters that the Issuer or the Person referred to in
clause (a) either will (a) be treated as a Qualified REIT Subsidiary or
disregarded entity of a REIT for U.S. federal income tax purposes or (b) be
treated as a foreign corporation not engaged in a trade or business within the
United States for U.S. federal income tax purposes or otherwise not subject to
U.S. federal income tax on a net basis;

 

(viii)                        the Issuer has received an opinion from Dechert
LLP, Sidley Austin LLP or an opinion of other nationally recognized U.S. tax
counsel experienced in such matters that such action will not adversely affect
the tax treatment of the Offered Notes as described in the Offering Memorandum
under the heading “Certain U.S. Federal Income Tax Considerations” to any
material extent; and

 

(ix)                              after giving effect to such transaction, the
Issuer shall not be required to register as an investment company under the 1940
Act.

 

128

--------------------------------------------------------------------------------



 

(b)                                 The Co-Issuer shall not consolidate or merge
with or into any other Person or transfer or convey all or substantially all of
its Collateral to any Person, unless no Notes remain Outstanding or:

 

(i)                                     the Co-Issuer shall be the surviving
entity, or the Person (if other than the Co-Issuer) formed by such consolidation
or into which the Co-Issuer is merged or to which all or substantially all of
the Collateral of the Co-Issuer are transferred shall be a company organized and
existing under the laws of Delaware or such other jurisdiction approved by a
Majority of the Controlling Class; provided that no such approval shall be
required in connection with any such transaction undertaken solely to effect a
change in the jurisdiction of formation pursuant to Section 7.4; and provided,
further, that the surviving entity shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Trustee, the Note
Administrator, and each Noteholder, the due and punctual payment of the
principal of and interest on all Notes and the performance and observance of
every covenant of this Indenture on the part of the Co-Issuer to be performed or
observed, all as provided herein;

 

(ii)                                  the Rating Agency Condition has been
satisfied;

 

(iii)                               if the Co-Issuer is not the surviving
entity, the Person formed by such consolidation or into which the Co-Issuer is
merged or to which all or substantially all of the Collateral of the Co-Issuer
are transferred shall have agreed with the Trustee and the Note Administrator
(A) to observe the same legal requirements for the recognition of such formed or
surviving entity as a legal entity separate and apart from any of its Affiliates
as are applicable to the Co-Issuer with respect to its Affiliates and (B) not to
consolidate or merge with or into any other Person or transfer or convey all or
substantially all of its Collateral to any other Person except in accordance
with the provisions of this Section 7.10;

 

(iv)                              if the Co-Issuer is not the surviving entity,
the Person formed by such consolidation or into which the Co-Issuer is merged or
to which all or substantially all of the Collateral of the Co-Issuer are
transferred shall have delivered to the Trustee, the Note Administrator and the
Rating Agencies an Officer’s Certificate and an Opinion of Counsel each stating
that such Person is duly organized, validly existing and in good standing in the
jurisdiction in which such Person is organized; that such Person has sufficient
power and authority to assume the obligations set forth in
Section 7.10(b)(i) above and to execute and deliver an indenture supplemental
hereto for the purpose of assuming such obligations; that such Person has duly
authorized the execution, delivery and performance of an indenture supplemental
hereto for the purpose of assuming such obligations and that such supplemental
indenture is a valid, legal and binding obligation of such Person, enforceable
in accordance with its terms, subject only to bankruptcy, reorganization,
insolvency, moratorium and other laws affecting the enforcement of creditors’
rights generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); such other
matters as the Trustee, the Note Administrator or any Noteholder may reasonably
require;

 

129

--------------------------------------------------------------------------------



 

(v)                                 immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing;

 

(vi)                              the Co-Issuer shall have delivered to the
Trustee, the Note Administrator, the Preferred Share Paying Agent and each
Noteholder an Officer’s Certificate and an Opinion of Counsel each stating that
such consolidation, merger, transfer or conveyance and such supplemental
indenture comply with this Article 7 and that all conditions precedent in this
Article 7 provided for relating to such transaction have been complied with and
that no adverse tax consequences will result therefrom to the Holders of the
Notes or the Preferred Shareholders; and

 

(vii)                           after giving effect to such transaction, the
Co-Issuer shall not be required to register as an investment company under the
1940 Act.

 

Section 7.11                             Successor Substituted.

 

Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the Collateral of the Issuer or the Co-Issuer, in
accordance with Section 7.10 hereof, the Person formed by or surviving such
consolidation or merger (if other than the Issuer or the Co-Issuer), or the
Person to which such consolidation, merger, transfer or conveyance is made,
shall succeed to, and be substituted for, and may exercise every right and power
of, the Issuer or the Co-Issuer, as the case may be, under this Indenture with
the same effect as if such Person had been named as the Issuer or the Co-Issuer,
as the case may be, herein.  In the event of any such consolidation, merger,
transfer or conveyance, the Person named as the “Issuer” or the “Co-Issuer” in
the first paragraph of this Indenture or any successor which shall theretofore
have become such in the manner prescribed in this Article 7 may be dissolved,
wound-up and liquidated at any time thereafter, and such Person thereafter shall
be released from its liabilities as obligor and maker on all the Notes and from
its obligations under this Indenture.

 

Section 7.12                             No Other Business.

 

The Issuer shall not engage in any business or activity other than issuing and
selling the Notes pursuant to this Indenture and any supplements thereto,
issuing its ordinary shares and issuing and selling the Preferred Shares in
accordance with its Governing Documents, and acquiring, owning, holding,
disposing of and pledging the Collateral in connection with the Notes and such
other activities which are necessary, suitable or convenient to accomplish the
foregoing or are incidental thereto or connected therewith.  The Co-Issuer shall
not engage in any business or activity other than issuing and selling the Notes
pursuant to this Indenture and any supplements thereto and such other activities
which are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith.

 

Section 7.13                             Reporting.

 

At any time when the Issuer and/or the Co-Issuer is not subject to Section 13 or
15(d) of the Exchange Act and is not exempt from reporting pursuant to
Rule 12g3-2(b) under the Exchange Act, upon the request of a Holder or
beneficial owner of a Note, the Issuer and/or the Co-Issuer shall promptly
furnish or cause to be furnished “Rule 144A Information” (as defined below) to
such Holder or beneficial owner, to a prospective purchaser of such Note

 

130

--------------------------------------------------------------------------------



 

designated by such Holder or beneficial owner or to the Note Administrator for
delivery to such Holder or beneficial owner or a prospective purchaser
designated by such Holder or beneficial owner, as the case may be, in order to
permit compliance by such Holder or beneficial owner with Rule 144A under the
Securities Act in connection with the resale of such Note by such Holder or
beneficial owner.  “Rule 144A Information” shall be such information as is
specified pursuant to Rule 144A(d)(4) under the Securities Act (or any successor
provision thereto).  The Note Administrator shall reasonably cooperate with the
Issuer and/or the Co-Issuer in mailing or otherwise distributing (at the
Issuer’s expense) to such Noteholders or prospective purchasers, at and pursuant
to the Issuer’s and/or the Co-Issuer’s written direction the foregoing materials
prepared by or on behalf of the Issuer and/or the Co-Issuer; provided, however,
that the Note Administrator shall be entitled to prepare and affix thereto or
enclose therewith reasonable disclaimers to the effect that such Rule 144A
Information was not assembled by the Note Administrator, that the Note
Administrator has not reviewed or verified the accuracy thereof, and that it
makes no representation as to such accuracy or as to the sufficiency of such
information under the requirements of Rule 144A or for any other purpose.

 

Section 7.14                             Calculation Agent.

 

(a)                                 The Issuer and the Co-Issuer hereby agree
that for so long as any Notes remain Outstanding there shall at all times be an
agent appointed to calculate LIBOR in respect of each Interest Accrual Period in
accordance with the terms of Schedule B attached hereto (the “Calculation
Agent”).  The Issuer and the Co-Issuer initially have appointed the Note
Administrator as Calculation Agent for purposes of determining LIBOR for each
Interest Accrual Period.  The Calculation Agent may be removed by the Issuer at
any time with cause, or without cause upon thirty (30) days’ written notice. 
The Calculation Agent may resign at any time by giving written notice thereof to
the Issuer, the Co-Issuer, the Collateral Manager, the Noteholders and the
Rating Agencies.  If the Calculation Agent is unable or unwilling to act as such
or is removed by the Issuer in respect of any Interest Accrual Period, the
Issuer and the Co-Issuer shall promptly appoint as a replacement Calculation
Agent a leading bank which is engaged in transactions in Eurodollar deposits in
the international Eurodollar market and which does not control or is not
controlled by or under common control with the Issuer or its Affiliates.  The
Calculation Agent may not resign its duties without a successor having been duly
appointed.  If no successor Calculation Agent shall have been appointed within
thirty (30) days after giving of a notice of resignation, the resigning
Calculation Agent or a Majority of the Holders of the Notes, on behalf of
himself and all others similarly situated, may petition a court of competent
jurisdiction, at the Issuer’s expense, for the appointment of a successor
Calculation Agent.

 

(b)                                 The Calculation Agent shall be required to
agree that, as soon as practicable after 11:00 a.m. (London time) on each LIBOR
Determination Date (as defined in Schedule B attached hereto), but in no event
later than 11:00 a.m. (New York time) on the London Banking Day immediately
following each LIBOR Determination Date, the Calculation Agent shall calculate
LIBOR (or in the event that the Notes convert to the Treasury Rate or the
Successor Benchmark Rate, the Treasury Rate or the Successor Benchmark Rate, as
applicable) for the next Interest Accrual Period and will communicate such
information to the Note Administrator, who shall include such calculation on the
next Monthly Report following such LIBOR Determination Date. The Calculation
Agent shall notify the Issuer, the Co-Issuer and the Collateral Manager before
5:00 p.m. (New York time) on each LIBOR Determination Date if it

 

131

--------------------------------------------------------------------------------



 

has not determined and is not in the process of determining LIBOR and the
Interest Distribution Amounts for each Class of Notes, together with the reasons
therefor. The determination of the Note Interest Rates and the related Interest
Distribution Amounts, respectively, by the Calculation Agent shall, absent
manifest error, be final and binding on all parties.

 

Section 7.15                             REIT Status.

 

(a)                                 GPMT shall not take any action that results
in the Issuer failing to qualify as a Qualified REIT Subsidiary or other
disregarded entity of GPMT for U.S. federal income tax purposes, unless
(A) based on an Opinion of Counsel, the Issuer will be treated as a Qualified
REIT Subsidiary or other disregarded entity of a REIT other than GPMT, or
(B) based on an Opinion of Counsel, the Issuer will be treated as a foreign
corporation that is not engaged in a trade or business within the United States
for U.S. federal income tax purposes.

 

(b)                                 Without limiting the generality of
Section 7.16, if the Issuer is no longer a Qualified REIT Subsidiary or other
disregarded entity of a REIT, prior to the time that:

 

(i)                                     any Collateral Interest would cause the
Issuer to be treated as engaged in a trade or business within the United States
for U.S. federal income tax purposes or to become subject to U.S. federal income
tax on a net basis,

 

(ii)                                  restructuring of a Collateral Interest
that could cause the Issuer to be treated as engaged in a trade or business
within the United States for U.S. federal income tax purposes or to become
subject to U.S. federal income tax on a net basis,

 

(iii)                               the Issuer would acquire the real property
underlying any Collateral Interest pursuant to a foreclosure or deed-in-lieu of
foreclosure, or

 

(iv)                              any Commercial Real Estate Loan is modified in
such a manner that could cause the Issuer to be treated as engaged in a trade or
business within the United States for U.S. federal income tax purposes or to
become subject to U.S. federal income tax on a net basis,

 

the Issuer will either (x) organize one or more Permitted Subsidiaries and
contribute the subject property to such Permitted Subsidiary, (y) contribute
such Collateral Interest to an existing Permitted Subsidiary, or (z) sell such
Collateral Interest in accordance with Section 12.1.

 

(c)                                  At the direction of 100% of the Preferred
Shareholders (including any party that will become the beneficial owner of 100%
of the Preferred Shares because of a default under any financing arrangement for
which the Preferred Shares are security), the Issuer may operate as a foreign
corporation that is not engaged in a trade or business within the United States
for U.S. federal income tax purposes, provided that (i) the Issuer receives a No
Trade or Business Opinion; (ii) this Indenture and the Servicing Agreement, as
applicable, are amended or supplemented (A) to adopt written tax guidelines
governing the Issuer’s origination, acquisition, disposition and modification of
Commercial Real Estate Loans designed to prevent the Issuer from being treated
as engaged in a trade or business within the United States for U.S. federal
income tax purposes, (B) to form one or more “grantor trusts” to the hold
Commercial Real Estate Loans and (C) to implement any other provisions deemed
necessary (as determined by the

 

132

--------------------------------------------------------------------------------



 

tax counsel providing the opinion) to prevent the Issuer from being treated as a
foreign corporation engaged in a trade or business within the United States for
U.S. federal income tax purposes or otherwise becoming subject to U.S. federal
withholding tax or U.S. federal income tax on a net basis; (iii) the Preferred
Shareholder shall pay the administrative and other costs related to the Issuer
converting from a Qualified REIT Subsidiary to operating as a foreign
corporation, including the costs of any opinions and amendments; and (iv) the
Preferred Shareholder agrees to pay any ongoing expenses related to the Issuer’s
status as a foreign corporation not engaged in a trade or business within the
United States for U.S. federal income tax purposes, including but not limited to
U.S. federal income tax filings required by the Issuer, the “grantor trusts” or
any taxable subsidiaries or required under FATCA.

 

Section 7.16                             Permitted Subsidiaries.

 

Notwithstanding any other provision of this Indenture, the Collateral Manager on
behalf of the Issuer shall, following delivery of an Issuer Order to the parties
hereto, be permitted to sell or otherwise transfer to a Permitted Subsidiary at
any time any Sensitive Asset for consideration consisting entirely of the equity
interests of such Permitted Subsidiary (or for an increase in the value of
equity interests already owned).  Such Issuer Order shall certify that the sale
of a Sensitive Asset is being made in accordance with satisfaction of all
requirements of this Indenture.  The Custodian shall, upon receipt of a Request
for Release with respect to a Sensitive Asset, release such Sensitive Asset and
shall deliver such Sensitive Asset as specified in such Request for Release. 
The following provisions shall apply to all Sensitive Asset and Permitted
Subsidiaries:

 

(a)                                 For all purposes under this Indenture, any
Sensitive Asset transferred to a Permitted Subsidiary shall be treated as if it
were an asset owned directly by the Issuer.

 

(b)                                 Any distribution of Cash by a Permitted
Subsidiary to the Issuer shall be characterized as Interest Proceeds or
Principal Proceeds to the same extent that such Cash would have been
characterized as Interest Proceeds or Principal Proceeds if received directly by
the Issuer and each Permitted Subsidiary shall cause all proceeds of and
collections on each Sensitive Asset owned by such Permitted Subsidiary to be
deposited into the Payment Account.

 

(c)                                  To the extent applicable, the Issuer shall
form one or more Securities Accounts with the Securities Intermediary for the
benefit of each Permitted Subsidiary and shall, to the extent applicable, cause
Sensitive Asset to be credited to such Securities Accounts.

 

(d)                                 Notwithstanding the complete and absolute
transfer of a Sensitive Asset to a Permitted Subsidiary, the ownership interests
of the Issuer in a Permitted Subsidiary or any property distributed to the
Issuer by a Permitted Subsidiary shall be treated as a continuation of its
ownership of the Sensitive Asset that was transferred to such Permitted
Subsidiary (and shall be treated as having the same characteristics as such
Sensitive Asset).

 

(e)                                  If the Special Servicer on behalf of the
Trustee, or any other authorized party takes any action under this Indenture to
sell, liquidate or dispose of all or substantially all of the Collateral, the
Issuer (or the Collateral Manager on its behalf) shall cause each Permitted
Subsidiary to sell each Sensitive Asset and all other Collateral held by such
Permitted Subsidiary

 

133

--------------------------------------------------------------------------------



 

and distribute the proceeds of such sale, net of any amounts necessary to
satisfy any related expenses and tax liabilities, to the Issuer in exchange for
the equity interest in such Permitted Subsidiary held by the Issuer.

 

Section 7.17                             Repurchase Requests.

 

If the Issuer, the Trustee, the Note Administrator, the Collateral Manager, the
Servicer or the Special Servicer receives any request or demand that a
Collateral Interest be repurchased or replaced arising from any Material Breach
of a representation or warranty made with respect to such Collateral Interest or
any Material Document Defect (any such request or demand, a “Repurchase
Request”), or a withdrawal of a Repurchase Request from any Person other than
the Servicer or Special Servicer, then the Collateral Manager (on behalf of the
Issuer), the Trustee or the Note Administrator, as applicable, shall promptly
forward such notice of such Repurchase Request or withdrawal of a Repurchase
Request, as the case may be, to the Servicer (if related to a Performing Loan
(as defined in the Servicing Agreement)) or Special Servicer, and include the
following statement in the related correspondence:  “This is a “Repurchase
Request/withdrawal of a Repurchase Request” under Section 3.19 of the Servicing
Agreement relating to GPMT 2019-FL2, Ltd. and GPMT 2019-FL2 LLC, requiring
action from you as the “Repurchase Request Recipient” thereunder.”  Upon receipt
of such Repurchase Request or withdrawal of a Repurchase Request by the
Collateral Manager, the Servicer or Special Servicer pursuant to the prior
sentence, the Servicer or the Special Servicer, as applicable, shall be deemed
to be the Repurchase Request Recipient in respect of such Repurchase Request or
withdrawal of a Repurchase Request, as the case may be, and shall be responsible
for complying with the procedures set forth in Section 3.19 of the Servicing
Agreement with respect to such Repurchase Request.

 

Section 7.18                             Servicing of Commercial Real Estate
Loans and Control of Servicing Decisions.

 

The Commercial Real Estate Loans will be serviced by the Servicer or, with
respect to Specially Serviced Loans, the Special Servicer, in each case pursuant
to the Servicing Agreement, subject to the consultation, consent and direction
rights of the Collateral Manager and subject to those conditions, restrictions
or termination events expressly provided therein.  Nothing in this Indenture
shall be interpreted to limit in any respect the rights of the Collateral
Manager under the Servicing Agreement and none of the Issuer, Co-Issuer, Note
Administrator and Trustee shall take any action under this Indenture
inconsistent with the rights of the Collateral Manager set forth under the
Servicing Agreement.

 

ARTICLE 8

 

SUPPLEMENTAL INDENTURES

 

Section 8.1                                    Supplemental Indentures Without
Consent of Securityholders.

 

(a)                                 Without the consent of the Holders of any
Notes or any Preferred Shareholders, and without satisfaction of the Rating
Agency Condition, the Issuer, the Co-Issuer,

 

134

--------------------------------------------------------------------------------



 

when authorized by Board Resolutions of the Co-Issuers, the Advancing Agent, the
Trustee and the Note Administrator, at any time and from time to time subject to
the requirement provided below in this Section 8.1, may enter into one or more
indentures supplemental hereto, in form satisfactory to the parties thereto, for
any of the following purposes:

 

(i)                                     evidence the succession of any Person to
the Issuer or the Co-Issuer and the assumption by any such successor of the
covenants of the Issuer or the Co-Issuer, as applicable, herein and in the
Notes;

 

(ii)                                  add to the covenants of the Issuer, the
Co-Issuer, the Note Administrator, the Advancing Agent or the Trustee for the
benefit of the Holders of the Notes, Preferred Shareholders or to surrender any
right or power herein conferred upon the Issuer or the Co-Issuer, as applicable;

 

(iii)                               convey, transfer, assign, mortgage or pledge
any property to or with the Trustee, or add to the conditions, limitations or
restrictions on the authorized amount, terms and purposes of the issue,
authentication and delivery of the Notes;

 

(iv)                              evidence and provide for the acceptance of
appointment hereunder of a successor Trustee or a successor Note Administrator
and to add to or change any of the provisions of this Indenture as shall be
necessary to facilitate the administration of the trusts hereunder by more than
one Trustee, pursuant to the requirements of Sections 6.9, 6.10 and 6.12 hereof;

 

(v)                                 correct or amplify the description of any
property at any time subject to the lien of this Indenture, or to better assure,
convey and confirm unto the Trustee any property subject or required to be
subject to the lien of this Indenture (including, without limitation, any and
all actions necessary or desirable as a result of changes in law or regulations)
or to subject any additional property to the lien of this Indenture;

 

(vi)                              modify the restrictions on and procedures for
resales and other transfers of Notes to reflect any changes in applicable law or
regulation (or the interpretation thereof) or to enable the Issuer and the
Co-Issuer to rely upon any exemption or exclusion from registration under the
Securities Act, the Exchange Act or the 1940 Act (including, without limitation,
(A) to prevent any Class of Notes from being considered an “ownership interest”
under the Volcker Rule or (B) to prevent the Issuer or the Co-Issuer from being
considered a “covered fund” under the Volcker Rule) or to remove restrictions on
resale and transfer to the extent not required thereunder;

 

(vii)                           accommodate the issuance, if any, of Notes in
global or book-entry form through the facilities of DTC or otherwise;

 

(viii)                        take any action commercially reasonably necessary
or advisable as required for the Issuer to comply with the requirements of FATCA
(including Cayman FATCA Legislation or Model 1 intergovernmental agreement); or
to prevent the Issuer from failing to qualify as a Qualified REIT Subsidiary or
other disregarded entity of a REIT for U.S. federal income tax purposes or
otherwise being treated as a foreign corporation engaged in a trade or business
within the United States for U.S. federal

 

135

--------------------------------------------------------------------------------



 

income tax purposes, or to prevent the Issuer, the Holders of the Notes, the
Holders of the Preferred Shares or the Trustee from being subject to withholding
or other taxes, fees or assessments or otherwise subject to U.S. federal, state,
local or foreign income or franchise tax on a net tax basis;

 

(ix)                              amend or supplement any provision of this
Indenture to the extent necessary to maintain the then-current ratings assigned
to the Notes;

 

(x)                                 accommodate the settlement of the Notes in
book-entry form through the facilities of DTC, Euroclear, Clearstream,
Luxembourg or otherwise;

 

(xi)                              authorize the appointment of any listing
agent, transfer agent, paying agent or additional registrar for any Class of
Notes required or advisable in connection with the listing of any Class of Notes
on any stock exchange, and otherwise to amend this Indenture to incorporate any
changes required or requested by any governmental authority, stock exchange
authority, listing agent, transfer agent, paying agent or additional registrar
for any Class of Notes in connection therewith;

 

(xii)                           evidence changes to applicable laws and
regulations, including, without limitation, with the consent of the Sponsor and,
in the case of the EU Securitizaton Laws, the EU Retention Holder, the Retention
Holder, to modify, eliminate, or add provisions to address or otherwise
accommodate any changes to Regulation RR, EU Securitization Laws or any other
U.S. or European Union laws or regulations relating to risk retention
requirements in securitization transaction;

 

(xiii)                        reduce the minimum denominations required for
transfer of the Notes;

 

(xiv)                       modify the provisions of this Indenture with respect
to reimbursement of Nonrecoverable Interest Advances if (a) the Collateral
Manager determines that the commercial mortgage securitization industry standard
for such provisions has changed, in order to conform to such industry standard
and (b) such modification does not adversely affect the status of Issuer for
U.S. federal income tax purposes, as evidenced by an Opinion of Counsel;

 

(xv)                          modify the procedures set forth in this Indenture
relating to compliance with Rule 17g-5 of the Exchange Act; provided that the
change would not materially increase the obligations of the Collateral Manager,
the Note Administrator, the Trustee, any paying agent, the Servicer or the
Special Servicer (in each case, without such party’s consent) and would not
adversely affect in any material respect the interests of any Noteholder or
Holder of the Preferred Shares; provided, further, that the Collateral Manager
must provide a copy of any such amendment to the 17g-5 Information Provider for
posting to the Rule 17g-5 Website and provide notice of any such amendment to
the Rating Agencies;

 

(xvi)                       at the direction of 100% of the holders of the
Preferred Shares (including any party that shall become the beneficial owner of
100% of the Preferred Shares because of a default under any financing
arrangement for which the Preferred Shares are security), modify the provisions
of this Indenture to adopt restrictions provided by tax counsel in

 

136

--------------------------------------------------------------------------------



 

order to prevent the Issuer from being treated as a foreign corporation that is
engaged in a trade or business within the United States for U.S. federal income
tax purposes or otherwise become subject to U.S. federal withholding tax or U.S.
federal income tax on a net basis;

 

(xvii)                    make such changes (including the removal and
appointment of any listing agent, transfer agent, paying agent or other
additional registrar in Ireland) as shall be necessary or advisable in order for
the Offered Notes to be or to remain listed on an exchange and otherwise to
amend this Indenture to incorporate any changes required or requested by
governmental authority, stock exchange authority, listing agent, transfer agent,
paying agent or additional registrar for the Notes in connection therewith; and

 

(xviii)                 make any change to any other provisions with respect to
matters or questions arising under this Indenture; provided that the required
action will not adversely affect in any material respect the interests of any
Noteholder not consenting thereto, as evidenced by (A) an Opinion of Counsel or
(B) satisfaction of the Rating Agency Condition.

 

The Note Administrator and Trustee are each hereby authorized to join in the
execution of any such supplemental indenture and to make any further appropriate
agreements and stipulations which may be therein contained, but the Note
Administrator and Trustee shall not be obligated to enter into any such
supplemental indenture which affects the Note Administrator’s or Trustee’s own
rights, duties, liabilities or immunities under this Indenture or otherwise,
except to the extent required by law.

 

(b)                                 Notwithstanding Section 8.1(a) or any other
provision of this Indenture, without prior notice to, and without the consent of
the Holders of any Notes or any Preferred Shareholders, and without satisfaction
of the Rating Agency Condition, the Issuer, the Co-Issuer, when authorized by
Board Resolutions of the Co-Issuers, the Advancing Agent, the Trustee and the
Note Administrator, may enter into one or more indentures supplemental hereto,
in form satisfactory to the Trustee and the Note Administrator, for any of the
following purposes:

 

(i)                                     conform this Indenture to the provisions
described in the Offering Memorandum (or any supplement thereto);

 

(ii)                                  to correct any defect or ambiguity in this
Indenture in order to address any manifest error, omission or mistake in any
provision of this Indenture; and

 

(iii)                               in the event that LIBOR in unavailable, at
the direction of the Collateral Manager and without the consent of the
Noteholders, the Issuer, the Co-Issuer, the Note Administrator and the Trustee
shall enter into a supplemental indenture to provide for the Notes of each
Class to bear interest based on an industry benchmark rate selected by the
Collateral Manager that is comparable to LIBOR and generally accepted in the
financial markets as the sole or predominant replacement benchmark to LIBOR (the
“Successor Benchmark Rate”) plus the Successor Benchmark Rate Spread from and
after a Payment Date specified in such supplemental indenture; provided that no
such supplemental indenture shall become effective unless the Rating Agency
Condition has been satisfied

 

137

--------------------------------------------------------------------------------



 

with respect thereto. In no event shall the Trustee or the Note Administrator be
liable for entering into such supplemental indenture without the affirmative
consent of a majority or more of any Class of Notes.

 

(c)                                  In the event that any or all restrictions
and/or limitations under the Regulation RR or European Union laws or regulations
relating to risk retention requirements in securitization transaction are
withdrawn, repealed or modified to be less restrictive on the Sponsor, at the
request of the Sponsor and, in the case of the EU Securitization Laws, the EU
Retention Holder, the Retention Holder, the Issuer, the Co-Issuer, the Trustee
and the Note Administrator agree to modify any corresponding terms of this
Indenture in accordance with Section 8.1(a)(xii) to reflect any such withdrawal,
repeal or modification.

 

Section 8.2                                    Supplemental Indentures with
Consent of Securityholders.

 

Except as set forth below, the Note Administrator, the Trustee and the
Co-Issuers may enter into one or more indentures supplemental hereto to add any
provisions to, or change in any manner or eliminate any of the provisions of,
this Indenture or modify in any manner the rights of the Holders of any Class of
Notes or the Preferred Shares under this Indenture only (x) with the written
consent of the Holders of at least Majority in Aggregate Outstanding Amount of
the Notes of each Class materially and adversely affected thereby (excluding any
Notes owned by the Issuer, the Collateral Manager or any of their Affiliates)
and the Holder of Preferred Shares if materially and adversely affected thereby,
by Act of said Securityholders delivered to the Trustee, the Note Administrator
and the Co-Issuers, and (y) subject to satisfaction of the Rating Agency
Condition, notice of which may be in electronic form.  The Note Administrator
shall provide (x) fifteen (15) Business Days’ notice of such change to the
Holders of each Class of Notes and the Holder of the Preferred Shares,
requesting notification by such Noteholders and Holders of the Preferred Shares
if any such Noteholders or Holders of the Preferred Shares would be materially
and adversely affected by the proposed supplemental indenture and (y) following
such initial fifteen (15) Business Day period, the Note Administrator shall
provide an additional fifteen (15) Business Days’ notice to any holder of Notes
or Preferred Shares that did not respond to the initial notice.  Unless the Note
Administrator is notified (after giving such initial fifteen (15) Business Days’
notice, as applicable) by Holders of at least a Majority in Aggregate
Outstanding Amount (excluding any Notes owned by the Seller, the Collateral
Manager or any of their affiliates or by any accounts managed by them)  of the
Notes of any Class that such Class of Notes or a Majority of Preferred
Shareholders will be materially and adversely affected by the proposed
supplemental indenture (and upon receipt of an Officer’s Certificate of the
Collateral Manager), the interests of such Class and the interests of the
Preferred Shares will be deemed not to be materially and adversely affected by
such proposed supplemental indenture and the Trustee will be permitted to enter
into such supplemental indenture.  Such determinations shall be conclusive and
binding on all present and future Noteholders.  The consent of the Holders of
the Preferred Shares shall be binding on all present and future Holders of the
Preferred Shares.

 

138

--------------------------------------------------------------------------------



 

Without the consent of (x) all of the Holders of each Outstanding Class of Notes
materially adversely affected and (y) all of the Holders of the Preferred Shares
materially adversely affected thereby, no supplemental indenture may:

 

(a)                                 change the Stated Maturity Date of the
principal of or the due date of any installment of interest on any Note, reduce
the principal amount thereof or the Note Interest Rate thereon or the Redemption
Price with respect to any Note, change the date of any scheduled distribution on
the Preferred Shares, or the Redemption Price with respect thereto, change the
earliest date on which any Note may be redeemed at the option of the Issuer,
change the provisions of this Indenture that apply proceeds of any Collateral to
the payment of principal of or interest on Notes or of distributions to the
Preferred Share Paying Agent for the payment of distributions in respect of the
Preferred Shares or change any place where, or the coin or currency in which,
any Note or the principal thereof or interest thereon is payable, or impair the
right to institute suit for the enforcement of any such payment on or after the
Stated Maturity Date thereof (or, in the case of redemption, on or after the
applicable Redemption Date);

 

(b)                                 reduce the percentage of the Aggregate
Outstanding Amount of Holders of Notes of each Class or the Notional Amount of
Preferred Shares of the Holders thereof whose consent is required for the
authorization of any such supplemental indenture or for any waiver of compliance
with certain provisions of this Indenture or certain Defaults hereunder or their
consequences provided for in this Indenture;

 

(c)                                  impair or adversely affect the Collateral
except as otherwise permitted in this Indenture;

 

(d)                                 permit the creation of any lien ranking
prior to or on a parity with the lien of this Indenture with respect to any part
of the Collateral or terminate such lien on any property at any time subject
hereto or deprive the Holder of any Note of the security afforded to such Holder
by the lien of this Indenture;

 

(e)                                  reduce the percentage of the Aggregate
Outstanding Amount of Holders of Notes of each Class whose consent is required
to request the Trustee to preserve the Collateral or rescind any election to
preserve the Collateral pursuant to Section 5.5 or to sell or liquidate the
Collateral pursuant to Section 5.4 or 5.5 hereof;

 

(f)                                   modify any of the provisions of this
Section 8.2, except to increase any percentage of Outstanding Notes whose
holders’ consent is required for any such action or to provide that other
provisions of this Indenture cannot be modified or waived without the consent of
the Holder of each Outstanding Note affected thereby;

 

(g)                                  modify the definition of the term
“Outstanding” or the provisions of Section 11.1(a) or Section 13.1 hereof;

 

(h)                                 modify any of the provisions of this
Indenture in such a manner as to affect the calculation of the amount of any
payment of interest on or principal of any Note on any Payment Date or of
distributions to the Preferred Share Paying Agent for the payment of
distributions in respect of the Preferred Shares on any Payment Date (or any
other date) or to

 

139

--------------------------------------------------------------------------------



 

affect the rights of the Securityholders to the benefit of any provisions for
the redemption of such Securities contained herein;

 

(i)                                     reduce the permitted minimum
denominations of the Notes below the minimum denomination necessary to maintain
an exemption from the registration requirements of the Securities Act or the
1940 Act; or

 

(j)                                    modify any provisions regarding non-
recourse or non-petition covenants with respect to the Issuer and the Co-Issuer.

 

The Trustee and Note Administrator shall be entitled to rely upon an Officer’s
Certificate of the Issuer (or the Collateral Manager on its behalf) in
determining whether or not the Securityholders would be materially or adversely
affected by such change (after giving notice of such change to the
Securityholders).  Such determination shall be conclusive and binding on all
present and future Securityholders.  Neither the Trustee nor the Note
Administrator shall be liable for any such determination made in good faith.

 

Section 8.3                                    Execution of Supplemental
Indentures.

 

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article 8 or the modifications thereby of the trusts
created by this Indenture, the Note Administrator and Trustee shall be entitled
to receive, and shall be fully protected in relying upon, an Opinion of Counsel
stating that the execution of such supplemental indenture is authorized or
permitted by this Indenture and that all conditions precedent thereto have been
satisfied (which Opinion of Counsel may rely upon an Officer’s Certificate as to
whether or not the Securityholders would be materially and adversely affected by
such supplemental indenture).  The Note Administrator and Trustee may, but shall
not be obligated to, enter into any such supplemental indenture which affects
its own rights, duties or immunities under this Indenture or otherwise.

 

The Servicer and Special Servicer will be bound to follow any amendment or
supplement to this Indenture of which it has received written notice at least
ten (10) Business Days prior to the execution and delivery of such amendment or
supplement; provided, however, that with respect to any amendment or supplement
to this Indenture which may, in the judgment of the Servicer or the Special
Servicer adversely affect the Servicer or the Special Servicer, the Servicer or
the Special Servicer, as applicable, shall not be bound (and the Issuer agrees
that it will not permit any such amendment to become effective) unless the
Servicer or Special Servicer, as applicable, gives written consent to the Note
Administrator, the Trustee and the Issuer to such amendment.  The Issuer, the
Trustee and the Note Administrator shall give written notice to the Servicer and
Special Servicer of any amendment made to this Indenture pursuant to its terms. 
In addition, the Servicer and Special Servicer’s written consent shall be
required prior to any amendment to this Indenture by which it is adversely
affected.

 

The Collateral Manager will be bound to follow any amendment or supplement to
this Indenture, a copy of which it has received at least ten (10) Business Days
prior to the execution and delivery of such amendment; provided, however, that
with respect to any amendment or supplement to this Indenture which may, in the
judgment of the Collateral

 

140

--------------------------------------------------------------------------------



 

Manager, adversely affect it, the Collateral Manager will not be bound (and the
Issuer agrees that it will not permit any such amendment to become effective)
unless the Collateral Manager gives written consent to the Trustee and the
Issuer to such amendment.  The Issuer shall give written notice to the
Collateral Manager of any amendment made to this Indenture pursuant to its
terms.  In addition, the Collateral Manager’s written consent shall be required
prior to any amendment to this Indenture by which it is adversely affected.

 

The Sponsor’s written consent shall be required prior to any amendment to this
Indenture by which the Sponsor is adversely affected.

 

At the cost of the Issuer, the Note Administrator shall provide to each
Noteholder, each holder of Preferred Shares and, for so long as any Class of
Notes shall remain Outstanding and is rated, the Note Administrator shall
provide to the 17g-5 Information Provider and the Rating Agencies a copy of any
proposed supplemental indenture at least fifteen (15) Business Days prior to the
execution thereof by the Note Administrator, and following execution shall
provide to the 17g-5 Information Provider and the Rating Agencies a copy of the
executed supplemental indenture.

 

The Trustee shall not enter into any such supplemental indenture (i) if such
action would adversely affect the tax treatment of the Holders of the Notes as
described in the Offering Memorandum under the heading “Certain U.S. Federal
Income Tax Considerations” to any material extent or otherwise cause any of the
statements described in the Offering Memorandum under the heading “Certain U.S.
Federal Income Tax Considerations” to be inaccurate or incorrect to any material
extent, and (ii) unless the Trustee and the Note Administrator has received an
Opinion of Counsel from Dechert LLP, Sidley Austin LLP or other nationally
recognized U.S. tax counsel experienced in such matters that the proposed
supplemental indenture will not cause the Issuer to be treated as a foreign
corporation that is engaged in a trade or business within the United States for
U.S. federal income tax purposes.  The Trustee and the Note Administrator shall
be entitled to rely upon (i) the receipt of notice from the Rating Agencies or
the Requesting Party, which may be in electronic form, that the Rating Agency
Condition has been satisfied and (ii) receipt of an Opinion of Counsel forwarded
to the Trustee and Note Administrator certifying that, following provision of
notice of such supplemental indenture to the Noteholders and holders of the
Preferred Shares, that the Securityholders would not be materially and adversely
affected by such supplemental indenture.  Such determination shall be conclusive
and binding on all present and future Securityholders.  Neither the Trustee nor
the Note Administrator shall be liable for any such determination made in good
faith and in reliance upon such Opinion of Counsel, as the case may be.

 

It shall not be necessary for any Act of Securityholders under this Section 8.3
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such Act shall approve the substance thereof.

 

Promptly after the execution by the Issuer, the Co-Issuer, the Note
Administrator and the Trustee of any supplemental indenture pursuant to this
Section 8.3, the Note Administrator, at the expense of the Issuer, shall mail to
the Securityholders, the Preferred Share Paying Agent, the Servicer, the Special
Servicer, the Sponsor and, so long as the Notes are Outstanding and so rated,
the Rating Agencies a copy thereof based on an outstanding rating.

 

141

--------------------------------------------------------------------------------



 

Any failure of the Trustee and the Note Administrator to publish or mail such
notice, or any defect therein, shall not, however, in any way impair or affect
the validity of any such supplemental indenture.

 

Section 8.4                                    Effect of Supplemental
Indentures.

 

Upon the execution of any supplemental indenture under this Article 8, this
Indenture shall be modified in accordance therewith, such supplemental indenture
shall form a part of this Indenture for all purposes and every Holder of Notes
theretofore and thereafter authenticated and delivered hereunder, and every
Holder of Preferred Shares, shall be bound thereby.

 

Section 8.5                                    Reference in Notes to
Supplemental Indentures.

 

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article 8 may, and if required by the Note
Administrator shall, bear a notice in form approved by the Note Administrator as
to any matter provided for in such supplemental indenture.  If the Issuer and
the Co-Issuer shall so determine, new Notes, so modified as to conform in the
opinion of the Note Administrator and the Issuer and the Co-Issuer to any such
supplemental indenture, may be prepared and executed by the Issuer and the
Co-Issuer and authenticated and delivered by the Note Administrator in exchange
for Outstanding Notes.  Notwithstanding the foregoing, any Note authenticated
and delivered hereunder shall be subject to the terms and provisions of this
Indenture, and any supplemental indenture.

 

ARTICLE 9

 

REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES

 

Section 9.1                                    Clean-up Call; Tax Redemption;
Optional Redemption; and Auction Call Redemption.

 

(a)                                 The Notes shall be redeemed by the Issuer
and the Co-Issuer, as applicable, at the direction of the Collateral Manager by
written notice to the Issuer, the Note Administrator and the Trustee (such
redemption, a “Clean-up Call”), in whole but not in part, at a price equal to
the applicable Redemption Prices on any Payment Date (the “Clean-up Call Date”)
on or after the Payment Date on which the Aggregate Outstanding Amount of the
Offered Notes has been reduced to 10% or less of the Aggregate Outstanding
Amount of the Offered Notes on the Closing Date; provided that that the funds
available to be used for such Clean-up Call will be sufficient to pay the Total
Redemption Price.  Disposition of Collateral in connection with a Clean-up Call
may include sales of Collateral to more than one purchaser, including by means
of sales of participation interests in one or more Commercial Real Estate Loans
to more than one purchaser.

 

(b)                                 The Notes shall be redeemable by the Issuer
and the Co-Issuer, as applicable, in whole but not in part, at the written
direction of a Majority of Preferred Shareholders delivered to the Issuer, the
Note Administrator and the Trustee, on the Payment Date following the occurrence
of a Tax Event if the Tax Materiality Condition is satisfied at a

 

142

--------------------------------------------------------------------------------



 

price equal to the applicable Redemption Prices (such redemption, a “Tax
Redemption”); provided that that the funds available to be used for such Tax
Redemption will be sufficient to pay the Total Redemption Price.  Upon the
receipt of such written direction of a Tax Redemption, the Note Administrator
shall provide written notice thereof to the Securityholders and the Rating
Agencies.  Any sale or disposition of a Collateral Interest by the Special
Servicer in connection with a Tax Redemption shall be performed upon Issuer
Order by the Collateral Manager on behalf of the Issuer.

 

(c)                                  The Notes shall be redeemable by the Issuer
and the Co-Issuer, as applicable, in whole but not in part, and without payment
of any penalty or premium, at a price equal to the applicable Redemption Prices,
on any Payment Date after the end of the Non-call Period, at the written
direction of a Majority of the Preferred Shareholders to the Issuer, the Note
Administrator and the Trustee (such redemption, an “Optional Redemption”);
provided, however, that the funds available to be used for such Optional
Redemption will be sufficient to pay the Total Redemption Price. 
Notwithstanding anything herein to the contrary, the Issuer shall not sell any
Collateral Interest to any Affiliate other than the Retention Holder in
connection with an Optional Redemption.

 

Notwithstanding anything herein to the contrary in this Indenture, in the case
of an Optional Redemption, if the Holder of the Preferred Shares and/or one or
more Affiliates thereof own 100% of one or more of the most junior Classes of
Notes, such Holder(s) may elect to exchange such Notes and the Preferred Shares
as a credit towards a portion of the Total Redemption Price, in which case, the
Total Redemption Price referred to in this Section 9.1(c) shall exclude the cash
Redemption Prices for the Classes subject to such election.

 

(d)                                 The Notes shall be redeemable by the Issuer
and the Co-Issuer, as applicable, in whole but not in part, at a price equal to
the applicable Redemption Prices, on any Payment Date occurring in January,
April, July or October in each year, beginning on the Payment Date occurring in
February 2029, upon the occurrence of a Successful Auction, as defined in, and
pursuant to the procedures set forth in, Section 3.18(b) of the Servicing
Agreement (such redemption, an “Auction Call Redemption”).  An Auction Call
Redemption may only occur on a Payment Date in January, April, July or
October in accordance with the requirements set forth on Exhibit J hereto.

 

(e)                                  The election by the Collateral Manager to
redeem the Notes pursuant to a Clean-up Call shall be evidenced by an Officer’s
Certificate from the Collateral Manager directing the Note Administrator to pay
to the Paying Agent the Redemption Price of all of the Notes to be redeemed from
funds in the Payment Account in accordance with the Priority of Payments.  In
connection with a Tax Redemption, the occurrence of a Tax Event and satisfaction
of the Tax Materiality Condition and the election by a Majority of Preferred
Shareholders to redeem the Notes pursuant to a Tax Redemption shall be evidenced
by an Officer’s Certificate from the Collateral Manager certifying that such
conditions for a Tax Redemption have occurred.  The election by a Majority of
Preferred Shareholders to redeem the Notes pursuant to an Optional Redemption
shall be evidenced by an Officer’s Certificate from the Collateral Manager
certifying that the conditions for an Optional Redemption have occurred.

 

143

--------------------------------------------------------------------------------



 

(f)                                   A redemption pursuant to Section 9.1(a),
9.1(b) or 9.1(c) shall not occur unless (i) at least five (5) Business Days
before the scheduled Redemption Date, (A) the Collateral Manager shall have
furnished to the Trustee and the Note Administrator evidence (in a form
reasonably satisfactory to the Trustee and the Note Administrator) that the
Collateral Manager, on behalf of the Issuer, has entered into a binding
agreement or agreements with one or more financial institutions whose long-term
unsecured debt obligations (other than such obligations whose rating is based on
the credit of a Person other than such institution) have a credit rating from
Moody’s at least equal to the highest rating of any Notes then Outstanding or
whose short-term unsecured debt obligations have a credit rating of “ P-1” or
higher by Moody’s (as long as the term of such agreement is ninety (90) days or
less), (B) the Rating Agency Condition has been satisfied with respect to the
Rating Agencies, (C) at least three (3) Business Days before the scheduled
Redemption Date, the Collateral Manager shall have furnished to the Trustee and
the Note Administrator evidence (in a form reasonably satisfactory to the
Trustee and the Note Administrator) that the Collateral Manager, on behalf of
the Issuer, has entered into a binding agreement or agreements with the
Retention Holder to sell (directly or by participation or other arrangement) all
or part of the Collateral not later than the scheduled Redemption Date, or
(D) at least 3 Business Days prior to the scheduled Redemption Date, GPMT (or an
Affiliate or Agent thereof) has priced but not yet closed another securitization
transaction, and (ii) the related Sale Proceeds pursuant to clauses (i)(A) or
(i)(C) or net proceeds pursuant to clause (i)(D), as applicable, (in immediately
available funds), together with all other available funds (including proceeds
from the sale of the Collateral, Eligible Investments maturing on or prior to
the scheduled Redemption Date, all amounts in the Accounts and available Cash),
shall be an aggregate amount sufficient to pay all amounts, payments, fees and
expenses in accordance with the Priority of Payments due and owing on such
Redemption Date.

 

Section 9.2                                    Notice of Redemption.

 

(a)                                 In connection with a Clean-up Call pursuant
to Section 9.1(a), a Tax Redemption pursuant to Section 9.1(b), an Optional
Redemption pursuant to Section 9.1(c), or an Auction Call Redemption pursuant to
Section 9.1(d), the Note Administrator shall set the applicable Record Date ten
(10) Business Days prior to the proposed Redemption Date.  The Note
Administrator shall deliver to the Rating Agencies any notice received by it
from the Issuer or the Special Servicer of such proposed Redemption Date, the
applicable Record Date, the principal amount of Notes to be redeemed on such
Redemption Date and the Redemption Price of such Notes in accordance with
Section 9.1.

 

(b)                                 Any such notice of an Optional Redemption,
Clean-up Call or Tax Redemption may be withdrawn by the Issuer and the Co-Issuer
at the direction of the Collateral Manager up to the second Business Day prior
to the scheduled Redemption Date by written notice to the Note Administrator,
the Trustee, the Preferred Share Paying Agent, the Servicer, the Special
Servicer and each Holder of Notes to be redeemed.  The failure of any Optional
Redemption, Clean-up Call or Tax Redemption that is withdrawn in accordance with
this Indenture shall not constitute an Event of Default.

 

144

--------------------------------------------------------------------------------



 

Section 9.3                                    Notice of Redemption or Maturity
by the Issuer.

 

Any sale or disposition of a Collateral Interest by the Trustee in connection
with an Optional Redemption, Clean-up Call, Tax Redemption or Auction Call
Redemption shall be performed upon Issuer Order by the Collateral Manager on
behalf of the Issuer, and the Trustee shall have no responsibility or liability
therefore.  Notice of redemption (or a withdrawal thereof) or Clean-up Call
pursuant to Section 9.1 or the Maturity of any Notes shall be given by first
class mail, postage prepaid, mailed not less than ten (10) Business Days (or,
where the notice of an Optional Redemption, a Clean-up Call or a Tax Redemption
is withdrawn pursuant to Section 9.2(b), four (4) Business Days (or promptly
thereafter upon receipt of written notice, if later)) prior to the applicable
Redemption Date or Maturity, to (unless the Note Administrator agrees to a
shorter notice period) the Collateral Manager, the Trustee, the Servicer, the
Special Servicer, the Preferred Share Paying Agent, the Rating Agencies, and
each Securityholder to be redeemed, at its address in the Notes Register.

 

All notices of redemption shall state:

 

(a)                                 the applicable Redemption Date;

 

(b)                                 the applicable Redemption Price;

 

(c)                                  that all the Notes are being paid in full
and that interest on the Notes shall cease to accrue on the Redemption Date
specified in the notice; and

 

(d)                                 the place or places where such Notes to be
redeemed in whole are to be surrendered for payment of the Redemption Price
which shall be the office or agency of the Paying Agent as provided in
Section 7.2.

 

Notice of redemption shall be given by the Issuer and Co-Issuer, or at their
request, by the Note Administrator in their names, and at the expense of the
Issuer.  Failure to give notice of redemption, or any defect therein, to any
Holder of any Note shall not impair or affect the validity of the redemption of
any other Notes.

 

Section 9.4                                    Notes Payable on Redemption Date.

 

Notice of redemption having been given as aforesaid, the Notes to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified, and from and after the Redemption Date (unless the Issuer
shall Default in the payment of the Redemption Price and accrued interest
thereon) the Notes shall cease to bear interest on the Redemption Date.  Upon
final payment on a Note to be redeemed, the Holder shall present and surrender
such Note at the place specified in the notice of redemption on or prior to such
Redemption Date; provided, however, that if there is delivered to the Issuer,
the Co-Issuer, the Note Administrator and the Trustee such security or indemnity
as may be required by them to hold each of them harmless and an undertaking
thereafter to surrender such Note, then, in the absence of notice to the Issuer,
the Note Administrator and the Trustee that the applicable Note has been
acquired by a bona fide purchaser, such final payment shall be made without
presentation or surrender.  Payments of interest on the Notes so to be redeemed
whose Maturity is on or prior to the Redemption Date shall be payable to the
Holders of such Notes, or one or

 

145

--------------------------------------------------------------------------------



 

more predecessor Notes, registered as such at the close of business on the
relevant Record Date according to the terms and provisions of Section 2.7(f).

 

If any Note called for redemption shall not be paid upon surrender thereof for
redemption, the principal thereof shall, until paid, bear interest from the
Redemption Date at the applicable Note Interest Rate for each successive
Interest Accrual Period the Note remains Outstanding.

 

Section 9.5                                    Mandatory Redemption.

 

If either of the Note Protection Tests is not satisfied as of the most recent
Measurement Date, the Class A Notes, the Class A-S Notes, Class B Notes, the
Class C Notes and the Class D Notes shall be redeemed (a “Mandatory
Redemption”), from Interest Proceeds  as set forth in Section 11.1(a)(i)(10 and,
to the extent necessary after the application of Interest Proceeds in accordance
with Section 11.1(a)(i), Principal Proceeds as set forth in
Section 11.1(a)(ii)(1) in an amount necessary, and only to the extent necessary,
for such Note Protection Test to be satisfied or, if sooner, until the Offered
Notes have been paid in full.  On or promptly after such Mandatory Redemption,
the Issuer shall certify or cause to be certified to the Rating Agencies and the
Note Administrator whether the Note Protection Tests have been satisfied.

 

ARTICLE 10

 

ACCOUNTS, ACCOUNTINGS AND RELEASES

 

Section 10.1                             Collection of Amounts; Custodial
Account.

 

(a)                                 Except as otherwise expressly provided
herein, the Note Administrator may demand payment or delivery of, and shall
receive and collect, directly and without intervention or assistance of any
fiscal agent or other intermediary, all amounts and other property payable to or
receivable by the Note Administrator pursuant to this Indenture, including all
payments due on the Collateral in accordance with the terms and conditions of
such Collateral.  The Note Administrator shall segregate and hold all such
amounts and property received by it in an Eligible Account in trust for the
Secured Parties, and shall apply such amounts as provided in this Indenture. 
Any Indenture Account may include any number of subaccounts deemed necessary or
appropriate by the Note Administrator for convenience in administering sub
account.

 

(b)                                 The Note Administrator in its capacity as
Securities Intermediary on behalf of the Trustee for the benefit of the Secured
Parties (the “Securities Intermediary”) shall, upon receipt, credit all
Collateral Interests and Eligible Investments to an account in its own name for
the benefit of the Secured Parties designated as the “Custodial Account.”

 

Section 10.2                             Reinvestment Account.

 

(a)                                 The Note Administrator shall, on or prior to
the Closing Date, establish a single, segregated trust account which shall be
designated as the “Reinvestment Account,” which shall be held in trust in the
name of the Note Administrator for the benefit of the Secured Parties

 

146

--------------------------------------------------------------------------------



 

and over which the Note Administrator shall have exclusive control and the sole
right of withdrawal; provided, however, that the Note Administrator shall only
withdraw such amounts as directed by the Issuer or the Collateral Manager on
behalf of the Issuer.  All amounts credited to the Reinvestment Account pursuant
to Section 11.1(a)(ii) of this Indenture or otherwise shall be held by the Note
Administrator as part of the Collateral and shall be applied to the purposes
herein provided.

 

(b)                                 The Note Administrator agrees to give the
Issuer and the Collateral Manager prompt notice if it becomes aware that the
Reinvestment Account or any funds on deposit therein, or otherwise to the credit
of the Reinvestment Account, becomes subject to any writ, order, judgment,
warrant of attachment, execution or similar process.  The Issuer shall have no
legal, equitable or beneficial interest in the Reinvestment Account other than
in accordance with the Priority of Payments.  The Reinvestment Account shall
remain at all times an Eligible Account.

 

(c)                                  The Issuer or the the Collateral Manager,
on behalf of the Issuer, may direct the Note Administrator to, and upon such
direction the Note Administrator shall, invest all funds in the Reinvestment
Account in Eligible Investments designated by the Issuer or the Collateral
Manager, as applicable, and in accordance with Section 11.2.  All interest and
other income from such investments shall be deposited in the Reinvestment
Account, any gain realized from such investments shall be credited to the
Reinvestment Account, and any loss resulting from such investments shall be
charged to the Reinvestment Account.  The Note Administrator shall not in any
way be held liable (except as a result of negligence, willful misconduct or bad
faith) by reason of any insufficiency of such Reinvestment Account resulting
from any loss relating to any such investment, except with respect to
investments in obligations of the Note Administrator or any Affiliate thereof. 
If the Note Administrator does not receive written investment instructions from
an Authorized Officer of the Collateral Manager, funds in the Reinvestment
Account shall be held uninvested.

 

(d)                                 Amounts in the Reinvestment Account shall
remain in the Reinvestment Account (or invested in Eligible Investments) until
the earlier of (i) the time the Collateral Manager instructs the Note
Administrator in writing to transfer any such amounts (or related Eligible
Investments) to the Payment Account, (ii) the time the Collateral Manager
notifies the Note Administrator in writing that such amounts (or related
Eligible Investments) are to be applied to the acquisition of Reinvestment
Collateral Interests in accordance with Section 12.2.(a) and (iii) the later of
(x) the first Business Day after the last day of the Reinvestment Period and
(y) the last settlement date within thirty (30) days of the last day of the
Reinvestment Period of any Reinvestment Collateral Interest that the Issuer
entered into an irrevocable commitment to purchase during the Reinvestment
Period.  Upon receipt of notice pursuant to clause (i) above and on the date
described in clause (iii) above, the Note Administrator shall transfer the
applicable amounts (or related Eligible Investments) to the Payment Account, in
each case for application on the next Payment Date pursuant to
Section 11.1(a)(ii) as Principal Proceeds.

 

(e)                                  During the Reinvestment Period (and up to
thirty (30) days thereafter to the extent necessary to acquire Reinvestment
Collateral Interests pursuant to binding commitments entered into during the
Reinvestment Period using Principal Proceeds received

 

147

--------------------------------------------------------------------------------



 

during or after the Reinvestment Period), the Collateral Manager on behalf of
the Issuer may by notice to the Note Administrator direct the Note Administrator
to, and upon receipt of such notice the Note Administrator shall, reinvest
amounts (and related Eligible Investments) credited to the Reinvestment Account
in Commercial Real Estate Loans and Participations selected by the Collateral
Manager as permitted under and in accordance with the requirements of Article 12
and such notice.  The Note Administrator shall be entitled to conclusively rely
on such notice and shall not be required to make any determination as to whether
any loans or participations satisfy the Eligibility Criteria, the Acquisition
Criteria or the Acquisition and Disposition Requirements.

 

Section 10.3                             Payment Account.

 

(a)                                 The Note Administrator shall, on or prior to
the Closing Date, establish a single, segregated trust account which shall be
designated as the “Payment Account,” which shall be held in trust for the
benefit of the Secured Parties and over which the Note Administrator shall have
exclusive control and the sole right of withdrawal.  Any and all funds at any
time on deposit in, or otherwise to the credit of, the Payment Account shall be
held in trust by the Note Administrator, on behalf of the Trustee for the
benefit of the Secured Parties.  Except as provided in Sections 11.1 and 11.2,
the only permitted withdrawal from or application of funds on deposit in, or
otherwise to the credit of, the Payment Account shall be (i) to pay the interest
on and the principal of the Notes and make other payments in respect of the
Notes in accordance with their terms and the provisions of this Indenture,
(ii) to deposit into the Preferred Share Distribution Account for distributions
to the Preferred Shareholders, (iii) upon Issuer Order, to pay other amounts
specified therein, and (iv) otherwise to pay amounts payable pursuant to and in
accordance with the terms of this Indenture, each in accordance with the
Priority of Payments.

 

(b)                                 The Note Administrator agrees to give the
Issuer and the Collateral Manager prompt notice if it becomes aware that the
Payment Account or any funds on deposit therein, or otherwise to the credit of
the Payment Account, becomes subject to any writ, order, judgment, warrant of
attachment, execution or similar process.  The Issuer shall have no legal,
equitable or beneficial interest in the Payment Account other than in accordance
with the Priority of Payments.  The Payment Account shall remain at all times an
Eligible Account.

 

Section 10.4                             [Reserved]

 

Section 10.5                             Expense Reserve Account.

 

(a)                                 The Note Administrator shall, on or prior to
the Closing Date, establish a single, segregated trust account which shall be
designated as the “Expense Reserve Account,” which shall be held in trust in the
name of the Note Administrator for the benefit of the Secured Parties and over
which the Note Administrator shall have exclusive control and the sole right of
withdrawal.  The only permitted withdrawal from or application of funds on
deposit in, or otherwise standing to the credit of, the Expense Reserve Account
shall be to pay (on any day other than a Payment Date), accrued and unpaid
Company Administrative Expenses (other than accrued and unpaid expenses and
indemnities payable to the Collateral Manager under the Collateral Management
Agreement); provided that the Collateral Manager shall be entitled (but not
required) to direct the Note Administrator without liability on its part to
refrain from making any such payment of a Company Administrative Expense on any
day other than a Payment Date

 

148

--------------------------------------------------------------------------------



 

if, in its reasonable determination, taking into account the Priority of
Payments, the payment of such amounts is likely to leave insufficient funds
available to pay in full each of the items payable prior thereto in the Priority
of Payments on the next succeeding Payment Date.  Upon direction by the
Collateral Manager to the Note Administrator, amounts credited to the Expense
Reserve Account may be applied on or prior to the Determination Date preceding
the first Payment Date to pay amounts due in connection with the offering of the
Notes.  On or after the first Payment Date, any amount remaining in the Expense
Reserve Account may, at the election of the Collateral Manager, be designated as
Interest Proceeds.  On the date on which all or substantially all of the
Issuer’s assets have been sold or otherwise disposed of, the Issuer by Issuer
Order executed by an Authorized Officer of the Collateral Manager shall direct
the Note Administrator to, and upon receipt of such Issuer Order, the Note
Administrator shall, transfer all amounts on deposit in the Expense Reserve
Account to the Payment Account for application pursuant to Section 11.1(a)(i) as
Interest Proceeds.

 

(b)                                 On each Payment Date, the Collateral Manager
may designate Interest Proceeds (in an amount not to exceed U.S.$100,000 on such
Payment Date) after application of amounts payable pursuant to
clauses (1) through (15) of Section 11.1(a)(i) for deposit into the Expense
Reserve Account.

 

(c)                                  The Note Administrator agrees to give the
Issuer and the Collateral Manager prompt notice if it becomes aware that the
Expense Reserve Account or any funds on deposit therein, or otherwise to the
credit of the Expense Reserve Account, becomes subject to any writ, order,
judgment, warrant of attachment, execution or similar process.  The Issuer shall
have no legal, equitable or beneficial interest in the Expense Reserve Account
other than in accordance with the Priority of Payments.  The Expense Reserve
Account shall remain at all times an Eligible Account.

 

(d)                                 The Issuer or the Collateral Manager, on
behalf of the Issuer, may direct the Note Administrator to, and upon such
direction the Note Administrator shall, invest all funds in the Expense Reserve
Account in Eligible Investments designated by the Collateral Manager.  All
interest and other income from such investments shall be deposited in the
Expense Reserve Account, any gain realized from such investments shall be
credited to the Expense Reserve Account, and any loss resulting from such
investments shall be charged to the Expense Reserve Account.  The Note
Administrator shall not in any way be held liable (except as a result of
negligence, willful misconduct or bad faith) by reason of any insufficiency of
such Expense Reserve Account resulting from any loss relating to any such
investment, except with respect to investments in obligations of the Note
Administrator or any Affiliate thereof.  If the Note Administrator does not
receive written investment instructions from an Authorized Officer of the
Collateral Manager, funds in the Expense Reserve Account shall be held
uninvested.

 

Section 10.6                             [Reserved]

 

Section 10.7                             Interest Advances.

 

(a)                                 With respect to each Payment Date for which
the sum of Interest Proceeds and, if applicable, Principal Proceeds, collected
during the related Due Period and remitted to the Note Administrator that are
available to pay interest on the Notes in accordance with the Priority

 

149

--------------------------------------------------------------------------------



 

of Payments, are insufficient to remit the interest due and payable with respect
to the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes
and the Class D Notes on such Payment Date as a result of interest shortfalls on
the Collateral Interests (or the application of interest received on the
Collateral Interests to pay certain expenses in accordance with the terms of the
Servicing Agreement) (the amount of such insufficiency, an “Interest
Shortfall”), the Note Administrator shall provide the Advancing Agent with email
notice of such Interest Shortfall no later than the close of business on the
Business Day preceding such Payment Date, at the following address:
GPMT2019-FL2@gpmortgagetrust.com, or such other email address as provided by the
Advancing Agent to the Note Administrator.  The Note Administrator shall provide
the Advancing Agent with additional email notice, prior to any funding of an
Interest Advance by the Advancing Agent, of any additional interest remittances
received by the Note Administrator after delivery of such initial notice that
reduces such Interest Shortfall.  No later than 10:00 a.m. (New York time) on
the related Payment Date, the Advancing Agent shall advance the difference
between such amounts (each such advance, an “Interest Advance”) by deposit of an
amount equal to such Interest Advance in the Payment Account, subject to a
determination of recoverability by the Advancing Agent as described in
Section 10.7(b), and subject to a maximum limit in respect of any Payment Date
equal to the lesser of (i) the aggregate of such Interest Shortfalls that would
otherwise occur on the Class A Notes, the Class A-S Notes, the Class B Notes,
the Class C Notes and the Class D Notes and (ii) the aggregate of the interest
payments not received in respect of Collateral Interests with respect to such
Payment Date (including, for such purpose, interest payments received on the
Collateral Interests but applied to pay certain expenses in accordance with the
terms of the Servicing Agreement).

 

Notwithstanding the foregoing, in no circumstance will the Advancing Agent be
required to make an Interest Advance in respect of a Collateral Interest to the
extent that the aggregate outstanding amount of all unreimbursed Interest
Advances would exceed the Aggregate Outstanding Amount of the Offered Notes.  In
addition, in no event will the Advancing Agent or Backup Advancing Agent be
required to advance any payments in respect of interest on any Class of Notes
other than the Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes and the Class D Notes or principal of any Note.  Any Interest
Advance made by the Advancing Agent with respect to a Payment Date that is in
excess of the actual Interest Shortfall for such Payment Date shall be refunded
to the Advancing Agent by the Note Administrator on the related Payment Date
(or, if such Interest Advance is made prior to final determination by the Note
Administrator of such Interest Shortfall, on the Business Day of such final
determination).

 

The Advancing Agent shall provide the Note Administrator written notice of a
determination by the Advancing Agent that a proposed Interest Advance would
constitute a Nonrecoverable Interest Advance no later than 10:00 a.m. (New York
time) on the related Payment Date.  If the Advancing Agent shall fail to make
any required Interest Advance by 10:00 a.m. (New York time) on the Payment Date
upon which distributions are to be made pursuant to Section 11.1(a)(i), the
Collateral Manager shall remove the Advancing Agent in its capacity as advancing
agent hereunder as permitted in Section 16.5(d) and the Backup Advancing Agent
shall be required to make such Interest Advance no later than 11:00 a.m. (New
York time) on the Payment Date, subject to a determination of recoverability by
the Backup Advancing Agent as described in Section 10.7(b).  Based upon
available information at the time, the Backup Advancing Agent, the Advancing
Agent or the Collateral Manager, as applicable,

 

150

--------------------------------------------------------------------------------



 

will provide fifteen (15) days prior notice to the Rating Agencies if recovery
of a Nonrecoverable Interest Advance would result in an Interest Shortfall on
the next succeeding Payment Date.  No later than the close of business on the
Determination Date related to a Payment Date on which the recovery of a
Nonrecoverable Interest Advance would result in an Interest Shortfall, the
Backup  Advancing Agent and the Advancing Agent or the Collateral Manger, as
applicable, will provide the Rating Agencies notice of such recovery.

 

(b)                                 Notwithstanding anything herein to the
contrary, neither the Advancing Agent nor the Backup Advancing Agent, as
applicable, shall be required to make any Interest Advance unless such Person
determines, in its sole discretion, exercised in good faith that such Interest
Advance, or such proposed Interest Advance, plus interest expected to accrue
thereon at the Reimbursement Rate, will not be a Nonrecoverable Interest
Advance.  In determining whether any proposed Interest Advance will be, or
whether any Interest Advance previously made is, a Nonrecoverable Interest
Advance, the Advancing Agent or the Backup Advancing Agent, as applicable, will
take into account:

 

(i)                    amounts that may be realized on each Mortgaged Property
in its “as is” or then-current condition and occupancy;

 

(ii)                 the potential length of time before such Interest Advance
may be reimbursed and the resulting degree of uncertainty with respect to such
reimbursement; and

 

(iii)              the possibility and effects of future adverse changes with
respect to the Mortgaged Properties, and

 

(iv)             the fact that Interest Advances are intended to provide
liquidity only and not credit support to the Holders of any Class of Notes
entitled thereto.

 

For purposes of any such determination of whether an Interest Advance
constitutes or would constitute a Nonrecoverable Interest Advance, an Interest
Advance will be deemed to be nonrecoverable if the Advancing Agent or the Backup
Advancing Agent, as applicable, determines that future Interest Proceeds and
Principal Proceeds may be ultimately insufficient to fully reimburse such
Interest Advance, plus interest thereon at the Reimbursement Rate within a
reasonable period of time.  The Backup Advancing Agent will be entitled to
conclusively rely on any affirmative determination by the Advancing Agent that
an Interest Advance would have been a Nonrecoverable Interest Advance.  Absent
bad faith, the determination by the Advancing Agent or the Backup Advancing
Agent, as applicable, as to the nonrecoverability of any Interest Advance shall
be conclusive and binding on the Holders of the Notes.

 

(c)                                  Each of the Advancing Agent and the Backup
Advancing Agent may recover any previously unreimbursed Interest Advance made by
it (including any Nonrecoverable Interest Advance), together with interest
thereon, first, from Interest Proceeds and second (to the extent that there are
insufficient Interest Proceeds for such reimbursement), from Principal Proceeds
to the extent that such reimbursement would not trigger an additional Interest
Shortfall; provided that if at any time an Interest Advance is determined to be
a

 

151

--------------------------------------------------------------------------------



 

Nonrecoverable Interest Advance, the Advancing Agent or the Backup Advancing
Agent shall be entitled to recover all outstanding Interest Advances from the
Collection Account pursuant to the Servicing Agreement on any Business Day
during any Interest Accrual Period prior to the related Determination Date.  The
Advancing Agent shall be permitted (but not obligated) to defer or otherwise
structure the timing of recoveries of Nonrecoverable Interest Advances in such
manner as the Advancing Agent determines is in the best interest of the Holders
of the Notes, as a collective whole, which may include being reimbursed for
Nonrecoverable Interest Advances in installments.

 

(d)                                 The Advancing Agent and the Backup Advancing
Agent will each be entitled with respect to any Interest Advance made by it
(including Nonrecoverable Interest Advances) to interest accrued on the amount
of such Interest Advance for so long as it is outstanding at the Reimbursement
Rate.

 

(e)                                  The obligations of the Advancing Agent and
the Backup Advancing Agent to make Interest Advances in respect of the Class A
Notes, the Class A-S Notes, the Class B Notes, the Class C Notes and the Class D
Notes will continue through the Stated Maturity Date, unless the Class A Notes,
the Class A-S Notes, the Class B Notes, the Class C Notes and the Class D Notes
are previously redeemed or repaid in full.

 

(f)                                   In no event will the Advancing Agent, in
its capacity as such hereunder or the Note Administrator, in its capacity as
Backup Advancing Agent hereunder, be required to advance any amounts in respect
of payments of principal of any Collateral Interest or Note.

 

(g)                                  In consideration of the performance of its
obligations hereunder, the Advancing Agent shall be entitled to receive, at the
times set forth herein and subject to the Priority of Payments, to the extent
funds are available therefor, the Advancing Agent Fee.  For so long as Seller
(or any of its Affiliates) is the Advancing Agent and the Retention Holder (or
any of its Affiliates) owns the Preferred Shares, the Advancing Agent hereby
agrees, on behalf of itself and its affiliates, to waive its rights to receive
the Advancing Agent Fee and any Reimbursement Interest.  The Note Administrator
shall not be entitled to an additional fee in respect of its role as Backup
Advancing Agent.  If the Advancing Agent is terminated for failing to make an
Interest Advance hereunder (as provided in Section 16.5(d)) (or for failing to
make a Servicing Advance under the Servicing Agreement) that the Advancing Agent
did not determine to be nonrecoverable, the Backup Advancing Agent or any
applicable subsequent successor advancing agent will be entitled to receive the
Advancing Agent Fee (plus Reimbursement Interest on any Interest Advance made by
the Backup Advancing Agent or applicable subsequent successor advancing agent)
and shall be required to make Interest Advances until a successor advancing
agent is appointed under this Indenture.

 

(h)                                 The determination by the Advancing Agent or
the Backup Advancing Agent (in its capacity as successor Advancing Agent), as
applicable, (i) that it has made a Nonrecoverable Interest Advance (together
with Reimbursement Interest thereon) or (ii) that any proposed Interest Advance,
if made, would constitute a Nonrecoverable Interest Advance, shall be evidenced
by an Officer’s Certificate delivered promptly to the Trustee, the Note
Administrator, the Issuer and the 17g-5 Information Provider, setting forth the
basis for such determination; provided that failure to give such notice, or any
defect therein, shall not impair or

 

152

--------------------------------------------------------------------------------



 

affect the validity of, or the Advancing Agent or the Backup Advancing Agent,
entitlement to reimbursement with respect to, any Interest Advance.

 

Section 10.8                             Reports by Parties.

 

(a)                                 The Note Administrator shall supply, in a
timely fashion, to the Issuer, the Trustee, the Servicer, the Special Servicer
and the Collateral Manager any information regularly maintained by the Note
Administrator that the Issuer, the Trustee, the Servicer, the Special Servicer
or the Collateral Manager may from time to time request in writing with respect
to the Collateral or the Indenture Accounts and provide any other information
reasonably available to the Note Administrator by reason of its acting as Note
Administrator hereunder and required to be provided by Section 10.9 or to permit
the Collateral Manager to perform its obligations under the Collateral
Management Agreement.  Each of the Issuer, the Servicer, and the Special
Servicer shall promptly forward to the Collateral Manager, the Trustee and the
Note Administrator any information in their possession or reasonably available
to them concerning any of the Collateral that the Trustee or the Note
Administrator reasonably may request or that reasonably may be necessary to
enable the Note Administrator to prepare any report or to enable the Trustee or
the Note Administrator to perform any duty or function on its part to be
performed under the terms of this Indenture.

 

Section 10.9                             Reports; Accountings.

 

(a)                                 Based on the CREFC® Loan Periodic Update
File prepared by the Servicer and delivered by the Servicer to the Note
Administrator no later than 2:00 p.m. (New York time) on the second Business Day
before the Payment Date, the Note Administrator shall prepare and make available
on its website initially located at www.ctslink.com (or, upon written request
from registered Holders of the Notes or from those parties that cannot receive
such statement electronically, provide by first class mail), on each Payment
Date to Privileged Persons, a report substantially in the form of Exhibit G
hereto (the “Monthly Report”), setting forth the following information:

 

(i)                                  the amount of the distribution of principal
and interest on such Payment Date to the Noteholders and any reduction of the
Aggregate Outstanding Amount of the Notes;

 

(ii)                               the aggregate amount of compensation paid to
the Note Administrator, the Trustee and servicing compensation paid to the
Servicer during the related Due Period;

 

(iii)                            the Aggregate Outstanding Portfolio Balance
outstanding immediately before and immediately after the Payment Date;

 

(iv)                           the number, Aggregate Outstanding Portfolio
Balance, weighted average remaining term to maturity and weighted average
interest rate of the Collateral Interests as of the end of the related Due
Period;

 

(v)                              the number and the Aggregate Principal Balance
of Collateral Interests that are (A) delinquent 30-59 days, (B) delinquent 60-89
days, (C) delinquent 90 days or

 

153

--------------------------------------------------------------------------------



 

more and (D) current but Specially Serviced Loans or in foreclosure but not an
REO Property;

 

(vi)                           the value of any REO Property owned by the Issuer
or any Permitted Subsidiary as of the end of the related Due Period, on an
individual Collateral Interest basis, based on the most recent appraisal or
valuation;

 

(vii)                        the amount of Interest Proceeds and Principal
Proceeds received in the related Due Period;

 

(viii)                     the amount of any Interest Advances made by the
Advancing Agent or the Backup Advancing Agent, as applicable;

 

(ix)                           the payments due pursuant to the Priority of
Payments with respect to each clause thereof;

 

(x)                              the number and related Principal Balances of
any Collateral Interests that have been (or are related to Commercial Real
Estate Loans that have been) extended or modified during the related Due Period
on an individual Collateral Interest basis;

 

(xi)                           the amount of any remaining unpaid Interest
Shortfalls as of the close of business on the Payment Date;

 

(xii)                        a listing of each Collateral Interest that was the
subject of a principal prepayment during the related collection period and the
amount of principal prepayment occurring;

 

(xiii)                     the aggregate unpaid Principal Balance of the
Collateral Interests outstanding as of the close of business on the related
Determination Date;

 

(xiv)                    with respect to any Collateral Interest as to which a
liquidation occurred during the related Due Period (other than through a payment
in full), (A) the number thereof and (B) the aggregate of all liquidation
proceeds which are included in the Payment Account and other amounts received in
connection with the liquidation (separately identifying the portion thereof
allocable to distributions of the Notes);

 

(xv)                       with respect to any REO Property owned by the Issuer
or any Permitted Subsidiary thereof, as to which the Special Servicer determined
that all payments or recoveries with respect to the related property have been
ultimately recovered during the related collection period, (A) the related
Collateral Interest and (B) the aggregate of all liquidation proceeds and other
amounts received in connection with that determination (separately identifying
the portion thereof allocable to distributions on the Securities);

 

(xvi)                    the amount on deposit in the Expense Reserve Account;

 

(xvii)                 the aggregate amount of interest on monthly debt service
advances in respect of the Collateral Interests paid to the Advancing Agent
and/or the Backup Advancing Agent since the prior Payment Date;

 

154

--------------------------------------------------------------------------------



 

(xviii)              a listing of each modification, extension or waiver made
with respect to each Collateral Interest;

 

(xix)                    an itemized listing of any Special Servicing Fees
received from the Special Servicer or any of its affiliates during the related
Due Period;

 

(xx)                       the amount of any distributions to the Preferred
Shares on the Payment Date; and

 

(xxi)                    the Net Outstanding Portfolio Balance.

 

(b)                                 The Note Administrator will post on the Note
Administrator’s Website, any report received from the Servicer or Special
Servicer detailing any breach of the representations and warranties with respect
to any Collateral Interest by the Seller or any of its affiliates and the steps
taken by the Seller or any of its affiliates to cure such breach; a listing of
any breach of the representations and warranties with respect to any Collateral
Interest by the Seller or any of its affiliates and the steps taken by the
Seller or any of its affiliates to cure such breach;

 

(c)                                  All information made available on the Note
Administrator’s Website will be restricted and the Note Administrator will only
provide access to such reports to Privileged Persons in accordance with this
Indenture.  In connection with providing access to its website, the Note
Administrator may require registration and the acceptance of a disclaimer.

 

(d)                                 Not more than five (5) Business Days after
receiving an Issuer Request requesting information regarding a Clean-up Call, a
Tax Redemption, an Auction Call Redemption or an Optional Redemption as of a
proposed Redemption Date, the Note Administrator shall, subject to its timely
receipt of the necessary information to the extent not in its possession,
compute the following information and provide such information in a statement
(the “Redemption Date Statement”) delivered to the Collateral Manager and the
Preferred Share Paying Agent:

 

(i)                    the Aggregate Outstanding Amount of the Notes of the
Class or Classes to be redeemed as of such Redemption Date;

 

(ii)                 the amount of accrued interest due on such Notes as of the
last day of the Due Period immediately preceding such Redemption Date;

 

(iii)              the Redemption Price;

 

(iv)             the sum of all amounts due and unpaid under
Section 11.1(a) (other than amounts payable on the Notes being redeemed or to
the Noteholders thereof); and

 

(v)                the amount in the Collection Account and the Indenture
Accounts (other than the Preferred Share Distribution Account) available for
application to the redemption of such Notes.

 

155

--------------------------------------------------------------------------------



 

(e)                                  The Issuer shall provide quarterly updates
on the status of the business plan for each Collateral Interest, which reports
shall be posted to the Note Administrator’s website.  Such report shall be
delivered by the Issuer to cts.cmbs.bond.admin@wellsfargo.com.

 

Section 10.10                      Release of Collateral Interests; Release of
Collateral.

 

(a)                                 If no Event of Default has occurred and is
continuing and subject to Article 12 hereof, the Issuer (or the Collateral
Manager on its behalf) may direct the Special Servicer on behalf of the Trustee
to release a Pledged Collateral Interest from the lien of this Indenture, by
Issuer Order delivered to the Trustee and the Custodian at least two
(2) Business Days prior to the settlement date for any sale of a Pledged
Collateral Interest, which Issuer Order shall be accompanied by a certification
of the Collateral Manager that (i) the Pledged Collateral Interest has been sold
pursuant to and in compliance with Article 12 or (ii) in the case of a
redemption pursuant to Section 9.1, the proceeds from any such sale of
Collateral Interests are sufficient to redeem the Notes pursuant to Section 9.1,
and, upon receipt of a Request for Release of such Collateral Interest from the
Collateral Manager, the Servicer, the Special Servicer, the Custodian shall
deliver any such Pledged Collateral Interest, if in physical form, duly endorsed
to the broker or purchaser designated in such Issuer Order or to the Issuer if
so requested in the Issuer Order, or, if such Pledged Collateral Interest is
represented by a Security Entitlement, cause an appropriate transfer thereof to
be made, in each case against receipt of the sales price therefor as set forth
in such Issuer Order.  If requested, the Custodian may deliver any such Pledged
Collateral Interest in physical form for examination (prior to receipt of the
sales proceeds) in accordance with street delivery custom.  The Custodian shall
(i) deliver any agreements and other documents in its possession relating to
such Pledged Collateral Interest and (ii) the Trustee, if applicable, duly
assign each such agreement and other document, in each case, to the broker or
purchaser designated in such Issuer Order or to the Issuer if so requested in
the Issuer Order.

 

(b)                                 The Issuer (or the Collateral Manager on
behalf of the Issuer) may deliver to the Trustee and Custodian at least three
(3) Business Days prior to the date set for redemption or payment in full of a
Pledged Collateral Interest, an Issuer Order certifying that such Pledged
Collateral Interest is being paid in full.  Thereafter, the Servicer or the
Special Servicer by delivery of a Request for Release, may direct the Custodian
to deliver such Pledged Collateral Interest and the related Collateral Interest
File therefor on or before the date set for redemption or payment, to the
Collateral Manager, the Servicer or the Special Servicer for redemption against
receipt of the applicable redemption price or payment in full thereof.

 

(c)                                  With respect to any Collateral Interest
subject to a workout or restructuring, the Issuer (or the Collateral Manager on
behalf of the Issuer) may, by Issuer Order delivered to the Trustee and
Custodian at least two (2) Business Days prior to the date set for an exchange,
tender or sale, certify that a Collateral Interest is subject to a workout or
restructuring and setting forth in reasonable detail the procedure for response
thereto. Thereafter, the Special Servicer may, in accordance with the terms of,
and subject to any required consent and consultation obligations set forth in
the Servicing Agreement, direct the Custodian, by delivery to the Custodian of a
Request for Release, to deliver any Collateral to the Special Servicer in
accordance with such Request for Release.

 

156

--------------------------------------------------------------------------------



 

(d)                                 The Special Servicer shall remit to the
Servicer for deposit into the Collection Account any proceeds received by it
from the disposition of a Pledged Collateral Interest and treat such proceeds as
Principal Proceeds, for remittance by the Servicer to the Note Administrator on
the first Remittance Date occurring thereafter.  None of the Trustee, the Note
Administrator or the Securities Intermediary shall be responsible for any loss
resulting from delivery or transfer of any such proceeds prior to receipt of
payment in accordance herewith.

 

(e)                                  The Trustee shall, upon receipt of an
Issuer Order declaring that there are no Notes Outstanding and all obligations
of the Issuer hereunder have been satisfied, release the Collateral from the
lien of this Indenture.

 

(f)                                   Upon receiving actual notice of any offer
or any request for a waiver, consent, amendment or other modification with
respect to any Collateral Interest, or in the event any action is required to be
taken in respect to a Loan Document, the Special Servicer on behalf of the
Issuer will promptly notify the Collateral Manager, the Issuer and the Servicer
of such request, and the Special Servicer shall grant any waiver or consent, and
enter into any amendment or other modification pursuant to the Servicing
Agreement in accordance with the Servicing Standard.  In the case of any
modification or amendment that results in the release of the related Collateral
Interest, notwithstanding anything to the contrary in Section 5.5(a), the
Custodian, upon receipt of a Request for Release, shall release the related
Collateral Interest File upon the written instruction of the Servicer or the
Special Servicer, as applicable.

 

Section 10.11                      [Reserved]

 

Section 10.12                      Information Available Electronically.

 

(a)                                 The Note Administrator shall make available
to any Privileged Person the following items (in each case, as applicable, to
the extent received by it) by means of the Note Administrator’s Website the
following items (to the extent such items were prepared by or delivered to the
Note Administrator in electronic format):

 

(i)                    The following documents, which will initially be
available under a tab or heading designated “deal documents”:

 

(1)                                 the final Offering Memorandum related to the
Notes offered thereunder;

 

(2)                                 this Indenture, and any schedules, exhibits
and supplements thereto;

 

(3)                                 the CREFC® Loan Setup file;

 

(4)                                 the Issuer Charter,

 

157

--------------------------------------------------------------------------------



 

(5)                                 the Servicing Agreement, any schedules,
exhibits and supplements thereto:

 

(6)                                 the Preferred Share Paying Agency Agreement,
and any schedules, exhibits and supplements thereto;

 

(ii)                 The following documents will initially be available under a
tab or heading designated “periodic reports”:

 

(1)                                 the Monthly Reports prepared by the Note
Administrator pursuant to Section 10.9(a); and

 

(2)                                 certain information and reports specified in
the Servicing Agreement (including the collection of reports specified by CRE
Finance Council  or any successor organization reasonably acceptable to the Note
Administrator and the Servicer) known as the “CREFC® Investor Reporting Package”
relating to the Collateral Interests to the extent that the Note Administrator
receives such information and reports from the Servicer from time to time;

 

(iii)              The following documents, which will initially be available
under a tab or heading designated “Additional Documents”:

 

(1)                                 inspection reports delivered to the Note
Administrator under the terms of the Servicing Agreement;

 

(2)                                 appraisals delivered to the Note
Administrator under the terms of the Servicing Agreement;

 

(3)                                 any quarterly updates on the status of the
business plan for each Collateral Interest delivered by the Issuer to the Note
Administrator; and

 

(4)                                 the Issuer hereby directs the Note
Administrator to post any reports or such other information that, from time to
time, the Issuer or the Special Servicer provides to the Note Administrator to
be made available on the Note Administrator’s Website;

 

(iv)             The following documents, which will initially be available
under a tab or heading designated “special notices”:

 

(1)                                 notice of final payment on the Notes
delivered to the Note Administrator pursuant to Section 2.7(d);

 

(2)                                 notice of termination of the Servicer or the
Special Servicer;

 

(3)                                 notice of a Servicer Termination Event or a
Special Servicer Termination Event, each as defined in the Servicing Agreement
and delivered to the Note Administrator under the terms of the Servicing
Agreement;

 

158

--------------------------------------------------------------------------------



 

(4)                                 notice of the resignation of any party to
this Indenture and notice of the acceptance of appointment of a replacement for
any such party, to the extent such notice is prepared or received by the Note
Administrator;

 

(5)                                 officer’s certificates supporting the
determination that any Interest Advance was (or, if made, would be) a
Nonrecoverable Interest Advance delivered to the Note Administrator pursuant to
Section 10.7(b);

 

(6)                                 any direction received by the Note
Administrator from the Collateral Manager for the termination of the Special
Servicer or the Sub-Servicer and any direction of a Majority of the Notes to
terminate the Special Servicer;

 

(7)                                 any direction received by the Note
Administrator from a Majority of the Controlling Class or a Supermajority of the
Notes for the termination of the Note Administrator or the Trustee pursuant to
Section 6.9(c);

 

(v)                                                                any notices
required pursuant to the EU Risk Retention Agreement and provided by the EU
Retention Holder, the Retention Holder, or the Collateral Manager to the Note
Administrator, if any, which will initially be available under a tab or heading
designated “EU Risk Retention;”

 

(vi)                                                             the following
notices provided by the Retention Holder or the Collateral Manager to the Note
Administrator, if any, which will initially be available under a tab or heading
designated “U.S. Risk Retention Special Notices”:

 

(1)                                 any changes to the fair values set forth in
the “Credit Risk Retention” section of the Offering Memorandum between the date
of the Offering Memorandum and the Closing Date;

 

(2)                                 any material differences between the
valuation methodology or any of the key inputs and assumptions that were used in
calculating the fair value or range of fair values prior to the pricing of the
Notes and the Closing Date; and

 

(3)                                 any noncompliance of the applicable credit
risk retention requirements under the credit risk retention requirements under
Section 15G of the Exchange Act by the Retention Holder or a Subsequent
Retaining Holder as and to the extent the Sponsor is required under the credit
risk retention requirements under Section 15G of the Exchange Act;

 

(vii)          the “Investor Q&A Forum” pursuant to Section 10.13; and

 

(viii)       solely to Noteholders and holders of any Preferred Shares, the
“Investor Registry” pursuant to Section 10.13.

 

Privileged Persons who execute Exhibit H-2 shall only be entitled to access the
Monthly Report, and shall not have access to any other information on the Note
Administrator’s Website.

 

159

--------------------------------------------------------------------------------



 

The Note Administrator’s Website shall initially be located at www.ctslink.com. 
The foregoing information shall be made available by the Note Administrator on
the Note Administrator’s Website promptly following receipt. The Note
Administrator may change the titles of the tabs and headings on portions of its
website, and may re-arrange the files as it deems proper.  The Note
Administrator shall have no obligation or duty to verify, confirm or otherwise
determine whether the information being delivered is accurate, complete,
conforms to the transaction, or otherwise is or is not anything other than what
it purports to be. In the event that any such information is delivered or posted
in error, the Note Administrator may remove it from the Note Administrator’s
Website. The Note Administrator has not obtained and shall not be deemed to have
obtained actual knowledge of any information posted to the Note Administrator’s
Website to the extent such information was not produced by the Note
Administrator. In connection with providing access to the Note Administrator’s
Website, the Note Administrator may require registration and the acceptance of a
disclaimer. The Note Administrator shall not be liable for the dissemination of
information in accordance with the terms of this Indenture, makes no
representations or warranties as to the accuracy or completeness of such
information being made available, and assumes no responsibility for such
information. Assistance in using the Note Administrator’s Website can be
obtained by calling 866-846-4526.

 

Section 10.13                      Investor Q&A Forum; Investor Registry.

 

(a)                                 The Note Administrator shall make the
“Investor Q&A Forum” available to Privileged Persons and prospective purchasers
of Notes that are Privileged Persons by means of the Note Administrator’s
Website, where the Noteholders (including beneficial owners of Notes) may
(i) submit inquiries to the Note Administrator relating to the Monthly Reports,
and submit inquiries to the Collateral Manager, the Servicer or the Special
Servicer (each, a “Q&A Respondent”) relating to any servicing reports prepared
by that party, the Collateral Interests, or the properties related thereto (each
an “Inquiry” and collectively, “Inquiries”), and (ii) view Inquiries that have
been previously submitted and answered, together with the answers thereto.  Upon
receipt of an Inquiry for a Q&A Respondent, the Note Administrator shall forward
the Inquiry to the applicable Q&A Respondent, in each case via email or such
other method as the Note Administrator, the Collateral Manager, the Servicer or
the Special Servicer agree within a commercially reasonable period of time
following receipt thereof.  Following receipt of an Inquiry, the Note
Administrator and the applicable Q&A Respondent, unless such party determines
not to answer such Inquiry as provided below, shall reply to the Inquiry, which
reply of the applicable Q&A Respondent shall be by email to the Issuer, the Note
Administrator, the Collateral Manager, the Servicer and the Special Servicer or
such other method as the Issuer, the Note Administrator, the Collateral Manager,
the Servicer or the Special Servicer will agree.  The Note Administrator shall
post (within a commercially reasonable period of time following preparation or
receipt of such answer, as the case may be) such Inquiry and the related answer
to the Note Administrator’s Website.  If the Note Administrator or the
applicable Q&A Respondent determines, in its respective sole discretion, that
(i) any Inquiry is not of a type described above, (ii) answering any Inquiry
would not be in the best interests of the Issuer or the Noteholders,
(iii) answering any Inquiry would be in violation of applicable law, the Loan
Documents, the Collateral Management Agreement, this Indenture or the Servicing
Agreement, (iv) answering any Inquiry would materially increase the duties of,
or result in significant additional cost or expense to, the Issuer, the Note
Administrator, the Collateral Manager, the Servicer or the

 

160

--------------------------------------------------------------------------------



 

Special Servicer, as applicable or (v) answering any such Inquiry would
reasonably be expected to result in the waiver of an attorney client privilege
or the disclosure of attorney work product, or is otherwise not advisable to
answer, it shall not be required to answer such Inquiry and shall promptly
notify the Note Administrator of such determination.  The Note Administrator
shall notify the Person who submitted such Inquiry in the event that the Inquiry
shall not be answered in accordance with the terms of this Indenture.  Any
notice by the Note Administrator to the Person who submitted an Inquiry that
shall not be answered shall include the following statement: “Because the
Indenture and the Servicing Agreement provides that the Note Administrator, the
Collateral Manager, the Servicer and the Special Servicer shall not answer an
Inquiry if it determines, in its respective sole discretion, that (i) any
Inquiry is beyond the scope of the topics described in the Indenture,
(ii) answering any Inquiry would not be in the best interests of the Issuer
and/or the Noteholders, (iii) answering any Inquiry would be in violation of
applicable law or the Loan Documents, the Collateral Management Agreement, this
Indenture or the Servicing Agreement, (iv) answering any Inquiry would
materially increase the duties of, or result in significant additional cost or
expense to, the Issuer, the Note Administrator, the Collateral Manager, the
Servicer or the Special Servicer, as applicable, or (v) answering any such
Inquiry would reasonably be expected to result in the waiver of an attorney
client privilege or the disclosure of attorney work product, or is otherwise not
advisable to answer, no inference shall be drawn from the fact that the Issuer,
the Note Administrator, the Collateral Manager, the Servicer or the Special
Servicer has declined to answer the Inquiry.” Answers posted on the Investor Q&A
Forum shall be attributable only to the Q&A Respondent, and shall not be deemed
to be answers from any other Person.  Any Inquiry and the related answer posted
to the Note Administrator’s Website may be amended, modified, deleted or
otherwise altered as the Issuer, the Note Administrator, the Collateral Manager,
Servicer or Special Servicer, as applicable, may determine in its sole
discretion.  None of the Placement Agents, the Collateral Manager, the Issuer,
the Co-Issuer, the Seller, the Advancing Agent, the Future Funding Indemnitor,
the Retention Holder, the Servicer, the Special Servicer, the Note Administrator
or the Trustee, or any of their respective Affiliates shall certify to any of
the information posted in the Investor Q&A Forum and no such party shall have
any responsibility or liability for the content of any such information.  The
Note Administrator shall not be required to post to the Note Administrator’s
Website any Inquiry or answer thereto that the Note Administrator determines, in
its sole discretion, is administrative or ministerial in nature.  The Investor
Q&A Forum shall not reflect questions, answers and other communications that are
not submitted via the Note Administrator’s Website. Additionally, the Note
Administrator may require acceptance of a waiver and disclaimer for access to
the Investor Q&A Forum.

 

(b)                                 The Note Administrator shall make available
to any Noteholder or holder of Preferred Shares and any beneficial owner of a
Note, the Investor Registry.  The “Investor Registry” shall be a voluntary
service available on the Note Administrator’s Website, where Noteholders and
beneficial owners of Notes can register and thereafter obtain information with
respect to any other Noteholder or beneficial owner that has so registered.  Any
Person registering to use the Investor Registry shall be required to certify
that (i) it is a Noteholder, a beneficial owner of a Note or a holder of a
Preferred Share and (ii) it grants authorization to the Note Administrator to
make its name and contact information available on the Investor Registry for at
least forty-five (45) days from the date of such certification to other
registered Noteholders and registered beneficial owners or Notes.  Such Person
shall then be asked to enter certain mandatory fields such as the individual’s
name, the company name and email address, as well as

 

161

--------------------------------------------------------------------------------



 

certain optional fields such as address, and phone number.  If any Noteholder or
beneficial owner of a Note notifies the Note Administrator that it wishes to be
removed from the Investor Registry (which notice may not be within forty-five
(45) days of its registration), the Note Administrator shall promptly remove it
from the Investor Registry.  The Note Administrator shall not be responsible for
verifying or validating any information submitted on the Investor Registry, or
for monitoring or otherwise maintaining the accuracy of any information
thereon.  The Note Administrator may require acceptance of a waiver and
disclaimer for access to the Investor Registry.

 

(c)                                  Certain information concerning the
Collateral and the Notes, including the Monthly Reports, CREFC® Reports and
supplemental notices, shall be provided by the Note Administrator to certain
market data providers upon receipt by the Note Administrator from such persons
of a certification in the form of Exhibit I hereto, which certification may be
submitted electronically via the Note Administrator’s Website.  The Issuer
hereby authorizes the provision of such information to Bloomberg L.P., Trepp,
LLC, Intex Solutions, Inc., Markit Group Limited, Interactive Data Corp.,
BlackRock Financial Management, Inc., CMBS.com, Inc., Moody’s Analytics and
Thomson Reuters Corporation.

 

(d)                                 [Reserved]

 

(e)                                  The 17g-5 Information Provider will make
the “Rating Agency Q&A Forum and Servicer Document Request Tool” available to
NRSROs via the 17g-5 Information Providers Website, where NRSROs may (i) submit
inquiries to the Note Administrator relating to the Monthly Report, (ii) submit
inquiries to the Collateral Manager, the Servicer or the Special Servicer
relating to servicing reports prepared by such parties, or the Collateral,
except to the extent already obtained, (iii) submit requests for loan-level
reports and information, and (iv) view previously submitted inquiries and
related answers or reports, as the case may be.  Upon receipt of an inquiry or
request for the Note Administrator, the Collateral Manager, the Servicer or the
Special Servicer, as the case may be, the 17g-5 Information Provider shall
forward such inquiry or request to the Note Administrator, the Collateral
Manager, the Servicer or the Special Servicer, as applicable, in each case via
email within a commercially reasonable period of time following receipt
thereof.  The Trustee, the Note Administrator, the Collateral Manager, the
Issuer, the Co-Issuer, the Servicer or the Special Servicer, as applicable, will
be required to answer each inquiry, unless it determines that (a) answering the
inquiry would be in violation of applicable law, the Servicing Standard, the
Collateral Management Standard, this Indenture, the Collateral Management
Agreement the Servicing Agreement or the applicable loan documents,
(b) answering the inquiry would or is reasonably expected to result in a waiver
of an attorney-client privilege or the disclosure of attorney work product, or
(c) answering the inquiry would materially increase the duties of, or result in
significant additional cost or expense to, such party, and the performance of
such additional duty or the payment of such additional cost or expense is beyond
the scope of its duties under this Indenture or the Servicing Agreement, as
applicable.  In the event that any of the Trustee, the Note Administrator, the
Collateral Manager, the Issuer, the Co-Issuer, the Servicer or the Special
Servicer declines to answer an inquiry, it shall promptly email the 17g-5
Information Provider with the basis of such declination.  The 17g-5 Information
Provider will be required to post the inquiries and the related answers (or
reports, as applicable) on the Rating Agency Q&A Forum and Servicer Document
Request Tool promptly upon receipt, or in the event that an inquiry is
unanswered, the inquiry and the basis for which it was

 

162

--------------------------------------------------------------------------------



 

unanswered.  The Rating Agency Q&A Forum and Servicer Document Request Tool may
not reflect questions, answers, or other communications which are not submitted
through the 17g-5 Website.  Answers and information posted on the Rating Agency
Q&A Forum and Servicer Document Request Tool will be attributable only to the
respondent, and will not be deemed to be answers from any other Person.  No such
other Person will have any responsibility or liability for, and will not be
deemed to have knowledge of, the content of any such information.

 

Section 10.14                      Certain Procedures.

 

For so long as the Notes may be transferred only in accordance with Rule 144A,
the Issuer (or the Collateral Manager on its behalf) will ensure that any
Bloomberg screen containing information about the Rule 144A Global Notes
includes the following (or similar) language:

 

(i)                                     the “Note Box” on the bottom of the
“Security Display” page describing the Rule 144A Global Notes will state: “Iss’d
Under 144A”;

 

(ii)                                  the “Security Display” page will have the
flashing red indicator “See Other Available Information”; and

 

The indicator will link to the “Additional Security Information” page, which
will state that the Notes “are being offered in reliance on the exemption from
registration under Rule 144A of the Securities Act to persons who are qualified
institutional buyers (as defined in Rule 144A under the Securities Act).

 

ARTICLE 11

 

APPLICATION OF FUNDS

 

Section 11.1                             Disbursements of Amounts from Payment
Account.

 

(a)                                 Notwithstanding any other provision in this
Indenture, but subject to the other subsections of this Section 11.1 hereof, on
each Payment Date, the Note Administrator shall disburse amounts transferred to
the Payment Account in accordance with the following priorities (the “Priority
of Payments”):

 

(i)                                     Interest Proceeds. On each Payment Date
that is not a Redemption Date, the Stated Maturity Date or a Payment Date
following an acceleration of the Notes as a result of the occurrence and
continuation of an Event of Default, Interest Proceeds with respect to the
related Due Period shall be distributed in the following order of priority:

 

(1)                                 to the payment of taxes and filing fees
(including any registered office and government fees) owed by the Issuer or the
Co-Issuer, if any;

 

(2)                                 (a) first, to the extent not previously
reimbursed, to the Backup Advancing Agent and the Advancing Agent, in that
order, the aggregate amount of any Nonrecoverable Interest Advances due and
payable to such party;

 

163

--------------------------------------------------------------------------------



 

(b) second, to the Advancing Agent (or to the Backup Advancing Agent if the
Advancing Agent has failed to make any Interest Advance required to be made by
the Advancing Agent pursuant to the terms hereof) the Advancing Agent Fee and
any previously due but unpaid Advancing Agent Fee (with respect to amounts owed
to the Advancing Agent, unless waived by the Advancing Agent) (provided that the
Advancing Agent or Backup Advancing Agent, as applicable, has not failed to make
any Interest Advance required to be made in respect of any Payment Date pursuant
to the terms of this Indenture); and (c) third, to the Advancing Agent and the
Backup Advancing Agent to the extent due and payable to such party,
Reimbursement Interest and reimbursement of any outstanding Interest Advances
not to exceed, in each case, the amount that would result in an Interest
Shortfall with respect to such Payment Date;

 

(3)                                 (a) first, pro rata to the payment to the
Note Administrator and to the Trustee of the accrued and unpaid fees in respect
of their services equal to U.S. $5,500, in each case payable monthly (a portion
of which is payable to the Trustee by the Note Administrator), (b) second, to
the payment of other accrued and unpaid Company Administrative Expenses of the
Note Administrator, the Trustee, the Paying Agent and the Preferred Share Paying
Agent not to exceed the sum of U.S. $250,000 per Expense Year (of which $100,000
will be allocated to the Trustee and $150,000 will be allocated to the Note
Administrator (in each of its capacities); provided that any unused portions of
the foregoing cap remaining at the end of an Expense Year will be available to
pay the Company Administrative Expenses of any of the Note Administrator (in
each of its capacities) or the Trustee), and (c) third, to the payment of any
other accrued and unpaid Company Administrative Expenses, the aggregate of all
such amounts in this clause (c) (other than amounts payable to the Servicer or
the Special Servicer) per Expense Year (including such amounts paid since the
previous Payment Date from the Expense Reserve Account) not to exceed the
greater of (i) 0.1% per annum of the Aggregate Outstanding Portfolio Balance and
(ii) U.S.$150,000 per annum;

 

(4)                                 to the payment of the Collateral Manager Fee
and any previously due but unpaid Collateral Manager Fee (if not waived by the
Collateral Manager);

 

(5)                                 to the payment of the Class A Interest
Distribution Amount plus any Class A Defaulted Interest Amount;

 

(6)                                 to the payment of the Class A-S Interest
Distribution Amount plus any Class A-S Defaulted Interest Amount;

 

(7)                                 to the payment of the Class B Interest
Distribution Amount plus any Class B Defaulted Interest Amount;

 

(8)                                 to the payment of the Class C Interest
Distribution Amount plus any Class C Defaulted Interest Amount;

 

164

--------------------------------------------------------------------------------



 

(9)                                 to the payment of the Class D Interest
Distribution Amount plus any Class D Defaulted Interest Amount;

 

(10)                          if either of the Note Protection Tests is not
satisfied as of the Determination Date relating to such Payment Date, to the
payment of, first, principal on the Class A Notes, second, principal on the
Class A-S Notes, third, principal on the Class B Notes, fourth, principal on the
Class C Notes, and fifth, principal on the Class D Notes, in each case, to the
extent necessary to cause each of the Note Protection Tests to be satisfied or,
if sooner, until the Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes and the Class D Notes have been paid in full;

 

(11)                          to the payment of the Class E Interest
Distribution Amount and, if no Class A Notes, Class A-S Notes, Class B Notes,
Class C Notes and Class D Notes are outstanding, any Class E Defaulted Interest
Amount;

 

(12)                          to the payment of the Class E Deferred Interest
Amount (in reduction of the Aggregate Outstanding Amount of the Class E Notes);

 

(13)                          to the payment of the Class F Interest
Distribution Amount and, if no Class A Notes, Class A-S Notes, Class B Notes,
Class C Notes, Class D Notes and Class E Notes are outstanding, any Class F
Defaulted Interest Amount;

 

(14)                          to the payment of the Class F Deferred Interest
Amount (in reduction of the Aggregate Outstanding Amount of the Class F Notes);

 

(15)                          to the payment of any Company Administrative
Expenses not paid pursuant to clause (3) above in the order specified therein;

 

(16)                          upon direction of the Collateral Manager, for
deposit into the Expense Reserve Account in an amount not to exceed U.S.$100,000
in respect of such Payment Date; and

 

(17)                          any remaining Interest Proceeds to be released
from the lien of this Indenture and paid (upon standing order of the Issuer) to
the Preferred Share Paying Agent for deposit into the Preferred Share
Distribution Account for distribution to the holder of the Preferred Shares
subject to and in accordance with the provisions of the Preferred Share Paying
Agency Agreement.

 

(ii)                                  Principal Proceeds. On each Payment Date
that is not a Redemption Date, the Stated Maturity Date or a Payment Date
following an acceleration of the Notes as a result of the occurrence and
continuation of an Event of Default, Principal Proceeds with respect to the
related Due Period shall be distributed in the following order of priority:

 

(1)                                 to the payment of the amounts referred to in
clauses (1) through (10) of Section 11.1(a)(i) in the same order of priority
specified therein, without giving effect to any limitations on amounts payable
set forth therein, but only to the extent not paid in full thereunder;

 

165

--------------------------------------------------------------------------------



 

(2)                                 during the Reinvestment Period and for so
long as the Note Protection Tests are satisfied, so long as the Issuer is
permitted to purchase Reinvestment Collateral Interests under Section 12.2 at
the direction of the Collateral Manager, the amount designated by the Collateral
Manager during the related Interest Accrual Period to be deposited into the
Reinvestment Account to be either (A) held for reinvestment in Reinvestment
Collateral Interests or (B) applied to pay the purchase price of Reinvestment
Collateral Interests (it being understood that the Collateral Manager shall be
deemed to have directed that all Principal Proceeds (other than any Principal
Proceeds that are to be applied pursuant to this clause (B) pursuant to an
express written direction of the Collateral Manager) be deposited into the
Reinvestment Account to be held for reinvestment in Reinvestment Collateral
Interests pursuant to clause (A), until such time as it has provided the Note
Administrator with a notice to the contrary);

 

(3)                                 to the payment of principal of the Class A
Notes until the Class A Notes have been paid in full;

 

(4)                                 to the payment of principal of the Class A-S
Notes until the Class A-S Notes have been paid in full;

 

(5)                                 to the payment of principal of the Class B
Notes until the Class B Notes have been paid in full;

 

(6)                                 to the payment of principal of the Class C
Notes until the Class C Notes have been paid in full;

 

(7)                                 to the payment of principal of the Class D
Notes until the Class D Notes have been paid in full;

 

(8)                                 to the payment of the Class E Interest
Distribution Amount, plus, any Class E Defaulted Interest Amount, to the extent
not paid pursuant to clause (11) of Section 11.1(a)(i);

 

(9)                                 to the payment of principal of the Class E
Notes (including any Class E Deferred Interest Amounts) until the Class E Notes
have been paid in full;

 

(10)                          to the payment of the Class F Interest
Distribution Amount, plus, any Class F Defaulted Interest Amount, to the extent
not paid pursuant to clause (13) of Section 11.1(a)(i);

 

(11)                          to the payment of principal of the Class F Notes
(including any Class F Deferred Interest Amounts) until the Class F Notes have
been paid in full; and

 

(12)                          any remaining Principal Proceeds to be released
from the lien of this Indenture and paid (upon standing order of the Issuer) to
the Preferred Share Paying Agent for deposit into the Preferred Share
Distribution Account for

 

166

--------------------------------------------------------------------------------



 

distribution to the Holder of the Preferred Shares subject to and in accordance
with the provisions of the Preferred Share Paying Agency Agreement.

 

The Collateral Manager may request no more than one time in each Due Period and
only during the Reinvestment Period that (a) the Servicer remit Principal
Proceeds to the Note Administrator for deposit into the Reinvestment Account
prior to a Payment Date and (b) the Note Administrator may remit such amount in
connection with the acquisition of the Reinvestment Collateral Interests
pursuant to Section 12.2 prior to a Payment Date upon certification by the
Collateral Manager to the Note Administrator that (i) the Note Protection Tests
were satisfied as of the immediately preceding Payment Date, (ii) the Collateral
Manager reasonably expects the Note Protection Tests to be satisfied on the
immediately succeeding Payment Date, and (iii) the Collateral Manager reasonably
expects that such Principal Proceeds will not be necessary to make payments in
accordance with clause (1) of Section 11.1(a)(ii) on the immediately succeeding
Payment Date, and Principal Proceeds available for distribution in accordance
with this Section 11.1(a)(ii) shall be reduced accordingly.

 

(iii)                               Redemption Dates and Payment Dates During
Events of Default.  On any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, Interest Proceeds and
Principal Proceeds with respect to the related Due Period will be distributed in
the following order of priority:

 

(1)                                 to the payment of the amounts referred to in
clauses (1) through (4) of Section 11.1(a)(i) in the same order of priority
specified therein, but without giving effect to any limitations on amounts
payable set forth therein;

 

(2)                                 to the payment of any out-of-pocket fees and
expenses of the Issuer, the Note Administrator and Trustee (including legal fees
and expenses) incurred in connection with an acceleration of the Notes following
an Event of Default, including in connection with sale and liquidation of any of
the Collateral in connection therewith;

 

(3)                                 to the payment of the Class A Interest
Distribution Amount, plus, any Class A Defaulted Interest Amount;

 

(4)                                 to the payment in full of principal of the
Class A Notes;

 

(5)                                 to the payment of the Class A-S Interest
Distribution Amount, plus, any Class A-S Defaulted Interest Amount;

 

(6)                                 to the payment in full of principal of the
Class A-S Notes;

 

(7)                                 to the payment of the Class B Interest
Distribution Amount, plus, any Class B Defaulted Interest Amount;

 

(8)                                 to the payment in full of principal of the
Class B Notes;

 

167

--------------------------------------------------------------------------------



 

(9)                                 to the payment of the Class C Interest
Distribution Amount, plus, any Class C Defaulted Interest Amount;

 

(10)                          to the payment in full of principal of the Class C
Notes;

 

(11)                          to the payment of the Class D Interest
Distribution Amount, plus, any Class D Defaulted Interest Amount;

 

(12)                          to the payment in full of principal of the Class D
Notes;

 

(13)                          to the payment of the Class E Interest
Distribution Amount, plus, any Class E Defaulted Interest Amount;

 

(14)                          to the payment in full of principal of the Class E
Notes (including any Class E Deferred Interest Amount);

 

(15)                          to the payment of the Class F Interest
Distribution Amount plus any Class F Defaulted Interest Amount;

 

(16)                          to the payment in full of principal of the Class F
Notes (including any Class F Deferred Interest Amount); and

 

(17)                          any remaining Interest Proceeds and Principal
Proceeds to be released from the lien of this Indenture and paid (upon standing
order of the Issuer) to the Preferred Share Paying Agent for deposit into the
Preferred Share Distribution Account for distribution to the Holder of the
Preferred Shares subject to and in accordance with the provisions of the
Preferred Share Paying Agency Agreement.

 

(b)                                 On or before the Business Day prior to each
Payment Date, the Issuer shall, pursuant to Section 10.3, remit or cause to be
remitted to the Note Administrator for deposit in the Payment Account an amount
of Cash sufficient to pay the amounts described in Section 11.1(a) required to
be paid on such Payment Date.

 

(c)                                  If on any Payment Date the amount available
in the Payment Account from amounts received in the related Due Period are
insufficient to make the full amount of the disbursements required by any clause
of Section 11.1(a)(i), Section 11.1(a)(ii) or Section 11.1(a)(iii), such
payments will be made to Noteholders of each applicable Class, as to each such
clause, ratably in accordance with the respective amounts of such disbursements
then due and payable to the extent funds are available therefor.

 

(d)                                 In connection with any required payment by
the Issuer to the Servicer or the Special Servicer pursuant to the Servicing
Agreement of any amount scheduled to be paid from time to time between Payment
Dates from amounts received with respect to the Collateral Interests, the
Servicer or the Special Servicer, as applicable, shall be entitled to retain or
withdraw such amounts from the Collection Account and the Participated Loan
Collection Account pursuant to the terms of the Servicing Agreement.

 

168

--------------------------------------------------------------------------------



 

Section 11.2                             Securities Accounts.

 

All amounts held by, or deposited with the Note Administrator in the
Reinvestment Account, the Custodial Account and the Expense Reserve Account
pursuant to the provisions of this Indenture will be held uninvested absent
direction from the Issuer (or the Collateral Manager on behalf of the Issuer),
in which case the Note Administrator shall invest amounts held by, or deposited
with the Note Administrator in the Reinvestment Account, the Custodial Account
and the Expense Reserve Account pursuant to the provisions of this Indenture in
Eligible Investments described in clause (v) of the definition of Eligible
Investments and such amounts shall be credited to the Indenture Account that is
the source of funds for such investment.  Any amounts not so invested in
Eligible Investments as herein provided, shall be credited to one or more
securities accounts established and maintained pursuant to the Securities
Account Control Agreement at the Corporate Trust Office of the Note
Administrator, or at another financial institution whose long-term rating is at
least equal to “A2” by Moody’s (or such lower rating as the Rating Agencies
shall approve) and agrees to act as a Securities Intermediary on behalf of the
Note Administrator on behalf of the Secured Parties pursuant to an account
control agreement in form and substance similar to the Securities Account
Control Agreement.  All other accounts held by the Note Administrator shall be
held uninvested.

 

ARTICLE 12

 

DISPOSITION OF COLLATERAL INTERESTS; REINVESTMENT COLLATERAL INTERESTS; EXCHANGE
COLLATERAL INTEREST; FUTURE FUNDING ESTIMATES

 

Section 12.1                             Sales of Credit Risk Collateral
Interests, Defaulted Collateral Interests and Non-Controlling Collateral
Interests.

 

(a)                                 Except as otherwise expressly permitted or
required by this Indenture, the Issuer shall not sell or otherwise dispose of
any Collateral Interest.  The Collateral Manager, on behalf of the Issuer,
acting pursuant to the Collateral Management Agreement may direct the Special
Servicer in writing to sell at any time:

 

(i)                                     any Defaulted Collateral Interest;

 

(ii)                                  any Credit Risk Collateral Interest,
unless (x) the Note Protection Tests were not satisfied as of the immediately
preceding Determination Date and have not been cured as of the proposed sale
date or (y) the Trustee, upon written direction of a majority of the Controlling
Class, has provided written notice to the Collateral Manager that no further
sales of Credit Risk Collateral Interests shall be permitted;

 

(iii)                               any Reinvestment Collateral Interest or
Exchange Collateral Interest acquired in violation of the Eligibility Criteria,
the Acquisition Criteria or the Acquisition and Disposition Requirements, as
applicable; or

 

(iv)                              subject to the NCP Sale Limitation, any
Non-Controlling Collateral Interest or a portion thereof (other than a Credit
Risk Controlling Interest or a Defaulted

 

169

--------------------------------------------------------------------------------



 

Collateral Interest) at any time that the Collateral Manager determines in good
faith that such sale is necessary to cure, or (taking into account expected cash
flows from the Issuer’s assets) prevent, the aggregate Principal Balance of all
Non-Controlling Collateral Interests from exceeding 30% of the aggregate
Principal Balance of all Collateral Interests owned by the Issuer.

 

Sales of Credit Risk Collateral Interests at all times shall only be permitted
for so long as the subject sale does not cause the Credit Risk Sale Limitation
to be met.

 

The Special Servicer shall sell any Collateral Interest in any sale permitted
pursuant to this Section 12.1(a), as directed by the Collateral Manager. 
Promptly after any sale pursuant to this Section 12.1(a), the Collateral Manager
shall notify the 17g-5 Information Provider of the Collateral Interest sold and
the sale price and shall provide such other information relating to such sale as
may be reasonably requested by the Rating Agencies.

 

If a Collateral Interest that is a Defaulted Collateral Interest is not sold or
otherwise disposed of by the Issuer within three years of such Collateral
Interest becoming a Defaulted Collateral Interest, the Collateral Manager shall
use commercially reasonable efforts to cause the Issuer to sell or otherwise
dispose of such Collateral Interest as soon as commercially practicable
thereafter.  In no event shall the Issuer or the Collateral Manager be permitted
to sell or otherwise dispose of any Collateral Interest for the primary purpose
of recognizing gains or decreasing losses resulting from market value changes.

 

In connection with the sale of a Credit Risk Collateral Interest or a Defaulted
Collateral Interest pursuant to this Section 12.1(a), the Collateral Manager may
also cause the Issuer to create one or more participation interests in such
Defaulted Collateral Interest or Credit Risk Collateral Interest and direct the
Special Servicer to sell one or more of such participation interests.

 

(b)                                 In addition, with respect to any Defaulted
Collateral Interest, Credit Risk Collateral Interest or Non-Controlling
Collateral Interest permitted to be sold pursuant to Section 12.1(a), such
Defaulted Collateral Interest, Credit Risk Collateral Interest or
Non-Controlling Collateral Interest may be sold by the Issuer at the direction
of the Collateral Manager:

 

(i)                                     to an entity, other than the Collateral
Manager or an affiliate (including, in the case of a Non-Controlling Collateral
Interest, any entity managed by the Collateral Manager);

 

(ii)                                  to the Collateral Manager or an affiliate
thereof that is purchasing such Defaulted Collateral Interest, Credit Risk
Collateral Interest or Non-Controlling Collateral Interest from the Issuer for a
cash purchase price that is (x) with respect to any Defaulted Collateral
Interest, equal to or greater than the Par Purchase Price and (y) with respect
to any Credit Risk Collateral Interest or Non-Controlling Collateral Interest:

 

(1)                                 until the Disposition Limitation Threshold
has been met, equal to or greater than the Par Purchase Price; and

 

170

--------------------------------------------------------------------------------



 

(2)                                 after the Disposition Limitation Threshold
has been met, following disclosure to, and approval by, the Advisory Committee
in accordance with the Collateral Management Agreement, equal to the greater of
(A) the Par Purchase Price and (B) the fair market value thereof (any purchase
described in this clause (ii), a “Credit Risk/Defaulted Collateral Interest Cash
Purchase”).

 

(c)                                  If the Collateral Manager directs the sale
of a Collateral Interest acquired in violation of the Eligibility Criteria, the
Acquisition Criteria or the Acquisition and Disposition Requirements pursuant to
Section 12.1(a), the Issuer may sell such Collateral Interest to the Collateral
Manager or an affiliate thereof for a cash purchase price that is equal to the
Principal Balance thereof plus all accrued and unpaid interest thereon.  If the
Collateral Manager does not promptly direct the sale of a Collateral Interest
that is determined to have been acquired in violation of the Eligibility
Criteria, the Acquisition Criteria or the Acquisition and Disposition
Requirements, the Issuer will be required to satisfy the Rating Agency Condition
with respect to such Collateral Interest within 60 days after such date of
determination.  Except with respect to any Collateral Interest that is
determined to have been acquired in violation of clauses (i), (iii), (iv),
(vii), (xv), (xvii), (xviii), (xxi)-(xxvi), (xxvii)-(xxxiv) of the Eligibility
Criteria, if the Issuer satisfies the Rating Agency Condition with respect to
such Collateral Interest within such time period, the Issuer may retain such
Collateral Interest.  If either (i) the Collateral Interest was acquired in
violation of such clauses of the Eligibility Criteria or (ii) the Issuer does
not satisfy the Rating Agency Condition with respect to such Collateral Interest
within such time period, the Issuer will be required to promptly sell such
Collateral Interest to the Collateral Manager or an affiliate thereof for a cash
purchase price that is equal to the Principal Balance thereof plus all accrued
and unpaid interest thereon.

 

(d)                                 At the direction of the Collateral Manager
and following disclosure to, and approval by, the Advisory Committee, any Credit
Risk Collateral Interest or Defaulted Collateral Interest may be exchanged
during the Reinvestment Period for (1) a Collateral Interest owned by the
Collateral Manager or an Affiliate of the Collateral Manager that satisfies the
Eligibility Criteria and the Acquisition and Disposition Requirements (such
Collateral Interest, an “Exchange Collateral Interest”) or (2) a combination of
an Exchange Collateral Interest and cash (such exchange for a Defaulted
Collateral Interest, a “Defaulted Collateral Interest Exchange,” and such
exchange for a Credit Risk Collateral Interest, a “Credit Risk Collateral
Interest Exchange”); provided that:

 

(i)                                     no Credit Risk Collateral Interest
Exchanges will be permitted if (x) the Note Protection Tests were not satisfied
as of the immediately preceding Determination Date and have not been cured as of
the proposed sale date or (y) the Trustee, upon the written direction of a
majority of the Controlling Class, has provided a written notice to the
Collateral Manager to that effect;

 

(ii)                                  with respect to any Defaulted Collateral
Interest Exchange, the sum of (1) the Par Purchase Price of such Exchange
Collateral Interest plus (2) the cash amount (if any) to be paid to the Issuer
by the Collateral Manager or an affiliate of the Collateral Manager, in
connection with such exchange, is equal to or greater than the Par Purchase
Price of the Defaulted Collateral Interest sought to be exchanged; and

 

171

--------------------------------------------------------------------------------



 

(iii)                               with respect to any Credit Risk Collateral
Interest Exchange:

 

(1)                                 until the Disposition Limitation Threshold
has been met, the sum of (1) the Par Purchase Price of such Exchange Collateral
Interest plus (2) the cash amount (if any) to be paid to the Issuer by the
Collateral Manager or an affiliate of the Collateral Manager, in connection with
such exchange, is equal to or greater than the Par Purchase Price of the Credit
Risk Collateral Interest sought to be exchanged; and

 

(2)                                 after the Disposition Limitation Threshold
has been met, following disclosure to, and approval by, the Advisory Committee,
the sum of (1) the Par Purchase Price of such Exchange Collateral Interest plus
(2) the cash amount (if any) to be paid to the Issuer by the Collateral Manager
or an affiliate of the Collateral Manager, in connection with such exchange, is
equal to or greater than the greater of (x) the Par Purchase Price of the Credit
Risk Collateral Interest sought to be exchanged and (y) the fair market value of
such Credit Risk Collateral Interest.

 

Exchanges of Credit Risk Collateral Interests at all times shall only be
permitted for so long as the subject exchange does not cause the Credit Risk
Sale Limitation to be met.

 

(e)                                  In addition to the above, the Majority of
Preferred Shareholders shall have the right to purchase (i) any Defaulted
Collateral Interest for a purchase price equal to the Par Purchase Price and
(ii) any Credit Risk Collateral Interest for a purchase price equal to,
(x) until the Disposition Limitation Threshold has been met, the Par Purchase
Price, and (y) after the Disposition Limitation Threshold has been met,
following disclosure to, and approval by, the Advisory Committee, the greater of
(1) the Par Purchase Price and (2) the fair market value thereof.

 

The Majority of Preferred Shareholders’ right to purchase Credit Risk Collateral
Interests shall be permitted only for so long as the subject sale does not cause
the Credit Risk Sale Limitation to be met.

 

(f)                                   After the Issuer has notified the Trustee
and the Note Administrator of an Optional Redemption, a Clean-up Call, a Tax
Redemption or an Auction Call Redemption in accordance with Section 9.3, the
Collateral Manager, on behalf of the Issuer, and acting pursuant to the
Collateral Management Agreement, may at any time direct the Special Servicer in
writing by Issuer Order to sell, and the Special Servicer shall sell in the
manner directed by the Majority of Preferred Shareholders in writing, any
Collateral Interest without regard to the foregoing limitations in
Section 12.1(a); provided that:

 

(i)                                     the Sale Proceeds therefrom must be used
to pay certain expenses and redeem all of the Notes in whole but not in part
pursuant to Section 9.1, and upon any such sale the Trustee shall release such
Collateral Interest pursuant to Section 10.12;

 

(ii)                                  the Issuer may not direct the Trustee and
the Special Servicer to sell (and the Trustee shall not be required to release)
a Collateral Interest pursuant to this Section 12.1(f) unless:

 

172

--------------------------------------------------------------------------------



 

(1)                                 the Collateral Manager certifies to the
Trustee and the Note Administrator that, in the Collateral Manager’s reasonable
business judgment based on calculations included in the certification (which
shall include the sales prices of the Collateral Interests), the Sale Proceeds
from the sale of one or more of the Collateral Interests and all Cash and
proceeds from Eligible Investments will be at least equal to the Total
Redemption Price; and

 

(2)                                 the Independent accountants appointed by the
Issuer pursuant to Section 10.13 shall recalculate the calculations made in
clause (1) above and prepare an agreed-upon procedures report; and

 

(iii)                               in connection with an Optional Redemption,
an Auction Call Redemption, a Clean-up Call, or a Tax Redemption, all the
Collateral Interests to be sold pursuant to this Section 12.1(f) must be sold in
accordance with the requirements set forth in Section 9.1(f).

 

(g)                                  In the event that any Notes remain
Outstanding as of the Payment Date occurring six months prior to the Stated
Maturity Date of the Notes, the Collateral Manager will be required to determine
whether the proceeds expected to be received on the Collateral Interests prior
to the Stated Maturity Date of the Notes will be sufficient to pay in full the
principal amount of (and accrued interest on) the Notes on the Stated Maturity
Date.  If the Collateral Manager determines, in its sole discretion, that such
proceeds will not be sufficient to pay the outstanding principal amount of and
accrued interest on the Notes on the Stated Maturity Date of the Notes, the
Issuer will, at the direction of the Collateral Manager, be obligated to
liquidate the portion of Collateral Interests sufficient to pay the remaining
principal amount of and interest on the Notes on or before the Stated Maturity
Date.  The Collateral Interests to be liquidated by the Issuer will be selected
by the Collateral Manager.

 

(h)                                 Notwithstanding anything herein to the
contrary, the Collateral Manager on behalf of the Issuer shall be permitted to
sell or otherwise transfer (including as a contribution) to a Permitted
Subsidiary at any time any Sensitive Asset for consideration consisting of
equity interests in such Permitted Subsidiary (or an increase in the value of
equity interests already owned).

 

(i)                                     Under no circumstance shall the Trustee
in its individual capacity be required to acquire any Collateral Interests or
any property related thereto.

 

(j)                                    Any Collateral Interest sold pursuant to
this Section 12.1 shall be released from the lien of this Indenture.

 

(k)                                 If the Collateral Manager becomes aware that
any Reinvestment Collateral Interest or Exchange Collateral Interest did not
satisfy the Eligibility Criteria, the Acquisition and Disposition Requirements
or the Acquisition Criteria at the time it was acquired by the Issuer, the
Collateral Manager may direct the Special Servicer to sell such Reinvestment
Collateral Interest or Exchange Collateral Interest for a cash purchase price
that is equal to or greater than the Par Purchase Price thereof.

 

173

--------------------------------------------------------------------------------



 

(l)                                     With respect to the Closing Date
Collateral Interest identified on Schedule A hereto as “St. Paul Place,”
pursuant to the related Participation Agreement, the lender and each of the
participants will be required to cause either (i) the related Mortgage Loan to
be amended to be cross-defaulted with the related Mezzanine Loan or (ii) the
related Mortgage Loan and Mezzanine Loan to be re-constituted as a single
Mortgage Loan, in each case, on or before the date that is six (6) months after
the Closing Date.  The Issuer (of the Collateral Manager on behalf of the
Issuer) shall notify KBRA of such amendment or re-constitution, as applicable. 
If (i) the related Mortgage Loan has not been amended to be cross-defaulted with
the related Mezzanine Loan and (ii) the related Mortgage Loan and Mezzanine Loan
have not been re-constituted as a single Mortgage Loan, in each case, on or
before such date, the Seller shall promptly repurchase such Collateral Interest
from the Issuer for the Par Purchase Price.

 

(m)                             In the case of a sale of a Credit Risk
Collateral Interest or a Defaulted Collateral Interest, or the exchange of a
Credit Risk Collateral Interest, in each case, which is a Combined Loan, the
related Mortgage Loan and the corresponding Mezzanine Loan shall be sold or
exchanged together.

 

Section 12.2                             Reinvestment Collateral Interests.

 

(a)                                 Except as provided in Section 12.3(c),
during the Reinvestment Period (or within thirty (30) days after the end of the
Reinvestment Period with respect to reinvestments made pursuant to binding
commitments to purchase entered into during the Reinvestment Period with
Principal Proceeds received on, before or after the last day of the Reinvestment
Period), amounts (or Eligible Investments) credited to the Reinvestment Account
may, but are not required to, be reinvested in Reinvestment Collateral Interests
(which shall be, and hereby are upon acquisition by the Issuer, Granted to the
Trustee pursuant to the Granting Clause of this Indenture) that satisfy the
applicable Eligibility Criteria and the Acquisition and Disposition Requirements
and the following additional criteria (the “Acquisition Criteria”), as evidenced
by an Officer’s Certificate of the Collateral Manager on behalf of the Issuer
delivered to the Trustee and the Note Administrator substantially in the form of
Exhibit K hereto along with the subsequent transfer instrument substantially in
the form of Exhibit C to the Collateral Interest Purchase Agreement (a
“Subsequent Transfer Instrument”) attached thereto, delivered as of the date of
the commitment to purchase such Reinvestment Collateral Interest:

 

(i)                                     the Note Protection Tests are satisfied;
and

 

(ii)                                  no Event of Default has occurred and is
continuing.

 

In addition, the acquisition by the Issuer of any Reinvestment Collateral
Interest or Exchange Collateral Interest shall be conditioned upon delivery by
the Issuer to the Note Administrator and the Custodian of a Subsequent Transfer
Instrument.

 

(b)                                 Notwithstanding the foregoing provisions,
(i) Cash on deposit in the Reinvestment Account may be invested in Eligible
Investments pending investment in Reinvestment Collateral Interests and (ii) if
an Event of Default shall have occurred and be continuing, no Reinvestment
Collateral Interest may be acquired unless it was the subject of a commitment
entered into by the Issuer prior to the occurrence of such Event of Default.

 

174

--------------------------------------------------------------------------------



 

(c)                                  Notwithstanding the foregoing provisions,
at any time when the Retention Holder or an Affiliate that is wholly-owned by
GPMT or a subsequent REIT and is a disregarded entity for U.S. federal income
tax purposes of such REIT holds 100% of the Class E Notes, the Class F Notes and
the Preferred Shares, it may contribute additional Cash, Eligible Investments
and/or Collateral Interests to the Issuer so long as, in the case of Collateral
Interests, any such Collateral Interests satisfy the Eligibility Criteria at the
time of such contribution, including, but not limited to, for purposes of
effecting any cure rights reserved for the holder of the Participations,
pursuant to and in accordance with the terms of the related Participation
Agreement.  Cash or Eligible Investments contributed to the Issuer by the
Retention Holder (during the Reinvestment Period) shall be credited to the
Reinvestment Account (unless the Retention Holder directs otherwise) and may be
reinvested by the Issuer in Reinvestment Collateral Interests so long as no
Event of Default has occurred and is continuing.

 

Section 12.3                             Conditions Applicable to All
Transactions Involving Sale or Grant.

 

(a)                                 Any transaction effected after the Closing
Date under this Article 12 or Section 10.12 shall be conducted in accordance
with the requirements of the Collateral Management Agreement; provided that
(1) the Collateral Manager shall not direct the Issuer to acquire any Collateral
Interest for inclusion in the Collateral from the Collateral Manager or any of
its Affiliates as principal or to sell any Collateral Interest from the
Collateral to the Collateral Manager or any of its Affiliates as principal
unless the transaction is effected in accordance with the Collateral Management
Agreement and (2) the Collateral Manager shall not direct the Issuer to acquire
any Collateral Interest for inclusion in the Collateral from any account or
portfolio for which the Collateral Manager serves as investment adviser or
direct the Issuer to sell any Collateral Interest to any account or portfolio
for which the Collateral Manager serves as investment adviser unless such
transactions comply with the Collateral Management Agreement and
Section 206(3) of the Advisers Act.  The Trustee shall have no responsibility to
oversee compliance with this clause (a) by the other parties.

 

(b)                                 Upon any Grant pursuant to this Article 12,
all of the Issuer’s right, title and interest to such Collateral Interest or
Security shall be Granted to the Trustee pursuant to this Indenture, such
Collateral Interest or Security shall be registered in the name of the Issuer,
and the Custodian shall receive such Pledged Collateral Interest or Security. 
The Trustee (or the Custodian on its behalf) and the Note Administrator also
shall receive, not later than the date of delivery of any Collateral Interest,
an Officer’s Certificate of the Collateral Manager certifying that, as of the
date of such Grant, such Grant complies with the applicable conditions of and is
permitted by this Article 12 (and setting forth, to the extent appropriate,
calculations in reasonable detail necessary to determine such compliance).  The
original note and/or participation certificate and all allonges thereto or
assignments thereof that are required to be included in the Collateral Interest
File related to any Reinvestment Collateral Interest or Exchange Collateral
Interest acquired by the Issuer after the Closing Date shall be delivered no
later than one (1) Business Day before the date of acquisition of such
Reinvestment Collateral Interest or Exchange Collateral Interest, as applicable,
by the Issuer and the remaining documents constituting such Collateral Interest
File shall be delivered by no later than three (3) Business Days after the date
of acquisition.  In the case of acquisition of a fully funded Companion
Participation (or a portion thereof), an original participation certificate
related to

 

175

--------------------------------------------------------------------------------



 

such fully funded Companion Participation shall be delivered to the Custodian
along with the related Collateral Interest File.

 

(c)                                  Notwithstanding anything contained in this
Article 12 to the contrary, the Issuer shall, subject to this Section 12.3(c),
have the right to effect any transaction which has been consented to by the
Holders of Notes evidencing 100% of the Aggregate Outstanding Amount of each and
every Class of Notes (or if there are no Notes Outstanding, 100% of the
Preferred Shares).

 

(d)                                 Any acquisition or disposition of a
Collateral Interest shall be conditioned upon delivery by the Collateral Manager
to the Issuer, the Note Administrator and the Special Servicer of an Officer’s
Certificate of the Collateral Manager substantially in the form of Exhibit K
hereto stating that the Acquisition Criteria, the Eligibility Criteria, the
Acquisition and Disposition Requirements and the requirements of
Section 12.3(a) have been satisfied (and setting forth, to the extent
appropriate, calculations in reasonable detail necessary to determine compliance
with the Eligibility Criteria).

 

Section 12.4                             Modifications to Note Protection Tests.

 

In the event that (1) Moody’s modifies the definitions or calculations relating
to any of the Moody’s specific Eligibility Criteria or (2) any Rating Agency
modifies the definitions or calculations relating to either of the Note
Protection Tests (each, a “Rating Agency Test Modification”), in any case in
order to correspond with published changes in the guidelines, methodology or
standards established by such Rating Agency, the Issuer may, but is under no
obligation solely as a result of this Section 12.4 to, incorporate corresponding
changes into this Indenture by an amendment or supplement hereto without the
consent of the Holders of the Notes (except as provided below) (but with written
notice to the Noteholders) or the Preferred Shares if (x) in the case of a
modification of a Moody’s specific Eligibility Criteria, the Rating Agency
Condition is satisfied with respect to Moody’s, (y) in the case of a
modification of a Note Protection Test, the Rating Agency Condition is satisfied
with respect to each Rating Agency then rating any Class of Notes and
(z) written notice of such modification is delivered by the Collateral Manager
to the Note Administrator, the Trustee and the Holders of the Notes and
Preferred Shares (which notice may be included in the next regularly scheduled
report to Noteholders).  Any such Rating Agency Test Modification shall be
effected without execution of a supplemental indenture; provided, however, that
such amendment shall be (i) evidenced by a written instrument executed and
delivered by each of the Co-Issuers and the Collateral Manager and delivered to
the Trustee and the Note Administrator, and (ii) accompanied by delivery by the
Issuer to the Trustee and the Note Administrator of an Officer’s Certificate of
the Issuer (or the Collateral Manager on behalf of the Issuer) certifying that
such amendment has been made pursuant to and in compliance with this
Section 12.4.

 

Section 12.5                             Ongoing Future Advance Estimates.

 

(a)                                 The Note Administrator and the Trustee, on
behalf of the Noteholders and the Holders of the Preferred Shares, are hereby
directed by the Issuer to (i) enter into the Future Funding Agreement and the
Future Funding Account Control Agreement, pursuant to which the Seller will
agree to pledge certain collateral described therein in order to secure certain
future

 

176

--------------------------------------------------------------------------------



 

funding obligations of any Affiliated Future Funding Companion Participation
Holder as holder of any Future Funding Companion Participations and
(ii) administer the rights of the Note Administrator and the secured party, as
applicable, under the Future Funding Agreement and the Future Funding Account
Control Agreement.  In the event an Access Termination Notice (as defined in the
Future Funding Agreement) has been sent by the Note Administrator to the related
account bank and for so long as such Access Termination Notice is not withdrawn
by the Note Administrator, the Note Administrator shall, pursuant to the
direction of the Special Servicer on its behalf, direct the use of funds on
deposit in the Collateral Interest Controlled Reserve Account pursuant to the
terms of the Future Funding Agreement.  Neither the Trustee nor the Note
Administrator shall have any obligation to ensure that the Seller is depositing
or causing to be deposited all amounts into the Collateral Interest Controlled
Reserve Account that are required to be deposited therein pursuant to the Future
Funding Agreement.

 

(b)                                 Pursuant to the Future Funding Agreement, on
the Closing Date, (i) GPMT, in its capacity as Future Funding Indemnitor, shall
deliver its Largest One Quarter Future Advance Estimate to the Collateral
Manager, the Special Servicer, the Servicer and the Note Administrator and
(ii) the Future Funding Indemnitor shall deliver to the Collateral Manager, the
Servicer, the Special Servicer, the Note Administrator and the 17g-5 Information
Provider a certification of a responsible financial officer of the Future
Funding Indemnitor that the Future Funding Indemnitor has Segregated Liquidity
at least equal to the Largest One Quarter Future Advance Estimate.  Thereafter,
so long as any Future Funding Companion Participation is held by an Affiliated
Future Funding Companion Participation Holder and any future advance obligations
remain outstanding under such Future Funding Companion Participation, no later
than the 18th day (or, if such day is not a Business Day, the next succeeding
Business Day) of the calendar-month preceding the beginning of each calendar
quarter, the Future Funding Indemnitor shall deliver (which may be by email) to
the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator and the 17g-5 Information Provider a certification of a
responsible financial officer of the Future Funding Indemnitor that the Future
Funding Indemnitor has Segregated Liquidity equal to the greater of (i) the
Largest One Quarter Future Advance Estimate or (ii) the controlling Two Quarter
Future Advance Estimate for the immediately following two calendar quarters.

 

(c)                                  Pursuant to the Future Funding Agreement,
for so long as any Future Funding Companion Participations is held by an
Affiliated Future Funding Companion Participation Holder and any future advance
obligations remain outstanding under such Future Funding Companion Participation
and, subject to Section 12.5(d), by (x) no earlier than the thirty-five (35)
days prior to, and (y) no later than the fifth (5th) day of, the calendar-month
preceding the beginning of each calendar quarter, the Seller is required to
deliver to the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator and the Future Funding Indemnitor (i) a Two Quarter Future Advance
Estimate for the immediately following two calendar quarters and (ii) such
supporting documentation and other information (including any relevant
calculations) as is reasonably necessary for the Special Servicer to perform its
obligations described below.  The Issuer shall cause the Special Servicer to,
within ten (10) days after receipt of the Two Quarter Future Advance Estimate
and supporting documentation from the Seller, (A) review the Seller’s Two
Quarter Future Advance Estimate and such supporting documentation and other
information provided by the Seller in connection therewith, (B) consult with the
Seller with respect thereto and make such inquiry, and request such additional

 

177

--------------------------------------------------------------------------------



 

information (and the Seller shall promptly respond to each such request for
consultation, inquiry or request for information), in each case as is
commercially reasonable for the Special Servicer to perform its obligations
described in the following clause (C), and (C) by written notice to the Note
Administrator, the Seller and the Future Funding Indemnitor substantially in the
form set forth in the Servicing Agreement, either (1) confirm that nothing has
come to the attention of the Special Servicer in the documentation provided by
the Seller that in the reasonable opinion of the Special Servicer would support
a determination of a Two Quarter Future Advance Estimate that is at least 25%
higher than the Seller’s Two Quarter Future Advance Estimate for such period and
shall state that the Seller’s Two Quarter Future Advance Estimate for such
period shall control or (2) deliver its own Two Quarter Future Advance Estimate
for such period.  If the Special Servicer’s Two Quarter Future Advance Estimate
is at least 25% higher than the Seller’s Two Quarter Future Advance Estimate for
any period, then the Special Servicer’s Two Quarter Future Advance Estimate for
such period shall control; otherwise, the Seller’s Two Quarter Future Advance
Estimate for such period shall control.

 

(d)                                 No Two Quarter Future Advance Estimate shall
be made by the Seller or the Special Servicer for a calendar quarter if, by the
fifth (5th) day of the calendar-month preceding the beginning of such calendar
quarter, the Future Funding Indemnitor delivers (which may be by email) to the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator
and the 17g-5 Information Provider a certificate of a responsible financial
officer of the Future Funding Indemnitor certifying that (i) the Future Funding
Indemnitor has Segregated Liquidity equal to at least 100% of the aggregate
amount of outstanding future advance obligations (subject to the same exclusions
as the calculation of the Two Quarter Future Advance Estimate) under the Future
Funding Companion Participations held by Affiliated Future Funding Companion
Participation Holders or (ii) no such future funding obligations remain
outstanding under the Future Funding Companion Participations held by Affiliated
Future Funding Companion Participation Holders.  All certifications regarding
Segregated Liquidity, any Two Quarter Future Advance Estimates, or any notices
from the Special Servicer described in (b) and (c) above shall be emailed to the
Note Administrator at trustadministrationgroup@wellsfargo.com and
cts.cmbs.bond.admin@wellsfargo.com or such other email address as provided by
the Note Administrator.

 

(e)                                  The 17g-5 Information Provider shall
promptly post to the 17g-5 Website pursuant to Section 14.13(d) of this
Indenture, any certification with respect to the holder of the Future Funding
Companion Participations that is delivered to it in accordance with the Future
Funding Agreement.

 

ARTICLE 13

 

NOTEHOLDERS’ RELATIONS

 

Section 13.1                             Subordination.

 

(a)                                 Anything in this Indenture or the Notes to
the contrary notwithstanding, the Issuer and the Holders agree that, for the
benefit of the Holders of the Class A Notes that the rights of the Holders of
the Class A-S Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes
and Class F Notes shall be subordinate and junior to the Class A Notes to the
extent and

 

178

--------------------------------------------------------------------------------



 

in the manner set forth in Article 11; provided that on each Redemption Date and
each Payment Date as a result of the occurrence and continuation of the
acceleration of the Notes following the occurrence of an Event of Default, all
accrued and unpaid interest on and outstanding principal on the Class A Notes
shall be paid pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent
100% of Holders of the Class A Notes consent, other than in Cash, before any
further payment or distribution is made on account of any other Class of Notes,
to the extent and in the manner provided in Section 11.1(a)(iii).

 

(b)                                 Anything in this Indenture or the Notes to
the contrary notwithstanding, the Issuer and the Holders agree, for the benefit
of the Holders of the Class A-S Notes, that the rights of the Holders of the
Class B Notes, Class C Notes, Class D Notes, Class E Notes and Class F Notes
shall be subordinate and junior to the Class A-S Notes to the extent and in the
manner set forth in Article 11 of this Indenture; provided that on each
Redemption Date and each Payment Date as a result of the occurrence and
continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class A-S Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class A-S Notes consent, other
than in Cash, before any further payment or distribution is made on account of
any of the Class B Notes, Class C Notes, Class D Notes, Class E Notes and
Class F Notes to the extent and in the manner provided in Section 11.1(a)(iii).

 

(c)                                  Anything in this Indenture or the Notes to
the contrary notwithstanding, the Issuer and the Holders agree, for the benefit
of the Holders of the Class B Notes, that the rights of the Holders of the
Class C Notes, Class D Notes, Class E Notes and Class F Notes shall be
subordinate and junior to the Class B Notes to the extent and in the manner set
forth in Article 11 of this Indenture; provided that on each Redemption Date and
each Payment Date as a result of the occurrence and continuation of the
acceleration of the Notes following the occurrence of an Event of Default, all
accrued and unpaid interest on and outstanding principal on the Class B Notes
shall be paid pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent
100% of Holders of the Class B Notes consent, other than in Cash, before any
further payment or distribution is made on account of any of the Class C Notes,
Class D Notes, Class E Notes and Class F Notes to the extent and in the manner
provided in Section 11.1(a)(iii).

 

(d)                                 Anything in this Indenture or the Notes to
the contrary notwithstanding, the Issuer and the Holders agree, for the benefit
of the Holders of the Class C Notes, that the rights of the Holders of the
Class D Notes, Class E Notes and Class F Notes shall be subordinate and junior
to the Class C Notes to the extent and in the manner set forth in Article 11 of
this Indenture; provided that on each Redemption Date and each Payment Date as a
result of the occurrence and continuation of the acceleration of the Notes
following the occurrence of an Event of Default, all accrued and unpaid interest
on and outstanding principal on the Class C Notes shall be paid pursuant to
Section 11.1(a)(iii) in full in Cash or, to the extent 100% of Holders of the
Class C Notes consent, other than in Cash, before any further payment or
distribution is made on account of any of the Class D Notes, Class E Notes and
Class F Notes to the extent and in the manner provided in Section 11.1(a)(iii).

 

(e)                                  Anything in this Indenture or the Notes to
the contrary notwithstanding, the Issuer and the Holders agree, for the benefit
of the Holders of the Class D Notes, that the

 

179

--------------------------------------------------------------------------------



 

rights of the Holders of the Class E Notes and the Class F Notes shall be
subordinate and junior to the Class D Notes to the extent and in the manner set
forth in Article 11 of this Indenture; provided that on each Redemption Date and
each Payment Date as a result of the occurrence and continuation of the
acceleration of the Notes following the occurrence of an Event of Default, all
accrued and unpaid interest on and outstanding principal on the Class D Notes
shall be paid pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent
100% of Holders of the Class D Notes consent, other than in Cash, before any
further payment or distribution is made on account of the Class E Notes and
Class F Notes to the extent and in the manner provided in Section 11.1(a)(iii).

 

(f)                                   Anything in this Indenture or the Notes to
the contrary notwithstanding, the Issuer and the Holders agree, for the benefit
of the Holders of the Class E Notes, that the rights of the Holders of the
Class F Notes shall be subordinate and junior to the Class E Notes to the extent
and in the manner set forth in Article 11 of this Indenture; provided that on
each Redemption Date and each Payment Date as a result of the occurrence and
continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class E Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class E Notes consent, other than
in Cash, before any further payment or distribution is made on account of the
Class F Notes to the extent and in the manner provided in Section 11.1(a)(iii).

 

(g)                                  In the event that notwithstanding the
provisions of this Indenture, any Holders of any Class of Notes shall have
received any payment or distribution in respect of such Class contrary to the
provisions of this Indenture, then, unless and until all accrued and unpaid
interest on and outstanding principal of all more senior Classes of Notes have
been paid in full in accordance with this Indenture, such payment or
distribution shall be received and held in trust for the benefit of, and shall
forthwith be paid over and delivered to, the Note Administrator, which shall pay
and deliver the same to the Holders of the more senior Classes of Notes in
accordance with this Indenture.

 

(h)                                 Each Holder of any Class of Notes agrees
with the Note Administrator on behalf of the Secured Parties that such Holder
shall not demand, accept, or receive any payment or distribution in respect of
such Notes in violation of the provisions of this Indenture including
Section 11.1(a) and this Section 13.1; provided, however, that after all accrued
and unpaid interest on, and principal of, each Class of Notes senior to such
Class have been paid in full, the Holders of such Class of Notes shall be fully
subrogated to the rights of the Holders of each Class of Notes senior thereto. 
Nothing in this Section 13.1 shall affect the obligation of the Issuer to pay
Holders of such Class of Notes any amounts due and payable hereunder.

 

(i)                                     The Trustee agrees and the Holders of
each Class of Notes and the holders of the equity in the Issuer, the Co-Issuer
and the Collateral Manager are deemed to agree not to institute against, or join
any other person in instituting against, the Issuer, the Co-Issuer or any
Permitted Subsidiary, any petition for bankruptcy, reorganization, arrangement,
moratorium, liquidation or similar proceedings under the laws of any
jurisdiction before one year and one day or, if longer, the applicable
preference period then in effect, have elapsed since the final payments to the
Holders of the Notes.

 

180

--------------------------------------------------------------------------------



 

Section 13.2                             Standard of Conduct.

 

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Securityholder under this Indenture, a Securityholder or
Securityholders shall not have any obligation or duty to any Person or to
consider or take into account the interests of any Person and shall not be
liable to any Person for any action taken by it or them or at its or their
direction or any failure by it or them to act or to direct that an action be
taken, without regard to whether such action or inaction benefits or adversely
affects any Securityholder, the Issuer, or any other Person, except for any
liability to which such Securityholder may be subject to the extent the same
results from such Securityholder’s taking or directing an action, or failing to
take or direct an action, in bad faith or in violation of the express terms of
this Indenture.

 

ARTICLE 14

 

MISCELLANEOUS

 

Section 14.1                             Form of Documents Delivered to the
Trustee and Note Administrator.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of an Authorized Officer of the Issuer or the
Co-Issuer may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such
Authorized Officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which his certificate or opinion is based are erroneous.  Any such
certificate of an Authorized Officer of the Issuer or the Co-Issuer or Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, the Issuer, the Co-Issuer, the
Collateral Manager or any other Person, stating that the information with
respect to such factual matters is in the possession of the Issuer, the
Co-Issuer, the Collateral Manager or such other Person, unless such Authorized
Officer of the Issuer or the Co-Issuer or such counsel knows that the
certificate or opinion or representations with respect to such matters are
erroneous.  Any Opinion of Counsel also may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
Authorized Officer of the Issuer or the Co-Issuer, or the Collateral Manager on
behalf of the Issuer, certifying as to the factual matters that form a basis for
such Opinion of Counsel and stating that the information with respect to such
matters is in the possession of the Issuer or the Co-Issuer or the Collateral
Manager on behalf of the Issuer, unless such counsel knows that the certificate
or opinion or representations with respect to such matters are erroneous.

 

181

--------------------------------------------------------------------------------



 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee or the Note Administrator at the request or
direction of the Issuer or the Co-Issuer, then notwithstanding that the
satisfaction of such condition is a condition precedent to the Issuer’s or the
Co-Issuer’s rights to make such request or direction, the Trustee or the Note
Administrator shall be protected in acting in accordance with such request or
direction if it does not have knowledge of the occurrence and continuation of
such Default or Event of Default as provided in Section 6.1(g).

 

Section 14.2                             Acts of Securityholders.

 

(a)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Securityholders may be embodied in and evidenced by one or
more instruments of substantially similar tenor signed by such Securityholders
in person or by an agent duly appointed in writing; and, except as herein
otherwise expressly provided, such action shall become effective when such
instrument or instruments are delivered to the Trustee and the Note
Administrator, and, where it is hereby expressly required, to the Issuer and/or
the Co-Issuer.  Such instrument or instruments (and the action or actions
embodied therein and evidenced thereby) are herein sometimes referred to as the
“Act” of the Securityholders signing such instrument or instruments.  Proof of
execution of any such instrument or of a writing appointing any such agent shall
be sufficient for any purpose of this Indenture and conclusive in favor of the
Trustee, the Note Administrator, the Issuer and the Co-Issuer, if made in the
manner provided in this Section 14.2.

 

(b)                                 The fact and date of the execution by any
Person of any such instrument or writing may be proved in any manner which the
Trustee or the Note Administrator deems sufficient.

 

(c)                                  The principal amount and registered numbers
of Notes held by any Person, and the date of his holding the same, shall be
proved by the Notes Register.  The Notional Amount and registered numbers of the
Preferred Shares held by any Person, and the date of his holding the same, shall
be proved by the register of members maintained with respect to the Preferred
Shares.  Notwithstanding the foregoing, the Trustee and Note Administrator may
conclusively rely on an Investor Certification to determine ownership of any
Notes.

 

(d)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other action by the Securityholder shall
bind such Securityholder (and any transferee thereof) of such Security and of
every Security issued upon the registration thereof or in exchange therefor or
in lieu thereof, in respect of anything done, omitted or suffered to be done by
the Trustee, the Note Administrator, the Preferred Share Paying Agent, the Share
Registrar, the Issuer or the Co-Issuer in reliance thereon, whether or not
notation of such action is made upon such Security.

 

182

--------------------------------------------------------------------------------



 

Section 14.3                             Notices, etc., to the Trustee, the Note
Administrator, the Collateral Manager, the Issuer, the Co-Issuer, the Advancing
Agent, the Servicer, the Special Servicer, the Preferred Share Paying Agent, the
Placement Agents and the Rating Agencies.

 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Securityholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with:

 

(a)                                 the Trustee by any Securityholder or by the
Note Administrator, the Collateral Manager, the Issuer or the Co-Issuer shall be
sufficient for every purpose hereunder if made, given, furnished or filed in
writing to and mailed, by certified mail, return receipt requested, hand
delivered, sent by overnight courier service guaranteeing next day delivery, to
the Trustee addressed to it at Wilmington Trust, National Association, 1100
North Market Street, Wilmington, Delaware 19890, Attention:  CMBS Trustee—GPMT
2019-FL2, Facsimile number:  (302) 636-6196, with a copy by email to:
cmbstrustee@wilmingtontrust.com, or at any other address previously furnished in
writing to the parties hereto and the Servicing Agreement, and to the
Securityholders;

 

(b)                                 the Note Administrator by the Trustee, the
Collateral Manager or by any Securityholder shall be sufficient for every
purpose hereunder (unless otherwise herein expressly provided) if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service, to the Note Administrator addressed to it at Wells Fargo Bank, National
Association, Corporate Trust Services, 9062 Old Annapolis Road, Columbia,
Maryland 21045-1951, Attention: Corporate Trust Services—GPMT 2019-FL2, with a
copy by email to: trustadministrationgroup@wellsfargo.com and
cts.cmbs.bond.admin@wellsfargo.com, with respect to the delivery of Note
transfers and surrenders, at 600 South 4th St., 7th Floor, MAC N9300-070
Minneapolis, Minnesota 55479, Attention: Note Transfer Servicer—GPMT 2019-FL2,
or with respect to any notice delivered by the EU Retention Holder, the
Retention Holder or the Collateral Manager pursuant to the EU Risk Retention
Agreement, via email to EURRcompliance@wellsfargo.com, or at any other address
previously furnished in writing to the parties hereto and the Servicing
Agreement, and to the Securityholders;

 

(c)                                  the Collateral Manager, by the Issuer, the
Co-Issuer, the Note Administrator, the Servicer, the Special Servicer or the
Trustee, shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form, to the Collateral Manager addressed to it at GPMT Collateral
Manager LLC, 590 Madison Avenue, 38th Floor, New York, New York 10022,
Attention:  General Counsel, Email:  GPMT2019-FL2@gpmortgagetrust.com, or at any
other address previously furnished in writing to the Issuer, the Co-Issuer, the
Note Administrator, the Servicer, the Special Servicer or the Trustee at its
address set forth below;

 

(d)                                 the Issuer by the Trustee, the Collateral
Manager, the Note Administrator or by any Securityholder shall be sufficient for
every purpose hereunder (unless otherwise herein expressly provided) if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, to the Issuer
addressed to it at GPMT

 

183

--------------------------------------------------------------------------------



 

2019-FL2, Ltd. at 590 Madison Avenue, 38th Floor, New York, New York 10022,
Attention:  General Counsel, Email:  GPMT2019-FL2@gpmortgagetrust.com, or at any
other address previously furnished in writing to the Trustee and the Note
Administrator by the Issuer, with a copy to the Special Servicer;

 

(e)                                  the Co-Issuer by the Trustee, the
Collateral Manager, the Note Administrator or by any Securityholder shall be
sufficient for every purpose hereunder (unless otherwise herein expressly
provided) if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Co-Issuer addressed to it 590 Madison Avenue, 38th Floor, New York, New York
10022, Attention:  General Counsel, Email:  GPMT2019-FL2@gpmortgagetrust.com, or
at any other address previously furnished in writing to the Trustee and the Note
Administrator by the Co-Issuer, with a copy to the Special Servicer at its
address set forth below;

 

(f)                                   the Advancing Agent by the Collateral
Manager, the Trustee, the Note Administrator, the Issuer or the Co-Issuer shall
be sufficient for every purpose hereunder (unless otherwise herein expressly
provided) if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Advancing Agent addressed to it at GPMT Seller LLC, 590 Madison Avenue, 38th
Floor, New York, New York 10022, Attention:  General Counsel, Email: 
GPMT2019-FL2@gpmortgagetrust.com, or at any other address previously furnished
in writing to the Trustee, the Note Administrator, and the Co-Issuers, with a
copy to the Special Servicer at its address set forth below.

 

(g)                                  the Preferred Share Paying Agent shall be
sufficient for every purpose hereunder if made, given, furnished or filed in
writing to and mailed, by certified mail, return receipt requested, hand
delivered, sent by overnight courier service guaranteeing next day delivery or
by facsimile in legible form, to the Preferred Share Paying Agent addressed to
it at its Corporate Trust Office or at any other address previously furnished in
writing by the Preferred Share Paying Agent;

 

(h)                                 the Servicer by the Issuer, the Collateral
Manager, the Note Administrator, the Co-Issuer or the Trustee shall be
sufficient for every purpose hereunder if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Servicer addressed to it at Wells Fargo Bank,
National Association, Commercial Mortgage Servicing, Three Wells Fargo, MAC
D1050-084, 401 South Tryon Street, 8th Floor, Charlotte, North Carolina 28202,
Attention:  GPMT 2019-FL2 Asset Manager, Facsimile number:  (704) 715-0036, or
at any other address previously furnished in writing to the Issuer, the Note
Administrator, the Co-Issuer and the Trustee;

 

(i)                                     the Special Servicer by the Issuer, the
Collateral Manager, the Co-Issuer, the Note Administrator, or the Trustee shall
be sufficient for every purpose hereunder if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Special Servicer addressed to it at Trimont
Real Estate Advisors, LLC, One Alliance Center, 3500 Lenox Road NE, Suite G1,
Atlanta, Georgia 30326, Attention: Special Servicing, with a copy via email to
CMBSServicing@trimontrea.com, or at any other address previously furnished in
writing to the Issuer, the Co-Issuer, the Note Administrator and the Trustee;

 

184

--------------------------------------------------------------------------------



 

(j)                                    the Rating Agencies, by the Issuer, the
Co-Issuer, the Collateral Manager, the Servicer, the Note Administrator or the
Trustee shall be sufficient for every purpose hereunder (unless otherwise herein
expressly provided) if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form, to
the Rating Agencies addressed to them at (i) Kroll Bond Rating Agency, Inc., 805
Third Avenue, New York, New York 10022, Attention: CMBS Surveillance (or by
electronic mail at cmbssurveillance@kbra.com) and (ii) Moody’s Investor
Services, Inc., 7 World Trade Center, 250 Greenwich Street, New York, New York
10007, Attention: CRE CDO Surveillance, (or by electronic mail at
moodys_cre_cdo_monitoring@moodys.com), or such other address that any Rating
Agency shall designate in the future; provided that any request, demand,
authorization, direction, order, notice, consent, waiver or Act of
Securityholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with the Rating Agencies shall be
given in accordance with, and subject to, the provisions of Section 14.13
hereof;

 

(k)                                 J.P. Morgan Securities LLC, as a Placement
Agent, by the Issuer, the Co-Issuer, the Collateral Manager, the Note
Administrator, the Trustee or the Servicer shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form to J.P. Morgan
Securities LLC, 383 Madison Avenue, 8th Floor, New York, New York 10179,
Attention: SPG Syndicate, e-mail: ABS_Synd@jpmorgan.com with copies to J.P.
Morgan Securities LLC, 4 New York Plaza, 21st Floor, New York, New York 10004,
Attention: Bianca A. Russo, Esq., email: US_CMBS_Notice@jpmorgan.com, or at any
other address furnished in writing to the Issuer, the Co-Issuer, the Collateral
Manager, the Note Administrator and the Trustee;

 

(l)                                     Citigroup Global Markets Inc., as a
Placement Agent, by the Issuer, the Co-Issuer, the Collateral Manager, the Note
Administrator, the Trustee or the Servicer shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form to Citigroup
Global Markets Inc., 388 Greenwich Street, New York, New York 10013, Attention:
Commercial Mortgage Finance, with a copy to Citigroup Global Markets Inc., 388
Greenwich Street, 17th Floor, New York, New York 10013, Attention: Richard
Simpson, fax: (646) 862-8988, e-mail: richard.simpson@citi.com;

 

(m)                             Goldman Sachs & Co. LLC, as a Placement Agent,
by the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the
Servicer shall be sufficient for every purpose hereunder if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form to Goldman Sachs & Co. LLC, 200 West
Street, New York, New York 10282, Attention:  Michael Barbieri, e-mail:
michael.barbieri@gs.com, with a copy to: Joe Osborne, facsimile number: (212)
291-5381, email:  joe.osborne@gs.com;

 

(n)                                 Wells Fargo Securities, LLC, as a Placement
Agent, by the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the
Servicer shall be sufficient for every purpose hereunder if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form to Wells Fargo Securities, LLC, 375 Park
Avenue, New York, New York 10152, Attention:  A.J. Sfarra, fax: (212) 214-8970,
email: anthony.sfarra@wellsfargo.com, with a copy to:  Brad W. Funk, Esq., Wells
Fargo Law

 

185

--------------------------------------------------------------------------------



 

Department, D1053-300, 301 South College St., Charlotte, North Carolina 28288,
fax: (704) 715-2378, email: brad.funk@wellsfargo.com; and

 

(o)                                 the Note Administrator, shall be sufficient
for every purpose hereunder if in writing and mailed, first class postage
prepaid hand delivered, sent by overnight courier service to the Corporate Trust
Office of the Note Administrator.

 

Section 14.4                             Notices to Noteholders; Waiver.

 

Except as otherwise expressly provided herein, where this Indenture or the
Servicing Agreement provides for notice to Holders of Notes of any event,

 

(a)                                 such notice shall be sufficiently given to
Holders of Notes if in writing and mailed, first class postage prepaid, to each
Holder of a Note affected by such event, at the address of such Holder as it
appears in the Notes Register, not earlier than the earliest date and not later
than the latest date, prescribed for the giving of such notice;

 

(b)                                 such notice shall be in the English
language; and

 

(c)                                  all reports or notices to Preferred
Shareholders shall be sufficiently given if provided in writing and mailed,
first class postage prepaid, to the Preferred Share Paying Agent.

 

The Note Administrator shall deliver to the Holders of the Notes any information
or notice in its possession, requested to be so delivered by at least 25% of the
Holders of any Class of Notes.

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder of a Note shall affect the sufficiency of such notice
with respect to other Holders of Notes.  In case by reason of the suspension of
regular mail service or by reason of any other cause, it shall be impracticable
to give such notice by mail, then such notification to Holders of Notes shall be
made with the approval of the Note Administrator and shall constitute sufficient
notification to such Holders of Notes for every purpose hereunder.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice. 
Waivers of notice by Noteholders shall be filed with the Trustee and with the
Note Administrator, but such filing shall not be a condition precedent to the
validity of any action taken in reliance upon such waiver.

 

In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Trustee and the Note Administrator
shall be deemed to be a sufficient giving of such notice.

 

186

--------------------------------------------------------------------------------



 

Section 14.5                             Effect of Headings and Table of
Contents.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

 

Section 14.6                             Successors and Assigns.

 

All covenants and agreements in this Indenture by the Issuer and the Co-Issuer
shall bind their respective successors and assigns, whether so expressed or not.

 

Section 14.7                             Severability.

 

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

Section 14.8                             Benefits of Indenture.

 

Nothing in this Indenture or in the Securities, expressed or implied, shall give
to any Person, other than (i) the parties hereto and their successors hereunder
and (ii) the Collateral Manager, the Servicer, the Special Servicer, the
Preferred Shareholders, the Preferred Share Paying Agent, the Share Registrar,
the Noteholders and the Sponsor (each of whom shall be an express third party
beneficiary hereunder), any benefit or any legal or equitable right, remedy or
claim under this Indenture.

 

Section 14.9                             Governing Law; Waiver of Jury Trial.

 

THIS INDENTURE AND EACH NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THIS INDENTURE OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 14.10                      Submission to Jurisdiction.

 

Each of the Issuer and the Co-Issuer hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan in The City of New York in any action or proceeding arising
out of or relating to the Notes or this Indenture, and each of the Issuer and
the Co-Issuer hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State or
federal court.  Each of the Issuer and the Co-Issuer hereby irrevocably waives,
to the fullest extent that they may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding.  Each of the
Issuer and the Co-Issuer irrevocably

 

187

--------------------------------------------------------------------------------



 

consents to the service of any and all process in any action or proceeding by
the mailing or delivery of copies of such process to it at the office of the
Issuer’s and the Co-Issuer’s agent set forth in Section 7.2.  Each of the Issuer
and the Co-Issuer agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

Section 14.11                      Counterparts.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.  Delivery of an executed
counterpart of a signature page of this Indenture in Portable Document Format
(PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart to this Indenture.

 

Section 14.12                      Liability of Co-Issuers.

 

Notwithstanding any other terms of this Indenture, the Notes or any other
agreement entered into between, inter alios, the Issuer and the Co-Issuer or
otherwise, neither the Issuer nor the Co-Issuer shall have any liability
whatsoever to the Co-Issuer or the Issuer, respectively, under this Indenture,
the Notes, any such agreement or otherwise and, without prejudice to the
generality of the foregoing, neither the Issuer nor the Co-Issuer shall be
entitled to take any steps to enforce, or bring any action or proceeding, in
respect of this Indenture, the Notes, any such agreement or otherwise against
the other Co-Issuer or the Issuer, respectively.  In particular, neither the
Issuer nor the Co-Issuer shall be entitled to petition or take any other steps
for the winding up or bankruptcy of the Co-Issuer or the Issuer, respectively or
shall have any claim in respect of any Collateral of the Co-Issuer or the
Issuer, respectively.

 

Section 14.13                      17g-5 Information.

 

(a)                                 The Co-Issuers shall comply with their
obligations under Rule 17g-5 promulgated under the Exchange Act (“Rule 17g-5”),
by their or their agent’s posting on the 17g-5 Website, no later than the time
such information is provided to the Rating Agencies, all information that the
Issuer or other parties on its behalf, including the Trustee, the Note
Administrator, the Servicer and the Special Servicer, provide the Rating
Agencies for the purposes of determining the initial credit rating of the Notes
or undertaking credit rating surveillance of the Notes (the “17g-5
Information”); provided that no party other than the Issuer, the Trustee, the
Note Administrator, the Servicer or the Special Servicer may provide information
to the Rating Agencies on the Issuer’s behalf without the prior written consent
of the Special Servicer.  At all times while any Notes are rated by the Rating
Agencies or any other NRSRO, the Issuer shall engage a third party to post 17g-5
Information to the 17g-5 Website.  The Issuer hereby engages the Note
Administrator (in such capacity, the “17g-5 Information Provider”), to post
17g-5 Information it receives from the Issuer, the Trustee, the Note
Administrator, the Servicer or the Special Servicer to the 17g-5 Website in
accordance with this Section 14.13, and the Note Administrator hereby accepts
such engagement.

 

(b)                                 Any information required to be delivered to
the 17g-5 Information Provider by any party under this Indenture or the
Servicing Agreement shall be delivered to it via

 

188

--------------------------------------------------------------------------------



 

electronic mail at 17g5informationprovider@wellsfargo.com, specifically with a
subject reference of “GPMT 2019-FL2, Ltd.” and an identification of the type of
information being provided in the body of such electronic mail, or via any
alternative electronic mail address following notice to the parties hereto or
any other delivery method established or approved by the 17g-5 Information
Provider.

 

Upon delivery by the Co-Issuers to the 17g-5 Information Provider (in an
electronic format mutually agreed upon by the Co-Issuers and the 17g-5
Information Provider) of information designated by the Co-Issuers as having been
previously made available to NRSROs by the Co-Issuers (the “Pre-Closing 17g-5
Information”), the 17g-5 Information Provider shall make such Pre-Closing 17g-5
Information available only to the Co-Issuers and to NRSROs via the 17g-5
Information Provider’s Website pursuant this Section 14.13(b)  The Co-Issuers
shall not be entitled to direct the 17g-5 Information Provider to provide access
to the Pre-Closing 17g-5 Information or any other information on the 17g-5
Information Provider’s Website to any designee or other third party.

 

(c)                                  The 17g-5 Information Provider shall make
available, solely to NRSROs, the following items to the extent such items are
delivered to it via email at 17g5informationprovider@wellsfargo.com,
specifically with a subject reference of “GPMT 2019-FL2, Ltd.” and an
identification of the type of information being provided in the body of the
email, or via any alternate email address following notice to the parties hereto
or any other delivery method established or approved by the 17g-5 Information
Provider if or as may be necessary or beneficial:

 

(i)                                     any statements as to compliance and
related Officer’s Certificates delivered under Section 7.9;

 

(ii)                                  any information requested by the Issuer or
the Rating Agencies;

 

(iii)                               any notice to the Rating Agencies relating
to the Special Servicer’s determination to take action without satisfaction of
the Rating Agency Condition;

 

(iv)                              any requests for satisfaction of the Rating
Agency Condition that are delivered to the 17g-5 Information Provider pursuant
to Section 14.14;

 

(v)                                 any summary of oral communications with the
Rating Agencies that are delivered to the 17g-5 Information Provider pursuant to
Section 14.13(c); provided that the summary of such oral communications shall
not disclose which Rating Agencies the communication was with;

 

(vi)                              any amendment or proposed supplemental
indenture to this Indenture pursuant to Section 8.3; and

 

(vii)                           the “Rating Agency Q&A Forum and Servicer
Document Request Tool” pursuant to Section 10.13(e).

 

189

--------------------------------------------------------------------------------



 

The foregoing information shall be made available by the 17g-5 Information
Provider on the 17g-5 Website or such other website as the Issuer may notify the
parties hereto in writing.

 

(d)                                 Information shall be posted on the same
Business Day of receipt provided that such information is received by 12:00
p.m. (eastern time) or, if received after 12:00 p.m., on the next Business Day. 
The 17g-5 Information Provider shall have no obligation or duty to verify,
confirm or otherwise determine whether the information being delivered is
accurate, complete, conforms to the transaction, or otherwise is  or is not
anything other than what it purports to be.  In the event that any information
is delivered or posted in error, the 17g-5 Information Provider may remove it
from the website.  The 17g-5 Information Provider (and the Trustee) has not
obtained and shall not be deemed to have obtained actual knowledge of any
information posted to the 17g-5 Website to the extent such information was not
produced by it.  Access will be provided by the 17g-5 Information Provider to
NRSROs upon receipt of an NRSRO Certification in the form of Exhibit F hereto
(which certification may be submitted electronically via the 17g-5 Website).

 

(e)                                  Upon request of the Issuer or a Rating
Agency, the 17g-5 Information Provider shall post on the 17g-5 Website any
additional information requested by the Issuer or such Rating Agency to the
extent such information is delivered to the 17g-5 Information Provider
electronically in accordance with this Section 14.13. In no event shall the
17g-5 Information Provider disclose on the 17g-5 Website the Rating Agency or
NRSRO that requested such additional information.

 

(f)                                   The 17g-5 Information Provider shall
provide a mechanism to notify each Person that has signed-up for access to the
17g-5 Website in respect of the transaction governed by this Indenture each time
an additional document is posted to the 17g-5 Website.

 

(g)                                  Any other information required to be
delivered to the Rating Agencies pursuant to this Indenture shall be furnished
to the Rating Agencies only after the earlier of (x) receipt of confirmation
(which may be by email) from the 17g-5 Information Provider that such
information has been posted to the 17g-5 Website and (y) at the same time such
information has been delivered to the 17g-5 Information Provider in accordance
with this Section 14.13.

 

(h)                                 Notwithstanding anything to the contrary in
this Indenture, a breach of this Section 14.13 shall not constitute a Default or
Event of Default.

 

(i)                                     If any of the parties to this Indenture
receives a Form ABS Due Diligence-15E from any party in connection with any
third-party due diligence services such party may have provided with respect to
the Collateral Interests (“Due Diligence Service Provider”), such receiving
party shall promptly forward such Form ABS Due Diligence-15E to the 17g-5
Information Provider for posting on the 17g-5 Website.  The 17g-5 Information
Provider shall post on the 17g-5 Website any Form ABS Due Diligence-15E it
receives directly from a Due Diligence Service Provider or from another party to
this Indenture, promptly upon receipt thereof.

 

190

--------------------------------------------------------------------------------



 

Section 14.14                      Rating Agency Condition.

 

Any request for satisfaction of the Rating Agency Condition made by a Requesting
Party pursuant to this Indenture, shall be made in writing, which writing shall
contain a cover page indicating the nature of the request for satisfaction of
the Rating Agency Condition, and shall contain all back-up material necessary
for the Rating Agencies to process such request.  Such written request for
satisfaction of the Rating Agency Condition shall be provided in electronic
format to the 17g-5 Information Provider in accordance with Section 14.13 hereof
and after receiving actual knowledge of such posting (which may be in the form
of an automatic email notification of posting delivered by the 17g-5 Website to
such party), the Requesting Party shall send the request for satisfaction of
such Rating Agency Condition to the Rating Agencies in accordance with the
instructions for notices set forth in Section 14.3 hereof.

 

Section 14.15                      Patriot Act Compliance.

 

In order to comply with laws, rules, regulations and executive orders in effect
from time to time applicable to banking institutions, including those relating
to the funding of terrorist activities and money laundering (“Applicable Law”),
the Trustee, Note Administrator, the Servicer and the Special Servicer may be
required to obtain, verify and record certain information relating to
individuals and entities which maintain a business relationship with the Trustee
or Note Administrator, as the case may be. Accordingly, each of the parties
agrees to provide to the Trustee and the Note Administrator, upon its request
from time to time, such identifying information and documentation as may be
available for such party in order to enable the Trustee and the Note
Administrator, as applicable, to comply with Applicable Law.

 

ARTICLE 15

 

ASSIGNMENT OF THE COLLATERAL INTEREST PURCHASE AGREEMENT

 

Section 15.1                             Assignment of Collateral Interest
Purchase Agreement.

 

(a)                                 The Issuer, in furtherance of the covenants
of this Indenture and as security for the Notes and amounts payable to the
Secured Parties hereunder and the performance and observance of the provisions
hereof, hereby collaterally assigns, transfers, conveys and sets over to the
Trustee, for the benefit of the Noteholders (and to be exercised on behalf of
the Issuer by persons responsible therefor pursuant to this Indenture and the
Servicing Agreement), all of the Issuer’s estate, right, title and interest in,
to and under the Collateral Interest Purchase Agreement (now or hereafter
entered into) (an “Article 15 Agreement”), including, without limitation,
(i) the right to give all notices, consents and releases thereunder, (ii) the
right to give all notices of termination and to take any legal action upon the
breach of an obligation of the Seller or the Collateral Manager thereunder,
including the commencement, conduct and consummation of proceedings at law or in
equity, (iii) the right to receive all notices, accountings, consents, releases
and statements thereunder and (iv) the right to do any and all other things
whatsoever that the Issuer is or may be entitled to do thereunder; provided,
however, that the Issuer reserves for itself a license to exercise all of the
Issuer’s rights pursuant to the Article 15 Agreement without notice to or the
consent of the Trustee or any other party hereto (except as otherwise expressly
required by this Indenture, including, without limitation, as set

 

191

--------------------------------------------------------------------------------



 

forth in Section 15.1(f)) which license shall be and is hereby deemed to be
automatically revoked upon the occurrence of an Event of Default hereunder until
such time, if any, that such Event of Default is cured or waived.

 

(b)                                 The assignment made hereby is executed as
collateral security, and the execution and delivery hereby shall not in any way
impair or diminish the obligations of the Issuer under the provisions of each of
the Article 15 Agreement, nor shall any of the obligations contained in each of
the Article 15 Agreement be imposed on the Trustee.

 

(c)                                  Upon the retirement of the Notes and the
release of the Collateral from the lien of this Indenture, this assignment and
all rights herein assigned to the Trustee for the benefit of the Noteholders
shall cease and terminate and all the estate, right, title and interest of the
Trustee in, to and under each of the Article 15 Agreement shall revert to the
Issuer and no further instrument or act shall be necessary to evidence such
termination and reversion.

 

(d)                                 The Issuer represents that it has not
executed any assignment of the Article 15 Agreement other than this collateral
assignment.

 

(e)                                  The Issuer agrees that this assignment is
irrevocable, and that it shall not take any action which is inconsistent with
this assignment or make any other assignment inconsistent herewith.  The Issuer
shall, from time to time upon the request of the Trustee, execute all
instruments of further assurance and all such supplemental instruments with
respect to this assignment as the Trustee may specify.

 

(f)                                   The Issuer hereby agrees, and hereby
undertakes to obtain the agreement and consent of the Seller in the Collateral
Interest Purchase Agreement to the following:

 

(i)                                     the Seller consents to the provisions of
this collateral assignment and agrees to perform any provisions of this
Indenture made expressly applicable to the Seller pursuant to the applicable
Article 15 Agreement;

 

(ii)                                  the Seller acknowledges that the Issuer is
collaterally assigning all of its right, title and interest in, to and under the
Collateral Interest Purchase Agreement to the Trustee for the benefit of the
Noteholders, and the Seller agrees that all of the representations, covenants
and agreements made by the Seller in the Article 15 Agreement are also for the
benefit of, and enforceable by, the Trustee and the Noteholders;

 

(iii)                               the Seller shall deliver to the Trustee
duplicate original copies of all notices, statements, communications and
instruments delivered or required to be delivered to the Issuer pursuant to the
applicable Article 15 Agreement;

 

(iv)                              none of the Issuer or the Seller shall enter
into any agreement amending, modifying or terminating the applicable Article 15
Agreement, (other than in respect of an amendment or modification to cure any
inconsistency, ambiguity or manifest error) or selecting or consenting to a
successor without notifying the Rating Agencies and without the prior written
consent and written confirmation of the Rating Agencies that such

 

192

--------------------------------------------------------------------------------



 

amendment, modification or termination will not cause its then-current ratings
of the Notes to be downgraded or withdrawn;

 

(v)                                 except as otherwise set forth herein and
therein (including, without limitation, pursuant to Section 12 of the Collateral
Management Agreement), the Collateral Manager shall continue to serve as
Collateral Manager under the Collateral Management Agreement, notwithstanding
that the Collateral Manager shall not have received amounts due it under the
Collateral Management Agreement because sufficient funds were not then available
hereunder to pay such amounts pursuant to the Priority of Payments.  The
Collateral Manager agrees not to cause the filing of a petition in bankruptcy
against the Issuer for the nonpayment of the fees or other amounts payable to
the Collateral Manager under the Collateral Management Agreement until the
payment in full of all Notes issued under this Indenture and the expiration of a
period equal to the applicable preference period under the Bankruptcy Code plus
ten (10) days following such payment; and

 

(vi)                              the Collateral Manager irrevocably submits to
the non-exclusive jurisdiction of any New York State or federal court sitting in
the Borough of Manhattan in The City of New York in any action or proceeding
arising out of or relating to the Notes or this Indenture, and the Collateral
Manager irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York State or federal court. 
The Collateral Manager irrevocably waives, to the fullest extent it may legally
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding.  The Collateral Manager irrevocably consents to the service of any
and all process in any action or Proceeding by the mailing by certified mail,
return receipt requested, or delivery requiring signature and proof of delivery
of copies of such initial process to it at c/o Corporation Service Company, 251
Little Falls Drive, Wilmington, DE 19808.  The Collateral Manager agrees that a
final and non-appealable judgment by a court of competent jurisdiction in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

ARTICLE 16

 

ADVANCING AGENT

 

Section 16.1                             Liability of the Advancing Agent.

 

The Advancing Agent shall be liable in accordance herewith only to the extent of
the obligations specifically imposed upon and undertaken by the Advancing Agent.

 

Section 16.2                             Merger or Consolidation of the
Advancing Agent.

 

(a)                                 The Advancing Agent will keep in full effect
its existence, rights and franchises as a corporation under the laws of the
jurisdiction in which it was formed, and will obtain and preserve its
qualification to do business as a foreign corporation in each jurisdiction in

 

193

--------------------------------------------------------------------------------



 

which such qualification is or shall be necessary to protect the validity and
enforceability of this Indenture to perform its duties under this Indenture.

 

(b)                                 Any Person into which the Advancing Agent
may be merged or consolidated, or any corporation resulting from any merger or
consolidation to which the Advancing Agent shall be a party, or any Person
succeeding to the business of the Advancing Agent shall be the successor of the
Advancing Agent, hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding (it being understood and agreed by the parties hereto
that the consummation of any such transaction by the Advancing Agent shall have
no effect on the Backup Advancing Agent’s obligations under Section 10.7, which
obligations shall continue pursuant to the terms of Section 10.7).

 

Section 16.3                             Limitation on Liability of the
Advancing Agent and Others.

 

None of the Advancing Agent or any of its affiliates, directors, officers,
employees or agents shall be under any liability for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Indenture, or for errors in judgment; provided, however, that this provision
shall not protect the Advancing Agent against liability to the Issuer or
Noteholders for any breach of warranties or representations made herein or any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or negligence in the performance of duties or by reason of negligent
disregard of obligations and duties hereunder.  The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person respecting any matters arising hereunder. The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent shall be indemnified
by the Issuer pursuant to the priorities set forth in Section 11.1(a) and held
harmless against any loss, liability or expense incurred in connection with any
legal action relating to this Indenture or the Notes, other than any loss,
liability or expense (i) specifically required to be borne by the Advancing
Agent pursuant to the terms hereof or otherwise incidental to the performance of
obligations and duties hereunder (except as any such loss, liability or expense
shall be otherwise reimbursable pursuant to this Indenture); or (ii) incurred by
reason of any breach of a representation, warranty or covenant made herein, any
misfeasance, bad faith or negligence by the Advancing Agent in the performance
of or negligent disregard of, obligations or duties hereunder or any violation
of any state or federal securities law.

 

Section 16.4                             Representations and Warranties of the
Advancing Agent.

 

The Advancing Agent represents and warrants that:

 

(a)                                 the Advancing Agent (i) has been duly
organized, is validly existing and is in good standing under the laws of the
State of Delaware, (ii) has full power and authority to own the Advancing
Agent’s Collateral and to transact the business in which it is currently
engaged, and (iii) is duly qualified and in good standing under the laws of each
jurisdiction where the Advancing Agent’s ownership or lease of property or the
conduct of the Advancing Agent’s business requires, or the performance of this
Indenture would require, such qualification, except for failures to be so
qualified that would not in the aggregate have a material adverse effect on

 

194

--------------------------------------------------------------------------------



 

the business, operations, Collateral or financial condition of the Advancing
Agent or the ability of the Advancing Agent to perform its obligations under, or
on the validity or enforceability of, the provisions of this Indenture
applicable to the Advancing Agent;

 

(b)                                 the Advancing Agent has full power and
authority to execute, deliver and perform this Indenture; this Indenture has
been duly authorized, executed and delivered by the Advancing Agent and
constitutes a legal, valid and binding agreement of the Advancing Agent,
enforceable against it in accordance with the terms hereof, except that the
enforceability hereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights and (ii) general principles of equity (regardless
of whether such enforcement is considered in a proceeding in equity or at law);

 

(c)                                  neither the execution and delivery of this
Indenture nor the performance by the Advancing Agent of its duties hereunder
conflicts with or will violate or result in a breach or violation of any of the
terms or provisions of, or constitutes a default under: (i) the Articles of
Incorporation and bylaws of the Advancing Agent, (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement or other
evidence of indebtedness or other agreement, obligation, condition, covenant or
instrument to which the Advancing Agent is a party or is bound, (iii) any law,
decree, order, rule or regulation applicable to the Advancing Agent of any court
or regulatory, administrative or governmental agency, body or authority or
arbitrator having jurisdiction over the Advancing Agent or its properties, and
which would have, in the case of any of (i), (ii) or (iii) of this
Section 16.4(c), either individually or in the aggregate, a material adverse
effect on the business, operations, Collateral or financial condition of the
Advancing Agent or the ability of the Advancing Agent to perform its obligations
under this Indenture;

 

(d)                                 no litigation is pending or, to the best of
the Advancing Agent’s knowledge, threatened, against the Advancing Agent that
would materially and adversely affect the execution, delivery or enforceability
of this Indenture or the ability of the Advancing Agent to perform any of its
obligations under this Indenture in accordance with the terms hereof; and

 

(e)                                  no consent, approval, authorization or
order of or declaration or filing with any government, governmental
instrumentality or court or other Person is required for the performance by the
Advancing Agent of its duties hereunder, except such as have been duly made or
obtained.

 

Section 16.5                             Resignation and Removal; Appointment of
Successor.

 

(a)                                 No resignation or removal of the Advancing
Agent and no appointment of a successor Advancing Agent pursuant to this
Article 16 shall become effective until the acceptance of appointment by the
successor Advancing Agent under Section 16.6.

 

(b)                                 The Advancing Agent may, subject to
Section 16.5(a), resign at any time by giving written notice thereof to the
Issuer, the Co-Issuer, the Note Administrator, the Trustee, the Collateral
Manager, the Servicer, the Special Servicer, the Noteholders and the Rating
Agencies.

 

195

--------------------------------------------------------------------------------



 

(c)                                  The Advancing Agent may be removed at any
time by Act of Supermajority of the Preferred Shares upon written notice
delivered to the Trustee and to the Issuer and the Co-Issuer.

 

(d)                                 If the Advancing Agent fails to make a
required Interest Advance and it has not determined such Interest Advance to be
a Nonrecoverable Interest Advance, the Collateral Manager shall terminate such
Advancing Agent and replace such Advancing Agent with a successor Advancing
Agent, subject to the satisfaction of the Rating Agency Condition.  In the event
that the Collateral Manager has not terminated and replaced such Advancing Agent
within thirty (30) days of such Advancing Agent’s failure to make a required
Interest Advance, the Note Administrator shall terminate such Advancing Agent
and use commercially reasonable efforts for up to ninety (90) days after such
termination to appoint a successor, subject to the satisfaction of the Rating
Agency Condition.  Following the termination of the Advancing Agent, the Backup
Advancing Agent will be required to make Interest Advances until a successor
advancing agent is appointed.

 

(e)                                  Subject to Section 16.5(d), if the
Advancing Agent shall resign or be removed, upon receiving such notice of
resignation or removal, the Issuer and the Co-Issuer shall promptly appoint a
successor advancing agent by written instrument, in duplicate, executed by an
Authorized Officer of the Issuer and an Authorized Officer of the Co-Issuer, one
copy of which shall be delivered to the Advancing Agent so resigning and one
copy to the successor Advancing Agent, together with a copy to each Noteholder,
the Collateral Manager, the Trustee, the Note Administrator, the Servicer and
the Special Servicer; provided that such successor Advancing Agent shall be
appointed only subject to satisfaction of the Rating Agency Condition, upon the
written consent of a Majority of Preferred Shareholders.  If no successor
Advancing Agent shall have been appointed and an instrument of acceptance by a
successor Advancing Agent shall not have been delivered to the Advancing Agent
within thirty (30) days after the giving of such notice of resignation, the
resigning Advancing Agent, the Trustee, the Note Administrator, or any Preferred
Shareholder, on behalf of himself and all others similarly situated, may
petition any court of competent jurisdiction for the appointment of a successor
Advancing Agent.

 

(f)                                   The Issuer and the Co-Issuer shall give
prompt notice of each resignation and each removal of the Advancing Agent and
each appointment of a successor Advancing Agent by mailing written notice of
such event by first class mail, postage prepaid, to the Rating Agencies, the
Trustee, the Note Administrator, and to the Holders of the Notes as their names
and addresses appear in the Notes Register.

 

Section 16.6                             Acceptance of Appointment by Successor
Advancing Agent.

 

(a)                                 Every successor Advancing Agent appointed
hereunder shall execute, acknowledge and deliver to the Issuer, the Co-Issuer,
the Collateral Manager, the Servicer, the Special Servicer, the Trustee, the
Note Administrator, and the retiring Advancing Agent an instrument accepting
such appointment hereunder and under the Servicing Agreement. Upon delivery of
the required instruments, the resignation or removal of the retiring Advancing
Agent shall become effective and such successor Advancing Agent, without any
further act, deed or

 

196

--------------------------------------------------------------------------------



 

conveyance, shall become vested with all the rights, powers, trusts, duties and
obligations of the retiring Advancing Agent hereunder and under the Servicing
Agreement.

 

(b)                                 No appointment of a successor Advancing
Agent shall become effective unless (1) the Rating Agency Condition has been
satisfied with respect to the appointment of such successor Advancing Agent and
(2) such successor has a long-term unsecured debt rating of at least “A2” by
Moody’s, and whose short-term unsecured debt rating is at least “P-1” from
Moody’s.

 

Section 16.7                             Removal and Replacement of Backup
Advancing Agent.

 

The Note Administrator shall replace any such successor Advancing Agent
(excluding the Note Administrator in its capacity as Backup Advancing Agent)
upon receiving notice that such successor Advancing Agent’s long-term unsecured
debt rating at any time becomes lower than “A2” by Moody’s, and whose short-term
unsecured debt rating becomes lower than “P-1” by Moody’s, with a successor
Advancing Agent that has a long-term unsecured debt rating of at least “A2” by
Moody’s, and whose short-term unsecured debt rating is at least “P-1” from
Moody’s.

 

ARTICLE 17

 

CURE RIGHTS; PURCHASE RIGHTS

 

Section 17.1                             [Reserved]

 

Section 17.2                             Collateral Interest Purchase
Agreements.

 

Following the Closing Date, unless a Collateral Interest Purchase Agreement is
necessary to comply with the provisions of this Indenture, the Issuer may
acquire Collateral Interests in accordance with customary settlement procedures
in the relevant markets.  In any event, the Issuer (or the Collateral Manager on
behalf of the Issuer) shall obtain from any seller of a Collateral Interest, all
Loan Documents with respect to each Collateral Interest that govern, directly or
indirectly, the rights and obligations of the owner of the Collateral Interest
with respect to the Collateral Interest and any certificate evidencing the
Collateral Interest.

 

Section 17.3                             Representations and Warranties Related
to Reinvestment Collateral Interests and Exchange Collateral Interests.

 

(a)                                 Upon the acquisition of any Reinvestment
Collateral Interest or Exchange Collateral Interest by the Issuer, the Seller
shall be required to make representations and warranties substantially in the
form attached as Exhibit B to the Collateral Interest Purchase Agreement with
such exceptions as may be relevant.

 

(b)                                 The representations and warranties in
Section 17.3(a) with respect to the acquisition of any Reinvestment Collateral
Interest and Exchange Collateral Interest may be subject to any modification,
limitation or qualification that the Collateral Manager determines to be
reasonably acceptable in accordance with the Collateral Management Standard;
provided that

 

197

--------------------------------------------------------------------------------



 

the Collateral Manager will provide the Rating Agencies with a report attached
to each Monthly Report identifying each such affected representation or warranty
and the modification, exception, limitation or qualification received with
respect to the acquisition of any Reinvestment Collateral Interest and Exchange
Collateral Interest during the period covered by the Monthly Report, which
report may contain explanations by the Collateral Manager as to its
determinations.

 

(c)                                  The Issuer (or the Collateral Manager on
behalf of the Issuer) shall obtain a covenant from the Person making any
representation or warranty to the Issuer pursuant to Section 17.3(a) that such
Person shall repurchase the related Collateral Interest if any such
representation or warranty is breached (but only after the expiration of any
permitted cure periods and failure to cure such breach).  The purchase price for
any Collateral Interest repurchased shall be a price equal to the sum of the
following (in each case, without duplication) as of the date of such
repurchase:  (i) the then outstanding Principal Balance of such Collateral
Interest, discounted based on the percentage amount of any discount that was
applied when such Collateral Interest was purchased by the Issuer, plus
(ii) accrued and unpaid interest on such Collateral Interest, plus (iii) any
unreimbursed advances made under this Indenture or the Servicing Agreement on
the Collateral Interest, plus (iv) accrued and unpaid interest on advances made
under this Indenture or the Servicing Agreement on the Collateral Interest, plus
(v) any reasonable costs and expenses (including, but not limited to, the cost
of any enforcement action, incurred by the Issuer or the Trustee in connection
with any such repurchase), plus (vi) any Liquidation Fee payable to the Special
Servicer in connection with a repurchase of the Collateral Interest by the
Seller.

 

Section 17.4                             [Reserved]

 

Section 17.5                             Purchase Right; Holder of a Majority of
the Preferred Shares.

 

If the Issuer, as holder of a Participation, has the right pursuant to the
related Loan Documents to purchase any other interest in the same underlying
Participated Loan as the Participation (an “Other Tranche”), the Issuer shall,
if directed by the Holder of a Majority of the Preferred Shares, exercise such
right, if the Collateral Manager determines, in accordance with the Collateral
Management Standard, that the exercise of the option would be in the best
interest of the Noteholders, but shall not exercise such right if the Collateral
Manager determines otherwise.  The Collateral Manager shall deliver to the
Trustee an Officer’s Certificate certifying such determination, accompanied by
an Act of the Holder of a Majority of the Preferred Shares directing the Issuer
to exercise such right.  In connection with the purchase of any such Other
Tranche(s), the Issuer shall assign to the Holder of a Majority of the Preferred
Shares or its designee all of its right, title and interest in such Other
Tranche(s) in exchange for a purchase price (such price and any other associated
expense of such exercise to be paid by the Holder of a Majority of the Preferred
Shares) of the Other Tranche(s) (or, if the Loan Documents permit, the Issuer
may assign the purchase right to the Holder of a Majority of the Preferred
Shares or its designee; otherwise the Holder of a Majority of the Preferred
Shares or its designee shall fund the purchase by the Issuer, which shall then
assign the Other Tranche(s) to the Holder of a Majority of the Preferred Shares
or its designee), which amount shall be delivered by such Holder or its designee
from its own funds to or upon the instruction of the Collateral Manager in
accordance with terms of the Loan Documents related to the acquisition of such
Other Tranche(s).  The Issuer shall execute and deliver at the direction of such
Holder of a Majority of

 

198

--------------------------------------------------------------------------------



 

the Preferred Shares such instruments of transfer or assignment prepared by such
Holder, in each case without recourse, as shall be necessary to transfer title
to such Holder of the Majority of Preferred Shares or its designee of the Other
Tranche(s) and the Trustee shall have no responsibility with regard to such
Other Tranche(s).  Notwithstanding anything to the contrary herein, any Other
Tranche purchased hereunder by the Issuer shall not be subject to the Grant to
the Trustee under the Granting Clause.

 

[SIGNATURE PAGES FOLLOW]

 

199

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Indenture as of the day and year first above written.

 

 

GPMT 2019-FL2, LTD., as Issuer

 

Executed as a deed

 

 

 

 

 

By

/s/ Michael J. Karber

 

 

Name:

Michael J. Karber

 

 

Title:

Authorized Signatory

 

GPMT 2019-FL2 - Indenture

 

--------------------------------------------------------------------------------



 

 

GPMT 2019-FL2 LLC, as Co-Issuer

 

 

 

 

 

By:

/s/ Michael J. Karber

 

 

Name:

Michael J. Karber

 

 

Title:

Authorized Signatory

 

GPMT 2019-FL2 — Indenture

 

--------------------------------------------------------------------------------



 

 

GPMT SELLER LLC, as Advancing Agent

 

 

 

 

 

By:

/s/ Michael J. Karber

 

 

Name:

Michael J. Karber

 

 

Title:

Deputy General Counsel

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

GPMT 2019-FL2 — Indenture

 

--------------------------------------------------------------------------------



 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee

 

 

 

 

 

By:

/s/ Drew Davis

 

 

Name:

Drew Davis

 

 

Title:

Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

GPMT 2019-FL2 - Indenture

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

 

 

 

 

 

By:

/s/ Amber Nelson

 

 

Name:

Amber Nelson

 

 

Title:

Assistant Vice President

 

GPMT 2019-FL2 — Indenture

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

CLOSING DATE COLLATERAL INTEREST SCHEDULE

 

Collateral Interest

 

Collateral Interest Type

 

Initial Collateral Interest
Balance

 

 

 

 

 

 

 

 

The Meier & Frank Building

 

Pari Passu Participation

 

$

58,967,901

 

Shippan Landing

 

Pari Passu Participation

 

$

54,298,318

 

100 Jefferson Road

 

Pari Passu Participation

 

$

47,484,318

 

St. Paul Place

 

Pari Passu Participation

 

$

46,002,213

 

One Union Center

 

Pari Passu Participation

 

$

44,593,151

 

Snow King Resort

 

Pari Passu Participation

 

$

41,000,000

 

St. Jean Apartments

 

Pari Passu Participation

 

$

40,478,228

 

Andover Landing

 

Pari Passu Participation

 

$

39,572,154

 

The Quinn At Westchase

 

Pari Passu Participation

 

$

38,325,871

 

Mill and Main

 

Pari Passu Participation

 

$

32,012,287

 

58-30 Grand Avenue

 

Pari Passu Participation

 

$

29,403,500

 

The Bloc

 

Whole Mortgage Loan

 

$

28,966,000

 

South City Plaza

 

Pari Passu Participation

 

$

28,569,014

 

Flats on LaSalle

 

Pari Passu Participation

 

$

26,885,000

 

Moxy Hotel

 

Whole Mortgage Loan

 

$

26,000,000

 

100 Park

 

Pari Passu Participation

 

$

24,330,000

 

One Commerce

 

Pari Passu Participation

 

$

23,779,823

 

446 West 14th Street

 

Pari Passu Participation

 

$

21,060,843

 

The Grand Hotel

 

Pari Passu Participation

 

$

20,500,000

 

Kenwood Village

 

Pari Passu Participation

 

$

19,500,000

 

Gramercy Plaza

 

Pari Passu Participation

 

$

18,980,249

 

Pueblo del Sol

 

Whole Mortgage Loan

 

$

18,700,000

 

Vantage on the Park

 

Pari Passu Participation

 

$

18,423,346

 

500 EJC

 

Pari Passu Participation

 

$

18,187,500

 

Wilton Shoppes

 

Pari Passu Participation

 

$

16,353,142

 

Alpine Creek Apartments

 

Pari Passu Participation

 

$

16,000,000

 

One Pine Apartments

 

Pari Passu Participation

 

$

13,500,000

 

Plaza at Eastlake

 

Pari Passu Participation

 

$

13,160,000

 

 

--------------------------------------------------------------------------------



 

SCHEDULE B

 

LIBOR

 

Calculation of LIBOR

 

For purposes of calculating the London Interbank Offer Rate (“LIBOR”), the
Issuer and the Co-Issuer shall initially appoint the Note Administrator as
calculation agent (in such capacity, the “Calculation Agent”).  LIBOR with
respect to any Interest Accrual Period shall be determined by the Calculation
Agent in accordance with the following provisions (rounded upwards, if
necessary, to the nearest 1/1000 of 1%):

 

1.              On the second London Banking Day preceding the first Business
Day of an Interest Accrual Period (each such day, a “LIBOR Determination Date”),
LIBOR (other than for the initial Interest Accrual Period) shall equal the rate,
as obtained by the Calculation Agent, for deposits in U.S. Dollars for a period
of one month, which appears on the Reuters Page LIBOR01 (or such other page that
may replace that page on such service for the purpose of displaying comparable
rates) as reported by Bloomberg Financial Markets Commodities News of
11:00 a.m., London time, on the LIBOR Determination Date.  “London Banking Day”
means any day on which commercial banks are open for general business (including
dealings in foreign exchange and foreign currency deposits in London, England.

 

2.              If such rate does not appear on Reuters Screen LIBOR01 (or its
equivalent), as of 11:00 a.m., London time, on the applicable LIBOR
Determination Date, the Calculation Agent shall request the principal London
office of any four major reference banks in the London interbank market selected
by the Calculation Agent to provide quotations of such reference bank’s offered
quotations to prime banks in the London interbank market for deposits in U.S.
Dollars for a period of one month, as of 11:00 a.m., London time, on the
applicable LIBOR Determination Date, in a principal amount of not less than $1
million that is representative for a single transaction in the relevant market
at the relevant time.  If at least two such rates are so provided, then LIBOR
shall be the arithmetic mean of such quotations.  If fewer than two such
quotations are so provided, the Calculation Agent shall be required to request
any three major banks in New York City selected by the Calculation Agent to
provide such banks’ rates for loans in U.S. Dollars to leading European banks
for a one-month period as of 11:00 a.m., New York City time, as of the
applicable LIBOR Determination Date, in a principal amount not less than $1
million that is representative for a single transaction in the relevant market
at the relevant time.  If at least two such rates are so provided, then LIBOR
shall be the arithmetic mean of such quotations.  If fewer than two rates are so
provided, then LIBOR shall be the LIBOR rate used for the immediately preceding
Loan Accrual Period.

 

3.              In respect of the initial Interest Accrual Period, LIBOR shall
be determined on the second London Banking Day preceding the Closing Date.

 

4.              Notwithstanding the foregoing, in no event will LIBOR be less
than zero.

 

5.              In the event that either (i) LIBOR is unavailable as provided in
clauses (1) or (2) above or (ii) following the effectiveness of a supplemental
indenture implementing a

 

--------------------------------------------------------------------------------



 

Successor Benchmark Rate, such Successor Benchmark Rate is unavailable, then
interest for each Class of Notes will accrue at a rate based on the Treasury
Rate plus the Treasury Rate Spread.

 

“Treasury Rate” means, for each Interest Accrual Period for which interest is
calculated using the Treasury Rate, the per annum rate as of 11:00 a.m. New York
time on the date two (2) Business Days prior to the last day of the Interest
Accrual Period preceding the relevant Interest Accrual Period, equal to the
then-current yield to maturity, on an annual equivalent bond basis (recalculated
to a 360 day-year basis), of a U.S. Treasury bill, note or bond selected by the
Collateral Manager in accordance with the Indenture (a “Treasury Note”) that is
then actively trading in the secondary market and maturing one year following
the date of such determination; provided, however, that if such a Treasury Note
is not then outstanding, the Treasury Rate shall be the per annum rate as of
each applicable determination date, equal to the current yield to maturity, on
an annual equivalent bond basis (recalculated to a three hundred sixty (360) day
year basis), of a Treasury Note selected by the Collateral Manager in accordance
with the Indenture as being appropriate to determine the Treasury Rate.

 

“Treasury Rate Spread” means, with respect to any Class of Notes, the difference
(expressed as the number of basis points) between (A) LIBOR on the LIBOR
Determination Date that LIBOR was last applicable to such Class plus the LIBOR
Spread on such Class and (B) the Treasury Rate on the LIBOR Determination Date
that LIBOR was last applicable to such Class.

 

--------------------------------------------------------------------------------



 

SCHEDULE C

 

LIST OF AUTHORIZED OFFICERS OF COLLATERAL MANAGER

 

1.  John A. Taylor — President and Chief Executive Officer

 

2.  Marcin Urbaszek — Vice President, Chief Financial Officer and Treasurer

 

3.  Rebecca B. Sandberg — Vice President, Secretary and General Counsel

 

4.  Michael J. Karber — Vice President, Assistant Secretary and Deputy General
Counsel

 

5.  Stephen Alpart — Vice President, Chief Investment Officer and Co-Head of
Originations

 

6.  Steven Plust — Vice President and Chief Operating Officer

 

7.  Peter Morral — Vice President and Co-Head of Originations

 

8.  Blake Johnson — Vice President

 

--------------------------------------------------------------------------------



 

EXHIBIT A-1

 

FORM OF CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2036
[REGULATION S] [RULE 144A] GLOBAL SECURITY

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).  THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT:  (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $10,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-”U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $10,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.  EACH
PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS
AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.  ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER,
AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE OR ANY INTERMEDIARY.  IF AT
ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED
THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN
BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE
INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION
OF SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT SUCH

 

--------------------------------------------------------------------------------



 

INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY.  THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN.  ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF.  ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME.  IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.](1)

 

--------------------------------------------------------------------------------

(1)                       Regulation S Global Securities.

 

A-1-2

--------------------------------------------------------------------------------



 

GPMT 2019-FL2, LTD.

GPMT 2019-FL2 LLC

 

CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2036

 

No. [144A] [Reg. S] -    

Up to

CUSIP No. [36259BAA5](2) [G4042WAA2](3)

U.S.$386,731,000

ISIN: [US36259BAA52](4) [USG4042WAA20](5)

 

 

Each of GPMT 2019-FL2, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and GPMT 2019-FL2
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to CEDE & CO. or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of up to the amount indicated
above, or such other principal sum as is equal to the aggregate principal amount
of the Class A Notes identified from time to time on the records of the Note
Administrator and Schedule A hereto as being represented by this [Rule 144A]
[Regulation S] Global Security, on the Payment Date occurring in February 2036
(the “Stated Maturity Date”), to the extent not previously paid, in accordance
with the Indenture referred to below unless the unpaid principal of this Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise and (b) the Class A Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
March 21, 2019, and thereafter monthly on the 4th Business Day following each
Determination Date (each, a “Payment Date”).  Interest on the Class A Notes
shall accrue at the Class A Rate and shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. 
The interest so payable on any Payment Date will, as provided in the Indenture,
be paid to the Person in whose name this Note (or one or more predecessor Notes)
is registered at the close of business on the Record Date for such interest,
which shall be the last Business Day of the preceding calendar month immediately
preceding the month in which the applicable Payment Date occurs.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other Collateral pledged by the Issuer as security for the Offered Notes under
the Indenture, and in the event the Collateral Interests and such other
Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

 

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares.  So long as any Class A Notes are Outstanding, any
more junior Class of Notes and the Preferred Shares will receive payments only
in accordance with the Priority of Payments.  The principal of

 

--------------------------------------------------------------------------------

(2)                       For Rule 144A Global Security.

 

(3)                       For Regulation S Global Security.

 

(4)                       For Rule 144A Global Security.

 

(5)                       For Regulation S Global Security.

 

A-1-3

--------------------------------------------------------------------------------



 

this Note shall be due and payable no later than the Stated Maturity Date unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class A Senior Secured Floating
Rate Notes Due 2036, of the Issuer and the Co-Issuer (the “Class A Notes,” and
together with the other Classes of Notes issued under the Indenture, the
“Notes”) issued under an indenture dated as of February 28, 2019 (the
“Indenture”) by and among the Issuer, the Co-Issuer, GPMT Seller LLC, as
advancing agent (the “Advancing Agent”), Wilmington Trust, National Association,
as trustee (together with its permitted successors and assigns, the “Trustee”),
and Wells Fargo Bank, National Association, as note administrator, paying agent,
calculation agent, transfer agent, custodian, securities intermediary, backup
advancing agent and notes registrar (in all such capacities, together with any
permitted successors and assigns, the “Note Administrator”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Amended and
Restated Memorandum and Articles of Association as part of its issued share
capital.

 

A-1-4

--------------------------------------------------------------------------------



 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class A Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class A Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture.  On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class A Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Class A Notes are issuable in minimum denominations of $10,000 and integral
multiples of $500 in excess thereof.

 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement

 

A-1-5

--------------------------------------------------------------------------------



 

Agents, the Trustee, the Note Administrator, the Collateral Manager or any of
their respective affiliates is acting as a fiduciary or financial or investment
advisor for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any advice, counsel or representations (whether written or oral) of the
Co-Issuers, the Servicer, the Special Servicer, the Placement Agents, the
Trustee, the Note Administrator or any of their respective affiliates other than
any statements in the final offering memorandum for such Notes, and such Holder
or beneficial owner has read and understands such final offering memorandum;
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent it has deemed necessary and has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisors as it has deemed necessary and not upon any view expressed by the
Co-Issuers, the Servicer, the Special Servicer, the Placement Agents, the
Trustee, the Note Administrator or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee and the Note Administrator
that (A) it is not and will not be, and is not acting on behalf of or using any
assets of any person that is or will become, an “employee benefit plan” (as
defined in Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as
defined in Section 4975(e)(1) of the Code) that is subject to Section 4975 of
the Code, any other employee benefit plan which is subject to any federal, state
or local law that is substantially similar to Section 406 of ERISA or
Section 4975 of the Code (“Similar Law”) or any entity whose underlying assets
are deemed to include “plan assets” by reason of such a plan’s investment in the
entity or otherwise (any of the foregoing, a “Plan”) or (B) its purchase and
holding of the Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or, in the case of a Plan subject to Similar Law, a non-exempt violation of
Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

A-1-6

--------------------------------------------------------------------------------



 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-1-7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of                , 20  

 

 

GPMT 2019-FL2, LTD.,

 

as Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

GPMT 2019-FL2 LLC,

 

as Co-Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1-8

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

 

 

 

By:

 

 

 

Authenticating Agent

 

A-1-9

--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

 

For value received

 

 

 

 

hereby sell, assign and transfer unto

 

 

 

 

 

 

 

 

 

 

 

 

 

Please insert social security or

 

 

other identifying number of assignee

 

 

 

 

 

Please print or type name

 

 

and address, including zip code,

 

 

of assignee:

 

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                            Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:

Your Signature:

 

 

 

(Sign exactly as your name appears on this Note)

 

A-1-10

--------------------------------------------------------------------------------



 

SCHEDULE A

 

EXCHANGES IN GLOBAL SECURITY

 

This Note shall be issued in the original principal balance of
U.S.$[386,731,000] [0] on the Closing Date.  The following exchanges of a part
of this [Rule 144A][Regulation S] Global Security have been made:

 

Date of
Exchange

 

Amount of
Decrease in
Principal
Amount of this
Global Security

 

Amount of
Increase in
Principal
Amount of this
Global Security

 

Principal
Amount of
this Global
Security
following such
decrease (or
increase)

 

Signature of
authorized
officer
of Note
Administrator
or
securities
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1-11

--------------------------------------------------------------------------------



 

EXHIBIT A-2

 

FORM OF CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2036
DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).  THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $10,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-”U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $10,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.  EACH
PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.  ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY.  IF AT ANY TIME, THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE
HOLDER OF SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE
ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT
THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER,
AS APPLICABLE.

 

A-2-1

--------------------------------------------------------------------------------



 

GPMT 2019-FL2, LTD.

GPMT 2019-FL2 LLC

 

CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2036

 

No. IAI - 1

 

CUSIP No.  36259BAB3

U.S.$[          ]

ISIN: US36259BAB36

 

 

Each of GPMT 2019-FL2, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and GPMT 2019-FL2
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to [       ] or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of the amount indicated above on
the Payment Date occurring in February 2036 (the “Stated Maturity Date”), to the
extent not previously paid, in accordance with the Indenture referred to below
unless the unpaid principal of this Note becomes due and payable at an earlier
date by declaration of acceleration, call for redemption or otherwise and
(b) the Class A Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially on March 21, 2019, and
thereafter monthly on the 4th Business Day following each Determination Date
(each, a “Payment Date”).  Interest on the Class A Notes shall accrue at the
Class A Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360.  The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other Collateral pledged by the Issuer as security for the Offered Notes under
the Indenture, and in the event the Collateral Interests and such other
Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

 

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares.  So long as any Class A Notes are Outstanding, any
more junior Class of Notes and the Preferred Shares will receive payments only
in accordance with the Priority of Payments.  The principal of this Note shall
be due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot

 

A-2-2

--------------------------------------------------------------------------------



 

be effected, by Dollar check drawn on a bank as provided in the Indenture and
mailed to the Registered Holder at its address in the Notes Register.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class A Senior Secured Floating
Rate Notes Due 2036, of the Issuer and the Co-Issuer (the “Class A Notes,” and
together with the other Classes of Notes issued under the Indenture, the
“Notes”), issued under an indenture dated as of February 28, 2019 (the
“Indenture”) by and among the Issuer, the Co-Issuer, GPMT Seller LLC, as
advancing agent (the “Advancing Agent”), Wilmington Trust, National Association,
as trustee (together with its permitted successors and assigns, the “Trustee”),
and Wells Fargo Bank, National Association, as note administrator, paying agent,
calculation agent, transfer agent, custodian, securities intermediary, backup
advancing agent and notes registrar (in all such capacities, together with any
permitted successors and assigns, the “Note Administrator”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Amended and
Restated Memorandum and Articles of Association as part of its issued share
capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class A Notes shall be payable in accordance

 

A-2-3

--------------------------------------------------------------------------------



 

with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class A Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture.  On any Redemption Date, the Stated Maturity Date or a Payment Date
following an acceleration of the Notes as a result of the occurrence and
continuation of an Event of Default, payments of interest on, and principal of,
the Class A Notes, will be payable in accordance with Section 11.1(a)(iii) of
the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Class A Notes are issuable in minimum denominations of $10,000 and integral
multiples of $500 in excess thereof.

 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Collateral Manager or any of their respective affiliates is acting as a
fiduciary or financial or investment advisor for such Holder or beneficial

 

A-2-4

--------------------------------------------------------------------------------



 

owner; (B) such Holder or beneficial owner is not relying (for purposes of
making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the Co-Issuers, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator or any of their respective
affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee and the Note
Administrator that (A) it is not and will not be, and is not acting on behalf of
or using any assets of any person that is or will become, an “employee benefit
plan” (as defined in Section 3(3) of ERISA) subject to Title I of ERISA, a
“plan” (as defined in Section 4975(e)(1) of the Code) that is subject to
Section 4975 of the Code, any other employee benefit plan that is subject to any
federal, state or local law that is substantially similar to Section 406 of
ERISA or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of such an employee benefit
plan’s or other plan’s investment in the entity or otherwise (any of the
foregoing, a “Plan”) or (B) its purchase and holding of the Notes do not and
will not constitute or give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, or, in the case of a Plan
subject to Similar Law, a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

A-2-5

--------------------------------------------------------------------------------



 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-2-6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of                , 20

 

 

GPMT 2019-FL2, LTD.,

 

as Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

GPMT 2019-FL2 LLC,

 

as Co-Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2-7

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

 

 

 

By:

 

 

 

Authenticating Agent

 

A-2-8

--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

 

For value received

 

 

 

 

hereby sell, assign and transfer unto

 

 

 

 

 

 

 

 

 

 

 

 

 

Please insert social security or
other identifying number of assignee

 

 

 

 

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                            Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:

Your Signature:

 

 

 

(Sign exactly as your name appears on this Note)

 

A-2-9

--------------------------------------------------------------------------------



 

EXHIBIT A-3

 

FORM OF CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2036
[REGULATION S] [RULE 144A] GLOBAL SECURITY

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).  THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT:  (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-”U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.  EACH
PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS
AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.  ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER,
AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY.  IF AT
ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED
THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN
BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE
INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION
OF

 

A-3-1

--------------------------------------------------------------------------------



 

SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT SUCH INTEREST HEREIN
BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS
APPLICABLE.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY.  THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN.  ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF.  ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME.  IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.](1)

 

--------------------------------------------------------------------------------

(1)                       Regulation S Global Securities.

 

A-3-2

--------------------------------------------------------------------------------



 

GPMT 2019-FL2, LTD.

GPMT 2019-FL2 LLC

 

CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2036

 

No. [144A] [Reg. S] -    

Up to

CUSIP No.  [36259BAC1](2) [G4042WAB0](3)

U.S.$92,816,000

ISIN: [US36259BAC19](4) [USG4042WAB03](5)

 

 

Each of GPMT 2019-FL2, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and GPMT 2019-FL2
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to CEDE & CO. or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of up to the amount indicated
above, or such other principal sum as is equal to the aggregate principal amount
of the Class A-S Notes identified from time to time on the records of the Note
Administrator and Schedule A hereto as being represented by this [Rule 144A]
[Regulation S] Global Security, on the Payment Date occurring in February 2036
(the “Stated Maturity Date”), to the extent not previously paid, in accordance
with the Indenture referred to below unless the unpaid principal of this Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise and (b) the Class A-S Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
March 21, 2019, and thereafter monthly on the 4th Business Day following each
Determination Date (each, a “Payment Date”).  Interest on the Class A-S Notes
shall accrue at the Class A-S Rate and shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. 
The interest so payable on any Payment Date will, as provided in the Indenture,
be paid to the Person in whose name this Note (or one or more predecessor Notes)
is registered at the close of business on the Record Date for such interest,
which shall be the last Business Day of the preceding calendar month immediately
preceding the month in which the applicable Payment Date occurs.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other Collateral pledged by the Issuer as security for the Offered Notes under
the Indenture, and in the event the Collateral Interests and such other
Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

 

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares.  So long as any Class A-S Notes are Outstanding, any
more junior Class of Notes and the Preferred Shares will receive payments only
in accordance with the Priority of Payments.  The principal of

 

--------------------------------------------------------------------------------

(2)                       For Rule 144A Global Security.

 

(3)                       For Regulation S Global Security.

 

(4)                       For Rule 144A Global Security.

 

(5)                       For Regulation S Global Security.

 

A-3-3

--------------------------------------------------------------------------------



 

this Note shall be due and payable no later than the Stated Maturity Date unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class A-S Second Priority Secured
Floating Rate Notes Due 2036, of the Issuer and the Co-Issuer (the “Class A-S
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of February 28, 2019 (the
“Indenture”) by and among the Issuer, the Co-Issuer, GPMT Seller LLC, as
advancing agent (the “Advancing Agent”), Wilmington Trust, National Association,
as trustee (together with its permitted successors and assigns, the “Trustee”),
and Wells Fargo Bank, National Association, as note administrator, paying agent,
calculation agent, transfer agent, custodian, securities intermediary, backup
advancing agent and notes registrar (in all such capacities, together with any
permitted successors and assigns, the “Note Administrator”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Amended and
Restated Memorandum and Articles of Association as part of its issued share
capital.

 

A-3-4

--------------------------------------------------------------------------------



 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class A-S Notes shall be payable in accordance with Section 11.1(a)(i) of
the Indenture and (b) payments of principal of the Class A-S Notes shall be
payable in accordance with Section 11.1(a)(ii) of the Indenture.  On any
Redemption Date, the Stated Maturity Date or a Payment Date following an
acceleration of the Notes as a result of the occurrence and continuation of an
Event of Default, payments of interest on, and principal of, the Class A-S
Notes, will be payable in accordance with Section 11.1(a)(iii) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

If an Event of Default shall occur and be continuing, the Class A-S Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Class A-S Notes are issuable in minimum denominations of $100,000 and
integral multiples of $500 in excess thereof.

 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

A-3-5

--------------------------------------------------------------------------------



 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Collateral Manager or any of their respective affiliates is acting as a
fiduciary or financial or investment advisor for such Holder or beneficial
owner; (B) such Holder or beneficial owner is not relying (for purposes of
making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the Co-Issuers, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator or any of their respective
affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee and the Note Administrator
that (A) it is not and will not be, and is not acting on behalf of or using any
assets of any person that is or will become, an “employee benefit plan” (as
defined in Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as
defined in Section 4975(e)(1) of the Code) that is subject to Section 4975 of
the Code, any other employee benefit plan that is subject to any federal, state
or local law that is substantially similar to Section 406 of ERISA or
Section 4975 of the Code (“Similar Law”) or any entity whose underlying assets
are deemed to include “plan assets” by reason of such an employee benefit plan’s
or other plan’s investment in the entity or otherwise (any of the foregoing, a
“Plan”) or (B) its purchase and holding of the Notes do not and will not
constitute or give rise to a non-exempt prohibited transaction under Section 406
of ERISA or Section 4975 of the Code, or, in the case of a Plan subject to
Similar Law, a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

A-3-6

--------------------------------------------------------------------------------



 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-3-7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of                , 20

 

 

GPMT 2019-FL2, LTD.,

 

as Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

GPMT 2019-FL2 LLC,

 

as Co-Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-3-8

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

 

 

 

By:

 

 

 

Authenticating Agent

 

A-3-9

--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

 

For value received

 

 

 

 

hereby sell, assign and transfer unto

 

 

 

 

 

 

 

 

 

 

 

 

 

Please insert social security or
other identifying number of assignee

 

 

 

 

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                            Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:

Your Signature:

 

 

 

(Sign exactly as your name appears on this Note)

 

A-3-10

--------------------------------------------------------------------------------



 

SCHEDULE A

 

EXCHANGES IN GLOBAL SECURITY

 

This Note shall be issued in the original principal balance of U.S.$[92,816,000]
[0] on the Closing Date.  The following exchanges of a part of this
[Rule 144A][Regulation S] Global Security have been made:

 

Date of
Exchange

 

Amount of
Decrease in
Principal
Amount of this
Global Security

 

Amount of
Increase in
Principal
Amount of this
Global Security

 

Principal
Amount of
this Global
Security
following such
decrease (or
increase)

 

Signature of
authorized
officer
of Note
Administrator
or
securities
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3-11

--------------------------------------------------------------------------------



 

EXHIBIT A-4

 

FORM OF CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2036
DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).  THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-”U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.  EACH
PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.  ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY.  IF AT ANY TIME, THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE
HOLDER OF SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE
ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT
THIS NOTE

 

A-4-1

--------------------------------------------------------------------------------



 

BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS
APPLICABLE.

 

A-4-2

--------------------------------------------------------------------------------



 

GPMT 2019-FL2, LTD.
GPMT 2019-FL2 LLC

 

CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2036

 

No. IAI -    
CUSIP No.  36259BAD9

ISIN:  US36259BAD91

U.S.$[          ]

 

Each of GPMT 2019-FL2, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and GPMT 2019-FL2
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to [       ] or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of the amount indicated above on
the Payment Date occurring in February 2036 (the “Stated Maturity Date”), to the
extent not previously paid, in accordance with the Indenture referred to below
unless the unpaid principal of this Note becomes due and payable at an earlier
date by declaration of acceleration, call for redemption or otherwise and
(b) the Class A-S Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially on March 21, 2019, and
thereafter monthly on the 4th Business Day following each Determination Date
(each, a “Payment Date”).  Interest on the Class A-S Notes shall accrue at the
Class A-S Rate and shall be computed on the basis of the actual number of days
in the related Interest Accrual Period divided by 360.  The interest so payable
on any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other Collateral pledged by the Issuer as security for the Offered Notes under
the Indenture, and in the event the Collateral Interests and such other
Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

 

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares.  So long as any Class A-S Notes are Outstanding, any
more junior Class of Notes and the Preferred Shares will receive payments only
in accordance with the Priority of Payments.  The principal of this Note shall
be due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot

 

A-4-3

--------------------------------------------------------------------------------



 

be effected, by Dollar check drawn on a bank as provided in the Indenture and
mailed to the Registered Holder at its address in the Notes Register.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class A-S Second Priority Secured
Floating Rate Notes Due 2036, of the Issuer and the Co-Issuer (the “Class A-S
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of February 28, 2019 (the
“Indenture”) by and among the Issuer, the Co-Issuer, GPMT Seller LLC, as
advancing agent (the “Advancing Agent”), Wilmington Trust, National Association,
as trustee (together with its permitted successors and assigns, the “Trustee”),
and Wells Fargo Bank, National Association, as note administrator, paying agent,
calculation agent, transfer agent, custodian, securities intermediary, backup
advancing agent and notes registrar (in all such capacities, together with any
permitted successors and assigns, the “Note Administrator”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Amended and
Restated Memorandum and Articles of Association as part of its issued share
capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class A-S Notes shall be payable in

 

A-4-4

--------------------------------------------------------------------------------



 

accordance with Section 11.1(a)(i) of the Indenture and (b) payments of
principal of the Class A-S Notes shall be payable in accordance with
Section 11.1(a)(ii) of the Indenture.  On any Redemption Date, the Stated
Maturity Date or a Payment Date following an acceleration of the Notes as a
result of the occurrence and continuation of an Event of Default, payments of
interest on, and principal of, the Class A-S Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

If an Event of Default shall occur and be continuing, the Class A-S Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Class A-S Notes are issuable in minimum denominations of $100,000 and
integral multiples of $500 in excess thereof.

 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Collateral Manager or any of their respective

 

A-4-5

--------------------------------------------------------------------------------



 

affiliates is acting as a fiduciary or financial or investment advisor for such
Holder or beneficial owner; (B) such Holder or beneficial owner is not relying
(for purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator or any of their respective affiliates other than any statements in
the final offering memorandum for such Notes, and such Holder or beneficial
owner has read and understands such final offering memorandum; (C) such Holder
or beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent it has deemed
necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the Co-Issuers, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator or
any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee and the Note
Administrator that (A) it is not and will not be, and is not acting on behalf of
or using any assets of any person that is or will become, an “employee benefit
plan” (as defined in Section 3(3) of ERISA) subject to Title I of ERISA, a
“plan” (as defined in Section 4975(e)(1) of the Code) that is subject to
Section 4975 of the Code, any other employee benefit plan that is subject to any
federal, state or local law that is substantially similar to Section 406 of
ERISA or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of such an employee benefit
plan’s or other plan’s investment in the entity or otherwise (any of the
foregoing, a “Plan”) or (B) its purchase and holding of the Notes do not and
will not constitute or give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, or, in the case of a Plan
subject to Similar Law, a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

A-4-6

--------------------------------------------------------------------------------



 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-4-7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of                , 20

 

 

GPMT 2019-FL2, LTD.,

 

as Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

GPMT 2019-FL2 LLC,

 

as Co-Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-4-8

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

 

 

 

 

 

By:

 

 

 

Authenticating Agent

 

A-4-9

--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

 

For value received

 

 

 

 

hereby sell, assign and transfer unto

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Please insert social security or

 

 

other identifying number of assignee

 

 

 

 

 

Please print or type name

 

 

and address, including zip code,

 

 

of assignee:

 

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                            Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:

Your Signature:

 

(Sign exactly as your name appears on this Note)

 

 

A-4-10

--------------------------------------------------------------------------------



 

EXHIBIT A-5

 

FORM OF CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2036
[REGULATION S] [RULE 144A] GLOBAL SECURITY

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).  THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT:  (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-”U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.  EACH
PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS
AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.  ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER,
AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY.  IF AT
ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED
THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN
BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE
INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION
OF

 

A-5-1

--------------------------------------------------------------------------------



 

SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT SUCH INTEREST HEREIN
BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS
APPLICABLE.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY.  THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN.  ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF.  ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME.  IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.](1)

 

--------------------------------------------------------------------------------

(1)         Regulation S Global Securities.

 

A-5-2

--------------------------------------------------------------------------------



 

GPMT 2019-FL2, LTD.
GPMT 2019-FL2 LLC

 

CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2036

 

No. [144A] [Reg. S] -       

Up to

CUSIP No.  [36259BAE7](2) [G4042WAC8](3)

U.S.$[54,658,000]

ISIN: [US36259BAE74](4) [USG4042WAC85](5)

 

 

Each of GPMT 2019-FL2, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and GPMT 2019-FL2
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to CEDE & CO. or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of up to the amount indicated
above, or such other principal sum as is equal to the aggregate principal amount
of the Class B Notes identified from time to time on the records of the Note
Administrator and Schedule A hereto as being represented by this [Rule 144A]
[Regulation S] Global Security, on the Payment Date occurring in February 2036
(the “Stated Maturity Date”), to the extent not previously paid, in accordance
with the Indenture referred to below unless the unpaid principal of this Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise and (b) the Class B Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
March 21, 2019, and thereafter monthly on the 4th Business Day following each
Determination Date (each, a “Payment Date”).  Interest on the Class B Notes
shall accrue at the Class B Rate and shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. 
The interest so payable on any Payment Date will, as provided in the Indenture,
be paid to the Person in whose name this Note (or one or more predecessor Notes)
is registered at the close of business on the Record Date for such interest,
which shall be the last Business Day of the preceding calendar month immediately
preceding the month in which the applicable Payment Date occurs.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other Collateral pledged by the Issuer as security for the Offered Notes under
the Indenture, and in the event the Collateral Interests and such other
Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

 

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares.  So long as any Class B Notes are Outstanding, any
more junior Class of Notes and the Preferred Shares will receive payments only
in accordance with the Priority of Payments.  The principal of

 

--------------------------------------------------------------------------------

(2)         For Rule 144A Global Security.

 

(3)         For Regulation S Global Security.

 

(4)         For Rule 144A Global Security.

 

(5)         For Regulation S Global Security.

 

A-5-3

--------------------------------------------------------------------------------



 

this Note shall be due and payable no later than the Stated Maturity Date unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class B Third Priority Secured
Floating Rate Notes Due 2036, of the Issuer and the Co-Issuer (the “Class B
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of February 28, 2019 (the
“Indenture”) by and among the Issuer, the Co-Issuer, GPMT Seller LLC, as
advancing agent (the “Advancing Agent”), Wilmington Trust, National Association,
as trustee (together with its permitted successors and assigns, the “Trustee”),
and Wells Fargo Bank, National Association, as note administrator, paying agent,
calculation agent, transfer agent, custodian, securities intermediary, backup
advancing agent and notes registrar (in all such capacities, together with any
permitted successors and assigns, the “Note Administrator”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Amended and
Restated Memorandum and Articles of Association as part of its issued share
capital.

 

A-5-4

--------------------------------------------------------------------------------



 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class B Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class B Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture.  On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class B Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

If an Event of Default shall occur and be continuing, the Class B Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Class B Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement

 

A-5-5

--------------------------------------------------------------------------------



 

Agents, the Trustee, the Note Administrator, the Collateral Manager or any of
their respective affiliates is acting as a fiduciary or financial or investment
advisor for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any advice, counsel or representations (whether written or oral) of the
Co-Issuers, the Servicer, the Special Servicer, the Placement Agents, the
Trustee, the Note Administrator or any of their respective affiliates other than
any statements in the final offering memorandum for such Notes, and such Holder
or beneficial owner has read and understands such final offering memorandum;
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent it has deemed necessary and has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisors as it has deemed necessary and not upon any view expressed by the
Co-Issuers, the Servicer, the Special Servicer, the Placement Agents, the
Trustee, the Note Administrator or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee and the Note Administrator
that (A) it is not and will not be, and is not acting on behalf of or using any
assets of any person that is or will become, an “employee benefit plan” (as
defined in Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as
defined in Section 4975(e)(1) of the Code) that is subject to Section 4975 of
the Code, any other employee benefit plan that is subject to any federal, state
or local law that is substantially similar to Section 406 of ERISA or
Section 4975 of the Code (“Similar Law”) or any entity whose underlying assets
are deemed to include “plan assets” by reason of such an employee benefit plan’s
or other plan’s investment in the entity or otherwise (any of the foregoing, a
“Plan”) or (B) its purchase and holding of the Notes do not and will not
constitute or give rise to a non-exempt prohibited transaction under Section 406
of ERISA or Section 4975 of the Code, or, in the case of a Plan subject to
Similar Law, a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

A-5-6

--------------------------------------------------------------------------------



 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-5-7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of                , 20     

 

 

 

 

 

 

GPMT 2019-FL2, LTD.,

 

as Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GPMT 2019-FL2 LLC,

 

as Co-Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-5-8

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

 

 

 

By:

 

 

 

Authenticating Agent

 

A-5-9

--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

 

For value received

 

 

 

 

hereby sell, assign and transfer unto

 

 

 

 

 

 

 

 

 

 

 

 

 

Please insert social security or

 

 

other identifying number of assignee

 

 

 

 

Please print or type name

 

 

and address, including zip code,

 

 

of assignee:

 

 

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                                                   Attorney to transfer the Note
on the books of the Issuer with full power of substitution in the premises.

 

Date:

Your Signature:

 

 

 

(Sign exactly as your name appears on this Note)

 

 

 

 

 

A-5-10

--------------------------------------------------------------------------------



 

SCHEDULE A

 

EXCHANGES IN GLOBAL SECURITY

 

This Note shall be issued in the original principal balance of U.S.$[54,658,000]
[0] on the Closing Date.  The following exchanges of a part of this
[Rule 144A][Regulation S] Global Security have been made:

 

Date of
Exchange

 

Amount of
Decrease in
Principal
Amount of this
Global Security

 

Amount of
Increase in
Principal
Amount of this
Global Security

 

Principal
Amount of
this Global
Security
following such
decrease (or
increase)

 

Signature of
authorized
officer
of Note
Administrator
or
securities
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-5-11

--------------------------------------------------------------------------------



 

EXHIBIT A-6

 

FORM OF CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2036
DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).  THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-”U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.  EACH
PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.  ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY.  IF AT ANY TIME, THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE
HOLDER OF SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE
ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT
THIS NOTE

 

A-6-1

--------------------------------------------------------------------------------



 

BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS
APPLICABLE.

 

A-6-2

--------------------------------------------------------------------------------



 

GPMT 2019-FL2, LTD.
GPMT 2019-FL2 LLC

 

CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2036

 

No. IAI -     

 

CUSIP No.  36259BAF4

U.S.$[          ]

ISIN: US36259BAF40

 

 

Each of GPMT 2019-FL2, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and GPMT 2019-FL2
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to [       ] or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of the amount indicated above on
the Payment Date occurring in February 2036 (the “Stated Maturity Date”), to the
extent not previously paid, in accordance with the Indenture referred to below
unless the unpaid principal of this Note becomes due and payable at an earlier
date by declaration of acceleration, call for redemption or otherwise and
(b) the Class B Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially on March 21, 2019, and
thereafter monthly on the 4th Business Day following each Determination Date
(each, a “Payment Date”).  Interest on the Class B Notes shall accrue at the
Class B Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360.  The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other Collateral pledged by the Issuer as security for the Offered Notes under
the Indenture, and in the event the Collateral Interests and such other
Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

 

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares.  So long as any Class B Notes are Outstanding, any
more junior Class of Notes and the Preferred Shares will receive payments only
in accordance with the Priority of Payments.  The principal of this Note shall
be due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot

 

A-6-3

--------------------------------------------------------------------------------



 

be effected, by Dollar check drawn on a bank as provided in the Indenture and
mailed to the Registered Holder at its address in the Notes Register.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class B Third Priority Secured
Floating Rate Notes Due 2036, of the Issuer and the Co-Issuer (the “Class B
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of February 28, 2019 (the
“Indenture”) by and among the Issuer, the Co-Issuer, GPMT Seller LLC, as
advancing agent (the “Advancing Agent”), Wilmington Trust, National Association,
as trustee (together with its permitted successors and assigns, the “Trustee”),
and Wells Fargo Bank, National Association, as note administrator, paying agent,
calculation agent, transfer agent, custodian, securities intermediary, backup
advancing agent and notes registrar (in all such capacities, together with any
permitted successors and assigns, the “Note Administrator”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Amended and
Restated Memorandum and Articles of Association as part of its issued share
capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class B Notes shall be payable in accordance

 

A-6-4

--------------------------------------------------------------------------------



 

with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class B Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture.  On any Redemption Date, the Stated Maturity Date or a Payment Date
following an acceleration of the Notes as a result of the occurrence and
continuation of an Event of Default, payments of interest on, and principal of,
the Class B Notes, will be payable in accordance with Section 11.1(a)(iii) of
the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

If an Event of Default shall occur and be continuing, the Class B Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Class B Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Collateral Manager or any of their respective affiliates is acting as a
fiduciary or financial or investment advisor for such Holder or beneficial

 

A-6-5

--------------------------------------------------------------------------------



 

owner; (B) such Holder or beneficial owner is not relying (for purposes of
making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the Co-Issuers, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator or any of their respective
affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee and the Note
Administrator that (A) it is not and will not be, and is not acting on behalf of
or using any assets of any person that is or will become, an “employee benefit
plan” (as defined in Section 3(3) of ERISA) subject to Title I of ERISA, a
“plan” (as defined in Section 4975(e)(1) of the Code) that is subject to
Section 4975 of the Code, any other employee benefit plan that is subject to any
federal, state or local law that is substantially similar to Section 406 of
ERISA or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of such an employee benefit
plan’s or other plan’s investment in the entity or otherwise (any of the
foregoing, a “Plan”) or (B) its purchase and holding of the Notes do not and
will not constitute or give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, or, in the case of a Plan
subject to Similar Law, a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

A-6-6

--------------------------------------------------------------------------------



 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-6-7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of                , 20   

 

 

GPMT 2019-FL2, LTD.,

 

as Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

GPMT 2019-FL2 LLC,

 

as Co-Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-6-8

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

 

 

 

 

 

By:

 

 

 

Authenticating Agent

 

 

 

A-6-9

--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

 

For value received

 

 

 

 

hereby sell, assign and transfer unto

 

 

 

 

 

 

 

 

 

 

 

 

 

Please insert social security or

 

 

other identifying number of assignee

 

 

 

 

 

Please print or type name

 

 

and address, including zip code,

 

 

of assignee:

 

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                            Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:

Your Signature:

 

 

 

(Sign exactly as your name appears on this Note)

 

A-6-10

--------------------------------------------------------------------------------



 

EXHIBIT A-7

 

FORM OF CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2036
[REGULATION S] [RULE 144A] GLOBAL SECURITY

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).  THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT:  (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-”U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.  EACH
PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS
AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.  ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER,
AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY.  IF AT
ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED
THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN
BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE
INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION
OF

 

A-7-1

--------------------------------------------------------------------------------



 

SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT SUCH INTEREST HEREIN
BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS
APPLICABLE.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY.  THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN.  ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF.  ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME.  IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.](1)

 

--------------------------------------------------------------------------------

(1)   Regulation S Global Securities.

 

A-7-2

--------------------------------------------------------------------------------



 

GPMT 2019-FL2, LTD.
GPMT 2019-FL2 LLC

 

CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2036

 

No. [144A] [Reg. S] -

Up to

CUSIP No.  [36259BAG2](2) [G4042WAD6](3)

U.S.$55,690,000

ISIN: [US36259BAG23](4) [USG4042WAD68](5)

 

 

Each of GPMT 2019-FL2, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and GPMT 2019-FL2
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to CEDE & CO. or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of up to the amount indicated
above, or such other principal sum as is equal to the aggregate principal amount
of the Class C Notes identified from time to time on the records of the Note
Administrator and Schedule A hereto as being represented by this [Rule 144A]
[Regulation S] Global Security, on the Payment Date occurring in February 2036
(the “Stated Maturity Date”), to the extent not previously paid, in accordance
with the Indenture referred to below unless the unpaid principal of this Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise and (b) the Class C Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
March 21, 2019, and thereafter monthly on the 4th Business Day following each
Determination Date (each, a “Payment Date”).  Interest on the Class C Notes
shall accrue at the Class C Rate and shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. 
The interest so payable on any Payment Date will, as provided in the Indenture,
be paid to the Person in whose name this Note (or one or more predecessor Notes)
is registered at the close of business on the Record Date for such interest,
which shall be the last Business Day of the preceding calendar month immediately
preceding the month in which the applicable Payment Date occurs.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other Collateral pledged by the Issuer as security for the Offered Notes under
the Indenture, and in the event the Collateral Interests and such other
Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

 

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares.  So long as any Class C Notes are Outstanding, any
more junior Class of Notes and the Preferred Shares will receive payments only
in accordance with the Priority of Payments.  The principal of

 

--------------------------------------------------------------------------------

(2)   For Rule 144A Global Security.

 

(3)   For Regulation S Global Security.

 

(4)   For Rule 144A Global Security.

 

(5)   For Regulation S Global Security.

 

A-7-3

--------------------------------------------------------------------------------



 

this Note shall be due and payable no later than the Stated Maturity Date unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class C Fourth Priority Secured
Floating Rate Notes Due 2036, of the Issuer and the Co-Issuer (the “Class C
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of February 28, 2019 (the
“Indenture”) by and among the Issuer, the Co-Issuer, GPMT Seller LLC, as
advancing agent (the “Advancing Agent”), Wilmington Trust, National Association,
as trustee (together with its permitted successors and assigns, the “Trustee”),
and Wells Fargo Bank, National Association, as note administrator, paying agent,
calculation agent, transfer agent, custodian, securities intermediary, backup
advancing agent and notes registrar (in all such capacities, together with any
permitted successors and assigns, the “Note Administrator”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Amended and
Restated Memorandum and Articles of Association as part of its issued share
capital.

 

A-7-4

--------------------------------------------------------------------------------



 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class C Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class C Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture.  On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class C Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

If an Event of Default shall occur and be continuing, the Class C Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Class C Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement

 

A-7-5

--------------------------------------------------------------------------------



 

Agents, the Trustee, the Note Administrator, the Collateral Manager or any of
their respective affiliates is acting as a fiduciary or financial or investment
advisor for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any advice, counsel or representations (whether written or oral) of the
Co-Issuers, the Servicer, the Special Servicer, the Placement Agents, the
Trustee, the Note Administrator or any of their respective affiliates other than
any statements in the final offering memorandum for such Notes, and such Holder
or beneficial owner has read and understands such final offering memorandum;
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent it has deemed necessary and has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisors as it has deemed necessary and not upon any view expressed by the
Co-Issuers, the Servicer, the Special Servicer, the Placement Agents, the
Trustee, the Note Administrator or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee and the Note Administrator
that (A) it is not and will not be, and is not acting on behalf of or using any
assets of any person that is or will become, an “employee benefit plan” (as
defined in Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as
defined in Section 4975(e)(1) of the Code) that is subject to Section 4975 of
the Code, any other employee benefit plan that is subject to any federal, state
or local law that is substantially similar to Section 406 of ERISA or
Section 4975 of the Code (“Similar Law”) or any entity whose underlying assets
are deemed to include “plan assets” by reason of such an employee benefit plan’s
or other plan’s investment in the entity or otherwise (any of the foregoing, a
“Plan”) or (B) its purchase and holding of the Notes do not and will not
constitute or give rise to a non-exempt prohibited transaction under Section 406
of ERISA or Section 4975 of the Code, or, in the case of a Plan subject to
Similar Law, a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

A-7-6

--------------------------------------------------------------------------------



 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-7-7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of                , 20    

 

 

GPMT 2019-FL2, LTD.,

 

as Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

GPMT 2019-FL2 LLC,

 

as Co-Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-7-8

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

 

 

 

 

 

By:

 

 

 

Authenticating Agent

 

A-7-9

--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

 

For value received

 

 

 

 

hereby sell, assign and transfer unto

 

 

 

 

 

 

 

 

 

 

 

 

 

Please insert social security or
other identifying number of assignee

 

 

 

 

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                            Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:

Your Signature:

 

 

 

(Sign exactly as your name appears on this Note)

 

A-7-10

--------------------------------------------------------------------------------



 

SCHEDULE A

 

EXCHANGES IN GLOBAL SECURITY

 

This Note shall be issued in the original principal balance of U.S.$[55,690,000]
[0] on the Closing Date.  The following exchanges of a part of this
[Rule 144A][Regulation S] Global Security have been made:

 

Date of
Exchange

 

Amount of
Decrease in
Principal
Amount of this
Global Security

 

Amount of
Increase in
Principal
Amount of this
Global Security

 

Principal
Amount of
this Global
Security
following such
decrease (or
increase)

 

Signature of
authorized
officer
of Note
Administrator
or
securities
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-7-11

--------------------------------------------------------------------------------



 

EXHIBIT A-8

 

FORM OF CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2036
DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).  THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-”U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.  EACH
PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.  ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY.  IF AT ANY TIME, THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE
HOLDER OF SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE
ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT
THIS NOTE

 

A-8-1

--------------------------------------------------------------------------------



 

BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS
APPLICABLE.

 

A-8-2

--------------------------------------------------------------------------------



 

GPMT 2019-FL2, LTD.
GPMT 2019-FL2 LLC

 

CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2036

 

No. IAI-      

 

 

CUSIP No.  36259BAH0

 

U.S.$[             ]

ISIN: US36259BAH06

 

 

 

 

Each of GPMT 2019-FL2, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and GPMT 2019-FL2
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to [            ] or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of the amount indicated above on
the Payment Date occurring in February 2036 (the “Stated Maturity Date”), to the
extent not previously paid, in accordance with the Indenture referred to below
unless the unpaid principal of this Note becomes due and payable at an earlier
date by declaration of acceleration, call for redemption or otherwise and
(b) the Class C Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially on March 21, 2019, and
thereafter monthly on the 4th Business Day following each Determination Date
(each, a “Payment Date”).  Interest on the Class C Notes shall accrue at the
Class C Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360.  The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other Collateral pledged by the Issuer as security for the Offered Notes under
the Indenture, and in the event the Collateral Interests and such other
Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

 

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares.  So long as any Class C Notes are Outstanding, any
more junior Class of Notes and the Preferred Shares will receive payments only
in accordance with the Priority of Payments.  The principal of this Note shall
be due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot

 

A-8-3

--------------------------------------------------------------------------------



 

be effected, by Dollar check drawn on a bank as provided in the Indenture and
mailed to the Registered Holder at its address in the Notes Register.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class C Second Priority Secured
Floating Rate Notes Due 2036, of the Issuer and the Co-Issuer (the “Class C
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of February 28, 2019 (the
“Indenture”) by and among the Issuer, the Co-Issuer, GPMT Seller LLC, as
advancing agent (the “Advancing Agent”), Wilmington Trust, National Association,
as trustee (together with its permitted successors and assigns, the “Trustee”),
and Wells Fargo Bank, National Association, as note administrator, paying agent,
calculation agent, transfer agent, custodian, securities intermediary, backup
advancing agent and notes registrar (in all such capacities, together with any
permitted successors and assigns, the “Note Administrator”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Amended and
Restated Memorandum and Articles of Association as part of its issued share
capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class C Notes shall be payable in accordance

 

A-8-4

--------------------------------------------------------------------------------



 

with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class C Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture.  On any Redemption Date, the Stated Maturity Date or a Payment Date
following an acceleration of the Notes as a result of the occurrence and
continuation of an Event of Default, payments of interest on, and principal of,
the Class C Notes, will be payable in accordance with Section 11.1(a)(iii) of
the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

If an Event of Default shall occur and be continuing, the Class C Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Class C Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Collateral Manager or any of their respective affiliates is acting as a
fiduciary or financial or investment advisor for such Holder or beneficial

 

A-8-5

--------------------------------------------------------------------------------



 

owner; (B) such Holder or beneficial owner is not relying (for purposes of
making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the Co-Issuers, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator or any of their respective
affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee and the Note
Administrator that (A) it is not and will not be, and is not acting on behalf of
or using any assets of any person that is or will become, an “employee benefit
plan” (as defined in Section 3(3) of ERISA) subject to Title I of ERISA, a
“plan” (as defined in Section 4975(e)(1) of the Code) that is subject to
Section 4975 of the Code, any other employee benefit plan that is subject to any
federal, state or local law that is substantially similar to Section 406 of
ERISA or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of such an employee benefit
plan’s or other plan’s investment in the entity or otherwise (any of the
foregoing, a “Plan”) or (B) its purchase and holding of the Notes do not and
will not constitute or give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, or, in the case of a Plan
subject to Similar Law, a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

A-8-6

--------------------------------------------------------------------------------



 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-8-7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of                , 20   

 

 

GPMT 2019-FL2, LTD.,

 

as Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

GPMT 2019-FL2 LLC,

 

as Co-Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-8-8

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

 

 

 

By:

 

 

 

Authenticating Agent

 

A-8-9

--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

 

For value received

 

 

 

 

hereby sell, assign and transfer unto

 

 

 

 

 

 

 

 

 

 

 

 

 

Please insert social security or
other identifying number of assignee

 

 

 

 

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                            Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:

Your Signature:

 

 

 

(Sign exactly as your name appears on this Note)

 

A-8-10

--------------------------------------------------------------------------------



EXHIBIT A-9

 

FORM OF CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2036
[REGULATION S] [RULE 144A] GLOBAL SECURITY

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).  THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT:  (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-”U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.  EACH
PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS
AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.  ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER,
AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY.  IF AT
ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED
THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN
BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE
INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION
OF

 

A-9-1

--------------------------------------------------------------------------------



 

SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT SUCH INTEREST HEREIN
BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS
APPLICABLE.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY.  THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN.  ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF.  ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME.  IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.](1)

 

--------------------------------------------------------------------------------

(1)   Regulation S Global Securities.

 

A-9-2

--------------------------------------------------------------------------------



 

GPMT 2019-FL2, LTD.
GPMT 2019-FL2 LLC

 

CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2036

 

No. [144A] [Reg. S] -

Up to

CUSIP No.  [36259BAJ6](2) [G4042WAE4](3)

U.S.$63,940,000

ISIN: [US36259BAJ61](4) [USG4042WAE42](5)

 

 

Each of GPMT 2019-FL2, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and GPMT 2019-FL2
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to CEDE & CO. or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of up to the amount indicated
above, or such other principal sum as is equal to the aggregate principal amount
of the Class D Notes identified from time to time on the records of the Note
Administrator and Schedule A hereto as being represented by this [Rule 144A]
[Regulation S] Global Security, on the Payment Date occurring in February 2036
(the “Stated Maturity Date”), to the extent not previously paid, in accordance
with the Indenture referred to below unless the unpaid principal of this Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise and (b) the Class D Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
March 21, 2019, and thereafter monthly on the 4th Business Day following each
Determination Date (each, a “Payment Date”).  Interest on the Class D Notes
shall accrue at the Class D Rate and shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. 
The interest so payable on any Payment Date will, as provided in the Indenture,
be paid to the Person in whose name this Note (or one or more predecessor Notes)
is registered at the close of business on the Record Date for such interest,
which shall be the last Business Day of the preceding calendar month immediately
preceding the month in which the applicable Payment Date occurs.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other Collateral pledged by the Issuer as security for the Offered Notes under
the Indenture, and in the event the Collateral Interests and such other
Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

 

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares.  So long as any Class D Notes are Outstanding, any
more junior Class of Notes and the Preferred Shares will receive payments only
in accordance with the Priority of Payments.  The principal of

 

--------------------------------------------------------------------------------

(2)   For Rule 144A Global Security.

 

(3)   For Regulation S Global Security.

 

(4)   For Rule 144A Global Security.

 

(5)   For Regulation S Global Security.

 

A-9-3

--------------------------------------------------------------------------------



 

this Note shall be due and payable no later than the Stated Maturity Date unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class D Fifth Priority Secured
Floating Rate Notes Due 2036, of the Issuer and the Co-Issuer (the “Class D
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of February 28, 2019 (the
“Indenture”) by and among the Issuer, the Co-Issuer, GPMT Seller LLC, as
advancing agent (the “Advancing Agent”), Wilmington Trust, National Association,
as trustee (together with its permitted successors and assigns, the “Trustee”),
and Wells Fargo Bank, National Association, as note administrator, paying agent,
calculation agent, transfer agent, custodian, securities intermediary, backup
advancing agent and notes registrar (in all such capacities, together with any
permitted successors and assigns, the “Note Administrator”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Amended and
Restated Memorandum and Articles of Association as part of its issued share
capital.

 

A-9-4

--------------------------------------------------------------------------------



 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class D Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class D Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture.  On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class D Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

If an Event of Default shall occur and be continuing, the Class D Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Class D Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement

 

A-9-5

--------------------------------------------------------------------------------



 

Agents, the Trustee, the Note Administrator, the Collateral Manager or any of
their respective affiliates is acting as a fiduciary or financial or investment
advisor for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any advice, counsel or representations (whether written or oral) of the
Co-Issuers, the Servicer, the Special Servicer, the Placement Agents, the
Trustee, the Note Administrator or any of their respective affiliates other than
any statements in the final offering memorandum for such Notes, and such Holder
or beneficial owner has read and understands such final offering memorandum;
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent it has deemed necessary and has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisors as it has deemed necessary and not upon any view expressed by the
Co-Issuers, the Servicer, the Special Servicer, the Placement Agents, the
Trustee, the Note Administrator or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee and the Note Administrator
that (A) it is not and will not be, and is not acting on behalf of or using any
assets of any person that is or will become, an “employee benefit plan” (as
defined in Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as
defined in Section 4975(e)(1) of the Code) that is subject to Section 4975 of
the Code, any other employee benefit plan that is subject to any federal, state
or local law that is substantially similar to Section 406 of ERISA or
Section 4975 of the Code (“Similar Law”) or any entity whose underlying assets
are deemed to include “plan assets” by reason of such an employee benefit plan’s
or other plan’s investment in the entity or otherwise (any of the foregoing, a
“Plan”) or (B) its purchase and holding of the Notes do not and will not
constitute or give rise to a non-exempt prohibited transaction under Section 406
of ERISA or Section 4975 of the Code, or, in the case of a Plan subject to
Similar Law, a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

A-9-6

--------------------------------------------------------------------------------



 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-9-7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of                , 20  

 

 

 

 

GPMT 2019-FL2, LTD.,

 

as Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

GPMT 2019-FL2 LLC,

 

as Co-Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

A-9-8

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

 

 

 

 

 

By:

 

 

 

Authenticating Agent

 

A-9-9

--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

 

For value received

 

 

 

 

hereby sell, assign and transfer unto

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Please insert social security or

 

 

other identifying number of assignee

 

 

 

 

 

Please print or type name

 

 

and address, including zip code,

 

 

of assignee:

 

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                            Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:

Your Signature:

 

 

 

(Sign exactly as your name appears on this Note)

 

A-9-10

--------------------------------------------------------------------------------



 

SCHEDULE A

 

EXCHANGES IN GLOBAL SECURITY

 

This Note shall be issued in the original principal balance of U.S.$[63,940,000]
[0] on the Closing Date.  The following exchanges of a part of this
[Rule 144A][Regulation S] Global Security have been made:

 

Date of
Exchange

 

Amount of
Decrease in 
Principal 
Amount of this
Global Security

 

Amount of
Increase in
Principal
Amount of this
Global Security

 

Principal
Amount of
this Global 
Security
following such
decrease (or 
increase)

 

Signature of
authorized
officer
of Note
Administrator
or
securities
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-9-11

--------------------------------------------------------------------------------



 

EXHIBIT A-10

 

FORM OF CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2036
DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).  THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-”U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.  EACH
PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.  ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY.  IF AT ANY TIME, THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE
HOLDER OF SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE
ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT
THIS NOTE

 

A-10-1

--------------------------------------------------------------------------------



 

BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS
APPLICABLE.

 

A-10-2

--------------------------------------------------------------------------------



 

GPMT 2019-FL2, LTD.
GPMT 2019-FL2 LLC

 

CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2036

 

No. IAI -    

 

 

CUSIP No.  36259BAK3

 

U.S.$[          ]

ISIN: US36259BAK35

 

 

 

Each of GPMT 2019-FL2, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”) and GPMT 2019-FL2
LLC, a Delaware limited liability company (the “Co-Issuer”) for value received,
hereby promises to pay to [       ] or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of the amount indicated above on
the Payment Date occurring in February 2036 (the “Stated Maturity Date”), to the
extent not previously paid, in accordance with the Indenture referred to below
unless the unpaid principal of this Note becomes due and payable at an earlier
date by declaration of acceleration, call for redemption or otherwise and
(b) the Class D Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially on March 21, 2019, and
thereafter monthly on the 4th Business Day following each Determination Date
(each, a “Payment Date”).  Interest on the Class D Notes shall accrue at the
Class D Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360.  The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Collateral Interests and
other Collateral pledged by the Issuer as security for the Offered Notes under
the Indenture, and in the event the Collateral Interests and such other
Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

 

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares.  So long as any Class D Notes are Outstanding, any
more junior Class of Notes and the Preferred Shares will receive payments only
in accordance with the Priority of Payments.  The principal of this Note shall
be due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot

 

A-10-3

--------------------------------------------------------------------------------



 

be effected, by Dollar check drawn on a bank as provided in the Indenture and
mailed to the Registered Holder at its address in the Notes Register.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class D Second Priority Secured
Floating Rate Notes Due 2036, of the Issuer and the Co-Issuer (the “Class D
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of February 28, 2019 (the
“Indenture”) by and among the Issuer, the Co-Issuer, GPMT Seller LLC, as
advancing agent (the “Advancing Agent”), Wilmington Trust, National Association,
as trustee (together with its permitted successors and assigns, the “Trustee”),
and Wells Fargo Bank, National Association, as note administrator, paying agent,
calculation agent, transfer agent, custodian, securities intermediary, backup
advancing agent and notes registrar (in all such capacities, together with any
permitted successors and assigns, the “Note Administrator”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Amended and
Restated Memorandum and Articles of Association as part of its issued share
capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class D Notes shall be payable in accordance

 

A-10-4

--------------------------------------------------------------------------------



 

with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class D Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture.  On any Redemption Date, the Stated Maturity Date or a Payment Date
following an acceleration of the Notes as a result of the occurrence and
continuation of an Event of Default, payments of interest on, and principal of,
the Class D Notes, will be payable in accordance with Section 11.1(a)(iii) of
the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

If an Event of Default shall occur and be continuing, the Class D Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Class D Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Collateral Manager or any of their respective affiliates is acting as a
fiduciary or financial or investment advisor for such Holder or beneficial

 

A-10-5

--------------------------------------------------------------------------------



 

owner; (B) such Holder or beneficial owner is not relying (for purposes of
making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the Co-Issuers, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator or any of their respective
affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee and the Note
Administrator that (A) it is not and will not be, and is not acting on behalf of
or using any assets of any person that is or will become, an “employee benefit
plan” (as defined in Section 3(3) of ERISA) subject to Title I of ERISA, a
“plan” (as defined in Section 4975(e)(1) of the Code) that is subject to
Section 4975 of the Code, any other employee benefit plan that is subject to any
federal, state or local law that is substantially similar to Section 406 of
ERISA or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of such an employee benefit
plan’s or other plan’s investment in the entity or otherwise (any of the
foregoing, a “Plan”) or (B) its purchase and holding of the Notes do not and
will not constitute or give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, or, in the case of a Plan
subject to Similar Law, a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

A-10-6

--------------------------------------------------------------------------------



 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-10-7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of                , 20

 

 

GPMT 2019-FL2, LTD.,

 

as Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

GPMT 2019-FL2 LLC,

 

as Co-Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-10-8

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

 

 

 

 

 

By:

 

 

 

Authenticating Agent

 

A-10-9

--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

 

For value received

 

 

 

 

hereby sell, assign and transfer unto

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Please insert social security or

 

 

other identifying number of assignee

 

 

 

 

 

Please print or type name

 

 

and address, including zip code,

 

 

of assignee:

 

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                            Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:

Your Signature:

 

 

 

(Sign exactly as your name appears on this Note)

 

A-10-10

--------------------------------------------------------------------------------



 

EXHIBIT B-1

 

FORM OF CLASS E SIXTH PRIORITY FLOATING RATE NOTE DUE 2036
[REGULATION S] [RULE 144A] GLOBAL SECURITY

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).  THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT:  (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-”U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.  EACH
PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS
AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.  ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER,
AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY.  IF AT
ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED
THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN
BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE
INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION
OF SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT SUCH

 

B-1-1

--------------------------------------------------------------------------------



 

INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY.  THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN.  ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF.  ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME.  IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.](1)

 

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED).  UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF
THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE,
(2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO
MATURITY OF THE NOTE.

 

--------------------------------------------------------------------------------

(1)         Regulation S Global Securities.

 

B-1-2

--------------------------------------------------------------------------------



 

GPMT 2019-FL2, LTD.

 

CLASS E SIXTH PRIORITY FLOATING RATE NOTE DUE 2036

 

No. [144A] [Reg. S] -

Up to

CUSIP No.  [36259CAA3](2) [G4047HAA0](3)

U.S.$ 42,285,000

ISIN: [US36259CAA36](4) [USG4047HAA08](5)

 

 

GPMT 2019-FL2, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Issuer”) for value received, hereby
promises to pay to CEDE & CO. or its registered assigns (a) upon presentation
and surrender of this Note (except as otherwise permitted by the Indenture
referred to below), the principal sum of up to the amount indicated above, or
such other principal sum as is equal to the aggregate principal amount of the
Class E Notes identified from time to time on the records of the Note
Administrator and Schedule A hereto as being represented by this [Rule 144A]
[Regulation S] Global Security, on the Payment Date occurring in February 2036
(the “Stated Maturity Date”), to the extent not previously paid, in accordance
with the Indenture referred to below unless the unpaid principal of this Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise and (b) the Class E Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
March 21, 2019, and thereafter monthly on the 4th Business Day following each
Determination Date (each, a “Payment Date”).  Interest on the Class E Notes
shall accrue at the Class E Rate and shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. 
The interest so payable on any Payment Date will, as provided in the Indenture,
be paid to the Person in whose name this Note (or one or more predecessor Notes)
is registered at the close of business on the Record Date for such interest,
which shall be the last Business Day of the preceding calendar month immediately
preceding the month in which the applicable Payment Date occurs.

 

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral Interests
and other Collateral pledged by the Issuer as security for the Offered Notes
under the Indenture, and in the event the Collateral Interests and such other
Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

 

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares.  So long as any Class E Notes are Outstanding, any
more junior Class of Notes and the Preferred Shares will receive payments only
in accordance with the Priority of Payments.  The principal of this Note shall
be due and payable no later than the Stated Maturity Date unless the unpaid

 

--------------------------------------------------------------------------------

(2)         For Rule 144A Global Security.

 

(3)         For Regulation S Global Security.

 

(4)         For Rule 144A Global Security.

 

(5)         For Regulation S Global Security.

 

B-1-3

--------------------------------------------------------------------------------



 

principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class E Sixth Priority Floating
Rate Notes Due 2036, of the Issuer (the “Class E Notes,” and together with the
other Classes of Notes issued under the Indenture, the “Notes”), issued under an
indenture dated as of February 28, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, GPMT Seller LLC, as advancing agent (the “Advancing
Agent”), Wilmington Trust, National Association, as trustee (together with its
permitted successors and assigns, the “Trustee”), and Wells Fargo Bank, National
Association, as note administrator, paying agent, calculation agent, transfer
agent, custodian, securities intermediary, backup advancing agent and notes
registrar (in all such capacities, together with any permitted successors and
assigns, the “Note Administrator”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Amended and
Restated Memorandum and Articles of Association as part of its issued share
capital.

 

B-1-4

--------------------------------------------------------------------------------



 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class E Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class E Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture.  On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class E Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

 

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class E Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture.  Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class E Rate.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

If an Event of Default shall occur and be continuing, the Class E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Class E Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

 

B-1-5

--------------------------------------------------------------------------------



 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Collateral Manager or any of their respective affiliates is acting as a
fiduciary or financial or investment advisor for such Holder or beneficial
owner; (B) such Holder or beneficial owner is not relying (for purposes of
making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the Co-Issuers, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator or any of their respective
affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee and the Note Administrator
that it is not and will not be, and is not acting on behalf of or using any
assets of any person that is or will become, an “employee benefit plan” (as
defined in Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as
defined in Section 4975(e)(1) of the Code) that is subject to Section 4975 of
the Code, any other employee benefit plan that is subject to any federal, state
or local law that is substantially similar to Section 406 of ERISA or
Section 4975 of the Code (“Similar Law”) or any entity whose underlying assets
are deemed to include “plan assets” by reason of such an employee benefit plan’s
or other plan’s investment in the entity or otherwise (any of the foregoing, a
“Plan”).

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

B-1-6

--------------------------------------------------------------------------------



 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

B-1-7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of                , 20

 

 

 

GPMT 2019-FL2, LTD.,

 

as Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-1-8

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

 

 

 

 

 

By:

 

 

 

Authenticating Agent

 

B-1-9

--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

 

For value received

 

 

 

 

hereby sell, assign and transfer unto

 

 

 

 

 

 

 

 

 

 

 

 

 

Please insert social security or
other identifying number of assignee

 

 

 

 

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                            Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:

Your Signature:

 

 

 

(Sign exactly as your name appears on this Note)

 

B-1-10

--------------------------------------------------------------------------------



 

SCHEDULE A

 

EXCHANGES IN GLOBAL SECURITY

 

This Note shall be issued in the original principal balance of U.S.$[0] on the
Closing Date.  The following exchanges of a part of this [Rule 144A][Regulation
S] Global Security have been made:

 

Date of
Exchange

 

Amount of
Decrease in
Principal
Amount of this
Global Security

 

Amount of
Increase in
Principal
Amount of this
Global Security

 

Principal
Amount of
this Global
Security
following such
decrease (or
increase)

 

Signature of
authorized
officer
of Note
Administrator
or
securities
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-1-11

--------------------------------------------------------------------------------



 

EXHIBIT B-2

 

FORM OF CLASS E SIXTH PRIORITY FLOATING RATE NOTE DUE 2036
DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).  THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-”U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.  EACH
PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.  ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY.  IF AT ANY TIME, THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE
HOLDER OF SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE
ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT
THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER,
AS APPLICABLE.

 

B-2-1

--------------------------------------------------------------------------------



 

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED).  UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF
THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE,
(2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO
MATURITY OF THE NOTE.

 

B-2-2

--------------------------------------------------------------------------------



 

GPMT 2019-FL2, LTD.

 

CLASS E SIXTH PRIORITY FLOATING RATE NOTE DUE 2036

 

No. [IAI -    ] [144A -   ]

 

CUSIP No.  [36259CAB1](1) [36259CAA3](2)

U.S.$42,285,000

ISIN: [US36259CAB19](1) [US36259CAA36](2)

 

 

GPMT 2019-FL2, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Issuer”) for value received, hereby
promises to pay to [    ] or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of the amount indicated above on the Payment Date
occurring in February 2036 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class E Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on March 21, 2019, and thereafter monthly on the
4th Business Day following each Determination Date (each, a “Payment Date”). 
Interest on the Class E Notes shall accrue at the Class E Rate and shall be
computed on the basis of the actual number of days in the related Interest
Accrual Period divided by 360.  The interest so payable on any Payment Date
will, as provided in the Indenture, be paid to the Person in whose name this
Note (or one or more predecessor Notes) is registered at the close of business
on the Record Date for such interest, which shall be the last Business Day of
the preceding calendar month immediately preceding the month in which the
applicable Payment Date occurs.

 

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral Interests
and other Collateral pledged by the Issuer as security for the Offered Notes
under the Indenture, and in the event the Collateral Interests and such other
Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

 

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares.  So long as any Class E Notes are Outstanding, any
more junior Class of Notes and the Preferred Shares will receive payments only
in accordance with the Priority of Payments.  The principal of this Note shall
be due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot

 

--------------------------------------------------------------------------------

(1)   For IAI Definitive Security.

 

(2)   For Rule 144A Definitive Security.

 

B-2-3

--------------------------------------------------------------------------------



 

be effected, by Dollar check drawn on a bank as provided in the Indenture and
mailed to the Registered Holder at its address in the Notes Register.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class E Sixth Priority Floating
Rate Notes Due 2036, of the Issuer (the “Class E Notes,” and together with the
other Classes of Notes issued under the Indenture, the “Notes”), issued under an
indenture dated as of February 28, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, GPMT Seller LLC, as advancing agent (the “Advancing
Agent”), Wilmington Trust, National Association, as trustee (together with its
permitted successors and assigns, the “Trustee”), and Wells Fargo Bank, National
Association, as note administrator, paying agent, calculation agent, transfer
agent, custodian, securities intermediary, backup advancing agent and notes
registrar (in all such capacities, together with any permitted successors and
assigns, the “Note Administrator”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Amended and
Restated Memorandum and Articles of Association as part of its issued share
capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class E Notes shall be payable in accordance

 

B-2-4

--------------------------------------------------------------------------------



 

with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class E Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture.  On any Redemption Date, the Stated Maturity Date or a Payment Date
following an acceleration of the Notes as a result of the occurrence and
continuation of an Event of Default, payments of interest on, and principal of,
the Class E Notes, will be payable in accordance with Section 11.1(a)(iii) of
the Indenture.

 

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class E Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture.  Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class E Rate.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

If an Event of Default shall occur and be continuing, the Class E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Class E Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

B-2-5

--------------------------------------------------------------------------------



 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Collateral Manager or any of their respective affiliates is acting as a
fiduciary or financial or investment advisor for such Holder or beneficial
owner; (B) such Holder or beneficial owner is not relying (for purposes of
making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the Co-Issuers, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator or any of their respective
affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee and the Note Administrator
that it is not and will not be, and is not acting on behalf of or using any
assets of any person that is or will become, an “employee benefit plan” (as
defined in Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as
defined in Section 4975(e)(1) of the Code) that is subject to Section 4975 of
the Code, any other employee benefit plan that is subject to any federal, state
or local law that is substantially similar to Section 406 of ERISA or
Section 4975 of the Code (“Similar Law”) or any entity whose underlying assets
are deemed to include “plan assets” by reason of such an employee benefit plan’s
or other plan’s investment in the entity or otherwise.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

B-2-6

--------------------------------------------------------------------------------



 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

B-2-7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of                , 20  

 

 

 

 

GPMT 2019-FL2, LTD.,

 

as Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-2-8

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

 

 

 

 

 

By:

 

 

 

Authenticating Agent

 

B-2-9

--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

 

For value received

 

 

 

 

hereby sell, assign and transfer unto

 

 

 

 

 

 

 

 

 

 

 

 

 

Please insert social security or
other identifying number of assignee

 

 

 

 

 

Please print or type name
and address, including zip code,
of assignee:

 

 

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                                                       Attorney to transfer the
Note on the books of the Issuer with full power of substitution in the premises.

 

Date:

Your Signature:

 

 

 

 

(Sign exactly as your name appears on this Note)

 

 

 

B-2-10

--------------------------------------------------------------------------------



 

EXHIBIT B-3

 

FORM OF CLASS F SEVENTH PRIORITY FLOATING RATE NOTE DUE 2036
[REGULATION S] [RULE 144A] GLOBAL SECURITY

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).  THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT:  (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-”U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.  EACH
PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS
AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.  ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER,
AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY.  IF AT
ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED
THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN
BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE
INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION
OF SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT SUCH

 

B-3-1

--------------------------------------------------------------------------------



 

INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY.  THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN.  ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF.  ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME.  IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.](1)

 

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED).  UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF
THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE,
(2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO
MATURITY OF THE NOTE.

 

--------------------------------------------------------------------------------

(1)           Regulation S Global Securities.

 

B-3-2

--------------------------------------------------------------------------------



 

GPMT 2019-FL2, LTD.

 

CLASS F SEVENTH PRIORITY FLOATING RATE NOTE DUE 2036

 

No. [144A] [Reg. S] -    

 

Up to

CUSIP No.  [36259CAC9](2) [G4047HAB8](3)

 

U.S.$23,720,000

ISIN: [US36259CAC91](4) [USG4047HAB80](5)

 

 

 

GPMT 2019-FL2, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Issuer”) for value received, hereby
promises to pay to CEDE & CO. or its registered assigns (a) upon presentation
and surrender of this Note (except as otherwise permitted by the Indenture
referred to below), the principal sum of up to the amount indicated above, or
such other principal sum as is equal to the aggregate principal amount of the
Class F Notes identified from time to time on the records of the Note
Administrator and Schedule A hereto as being represented by this [Rule 144A]
[Regulation S] Global Security, on the Payment Date occurring in February 2036
(the “Stated Maturity Date”), to the extent not previously paid, in accordance
with the Indenture referred to below unless the unpaid principal of this Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise and (b) the Class F Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
March 21, 2019, and thereafter monthly on the 4th Business Day following each
Determination Date (each, a “Payment Date”).  Interest on the Class F Notes
shall accrue at the Class F Rate and shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. 
The interest so payable on any Payment Date will, as provided in the Indenture,
be paid to the Person in whose name this Note (or one or more predecessor Notes)
is registered at the close of business on the Record Date for such interest,
which shall be the last Business Day of the preceding calendar month immediately
preceding the month in which the applicable Payment Date occurs.

 

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral Interests
and other Collateral pledged by the Issuer as security for the Offered Notes
under the Indenture, and in the event the Collateral Interests and such other
Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

 

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares.  So long as any Class F Notes are Outstanding, any
more junior Class of Notes and the Preferred Shares will receive payments only
in accordance with the Priority of Payments.  The principal of this Note shall
be due and payable no later than the Stated Maturity Date unless the unpaid

 

--------------------------------------------------------------------------------

(2)   For Rule 144A Global Security.

 

(3)   For Regulation S Global Security.

 

(4)   For Rule 144A Global Security.

 

(5)   For Regulation S Global Security.

 

B-3-3

--------------------------------------------------------------------------------



 

principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class F Seventh Priority Floating
Rate Notes Due 2036, of the Issuer (the “Class F Notes,” and together with the
other Classes of Notes issued under the Indenture, the “Notes”), issued under an
indenture dated as of February 28, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, GPMT Seller LLC, as advancing agent (the “Advancing
Agent”), Wilmington Trust, National Association, as trustee (together with its
permitted successors and assigns, the “Trustee”), and Wells Fargo Bank, National
Association, as note administrator, paying agent, calculation agent, transfer
agent, custodian, securities intermediary, backup advancing agent and notes
registrar (in all such capacities, together with any permitted successors and
assigns, the “Note Administrator”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Amended and
Restated Memorandum and Articles of Association as part of its issued share
capital.

 

B-3-4

--------------------------------------------------------------------------------



 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class F Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class F Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture.  On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class F Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

 

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class F Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture.  Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class F Rate.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

If an Event of Default shall occur and be continuing, the Class F Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Class F Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

 

B-3-5

--------------------------------------------------------------------------------



 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Collateral Manager or any of their respective affiliates is acting as a
fiduciary or financial or investment advisor for such Holder or beneficial
owner; (B) such Holder or beneficial owner is not relying (for purposes of
making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the Co-Issuers, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator or any of their respective
affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee and the Note Administrator
that it is not and will not be, and is not acting on behalf of or using any
assets of any person that is or will become, an “employee benefit plan” (as
defined in Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as
defined in Section 4975(e)(1) of the Code) that is subject to Section 4975 of
the Code, any other employee benefit plan that is subject to any federal, state
or local law that is substantially similar to Section 406 of ERISA or
Section 4975 of the Code (“Similar Law”) or any entity whose underlying assets
are deemed to include “plan assets” by reason of such an employee benefit plan’s
or other plan’s investment in the entity or otherwise (any of the foregoing, a
“Plan”).

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

B-3-6

--------------------------------------------------------------------------------



 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

B-3-7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of                        , 20      

 

 

GPMT 2019-FL2, LTD.,

 

as Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-3-8

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

 

 

 

By:

 

 

 

Authenticating Agent

 

B-3-9

--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

 

For value received

 

 

 

 

hereby sell, assign and transfer unto

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Please insert social security or

 

 

other identifying number of assignee

 

 

 

 

 

Please print or type name

 

 

and address, including zip code,

 

 

of assignee:

 

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                                             Attorney to transfer the Note on
the books of the Issuer with full power of substitution in the premises.

 

Date:

Your Signature:

 

 

 

(Sign exactly as your name appears on this Note)

 

B-3-10

--------------------------------------------------------------------------------



 

SCHEDULE A

 

EXCHANGES IN GLOBAL SECURITY

 

This Note shall be issued in the original principal balance of U.S.$[0] on the
Closing Date.  The following exchanges of a part of this [Rule 144A][Regulation
S] Global Security have been made:

 

Date of
Exchange

 

Amount of
Decrease in
Principal
Amount of this
Global Security

 

Amount of
Increase in
Principal
Amount of this
Global Security

 

Principal
Amount of
this Global
Security
following such
decrease (or
increase)

 

Signature of
authorized
officer
of Note
Administrator
or
securities
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3-11

--------------------------------------------------------------------------------



 

EXHIBIT B-4

 

FORM OF CLASS F SEVENTH PRIORITY FLOATING RATE NOTE DUE 2036
DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).  THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-”U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.  EACH
PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.  ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY.  IF AT ANY TIME, THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE
HOLDER OF SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE
ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT
THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER,
AS APPLICABLE.

 

B-4-1

--------------------------------------------------------------------------------



 

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED).  UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF
THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE,
(2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO
MATURITY OF THE NOTE.

 

B-4-2

--------------------------------------------------------------------------------



 

GPMT 2019-FL2, LTD.

 

CLASS F SEVENTH PRIORITY FLOATING RATE NOTE DUE 2036

 

No. [IAI -    ] [144A -   ]

 

 

CUSIP No.  [36259CAD7](1) [36259CAC9](2)

 

U.S.$23,720,000

ISIN: [US36259CAD74](1) [US36259CAC91](2)

 

 

 

GPMT 2019-FL2, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Issuer”) for value received, hereby
promises to pay to [    ] or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of the amount indicated above on the Payment Date
occurring in February 2036 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class F Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on March 21, 2019, and thereafter monthly on the
4th Business Day following each Determination Date (each, a “Payment Date”). 
Interest on the Class F Notes shall accrue at the Class F Rate and shall be
computed on the basis of the actual number of days in the related Interest
Accrual Period divided by 360.  The interest so payable on any Payment Date
will, as provided in the Indenture, be paid to the Person in whose name this
Note (or one or more predecessor Notes) is registered at the close of business
on the Record Date for such interest, which shall be the last Business Day of
the preceding calendar month immediately preceding the month in which the
applicable Payment Date occurs.

 

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral Interests
and other Collateral pledged by the Issuer as security for the Offered Notes
under the Indenture, and in the event the Collateral Interests and such other
Collateral are insufficient to satisfy such obligations, any claims of the
Holders of the Notes shall be extinguished, all in accordance with the
Indenture.

 

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares.  So long as any Class F Notes are Outstanding, any
more junior Class of Notes and the Preferred Shares will receive payments only
in accordance with the Priority of Payments.  The principal of this Note shall
be due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot

 

--------------------------------------------------------------------------------

(1)         For IAI Definitive Security.

(2)         For Rule 144A Definitive Security.

 

B-4-3

--------------------------------------------------------------------------------



 

be effected, by Dollar check drawn on a bank as provided in the Indenture and
mailed to the Registered Holder at its address in the Notes Register.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class F Seventh Priority Floating
Rate Notes Due 2036, of the Issuer (the “Class F Notes,” and together with the
other Classes of Notes issued under the Indenture, the “Notes”), issued under an
indenture dated as of February 28, 2019 (the “Indenture”) by and among the
Issuer, the Co-Issuer, GPMT Seller LLC, as advancing agent (the “Advancing
Agent”), Wilmington Trust, National Association, as trustee (together with its
permitted successors and assigns, the “Trustee”), and Wells Fargo Bank, National
Association, as note administrator, paying agent, calculation agent, transfer
agent, custodian, securities intermediary, backup advancing agent and notes
registrar (in all such capacities, together with any permitted successors and
assigns, the “Note Administrator”).

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Amended and
Restated Memorandum and Articles of Association as part of its issued share
capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class F Notes shall be payable in accordance

 

B-4-4

--------------------------------------------------------------------------------



 

with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class F Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture.  On any Redemption Date, the Stated Maturity Date or a Payment Date
following an acceleration of the Notes as a result of the occurrence and
continuation of an Event of Default, payments of interest on, and principal of,
the Class F Notes, will be payable in accordance with Section 11.1(a)(iii) of
the Indenture.

 

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class F Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture.  Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class F Rate.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

If an Event of Default shall occur and be continuing, the Class F Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Class F Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

B-4-5

--------------------------------------------------------------------------------



 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Collateral Manager or any of their respective affiliates is acting as a
fiduciary or financial or investment advisor for such Holder or beneficial
owner; (B) such Holder or beneficial owner is not relying (for purposes of
making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the Co-Issuers, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator or any of their respective
affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee and the Note Administrator
that it is not and will not be, and is not acting on behalf of or using any
assets of any person that is or will become, an “employee benefit plan” (as
defined in Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as
defined in Section 4975(e)(1) of the Code) that is subject to Section 4975 of
the Code, any other employee benefit plan that is subject to any federal, state
or local law that is substantially similar to Section 406 of ERISA or
Section 4975 of the Code (“Similar Law”) or any entity whose underlying assets
are deemed to include “plan assets” by reason of such an employee benefit plan’s
or other plan’s investment in the entity or otherwise.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

B-4-6

--------------------------------------------------------------------------------



 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

B-4-7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of                , 20

 

 

 

 

GPMT 2019-FL2, LTD.,
as Issuer

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-4-8

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

 

 

 

By:

 

 

 

Authenticating Agent

 

B-4-9

--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

 

For value received

 

 

 

 

hereby sell, assign and transfer unto

 

 

 

 

 

 

 

 

 

 

 

 

 

Please insert social security or

 

 

other identifying number of assignee

 

 

 

 

 

Please print or type name

 

 

and address, including zip code,

 

 

of assignee:

 

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                                Attorney to transfer the Note on the books of
the Issuer with full power of substitution in the premises.

 

Date:

Your Signature:

 

 

 

 

(Sign exactly as your name appears on this Note)

 

 

B-4-10

--------------------------------------------------------------------------------



 

EXHIBIT C-1

 

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A RULE 144A
GLOBAL SECURITY OR DEFINITIVE NOTE TO A REGULATION S GLOBAL SECURITY



(Transfer pursuant to Article 2 of the Indenture)

 

Wells Fargo Bank, National Association, as Note Administrator
600 South 4th St., 7th Floor

MAC N9300-070
Minneapolis, Minnesota 55479
Attention:  Note Transfers - GPMT 2019-FL2

 

Wells Fargo Bank, National Association, as Note Administrator
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention:  CMBS — GPMT 2019-FL2

 

Re:                 GPMT 2019-FL2, Ltd., as Issuer, and GPMT 2019-FL2 LLC, as
Co-Issuer of:  the Class [  ] Notes, Due 2036 (the “Transferred Notes”)

 

Reference is hereby made to the Indenture, dated as of February 28, 2019 (the
“Indenture”) by and among GPMT 2019-FL2, Ltd., as Issuer, and GPMT 2019-FL2 LLC,
as Co-Issuer of the Offered Notes, Wilmington Trust, National Association, as
trustee (together with its permitted successors and assigns, the “Trustee”),
Wells Fargo Bank, National Association, as note administrator, paying agent,
calculation agent, transfer agent, custodian, securities intermediary, backup
advancing agent and note registrar (in all such capacities, together with its
permitted successors and assigns, “Note Administrator”), and GPMT Seller LLC, as
advancing agent.  Capitalized terms used but not defined herein will have the
meanings assigned to such terms in the Indenture and if not defined in the
Indenture then such terms will have the meanings assigned to them in Regulation
S (“Regulation S”), or Rule 144A (“Rule 144A”), under the Securities Act of
1933, as amended (the “Securities Act”), and the rules promulgated thereunder.

 

This letter relates to the transfer of $[  ] aggregate principal amount of the
Class [_] Notes being transferred for an equivalent beneficial interest in a
Regulation S Global Note of the same Class in the name of in the name of Cede &
Co., as nominee of the Depository Trust Company (“DTC”), on behalf of DTC’s
participant for account of [name of transferee] (the “Transferee”).

 

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum, dated February 14, 2019, and
hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator and the Trustee and
their counsel that:

 

(i)                               at the time the buy order was originated, the
Transferee was outside the United States;

 

C-1-1

--------------------------------------------------------------------------------



 

(ii)         the Transferee is not a U.S. Person (“U.S. Person”), as defined in
Regulation S;

 

(iii)        the transfer is being made in an “offshore transaction” (“Offshore
Transaction”), as defined in Regulation S, pursuant to Rule 903 or 904 of
Regulation S;

 

(iv)        the Transferee will notify future transferees of the transfer
restrictions;

 

(v)                           the Transferee understands that the Notes,
including the Transferred Notes, are being offered only in a transaction not
involving any public offering in the United States within the meaning of the
Securities Act, the Notes, including the Transferred Notes, have not been and
will not be registered or qualified under the Securities Act or the securities
laws of any state or other jurisdiction, and, if in the future the owner decides
to reoffer, resell, pledge or otherwise transfer the Transferred Notes, such
Transferred Notes may only be reoffered, resold, pledged or otherwise
transferred only in accordance with the Indenture and the legend on such
Transferred Notes.  The Transferee acknowledges that no representation is made
by the Issuer, the Co-Issuer or the Placement Agents, as the case may be, as to
the availability of any exemption from registration or qualification under the
Securities Act or any state or other securities laws for resale of the
Transferred Notes;

 

(vi)                        the Transferee is not purchasing the Transferred
Notes with a view to the resale, distribution or other disposition thereof in
violation of the Securities Act or the securities laws of any state or other
jurisdiction.  The Transferee understands that an investment in the Transferred
Notes involves certain risks, including the risk of loss of all or a substantial
part of its investment under certain circumstances.  The Transferee has had
access to such financial and other information concerning the Issuer, the
Co-Issuer and the Transferred Notes as it deemed necessary or appropriate in
order to make an informed investment decision with respect to its purchase of
the Transferred Notes, including, without limitation, an opportunity to ask
questions of and request information from the Placement Agents, the Collateral
Manager, the Issuer and the Co-Issuer, including without limitation, an
opportunity to access to such legal and tax representation as the Transferee
deemed necessary or appropriate;

 

(vii)                     in connection with the purchase of the Transferred
Notes:  (A) none of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
or any of their respective affiliates is acting as a fiduciary or financial or
investment adviser for the Transferee; (B) the Transferee is not relying (for
purposes of making any investment decision or otherwise) upon any written or
oral advice, counsel or representations of the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Servicer, the Special Servicer,
the Note Administrator, the Trustee, or any of their respective affiliates,
other than any statements in the final Offering Memorandum, dated February 14,
2019, relating to such Transferred Notes and any representations expressly set
forth in a written agreement with such party; (C) the Transferee has read and
understands the

 

C-1-2

--------------------------------------------------------------------------------



 

final offering memorandum relating to the Transferred Notes (including, without
limitation, the descriptions therein of the structure of the transaction in
which the Transferred Notes are being issued and the risks to purchasers of the
Notes); (D) none of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates has given to the Transferee
(directly or indirectly through any other person) any assurance, guarantee, or
representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence, or benefit
(including legal, regulatory, tax, financial, accounting, or otherwise) of the
Transferee’s purchase of the Transferred Notes; (E) the Transferee has consulted
with its own legal, regulatory, tax, business, investment, financial, accounting
and other advisers to the extent it has deemed necessary, and it has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer, the Co-Issuer, the Placement Agents, the Collateral
Manager, the Servicer, the Special Servicer, the Note Administrator, the
Trustee, or any of their respective affiliates; (F) the Transferee will hold and
transfer at least the minimum denomination of such Transferred Notes; (G) the
Transferee was not formed for the purpose of investing in the Transferred Notes;
and (H) the Transferee is purchasing the Transferred Notes with a full
understanding of all of the terms, conditions and risks thereof (economic and
otherwise), and is capable of assuming and willing to assume (financially and
otherwise) these risks;

 

(viii)                  the Transferee understands that the Transferred Notes
will bear the applicable legend set forth on such Transferred Notes;

 

(ix)                        the Transferee represents and agrees that (a) it is
not and will not be, and is not acting on behalf of or using any assets of any
person that is or will become, an “employee benefit plan” (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Section 4975 of the Code, any
other employee benefit plan that is subject to any federal, state, local,
non-U.S. or other law that is substantially similar to Section 406 of ERISA or
Section 4975 of the Code (“Similar Law”) or any entity whose underlying assets
are deemed to include “plan assets” by reason of such an employee benefit plan’s
or other plan’s investment in the entity or otherwise (any of the foregoing, a
“Plan”) or (b) in the case of the Offered Notes, its purchase and holding of the
Transferred Notes do not and will not constitute or otherwise give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or, in the case of a Plan subject to Similar Law, a non-exempt
violation of Similar Law;

 

(x)                           Except to the extent permitted by the Securities
Act and any rules thereunder as in effect and applicable at the time of any such
offer, the Transferee will not, at any time, offer to buy or offer to sell the
Transferred Notes by any form of

 

C-1-3

--------------------------------------------------------------------------------



 

general solicitation or advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio or
at a seminar or meeting whose attendees have been invited by general
solicitations or advertising;

 

(xi)                        the Transferee is not a member of the public in the
Cayman Islands, within the meaning of Section 175 of the Cayman Islands
Companies Law (2018 Revision);

 

(xii)                     the Transferee understands that (A) the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator, the Trustee or the
Paying Agent will require certification acceptable to them (1) as a condition to
the payment of principal of and interest on any Notes without, or at a reduced
rate of, U.S. withholding or backup withholding tax, and (2) to enable the
Issuer, the Co-Issuer, the Collateral Manager, the Note Administrator, the
Trustee and the Paying Agent to determine their duties and liabilities with
respect to any taxes or other charges that they may be required to pay, deduct
or withhold from payments in respect of such Notes or the holder of such Notes
under any present or future law or regulation of the Cayman Islands or the
United States or any present or future law or regulation of any political
subdivision thereof or taxing authority therein or to comply with any reporting
or other requirements under any such law or regulation (including, without
limitation, the Cayman FATCA Legislation and the CRS), which certification may
include U.S. federal income tax forms (such as IRS Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner for United States Tax Withholding and
Reporting (Individuals)), IRS Form W-8BEN-E (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting
(Entities)), IRS Form W-8IMY (Certificate of Foreign Intermediary, Foreign
Flow-through Entity, or Certain U.S. Branches for United States Tax Withholding
and Reporting), IRS Form W-9 (Request for Taxpayer Identification Number and
Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s Claim that
Income is Effectively Connected with the Conduct of a Trade or Business in the
United States) or any successors to such IRS forms); (B) the Issuer, the
Co-Issuer, the Note Administrator, the Trustee or the Paying Agent may require
certification acceptable to them to enable the Issuer to qualify for a reduced
rate of withholding in any jurisdiction from or through which the Issuer
receives payments on its assets; (C) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require the Transferee to
provide the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the
Paying Agent with any correct, complete and accurate information that may be
required for the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent to comply with FATCA (or the IGA) or Cayman FATCA Legislation
requirements and will take any other actions necessary for the Issuer, the
Co-Issuer, the Note Administrator, the Trustee or the Paying Agent to comply
with FATCA (or the IGA) or Cayman FATCA Legislation requirements including but
not limited to the delivery of properly completed and executed “Entity
Self-Certification Form” or

 

C-1-4

--------------------------------------------------------------------------------



 

“Individual Self-Certification Form” (in the forms published by the Cayman
Islands Department for International Tax Cooperation, which forms can be
obtained at http://www.tia.gov.ky/pdf/CRS_Legislation.pdf) on or prior to the
date on which it becomes a holder of the Notes and, in the event the Transferee
fails to provide such information or take such actions, (1) the Issuer, the
Co-Issuer, the Note Administrator, the Trustee and the Paying Agent are
authorized to withhold amounts otherwise distributable to the Transferee as
compensation for any amount withheld from payments to the Issuer, the Co-Issuer,
the Note Administrator, the Trustee or the Paying Agent as a result of such
failure, (2) to the extent necessary to avoid an adverse effect on the Issuer or
any other holder of Notes as a result of such failure, the Transferee may be
compelled to sell its Notes or, if the Transferee does not sell its Notes within
10 business days after notice from the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent, such Notes may be sold at a
public or private sale called and conducted in any manner permitted by law, and
to remit the net proceeds of such sale (taking into account any taxes incurred
by the Issuer in connection with such sale) to the Transferee as payment in full
for such Notes and (3) the Issuer may also assign each such Note a separate
CUSIP or CUSIPs in the Issuer’s sole discretion; (D) if the Transferee is a
“foreign financial institution” or other foreign financial entity subject to
FATCA and does not provide the Issuer, Co-Issuer, Note Administrator, the
Trustee or Paying Agent with evidence that it has complied with the applicable
FATCA requirements, the Issuer, Co-Issuer, Note Administrator, Trustee or Paying
Agent may be required to withhold amounts under FATCA on payments to the
Transferee; and (E) the Transferee agrees to provide any certification requested
pursuant to this paragraph and to update or replace such form or certification
in accordance with its terms or its subsequent amendments;

 

(xiii)                  the Transferee will provide the Issuer or its agents
with such information and documentation that may be required for the Issuer to
achieve AML Compliance and shall update or replace such information or
documentation, as may be necessary

 

(xiv)                 the Transferee acknowledges that it is its intent and that
it understands it is the intent of the Issuer that, for purposes of U.S.
federal, state and local income and franchise tax and any other income taxes,
for so long as a direct or indirect wholly-owned disregarded subsidiary of
Granite Point Mortgage Trust Inc. (“GPMT”) (or a subsequent REIT) owns 100% of
the Class E Notes, the Class F Notes and the Preferred Shares and the Issuer
Ordinary Shares, the Issuer will be treated as a Qualified REIT Subsidiary and
the Offered Notes will be treated as indebtedness solely of GPMT (or such
subsequent REIT); the Transferee agrees to such treatment and agrees to take no
action inconsistent with such treatment;

 

(xv)                    if the Transferee is not a “United States person” (as
defined in Section 7701(a)(30) of the Code), it hereby represents that
(i) either (A) it is not a bank extending credit pursuant to a loan agreement
entered into in the ordinary

 

C-1-5

--------------------------------------------------------------------------------



 

course of its trade or business (within the meaning of Section 881(c)(3)(A) of
the Code), a 10% shareholder of the Issuer within the meaning of
Section 871(h)(3) of the Code or a controlled foreign corporation within the
meaning of Section 957(a) of the Code that is related to the Issuer within the
meaning of Section 881(c)(3) of the Code, or (B) it is a person that has
provided a Form W-8BEN-E indicating that it is eligible for benefits under an
income tax treaty with the United States that completely eliminates U.S. federal
income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, and (ii) it is not purchasing the Notes in
order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan;

 

(xvi)                 the Transferee understands that the Notes have not been
approved or disapproved by the SEC or any other governmental authority or agency
or any jurisdiction and that neither the SEC nor any other governmental
authority or agency has passed upon the adequacy or accuracy of the final
offering memorandum relating to the Notes.  The Transferee further understands
that any representation to the contrary is a criminal offense;

 

(xvii)              the Transferee will, prior to any sale, pledge or other
transfer by such Transferee of any Note (or interest therein), obtain from the
prospective transferee, and deliver to the Note Administrator, a duly executed
transferee certificate addressed to each of the Note Administrator, the Trustee,
the Issuer, the Co-Issuer, the Collateral Manager and the Servicer in the form
of the relevant exhibit attached to the Indenture, and such other certificates
and other information as the Issuer, the Co-Issuer, the Collateral Manager, the
Servicer, the Note Administrator, or the Trustee may reasonably require to
confirm that the proposed transfer complies with the transfer restrictions
contained in the Indenture;

 

(xviii)           the Transferee agrees that no Note may be purchased, sold,
pledged or otherwise transferred in an amount less than the minimum denomination
set forth in the Indenture.  In addition, the Transferee understands that the
Notes will be transferable only upon registration of the transferee in the Note
Register of the Issuer following delivery to the Note Registrar of a duly
executed transfer certificate and any other certificates and other information
required by the Indenture;

 

(xix)                 the Transferee is aware and agrees that no Note (or
beneficial interest therein) may be reoffered, resold, pledged or otherwise
transferred (i) to a transferee taking delivery of such Note represented by a
Rule 144A Global Note except (A) to a transferee that the Transferee reasonably
believes is a QIB, purchasing for its account or the account of another QIB, to
which notice is given that the resale, pledge or other transfer is being made in
reliance on the exemption from the registration requirements of the Securities
Act provided by Rule 144A or another person the sale to which is exempt under
the Securities Act, (B) to a transferee that is a Qualified Purchaser and (C) if
such transfer is made in accordance with any applicable securities laws of any
state of the United States and any other relevant jurisdiction, (ii) to a
transferee taking delivery of such

 

C-1-6

--------------------------------------------------------------------------------



 

Note represented by a Regulation S Global Note except (A) to a transferee that
is an institution that is a non-U.S. Person acquiring such interest in an
Offshore Transaction in accordance with Rule 903 or Rule 904 of Regulation S,
(B) to a transferee that is not a U.S. resident (within the meaning of the 1940
Act) unless such transferee is a Qualified Purchaser, (C) such transfer is made
in compliance with the other requirements set forth in the Indenture and (D) if
such transfer is made in accordance with any applicable securities laws of any
state of the United States and any other jurisdiction or (iii) if such transfer
would have the effect of requiring the Issuer, the Co-Issuer or the pool of
Collateral to register as an “investment company” under the 1940 Act;

 

(xx)                    the Transferee understands that there is no secondary
market for the Notes and that no assurances can be given as to the liquidity of
any trading market for the Notes and that it is unlikely that a trading market
for the Notes will develop.  The Transferee further understands that, although
the Placement Agents may from time to time make a market in the Notes, the
Placement Agents are not under any obligation to do so and, following the
commencement of any market-making, may discontinue the same at any time. 
Accordingly, the Transferee must be prepared to hold the Notes until the Stated
Maturity Date;

 

(xxi)                 the Transferee agrees that (i) any sale, pledge or other
transfer of a Note (or any beneficial interest therein) made in violation of the
transfer restrictions contained in the Indenture, or made based upon any false
or inaccurate representation made by the Transferee or a transferee to the
Issuer, the Note Administrator, the Trustee or the Note Registrar, will be void
and of no force or effect and (ii) none of the Issuer, the Note Administrator,
the Trustee and the Note Registrar has any obligation to recognize any sale,
pledge or other transfer of a Note (or any beneficial interest therein) made in
violation of any such transfer restriction or made based upon any such false or
inaccurate representation;

 

(xxii)              the Transferee approves and consents to any direct trades
between the Issuer, the Collateral Manager and the Trustee and/or its affiliates
that is permitted under the terms of the Indenture and the Servicing Agreement;

 

(xxiii)           the Transferee acknowledges that the Issuer, the Co-Issuer,
the Note Administrator, the Trustee, the Note Registrar, the Servicer, the
Placement Agents, the Collateral Manager and others will rely upon the truth and
accuracy of the foregoing acknowledgments, representations and agreements and
agrees that, if any of the acknowledgments, representations or warranties made
or deemed to have been made by it in connection with its purchase of the Notes
are no longer accurate, the Transferee will promptly notify the Issuer, the
Co-Issuer, the Collateral Manager, the Trustee, the Note Administrator, Note
Registrar, the Servicer and the Placement Agents;

 

(xxiv)          the Transferee agrees to provide the Issuer or its agents with
such information and documentation that may be required for the Issuer to comply
with the

 

C-1-7

--------------------------------------------------------------------------------



 

Cayman AML Regulations and shall update or replace such information or
documentation, as may be necessary;

 

(xxv)             The Notes will bear a legend to the following effect unless
the Issuer and the Co-Issuer determine otherwise in compliance with applicable
law:

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).  THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT:  (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $[10,000][100,000] (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF)
FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT
TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE
INDENTURE; OR (II) TO AN INSTITUTION THAT IS A NON-”U.S. PERSON” IN AN “OFFSHORE
TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION
S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN
A PRINCIPAL AMOUNT OF NOT LESS THAN $[10,000][100,000] (AND INTEGRAL MULTIPLES
OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. 
EACH PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.  ANY
TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE
VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER,
AS APPLICABLE, THE NOTE

 

C-1-8

--------------------------------------------------------------------------------



 

ADMINISTRATOR, THE TRUSTEE OR ANY INTERMEDIARY.  IF AT ANY TIME THE ISSUER AND
THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH
BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN BREACH, AT THE TIME GIVEN, OF
ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE
ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL
SECURITY VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON
DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY.  THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN.  ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF.  ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

(xxvi)          The owner understands and agrees that an additional legend in
substantially the following form will be placed on each Note in the form of a
Regulation S Global Note:

 

AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME.  IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.

 

C-1-9

--------------------------------------------------------------------------------



 

[FOR CLASS [E] NOTES AND CLASS [F] NOTES]  THIS NOTE HAS BEEN ISSUED WITH
“ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF SECTION 1272 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED).  UPON WRITTEN REQUEST TO THE ISSUER, THE
ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE THE FOLLOWING
INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE AMOUNT OF
ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF THE NOTE.

 

You, the Trustee, the Issuer, the Co-Issuer, the Collateral Manager and the Note
Administrator are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

 

[Name of Transferee]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Dated:

 

 

 

 

cc:                                GPMT 2019-FL2 LLC

590 Madison Avenue, 38th Floor

New York, New York 10022

 

C-1-10

--------------------------------------------------------------------------------



 

EXHIBIT C-2

 

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A REGULATION S
GLOBAL SECURITY OR DEFINITIVE NOTE TO A RULE 144A GLOBAL SECURITY

 

(Transfers pursuant to Article 2 of the Indenture)

 

Wells Fargo Bank, National Association, as Note Administrator
600 South 4th St., 7th Floor

MAC N9300-070
Minneapolis, Minnesota 55479
Attention:  Note Transfers - GPMT 2019-FL2

 

Wells Fargo Bank, National Association, as Note Administrator
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention:  CMBS — GPMT 2019-FL2

 

Re:           GPMT 2019-FL2, Ltd., as Issuer, and GPMT 2019-FL2 LLC, as
Co-Issuer of:  the Class [  ] Notes, Due 2036 (the “Transferred Notes”)

 

Reference is hereby made to the Indenture dated as of February 28, 2019 (the
“Indenture”), by and among GPMT 2019-FL2, Ltd., as Issuer, and GPMT 2019-FL2
LLC, as Co-Issuer of the Offered Notes, Wilmington Trust, National Association,
as trustee (together with its permitted successors and assigns, the “Trustee”),
Wells Fargo Bank, National Association, as note administrator, paying agent,
calculation agent, transfer agent, custodian, securities intermediary, backup
advancing agent and note registrar (in all such capacities, together with its
permitted successors and assigns, “Note Administrator”), and GPMT Seller LLC, as
advancing agent.  Capitalized terms used but not defined herein will have the
meanings assigned to such terms in the Indenture and if not defined in the
Indenture then such terms will have the meanings assigned to them in Regulation
S (“Regulation S”), or Rule 144A (“Rule 144A”), under the Securities Act of
1933, as amended (the “Securities Act”), and the rules promulgated thereunder.

 

This letter relates to the transfer of $[  ] aggregate principal amount of the
Class [_] Notes being transferred in exchange for an equivalent beneficial
interest in a Rule 144A Global Note of the same Class in the name of Cede & Co.,
as nominee of the Depository Trust Company (“DTC”), on behalf of DTC’s
participant for account of [name of transferee] (the “Transferee”).

 

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum, dated February 14, 2019, and
hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator and the Trustee that:

 

(i)                               the Transferee is a “qualified institutional
buyer” as defined in Rule 144A (a “QIB”), and a “qualified purchaser” as defined
in the 1940 Act and the rules promulgated thereunder (a “Qualified Purchaser”);

 

C-2-1

--------------------------------------------------------------------------------



 

(ii)                            (A) the Transferee is acquiring a beneficial
interest in such Transferred Notes for its own account or for an account that is
both a QIB and a Qualified Purchaser and as to each of which the Transferee
exercises sole investment discretion, and (B) the Transferee and each such
account is acquiring not less than the minimum denomination of the Transferred
Notes;

 

(iii)                         the Transferee will notify future transferees of
the transfer restrictions;

 

(iv)                        the Transferee is obtaining the Transferred Notes in
a transaction pursuant to Rule 144A;

 

(v)                           the Transferee is obtaining the Transferred Notes
in accordance with any applicable securities laws of any state of the United
States and any other applicable jurisdiction;

 

(vi)                        the Transferee understands that the Notes, including
the Transferred Notes, are being offered only in a transaction not involving any
public offering in the United States within the meaning of the Securities Act,
the Notes, including the Transferred Notes, have not been and will not be
registered or qualified under the Securities Act or the securities laws of any
state or other jurisdiction, and, if in the future the owner decides to reoffer,
resell, pledge or otherwise transfer the Transferred Notes, such Transferred
Notes may only be reoffered, resold, pledged or otherwise transferred only in
accordance with the Indenture and the legend on such Transferred Notes.  The
Transferee acknowledges that no representation is made by the Issuer, the
Co-Issuer or the Placement Agents, as the case may be, as to the availability of
any exemption from registration or qualification under the Securities Act or any
state or other securities laws for resale of the Transferred Notes;

 

(vii)                     the Transferee is not purchasing the Transferred Notes
with a view to the resale, distribution or other disposition thereof in
violation of the Securities Act or the securities laws of any state or other
jurisdiction.  The Transferee understands that an investment in the Transferred
Notes involves certain risks, including the risk of loss of all or a substantial
part of its investment under certain circumstances.  The Transferee has had
access to such financial and other information concerning the Issuer, the
Co-Issuer and the Transferred Notes as it deemed necessary or appropriate in
order to make an informed investment decision with respect to its purchase of
the Transferred Notes, including, without limitation, an opportunity to ask
questions of and request information from the Servicer, the Placement Agents,
the Collateral Manager, the Issuer and the Co-Issuer, including without
limitation, an opportunity to access to such legal and tax representation as the
Transferee deemed necessary or appropriate;

 

(viii)                  in connection with the purchase of the Transferred
Notes:  (A) none of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for the Transferee; (B) the Transferee is not
relying (for purposes of

 

C-2-2

--------------------------------------------------------------------------------



 

making any investment decision or otherwise) upon any written or oral advice,
counsel or representations of the Issuer, the Co-Issuer, the Placement Agents,
the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final Offering Memorandum, dated February 14, 2019,
relating to such Transferred Notes and any representations expressly set forth
in a written agreement with such party; (C) the Transferee has read and
understands the final offering memorandum relating to the Transferred Notes
(including, without limitation, the descriptions therein of the structure of the
transaction in which the Transferred Notes are being issued and the risks to
purchasers of the Notes); (D) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates has given to
the Transferee (directly or indirectly through any other person) any assurance,
guarantee, or representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence, or benefit
(including legal, regulatory, tax, financial, accounting, or otherwise) of the
Transferee’s purchase of the Transferred Notes; (E) the Transferee has consulted
with its own legal, regulatory, tax, business, investment, financial, accounting
and other advisers to the extent it has deemed necessary, and it has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer, the Co-Issuer, the Placement Agents, the Collateral
Manager, the Servicer, the Special Servicer, the Note Administrator, the
Trustee, or any of their respective affiliates; (F) the Transferee will hold and
transfer at least the minimum denomination of such Transferred Notes; (G) the
Transferee was not formed for the purpose of investing in the Transferred Notes;
and (H) the Transferee is purchasing the Transferred Notes with a full
understanding of all of the terms, conditions and risks thereof (economic and
otherwise), and is capable of assuming and willing to assume (financially and
otherwise) these risks;

 

(ix)                        the Transferee understands that the Transferred
Notes will bear the applicable legend set forth on such Transferred Notes;

 

(x)                           the Transferee represents and agrees that (a) it
is not and will not be, and is not acting on behalf of or using any assets of
any person that is or will become, an “employee benefit plan” (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Section 4975 of the Code, any
other employee benefit plan that is subject to any federal, state, local,
non-U.S. or other law that is substantially similar to Section 406 of ERISA or
Section 4975 of the Code (“Similar Law”) or any entity whose underlying assets
are deemed to include “plan assets” by reason of such an employee benefit plan’s
or other plan’s investment in the entity or otherwise (any of the foregoing, a
“Plan”) or (b) in the case of the Offered Notes, its purchase and holding of the
Transferred Notes do not and

 

C-2-3

--------------------------------------------------------------------------------



 

will not constitute or otherwise give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code, or, in the
case of a Plan subject to Similar Law, a non-exempt violation of Similar Law;

 

(xi)                        except to the extent permitted by the Securities Act
and any rules thereunder as in effect and applicable at the time of any such
offer, the Transferee will not, at any time, offer to buy or offer to sell the
Transferred Notes by any form of general solicitation or advertising, including,
but not limited to, any advertisement, article, notice or other communication
published in any newspaper, magazine or similar medium or broadcast over
television or radio or at a seminar or meeting whose attendees have been invited
by general solicitations or advertising;

 

(xii)                     the Transferee is not a member of the public in the
Cayman Islands, within the meaning of Section 175 of the Cayman Islands
Companies Law (2018 Revision);

 

(xiii)                  the Transferee understands that (A) the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator, the Trustee or the
Paying Agent will require certification acceptable to them (1) as a condition to
the payment of principal of and interest on any Notes without, or at a reduced
rate of, U.S. withholding or backup withholding tax, and (2) to enable the
Issuer, the Co-Issuer, the Collateral Manager, the Note Administrator, the
Trustee and the Paying Agent to determine their duties and liabilities with
respect to any taxes or other charges that they may be required to pay, deduct
or withhold from payments in respect of such Notes or the holder of such Notes
under any present or future law or regulation of the Cayman Islands or the
United States or any present or future law or regulation of any political
subdivision thereof or taxing authority therein or to comply with any reporting
or other requirements under any such law or regulation (including, without
limitation, the Cayman FATCA Legislation and the CRS), which certification may
include U.S. federal income tax forms (such as IRS Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner for United States Tax Withholding and
Reporting (Individuals)), IRS Form W-8BEN-E (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting
(Entities)), IRS Form W-8IMY (Certificate of Foreign Intermediary, Foreign
Flow-through Entity, or Certain U.S. Branches for United States Tax Withholding
and Reporting), IRS Form W-9 (Request for Taxpayer Identification Number and
Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s Claim that
Income is Effectively Connected with the Conduct of a Trade or Business in the
United States)  or any successors to such IRS forms); (B) the Issuer, the
Co-Issuer, the Note Administrator, the Trustee or the Paying Agent may require
certification acceptable to them to enable the Issuer to qualify for a reduced
rate of withholding in any jurisdiction from or through which the Issuer
receives payments on its assets; (C) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require the Transferee to
provide the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the
Paying Agent with any correct, complete and

 

C-2-4

--------------------------------------------------------------------------------



 

accurate information that may be required for the Issuer, the Co-Issuer, the
Note Administrator, the Trustee or the Paying Agent to comply with FATCA (or the
IGA) or Cayman FATCA Legislation requirements and will take any other actions
necessary for the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent to comply with FATCA (or the IGA) or Cayman FATCA Legislation
requirements including but not limited to the delivery of properly completed and
executed “Entity Self-Certification Form” or “Individual Self-Certification
Form” (in the forms published by the Cayman Islands Department for International
Tax Cooperation, which forms can be obtained at http://
www.tia.gov.ky/pdf/CRS_Legislation.pdf) on or prior to the date on which it
becomes a holder of the Notes and, in the event the Transferee fails to provide
such information or take such actions, (1) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee and the Paying Agent are authorized to withhold
amounts otherwise distributable to the Transferee as compensation for any amount
withheld from payments to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee or the Paying Agent as a result of such failure, (2) to the extent
necessary to avoid an adverse effect on the Issuer or any other holder of Notes
as a result of such failure, the Transferee may be compelled to sell its Notes
or, if the Transferee does not sell its Notes within 10 business days after
notice from the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent, such Notes may be sold at a public or private sale called and
conducted in any manner permitted by law, and to remit the net proceeds of such
sale (taking into account any taxes incurred by the Issuer in connection with
such sale) to the Transferee as payment in full for such Notes and (3) the
Issuer may also assign each such Note a separate CUSIP or CUSIPs in the Issuer’s
sole discretion; (D) if the Transferee is a “foreign financial institution” or
other foreign financial entity subject to FATCA and does not provide the Issuer,
Co-Issuer, Note Administrator, the Trustee, or Paying Agent with evidence that
it has complied with the applicable FATCA requirements, the Issuer, Co-Issuer,
Note Administrator, Trustee, or Paying Agent may be required to withhold amounts
under FATCA on payments to the Transferee; and (E) the Transferee agrees to
provide any certification requested pursuant to this paragraph and to update or
replace such form or certification in accordance with its terms or its
subsequent amendments;

 

(xiv)                 the Transferee acknowledges that it is its intent and that
it understands it is the intent of the Issuer that, for purposes of U.S.
federal, state and local income and franchise tax and any other income taxes,
for so long as a direct or indirect wholly-owned disregarded subsidiary of
Granite Point Mortgage Trust Inc. (“GPMT”) (or a subsequent REIT) owns 100% of
the Class E Notes, the Class F Notes and the Preferred Shares and the Issuer
Ordinary Shares, the Issuer will be treated as a Qualified REIT Subsidiary and
the Offered Notes will be treated as indebtedness solely of GPMT (or such
subsequent REIT); the Transferee agrees to such treatment and agrees to take no
action inconsistent with such treatment;

 

C-2-5

--------------------------------------------------------------------------------



 

(xv)                    if the Transferee is not a “United States person” (as
defined in Section 7701(a)(30) of the Code), it hereby represents that
(i) either (A) it is not a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business (within the meaning
of Section 881(c)(3)(A) of the Code), a 10% shareholder of the Issuer within the
meaning of Section 871(h)(3) of the Code or a controlled foreign corporation
within the meaning of Section 957(a) of the Code that is related to the Issuer
within the meaning of Section 881(c)(3) of the Code, or (B) it is a person that
has provided a Form W-8BEN-E indicating that it is eligible for benefits under
an income tax treaty with the United States that completely eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, and (ii) it is not purchasing the Notes in
order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan;

 

(xvi)                 the Transferee understands that the Notes have not been
approved or disapproved by the SEC or any other governmental authority or agency
or any jurisdiction and that neither the SEC nor any other governmental
authority or agency has passed upon the adequacy or accuracy of the final
offering memorandum relating to the Notes.  The Transferee further understands
that any representation to the contrary is a criminal offense;

 

(xvii)              the Transferee will, prior to any sale, pledge or other
transfer by such Transferee of any Note (or interest therein), obtain from the
prospective transferee, and deliver to the Note Administrator, a duly executed
transferee certificate addressed to each of the Note Administrator, the Trustee,
the Issuer, the Co-Issuer, the Collateral Manager and the Servicer in the form
of the relevant exhibit attached to the Indenture, and such other certificates
and other information as the Issuer, the Co-Issuer, the Collateral Manager, the
Servicer, the Note Administrator, or the Trustee may reasonably require to
confirm that the proposed transfer complies with the transfer restrictions
contained in the Indenture;

 

(xviii)           the Transferee agrees that no Note may be purchased, sold,
pledged or otherwise transferred in an amount less than the minimum denomination
set forth in the Indenture.  In addition, the Transferee understands that the
Notes will be transferable only upon registration of the transferee in the Note
Register of the Issuer following delivery to the Note Registrar of a duly
executed transfer certificate and any other certificates and other information
required by the Indenture;

 

(xix)                 the Transferee is aware and agrees that no Note (or
beneficial interest therein) may be reoffered, resold, pledged or otherwise
transferred (i) to a transferee taking delivery of such Note represented by a
Rule 144A Global Note except (A) to a transferee that the Transferee reasonably
believes is a QIB, purchasing for its account or the account of another QIB, to
which notice is given that the resale, pledge or other transfer is being made in
reliance on the exemption from the registration requirements of the Securities
Act provided by Rule 144A or another person the sale to which is exempt under
the Securities Act, (B) to a

 

C-2-6

--------------------------------------------------------------------------------



 

transferee that is a Qualified Purchaser and (C) if such transfer is made in
accordance with any applicable securities laws of any state of the United States
and any other relevant jurisdiction, (ii) to a transferee taking delivery of
such Note represented by a Regulation S Global Note except (A) to a transferee
that is an institution that is a non-U.S. Person acquiring such interest in an
Offshore Transaction in accordance with Rule 903 or Rule 904 of Regulation S,
(B) to a transferee that is not a U.S. resident (within the meaning of the 1940
Act) unless such transferee is a Qualified Purchaser, (C) such transfer is made
in compliance with the other requirements set forth in the Indenture and (D) if
such transfer is made in accordance with any applicable securities laws of any
state of the United States and any other jurisdiction or (iii) if such transfer
would have the effect of requiring the Issuer, the Co-Issuer or the pool of
Collateral to register as an “investment company” under the 1940 Act;

 

(xx)                    the Transferee understands that there is no secondary
market for the Notes and that no assurances can be given as to the liquidity of
any trading market for the Notes and that it is unlikely that a trading market
for the Notes will develop.  The Transferee further understands that, although
the Placement Agents may from time to time make a market in the Notes, the
Placement Agents are not under any obligation to do so and, following the
commencement of any market-making, may discontinue the same at any time. 
Accordingly, the Transferee must be prepared to hold the Notes until the Stated
Maturity Date;

 

(xxi)                 the Transferee agrees that (i) any sale, pledge or other
transfer of a Note (or any beneficial interest therein) made in violation of the
transfer restrictions contained in the Indenture, or made based upon any false
or inaccurate representation made by the Transferee or a transferee to the
Issuer, the Note Administrator, the Trustee or the Note Registrar, will be void
and of no force or effect and (ii) none of the Issuer, the Note Administrator,
the Trustee and the Note Registrar has any obligation to recognize any sale,
pledge or other transfer of a Note (or any beneficial interest therein) made in
violation of any such transfer restriction or made based upon any such false or
inaccurate representation;

 

(xxii)              the Transferee approves and consents to any direct trades
between the Issuer, the Collateral Manager and the Trustee and/or its affiliates
that is permitted under the terms of the Indenture;

 

(xxiii)           the Transferee acknowledges that the Issuer, the Co-Issuer,
the Collateral Manager, the Note Administrator, the Trustee, the Note Registrar,
the Servicer, the Placement Agents and others will rely upon the truth and
accuracy of the foregoing acknowledgments, representations and agreements and
agrees that, if any of the acknowledgments, representations or warranties made
or deemed to have been made by it in connection with its purchase of the Notes
are no longer accurate, the Transferee will promptly notify the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator, the Trustee, the Note
Registrar, the Servicer and the Placement Agents; and

 

C-2-7

--------------------------------------------------------------------------------



 

(xxiv)          the Notes will bear a legend to the following effect unless the
Issuer and the Co-Issuer determine otherwise in compliance with applicable law:

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).  THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT:  (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $[10,000][100,000] (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF)
FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT
TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE
INDENTURE; OR (II) TO AN INSTITUTION THAT IS A NON-”U.S. PERSON” IN AN “OFFSHORE
TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION
S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN
A PRINCIPAL AMOUNT OF NOT LESS THAN $[10,000][100,000] (AND INTEGRAL MULTIPLES
OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. 
EACH PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY
TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE
VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER,
AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR OR ANY INTERMEDIARY.  IF AT
ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED
THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN

 

C-2-8

--------------------------------------------------------------------------------



 

SUCH GLOBAL SECURITY WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE
ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL
SECURITY VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON
DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY.  THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN.  ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF.  ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[FOR CLASS [E] NOTES AND CLASS [F] NOTES]  THIS NOTE HAS BEEN ISSUED WITH
“ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF SECTION 1272 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED).  UPON WRITTEN REQUEST TO THE ISSUER, THE
ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE THE FOLLOWING
INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE AMOUNT OF
ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF THE NOTE.

 

You, the Trustee, the Issuer, the Co-Issuer, the Collateral Manager and the Note
Administrator are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

C-2-9

--------------------------------------------------------------------------------



 

 

[Name of Transferee]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Dated:

 

 

 

 

 

cc:                                GPMT 2019-FL2 LLC

590 Madison Avenue, 38th Floor
New York, New York 10022

 

C-2-10

--------------------------------------------------------------------------------



 

EXHIBIT C-3

 

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A REGULATION S GLOBAL SECURITY,
RULE 144A GLOBAL SECURITY OR DEFINITIVE NOTE TO A DEFINITIVE NOTE

 

(Transfers pursuant to Article 2 of the Indenture)

 

Wells Fargo Bank, National Association, as Note Administrator
600 South 4th St., 7th Floor

MAC N9300-070
Minneapolis, Minnesota 55479
Attention:  Note Transfers - GPMT 2019-FL2

 

Wells Fargo Bank, National Association, as Note Administrator
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention:  CMBS — GPMT 2019-FL2

 

Re:           GPMT 2019-FL2, Ltd., as Issuer, and GPMT 2019-FL2 LLC, as
Co-Issuer of:  the Class [  ] Notes, Due 2036 (the “Transferred Notes”)

 

Reference is hereby made to the Indenture dated as of February 28, 2019 (the
“Indenture”), by and among GPMT 2019-FL2, Ltd., as Issuer, and GPMT 2019-FL2
LLC, as Co-Issuer of the Offered Notes, Wilmington Trust, National Association,
as trustee (together with its permitted successors and assigns, the “Trustee”),
Wells Fargo Bank, National Association, as note administrator, paying agent,
calculation agent, transfer agent, custodian, securities intermediary, backup
advancing agent and note registrar (in all such capacities, together with its
permitted successors and assigns, “Note Administrator”), and GPMT Seller LLC, as
advancing agent.  Capitalized terms used but not defined herein will have the
meanings assigned to such terms in the Indenture and if not defined in the
Indenture then such terms will have the meanings assigned to them in Regulation
S (“Regulation S”), or Rule 144A (“Rule 144A”), under the Securities Act of
1933, as amended (the “Securities Act”), and the rules promulgated thereunder.

 

This letter relates to the transfer of $[  ] aggregate principal amount of the
Class [ ] Notes being transferred in exchange for a Definitive Note of the same
Class in the name of Cede & Co., as nominee of the Depository Trust Company
(“DTC”), on behalf of DTC’s participant for account of [name of transferee] (the
“Transferee”).

 

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum, dated February 14, 2019, and
hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator and the Trustee that:

 

(i)                  the Transferee is an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under
the Securities Act (an “IAI”), or an

 

C-3-1

--------------------------------------------------------------------------------



 

entity in which all of the equity owners are such “accredited investors,” who is
also a “qualified purchaser” as defined in Section 2(a)(51) of the 1940 Act and
the rules promulgated thereunder (a “Qualified Purchaser”);

 

(ii)               the Transferee is acquiring the Notes for its own account
(and not for the account of any other Person) in a minimum denomination of
$100,000 and in integral multiples of $500 in excess thereof;

 

(iii)            the Transferee understands that the Notes have not been and
will not be registered or qualified under the Securities Act or the securities
laws of any state or other jurisdiction, and, if in the future the Transferee
decides to reoffer, resell, pledge or otherwise transfer the Notes, such Notes
may be reoffered, resold, pledged or otherwise transferred only in accordance
with the provisions of the Indenture and the legends on such Notes, including
the requirement for written certifications.  In particular, the Transferee
understands that the Notes may be transferred only to a person that is (A) both
(a) (i) a “qualified institutional buyer” as defined in Rule 144A (a “QIB”), who
purchases such Notes in reliance on the exemption from Securities Act
registration provided by Rule 144A, or (ii) solely in the case of Notes that are
issued in the form of Definitive Securities, an IAI and (b) a Qualified
Purchaser; or (B) a person that is not a “U.S. person” as defined in Regulation
S (a “U.S. Person”), and is acquiring the Notes in an “offshore transaction” as
defined in Regulation S (an “Offshore Transaction”), in reliance on the
exemption from registration provided by Regulation S.  The Transferee
acknowledges that no representation is made as to the availability of any
exemption from registration or qualification under the Securities Act or any
state or other securities laws for resale of the Notes;

 

(iv)           in connection with the Transferee’s purchase of the Notes: 
(a) none of the Issuer, the Co-Issuer, the Placement Agents, the Collateral
Manager, the Servicer, the Special Servicer, the Note Administrator, the
Trustee, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for the Transferee; (b) the Transferee is not
relying (for purposes of making any investment decision or otherwise) upon any
written or oral advice, counsel or representations of the Issuer, the Co-Issuer,
the Placement Agents, the Collateral Manager, the Servicer, the Special
Servicer, the Note Administrator, the Trustee, or any of their respective
affiliates, other than any statements in the final Offering Memorandum, dated
February 14, 2019, relating to such Notes and any representations expressly set
forth in a written agreement with such party; (c) the Transferee has read and
understands the final Offering Memorandum relating to such Notes (including,
without limitation, the descriptions therein of the structure of the transaction
in which the Notes are being issued and the risks to purchasers of the Notes);
(d) none of the Issuer, the Co-Issuer, the Placement Agents, the Collateral
Manager, the Servicer, the Special Servicer, the Note Administrator, the
Trustee, or any of their respective affiliates has given to the Transferee
(directly or indirectly through any other person) any assurance, guarantee, or
representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence, or benefit
(including legal, regulatory, tax, financial, accounting, or otherwise) of the
Transferee’s purchase of the Notes; (e) the Transferee has consulted with its
own legal, regulatory, tax, business, investment, financial, accounting and
other advisers to the extent it has deemed necessary, and has made its own
investment decisions (including decisions regarding the suitability

 

C-3-2

--------------------------------------------------------------------------------



 

of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisers as it has deemed necessary and not upon any
view expressed by the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the Trustee, or any of their respective affiliates; (f) the Transferee will hold
and transfer at least the minimum denomination of such Notes; (g) the Transferee
was not formed for the purpose of investing in the Notes; and (h) the Transferee
is a sophisticated investor and is purchasing the Notes with a full
understanding of all of the terms, conditions and risks thereof, and it is
capable of assuming and willing to assume those risks;

 

(v)              the Transferee is acquiring the Notes as principal solely for
its own account for investment and not with a view to the resale, distribution
or other disposition thereof in violation of the Securities Act or the
securities laws of any state or other jurisdiction; it is not a (A) partnership,
(B) common trust fund, or (C) special trust, pension, profit-sharing or other
retirement trust fund or plan in which the partners, beneficiaries or
participants may designate the particular investments to be made; it agrees that
it will not hold any Notes for the benefit of any other person, that it will at
all times be the sole beneficial owner thereof for purposes of the 1940 Act and
all other purposes and that it will not sell participation interests in the
Notes or enter into any other arrangement pursuant to which any other person
will be entitled to a beneficial interest in the distributions on the Notes;

 

(vi)           the Transferee represents and agrees that (a) it is not and will
not be, and is not acting on behalf of or using any assets of any person that is
or will become, an “employee benefit plan” (as defined in Section 3(3) of ERISA)
subject to Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of the
Code) that is subject to Section 4975 of the Code, any other employee benefit
plan that is subject to any federal, state, local, non-U.S. or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”) or any entity whose underlying assets are deemed to include
“plan assets” by reason of such an employee benefit plan’s or other plan’s
investment in the entity or otherwise (any of the foregoing, a “Plan”) or (b) in
the case of the Offered Notes, its purchase and holding of the Transferred Notes
do not and will not constitute or otherwise give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code, or, in the
case of a Plan subject to Similar Law, a non-exempt violation of Similar Law;

 

(vii)        the Transferee will treat its Notes as debt of the Issuer for
United States federal and, to the extent permitted by law, state and local
income and franchise tax purposes unless otherwise required by any relevant
taxing authority;

 

(viii)     [RESERVED];

 

(ix)           the Transferee is not a member of the public in the Cayman
Islands, within the meaning of Section 175 of the Cayman Islands Companies Law
(2018 Revision);

 

(x)              the Transferee understands that (A) the Issuer, the Co-Issuer,
the Collateral Manager, the Note Administrator, the Trustee or the Paying Agent
will require certification acceptable to them (1) as a condition to the payment
of principal of and interest on any Notes without, or at a reduced rate of, U.S.
withholding or backup withholding tax, and (2)

 

C-3-3

--------------------------------------------------------------------------------



 

to enable the Issuer, the Co-Issuer, the Collateral Manager, the Note
Administrator, the Trustee and the Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Notes or the holder
of such Notes under any present or future law or regulation of the Cayman
Islands or the United States or any present or future law or regulation of any
political subdivision thereof or taxing authority therein or to comply with any
reporting or other requirements under any such law or regulation (including,
without limitation, the Cayman FATCA Legislation and the CRS), which
certification may include U.S. federal income tax forms (such as IRS Form W-8BEN
(Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding and Reporting (Individuals)), IRS Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner for United States Tax Withholding and
Reporting (Entities)), IRS Form W-8IMY (Certificate of Foreign Intermediary,
Foreign Flow-through Entity, or Certain U.S. Branches for United States Tax
Withholding and Reporting), IRS Form W-9 (Request for Taxpayer Identification
Number and Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s
Claim that Income is Effectively Connected with the Conduct of a Trade or
Business in the United States) or any successors to such IRS forms); (B) the
Issuer, the Co-Issuer, the Collateral Manager, the Note Administrator, the
Trustee or the Paying Agent may require certification acceptable to them to
enable the Issuer to qualify for a reduced rate of withholding in any
jurisdiction from or through which the Issuer receives payments on its assets;
(C) the Issuer, the Co-Issuer, the Collateral Manager, the Note Administrator,
the Trustee or the Paying Agent will require the Transferee to provide the
Issuer, the Co-Issuer, the Collateral Manager, the Note Administrator, the
Trustee or the Paying Agent with any correct, complete and accurate information
that may be required for the Issuer, the Co-Issuer, the Note Administrator, the
Trustee or the Paying Agent to comply with FATCA (or the IGA) or Cayman FATCA
Legislation requirements and will take any other actions necessary for the
Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying Agent
to comply with FATCA (or the IGA) or Cayman FATCA Legislation requirements
including but not limited to the delivery of properly completed and executed
“Entity Self-Certification Form” or “Individual Self-Certification Form” (in the
forms published by the Cayman Islands Department for International Tax
Cooperation, which forms can be obtained at http://
www.tia.gov.ky/pdf/CRS_Legislation.pdf) on or prior to the date on which it
becomes a holder of the Notes and, in the event the Transferee fails to provide
such information or take such actions, (1) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee and the Paying Agent are authorized to withhold
amounts otherwise distributable to the Transferee as compensation for any amount
withheld from payments to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee or the Paying Agent as a result of such failure, (2) to the extent
necessary to avoid an adverse effect on the Issuer or any other holder of Notes
as a result of such failure, the Transferee may be compelled to sell its Notes
or, if the Transferee does not sell its Notes within 10 business days after
notice from the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent, such Notes may be sold at a public or private sale called and
conducted in any manner permitted by law, and to remit the net proceeds of such
sale (taking into account any taxes incurred by the Issuer in connection with
such sale) to the Transferee as payment in full for such Notes and (3) the
Issuer may also assign each such Note a separate CUSIP or CUSIPs in the Issuer’s
sole discretion; (D) if the Transferee is a “foreign financial

 

C-3-4

--------------------------------------------------------------------------------



 

institution” or other foreign financial entity subject to FATCA and does not
provide the Issuer, Co-Issuer, Note Administrator, the Trustee or Paying Agent
with evidence that it has complied with the applicable FATCA requirements, the
Issuer, Co-Issuer, Note Administrator, Trustee or Paying Agent may be required
to withhold amounts under FATCA on payments to the Transferee; and (E) the
Transferee agrees to provide any certification requested pursuant to this
paragraph and to update or replace such form or certification in accordance with
its terms or its subsequent amendments;

 

(xi)           the Transferee acknowledges that it is its intent and that it
understands it is the intent of the Issuer that, for purposes of U.S. federal,
state and local income and franchise tax and any other income taxes, for so long
as a direct or indirect wholly-owned subsidiary of Granite Point Mortgage Trust
Inc. (“GPMT”) (or a subsequent REIT) owns 100% of the Class E Notes, the Class F
Notes and the Preferred Shares and the Issuer Ordinary Shares, the Issuer will
be treated as a Qualified REIT Subsidiary and the Offered Notes will be treated
as indebtedness solely of GPMT (or such subsequent REIT); the Transferee agrees
to such treatment and agrees to take no action inconsistent with such treatment;

 

(xii)        if the Transferee is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), it hereby represents that (i) either (A) it is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business (within the meaning of
Section 881(c)(3)(A) of the Code), a 10% shareholder of the Issuer within the
meaning of Section 871(h)(3) of the Code or a controlled foreign corporation
within the meaning of Section 957(a) of the Code that is related to the Issuer
within the meaning of Section 881(c)(3) of the Code, or (B) it is a person that
has provided a Form W-8BEN-E indicating that it is eligible for benefits under
an income tax treaty with the United States that completely eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, and (ii) it is not purchasing the Notes in
order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan;

 

(xiii)     the Transferee agrees not to seek to commence in respect of the
Issuer, or cause the Issuer to commence, a bankruptcy proceeding before a year
and a day has elapsed since the payment in full to the holders of the Notes
issued pursuant to the Indenture or, if longer, the applicable preference period
(plus one day) then in effect;

 

(xiv)    the Transferee acknowledges that, to the extent required by the Issuer,
as determined by the Issuer or the Collateral Manager on behalf of the Issuer,
the Issuer may, upon notice to the Note Administrator and the Trustee, impose
additional transfer restrictions on the Notes to comply with the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”) and other similar laws or
regulations, including, without limitation, requiring each transferee of a Note
to make representations to the Issuer in connection with such compliance;

 

(xv)       the Transferee acknowledges that, each investor or prospective
investor will be required to make such representations to the Issuer, as
determined by the Issuer or the Collateral Manager on behalf of the Issuer, as
the Issuer will require in connection with applicable AML/OFAC obligations,
including, without limitation, representations to the

 

C-3-5

--------------------------------------------------------------------------------



 

Issuer that such investor or prospective investor (or any person controlling or
controlled by the investor or prospective investor; if the investor or
prospective investor is a privately held entity, any person having a beneficial
interest in the investor or prospective investor; or any person for whom the
investor or prospective investor is acting as agent or nominee in connection
with the investment) is not (i) an individual or entity named on any available
lists of known or suspected terrorists, terrorist organizations or of other
sanctioned persons issued by the United States government and the
government(s) of any jurisdiction(s) in which the Partnership is doing business,
including the List of Specially Designated Nationals and Blocked Persons
administered by OFAC, as such list may be amended from time to time; (ii) an
individual or entity otherwise prohibited by the OFAC sanctions programs; or
(iii) a current or former senior foreign political figure or politically exposed
person, or an immediate family member or close associate of such an individual. 
Further, such investor or prospective investor must represent to the Issuer that
it is not a prohibited foreign shell bank;

 

(xvi)    the Transferee agrees to provide the Issuer or its agents with such
information and documentation that may be required for the Issuer to comply with
the Cayman AML Regulations and shall update or replace such information or
documentation, as may be necessary;

 

(xvii) the Transferee acknowledges that, each investor or prospective investor
will also be required to represent to the Issuer that amounts invested with the
Issuer were not directly or indirectly derived from activities that may
contravene U.S. Federal, state or international laws and regulations, including,
without limitation, any applicable anti-money laundering laws and regulations;

 

(xviii) the Transferee acknowledges that, by law, the Issuer, the Placement
Agents, the Collateral Manager, the Servicer or other service providers acting
on behalf of the Issuer, may be obligated to “freeze” any investment in a Note
by such investor.  The Issuer, the Placement Agents, the Collateral Manager, the
Servicer or other service providers acting on behalf of the Issuer may also be
required to report such action and to disclose the investor’s identity to OFAC
or other applicable governmental and regulatory authorities;

 

(xix)    the Transferee understands that the Issuer, the Note Administrator, the
Trustee and the Placement Agents will rely upon the accuracy and truth of the
foregoing representations, and it hereby consents to such reliance; and

 

(xx)       the Definitive Notes will bear a legend to the following effect
unless the Issuer and the Co-Issuer determine otherwise in compliance with
applicable law:

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).  THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR

 

C-3-6

--------------------------------------------------------------------------------



 

FOR THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $[10,000][100,000] (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF)
FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT
TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE
INDENTURE; OR (II) TO AN INSTITUTION THAT IS A NON-”U.S. PERSON” IN AN “OFFSHORE
TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION
S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN
A PRINCIPAL AMOUNT OF NOT LESS THAN $[10,000][100,000] (AND INTEGRAL MULTIPLES
OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. 
EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS
AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.  ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER,
AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR OR ANY INTERMEDIARY.  IF AT
ANY TIME, THE ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED
THAT THE HOLDER OF SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE
ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT
THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER,
AS APPLICABLE.

 

[FOR CLASS [E] NOTES AND CLASS [F] NOTES]  THIS NOTE HAS BEEN ISSUED WITH
“ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF SECTION 1272 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED).  UPON WRITTEN REQUEST TO THE ISSUER, THE
ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE

 

C-3-7

--------------------------------------------------------------------------------



 

THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE
AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF
THE NOTE.

 

You, the Trustee, the Issuer, the Co-Issuer, the Collateral Manager and the Note
Administrator are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

 

 

[Name of Transferee]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Dated:

                          

 

 

 

 

 

 

cc:

 

GPMT 2019-FL2 LLC

 

 

 

 

590 Madison Avenue, 38th Floor

 

 

 

 

New York, New York 10022

 

 

 

C-3-8

--------------------------------------------------------------------------------



 

EXHIBIT D

 

FORM OF CUSTODIAN POST-CLOSING CERTIFICATION

 

[Date]

 

To the Persons Listed on the attached Schedule A

 

Re:          GPMT 2019-FL2, Ltd.

 

Ladies and Gentlemen:

 

In accordance with Section 3.3(f) of the Indenture, dated as of February 28,
2019 (the “Indenture”), by and among GPMT 2019-FL2, Ltd., as Issuer, GPMT
2019-FL2 LLC, as Co-Issuer of the Offered Notes, GPMT Seller LLC, as advancing
agent, Wilmington Trust, National Association, as trustee and Wells Fargo Bank,
National Association, as note administrator, paying agent, calculation agent,
transfer agent, custodian, securities intermediary, backup advancing agent and
notes registrar, the undersigned, as the Custodian, hereby certifies, subject to
the terms of the Indenture, that with respect to each Closing Date Collateral
Interest listed on the Collateral Interest Schedule attached to the Indenture as
Schedule A, that each such document referred to in Section 3.3(e) and with
respect to each clause, solely to the extent such documents referred to in
Section 3.3(e) of the Indenture are identified by the Seller or Issuer in
writing to the Custodian to be included in the delivery of a Collateral Interest
File: (A) has been received; and (B) that each such document has been reviewed
by the Custodian, has been executed, appears on its face to be what it purports
to be, purports to be recorded or filed (as applicable) and has not been torn,
mutilated or otherwise defaced, and that each such document appears on its face
to relate to the Closing Date Collateral Interest identified on the Collateral
Interest Schedule, in each case, except as set forth on Schedule B attached
hereto.

 

The Custodian makes no representations as to, and shall not be responsible to
verify, (i) the validity, legality, enforceability, due authorization,
recordability, sufficiency, or genuineness of any of the documents in its
custody relating to a Collateral Interest, or (ii) the collectability,
insurability, effectiveness or suitability of any such documents in its custody
relating to a Collateral Interest.

 

Capitalized terms used but not defined herein shall have the respective meanings
set forth in the Indenture.

 

D-1

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

solely in its capacity as Custodian

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Sch. A to Ex. D-1

--------------------------------------------------------------------------------



 

SCHEDULE A TO CUSTODIAN POST-CLOSING CERTIFICATION

 

GPMT 2019-FL2, Ltd.

Wells Fargo Bank, National Association

590 Madison Avenue, 38th Floor

Commercial Mortgage Servicing

New York, NY 10022

MAC D1086-120

 

550 South Tryon Street, 14th Floor

 

Charlotte, North Carolina 28202

 

Attention: GPMT 2019-FL2 Asset Manager

 

 

Wells Fargo Bank, National Association

Wells Fargo Bank, National Association

Corporate Trust Services

Legal Department

9062 Old Annapolis Road

301 S. College Street, TW-30

Columbia, Maryland 21045-1951

Charlotte, North Carolina 28288-0630

Attention: GPMT 2019-FL2

Attention: Commercial Mortgage Servicing Legal Support — GPMT 2019-FL2

 

 

Wilmington Trust, National Association

 

1100 North Market Street

 

Wilmington, Delaware 19890

 

Attention: CMBS Trustee — GPMT 2019-FL2

 

 

Sch. A to Ex. D-1

--------------------------------------------------------------------------------



 

SCHEDULE B TO CUSTODIAN POST-CLOSING CERTIFICATION

 

COLLATERAL INTEREST EXCEPTIONS REPORT

 

Sch. B to Ex. D-1

--------------------------------------------------------------------------------



 

EXHIBIT E

 

FORM OF REQUEST FOR RELEASE

 

REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

 

GPMT 2019-FL2

 

To:                             Wells Fargo Bank, National Association
                                                1055 10th Avenue SE
                                                Minneapolis, Minnesota 55414
                                                Attention:  Document Custody
Group — GPMT 2019-FL2

 

In connection with the administration of the Collateral Interests held by you as
the Custodian on behalf of the Issuer, we request the release, to the
[Servicer/Special Servicer] of [specify document] for the Collateral Interest
described below, for the reason indicated.

 

Borrower’s Name, Address & Zip Code:

 

Ship Files To:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

Telephone Number:

 

 

Collateral Interest Description:

 

 

 

Current Outstanding Principal Balance:

 

 

Reason for Requesting Documents (check one):

 

o 1.

Collateral Interest Paid in Full. The [Servicer/Special Servicer] hereby
certifies that all amounts received in connection therewith that are required to
be remitted by the borrower or other obligors thereunder have been paid in full
and that any amounts in respect thereof required to be remitted to the Trustee
pursuant to the Indenture have been so remitted.

 

 

o 2.

Collateral Interest Liquidated By              . The [Servicer/Special Servicer]
hereby certifies that all proceeds of insurance, condemnation or other
liquidation have been finally received and that any amounts in respect thereof
required to be remitted to the Trustee pursuant to the Indenture have been so
remitted.

 

 

o 3.

Other (explain)                             .

 

E-1

--------------------------------------------------------------------------------



 

If box 1 or 2 above is checked, and if all or part of the underlying instruments
were previously released to us, please release to us our previous request and
receipt on file with you, as well as any additional documents in your possession
relating to the specified Collateral Interest.

 

If box 3 above is checked, upon our return of all of the above documents to you
as the Custodian, please acknowledge your receipt by signing in the space
indicated below and returning this form.

 

If box 3 above is checked, it is hereby acknowledged that a security interest
pursuant to the Uniform Commercial Code in the Collateral Interest described
above and in the proceeds of said Collateral Interest has been granted to the
Trustee pursuant to the Indenture.

 

If box 3 above is checked, in consideration of the aforesaid delivery by the
Custodian, the Servicer hereby agrees to hold said Collateral Interest in trust
for the Trustee, as provided under and in accordance with all provisions of the
Indenture and the Servicing Agreement, and to return said Collateral Interest to
the Custodian no later than the close of business on the twentieth (20th) day
following the date hereof or, if such day is not a Business Day, on the
immediately preceding Business Day.

 

The [Servicer/Special Servicer] hereby acknowledges that it shall hold the
above-described Collateral Interest and any related underlying instruments in
trust for, and as the bailee of, the Trustee, and shall return said Collateral
Interest and any related documents only to the Custodian.

 

Capitalized terms used but not defined in this Request have the meanings
assigned to them in the Indenture, dated as of February 28, 2019, by and among
GPMT 2019-FL2, Ltd., as Issuer, GPMT 2019-FL2 LLC, as Co-Issuer, GPMT Seller
LLC, as Advancing Agent, and Wells Fargo Bank, National Association, as Trustee,
Note Administrator, Paying Agent, Calculation Agent, Transfer Agent, Custodial
Securities Intermediary, Backup Advancing Agent and Notes Registrar.

 

 

[WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Servicer]

 

 

 

[TRIMONT REAL ESTATE ADVISORS, LLC,

 

as Special Servicer]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-2

--------------------------------------------------------------------------------



 

Acknowledgment of documents returned:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Custodian on behalf of Wilmington Trust, National Association, as Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

E-3

--------------------------------------------------------------------------------



 

EXHIBIT F

 

FORM OF NRSRO CERTIFICATION

 

[Date]

 

GPMT 2019-FL2, Ltd.

590 Madison Avenue, 38th Floor

New York, NY 10022

 

Wells Fargo Bank, National Association

Corporate Trust Services
9062 Old Annapolis Road

Columbia, Maryland 21045-1951

 

Re:                                                                            
GPMT 2019-FL2, LTD. and GPMT 2019-FL2 LLC

 

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of February 28, 2019 (the “Indenture”), by and among
GPMT 2019-FL2, Ltd., as Issuer (the “Issuer”), GPMT 2019-FL2 LLC, as Co-Issuer
of the Offered Notes, GPMT Seller LLC, as advancing agent, Wilmington Trust,
National Association, as trustee and Wells Fargo Bank, National Association, as
note administrator, paying agent, calculation agent, transfer agent, custodian,
securities intermediary, backup advancing agent and notes registrar, the
undersigned hereby certifies and agrees as follows:

 

1.             The undersigned, is (a) either a (i) a Nationally Recognized
Statistical Rating Organization (“NRSRO”) or (ii) a Rating Agency, (b) has
provided the Issuer with the appropriate certifications under Exchange Act
17g-5(e), (c) has access to the Issuer’s 17g-5 Website, and (d) agrees that any
information obtained from the Issuer’s 17g-5 Website will be subject to the same
confidentiality provisions applicable to information obtained from the Issuer’s
17g-5 Website; provided, that if the undersigned did not have access to the
Issuer’s 17g-5 website prior to the Closing Date, it hereby agrees that it shall
be bound by the provisions of any confidentiality agreement required by the
17g-5 Information Provider, which shall be applicable to it with respect to any
information obtained from the 17g-5 Information Provider’s Website, including
any information that is obtained from the section of the 17g-5 Information
Provider’s Website that hosts the Issuer’s 17g-5 website after the Closing Date.

 

2.             The undersigned agrees that each time it accesses the Issuer’s
17g-5 Website, it shall be deemed to have recertified that the representations
above remain true and correct.

 

3.             The undersigned agrees to the terms of the confidentiality
agreement applicable to the NRSRO, attached as Annex A hereto.

 

Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Indenture.

 

F-1

--------------------------------------------------------------------------------



 

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

 

By:

 

 

 

Name:

 

 

Title:

 

F-2

--------------------------------------------------------------------------------



 

ANNEX A

 

CONFIDENTIALITY AGREEMENT

 

This Confidentiality Agreement (the “Confidentiality Agreement”) is made in
connection with GPMT 2019-FL2, Ltd., as issuer (the “Issuer”, and, together with
its affiliates, the “Furnishing Entities” and each a “Furnishing Entity”)
furnishing certain financial, operational, structural and other information
relating to the issuance of the floating rate notes issued by the Issuer (the
“Notes”), pursuant to the Indenture, dated as of February 28, 2019 (the
“Indenture”) by and among the Issuer, GPMT 2019-FL2 LLC, as Co-Issuer of the
Offered Notes, GPMT Seller LLC, as advancing agent, Wilmington Trust, National
Association, as trustee and Wells Fargo Bank, National Association, as note
administrator, paying agent, calculation agent, transfer agent, custodian,
securities intermediary, backup advancing agent and notes registrar, and the
assets underlying or referenced by the Notes, including the identity of, and
financial information with respect to borrowers, sponsors, guarantors, managers
and lessees with respect to such assets (together, the “Collateral”) to you (the
“NRSRO”) through the website of Wells Fargo Bank, National Association, as 17g-5
Information Provider under the Indenture.  Information provided by each
Furnishing Entity is labeled as provided by the specific Furnishing Entity.

 

(1)         Definition of Confidential Information. For purposes of this
Confidentiality Agreement, the term “Confidential Information” shall include the
following information (irrespective of its source or form of communication,
including information obtained by you through access to this site) that may be
furnished to you by or on behalf of a Furnishing Entity in connection with the
issuance or monitoring of a rating with respect to the Certificates: (x) all
data, reports, interpretations, forecasts, records, agreements, legal documents
and other information (such information, the “Evaluation Material”) and (y)  any
of the terms, conditions or other facts with respect to the transactions
contemplated by the Indenture, including the status thereof; provided, however,
that the term Confidential Information shall not include information which:

 

(a)         was or becomes generally available to the public (including through
filing with the Securities and Exchange Commission or disclosure in an offering
document) other than as a result of a disclosure by you or a NRSRO
Representative (as defined in Section 2(c)(i) below) in violation of this
Confidentiality Agreement;

 

(b)         was or is lawfully obtained by you from a source other than a
Furnishing Entity or its representatives that (i) is reasonably believed by you
to be under no obligation to maintain the information as confidential and
(ii) provides it to you without any obligation to maintain the information as
confidential; or

 

(c)          is independently developed by the NRSRO without reference to any
Confidential Information.

 

(2)         Information to Be Held in Confidence.

 

(a)         You will use the Confidential Information solely for the purpose of
determining or monitoring a credit rating on the Certificates and, to the extent
that any information

 

F-3

--------------------------------------------------------------------------------



 

used is derived from but does not reveal any Confidential Information, for
benchmarking, modeling or research purposes (the “Intended Purpose”).

 

(b)         You acknowledge that you are aware that the United States federal
and state securities laws impose restrictions on trading in securities when in
possession of material, non-public information and that the NRSRO will advise
(through policy manuals or otherwise) each NRSRO Representative who is informed
of the matters that are the subject of this Confidentiality Agreement to that
effect.

 

(c)          You will treat the Confidential Information as private and
confidential. Subject to Section 3, without the prior written consent of the
applicable Furnishing Entity, you will not disclose to any person any
Confidential Information, whether such Confidential Information was furnished to
you before, on or after the date of this Confidentiality Agreement.
Notwithstanding the foregoing, you may:

 

(i)             disclose the Confidential Information to any of the NRSRO’s
affiliates, directors, officers, employees, legal representatives, agents and
advisors (each, a “NRSRO Representative”) who, in the reasonable judgment of the
NRSRO, need to know such Confidential Information in connection with the
Intended Purpose; provided, that, prior to disclosure of the Confidential
Information to a NRSRO Representative, the NRSRO shall have taken reasonable
precautions to ensure, and shall be satisfied, that such NRSRO Representative
will act in accordance with this Confidentiality Agreement;

 

(ii)          solely to the extent required for compliance with
Rule 17g-5(a)(3) of the Act (17 C.F.R. 240.17g-5), post the Confidential
Information to the NRSRO’s password protected website; and

 

(iii)       use information derived from the Confidential Information in
connection with an Intended Purpose, if such derived information does not reveal
any Confidential Information.

 

(3)         Disclosures Required by Law. If you or any NRSRO Representative is
requested or required (orally or in writing, by interrogatory, subpoena, civil
investigatory demand, request for information or documents, deposition or
similar process relating to any legal proceeding, investigation, hearing or
otherwise) to disclose any Confidential Information, you agree to provide the
relevant Furnishing Entity with notice as soon as practicable (except in the
case of regulatory or other governmental inquiry, examination or investigation,
and otherwise to the extent practical and permitted by law, regulation or
regulatory or other governmental authority) that a request to disclose the
Confidential Information has been made so that the relevant Furnishing Entity
may seek an appropriate protective order or other reasonable assurance that
confidential treatment will be accorded the Confidential Information if it so
chooses. Unless otherwise required by a court or other governmental or
regulatory authority to do so, and provided that you have been informed by
written notice that the related Furnishing Entity is seeking a protective order
or other reasonable assurance for confidential treatment with respect to the
requested Confidential Information, you agree not to disclose the Confidential
Information while the Furnishing

 

F-4

--------------------------------------------------------------------------------



 

Entity’s effort to obtain such a protective order or other reasonable assurance
for confidential treatment is pending. You agree to reasonably cooperate with
each Furnishing Entity in its efforts to obtain a protective order or other
reasonable assurance that confidential treatment will be accorded to the portion
of the Confidential Information that is being disclosed, at the sole expense of
such Furnishing Entity; provided, however, that in no event shall the NRSRO be
required to take a position that such information should be entitled to receive
such a protective order or reasonable assurance as to confidential treatment. If
a Furnishing Entity succeeds in obtaining a protective order or other remedy,
you agree to comply with its terms with respect to the disclosure of the
Confidential Information, at the sole expense of such Furnishing Entity. If a
protective order or other remedy is not obtained or if the relevant Furnishing
Entity waives compliance with the provisions of this Confidentiality Agreement
in writing, you agree to furnish only such information as you are legally
required to disclose, at the sole expense of the relevant Furnishing Entity.

 

(4)         Obligation to Return Evaluation Material. Promptly upon written
request by or on behalf of the relevant Furnishing Entity, all material or
documents, including copies thereof, that contain Evaluation Material will be
destroyed or, in your sole discretion, returned to the relevant Furnishing
Entity. Notwithstanding the foregoing, (a) the NRSRO may retain one or more
copies of any document or other material containing Evaluation Material to the
extent necessary for legal or regulatory compliance (or compliance with the
NRSRO’s internal policies and procedures designed to ensure legal or regulatory
compliance) and (b) the NRSRO may retain any portion of the Evaluation Material
that may be found in backup tapes or other archive or electronic media or other
documents prepared by the NRSRO and any Evaluation Material obtained in an oral
communication; provided, that any Evaluation Material so retained by the NRSRO
will remain subject to this Confidentiality Agreement and the NRSRO will remain
bound by the terms of this Confidentiality Agreement.

 

(5)         Violations of this Confidentiality Agreement.

 

(a)         The NRSRO will be responsible for any breach of this Confidentiality
Agreement by you, the NRSRO or any NRSRO Representative.

 

(b)         You agree promptly to advise each relevant Furnishing Entity in
writing of any misappropriation or unauthorized disclosure or use by any person
of the Confidential Information which may come to your attention and to take all
steps reasonably requested by such Furnishing Entity to limit, stop or otherwise
remedy such misappropriation, or unauthorized disclosure or use.

 

(c)          You acknowledge and agree that the Furnishing Entities would not
have an adequate remedy at law and would be irreparably harmed in the event that
any of the provisions of this Confidentiality Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each Furnishing Entity shall be entitled to specific
performance and injunctive relief to prevent breaches of this Confidentiality
Agreement and to specifically enforce the terms and provisions hereof, in
addition to any other remedy to which a Furnishing Entity may be entitled at

 

F-5

--------------------------------------------------------------------------------



 

law or in equity. It is further understood and agreed that no failure to or
delay in exercising any right, power or privilege hereunder shall preclude any
other or further exercise of any right, power or privilege.

 

(6)         Term. Notwithstanding the termination or cancellation of this
Confidentiality Agreement and regardless of whether the NRSRO has provided a
credit rating on a Security, your obligations under this Confidentiality
Agreement will survive indefinitely.

 

(7)         Governing Law. This Confidentiality Agreement and any claim,
controversy or dispute arising under the Confidentiality Agreement, the
relationships of the parties and/or the interpretation and enforcement of the
rights and duties of the parties shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed within such State.

 

(8)         Amendments. This Confidentiality Agreement may be modified or waived
only by a separate writing by the NRSRO and each Furnishing Entity.

 

(9)         Entire Agreement. This Confidentiality Agreement represents the
entire agreement between you and the Furnishing Entities relating to the
treatment of Confidential Information heretofore or hereafter reviewed or
inspected by you. This agreement supersedes all other understandings and
agreements between us relating to such matters; provided, however, that, if the
terms of this Confidentiality Agreement conflict with another agreement relating
to the Confidential Information that specifically states that the terms of such
agreement shall supersede, modify or amend the terms of this Confidentiality
Agreement, then to the extent the terms of this Confidentiality Agreement
conflict with such agreement, the terms of such agreement shall control
notwithstanding acceptance by you of the terms hereof by entry into this
website.

 

(10) Contact Information. Notices for each Furnishing Entity under this
Confidentiality Agreement, shall be directed as set forth below:

 

GPMT 2019-FL2, Ltd.
590 Madison Avenue, 38th Floor
New York, New York 10022
E-mail: GPMT2019-FL2@gpmortgagetrust.com

 

F-6

--------------------------------------------------------------------------------



 

EXHIBIT G

 

FORM OF NOTE ADMINISTRATOR’S MONTHLY REPORT

 

[TO BE ATTACHED]

 

G-1

--------------------------------------------------------------------------------



 

.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle )a*+ent !ate, -ecord !ate, &'"#'#( "'"8'#( !eter+ination !ate,
&'#0'#( Frederick, ! "#$0#%4$4$ Page 1 of 21 !1ST-1B2T13N !AT4 STAT4 4NT Ta5le
o6 Contents 1ssuerCollateral anagerServicerSpecial Servicer #his report is
compiled )y *ells Fargo +ank ,.'. from information provided )y third parties.
*ells Fargo +ank ,.'. has not independently confirmed the acc&racy of the
information. Please visit www.ctslink.com for additional information and special
notices. In addition certificateholders may register online for email
notification when special notices are posted. For information or assistance
please call 866-8 6-!26. 3rimont Real <state .d!isors4 LL, #%** Leno> Road N<
uite 2) .tlanta4 2. #*#"+ ,ontact: ,M/ = er!icing6trimontrea5com ;ells Fargo
/an94 National .ssociation 3hree ;ells Fargo4 M., D)*%*-*'$ $*) 5 3ryon treet4
'th Floor ,harlotte4 N, "'"*" ,ontact: R<.M=In!estorRelations67ellsfargo5com
2PM3 ,ollateral Manager LL, %(* Madison .!enue #'th Floor Ne7 8or94 N8 )**""
,ontact: 2PM3 ,ollateral Manager LL, 2PM3 "*)(-FL"4 L3D5 %(* Madison .!enue #'th
Floor Ne7 8or94 N8 )**"" ,ontact: 2PM3"*)(-FL"6gpmortgagetrust5com STAT4 4NT
S4CT13NS )A.47s8 Note Distribution Detail " Note Factor Detail # Reconciliation
Detail $ Other Required Information % ,ash Reconciliation Detail + Mortgage Loan
Detail & ,umulati!e Loan .cquisition Detail ' NOI Detail ( Principal Prepayment
Detail )* Historical Detail )) Delinquency Loan Detail )" pecially er!iced Loan
Detail )# - )$ .d!ance Detail )% Modified Loan Detail )+ Historical Liquidated
Loan Detail )& /ond 0 ,ollateral Reali1ed Loss Reconciliation )' Interest
hortfall Reconciliation Detail )( - "* upplemental Reporting") For 'dditional
Information please contact "#$%ink "&stomer $ervice 1-866-8 6-!26 (eports
'vaila)le www.ctslink.com

[g58041la103i001.gif]

 



.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle )a*+ent !ate, -ecord !ate, &'"#'#( "'"8'#( !eter+ination !ate,
&'#0'#( Frederick, ! "#$0#%4$4$ Page 2 of 21 Note !istri5ution !etail ?)@
,alculated by ta9ing ?.@ the sum of the ending note balance of all classes less
?/@ the sum of ?i@ the ending balance of the designated class and ?ii@ the
ending Note balance of all classes 7hich are not subordinate to the designated
class and di!iding the result by ?.@5 $&)ordination -.---.---.---.--' '-$ + " /
0 F Preferred $hares -.------1 -.------1 -.------1 -.------1 -.------1 -.------1
-.------1 -.------1
-.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.--3otals
*5** *5** *5** *5** *5** *5** *5** *5** *5** "lass "2$IP ,ote Interest (ate
.riginal +alance +eginning +alance Principal /istri)&tion Interest /istri)&tion
Prepayment Premi&m (eali5ed %oss6 'dditional #r&st F&nd 07penses #otal
/istri)&tion 0nding +alance "&rrent %evel 314 For 'dditional Information please
contact "#$%ink "&stomer $ervice 1-866-8 6-!26 (eports 'vaila)le www.ctslink.com

[g58041la103i002.gif]

 



.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle )a*+ent !ate, -ecord !ate, &'"#'#( "'"8'#( !eter+ination !ate,
&'#0'#( Frederick, ! "#$0#%4$4$ Page 8 of 21 Note Factor !etail +alance ' '-$ +
" / 0 F Preferred $hares
-.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.---------.--------"lass
"2$IP +eginning +alance Principal /istri)&tion Interest /istri)&tion Prepayment
Premi&m (eali5ed %oss6 'dditional #r&st F&nd 07penses 0nding For 'dditional
Information please contact "#$%ink "&stomer $ervice 1-866-8 6-!26 (eports
'vaila)le www.ctslink.com

[g58041la103i003.gif]

 



.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle Frederick, ! "#$0#%4$4$ )a*+ent !ate, -ecord !ate, &'"#'#(
"'"8'#( !eter+ination !ate, &'#0'#( )rincipal -econciliation Page of 21
-econciliation !etail Note 1nterest -econciliation /istri)&ta)le
-.---.---.---.---.---.---.---.---.--' '-$ + " / 0 F Preferred $hares - - - - - -
- - - - - - - - - -
-.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.---.--#otals
- -.---.---.---.---.---.---.--(emaining 2npaid ,ote Interest "lass 'ccr&al /ates
'ccr&al /ays 'ccr&ed ,ote Interest ,et 'ggregate Prepayment Interest $hortfall
/istri)&ta)le ,ote Interest /istri)&ta)le ,ote Interest 'd9&stment *'" "'P
$hortfall 'dditional #r&st F&nd 07penses Interest /istri)&tion #otal
-.---.---.---.---.---.---.---.---.--$tated +eginning Principal +alance 2npaid
+eginning Principal +alance $ched&led Principal 2nsched&led Principal Principal
'd9&stments (eali5ed %oss $tated 0nding Principal +alance 2npaid 0nding
Principal +alance "&rrent Principal /istri)&tion 'mo&nt For 'dditional
Information please contact "#$%ink "&stomer $ervice 1-866-8 6-!26 (eports
'vaila)le www.ctslink.com

[g58041la103i004.gif]

 



.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle )a*+ent !ate, -ecord !ate, &'"#'#( "'"8'#( !eter+ination !ate,
&'#0'#( Frederick, ! "#$0#%4$4$ Page ! of 21 3ther -e9uired 1n6or+ation Par
Value est "al#ulation (H + J + K) minus (L) = Numerator, divided by: 'vaila)le
/istri)&tion 'mo&nt 314-.--'ggregate .&tstanding Portfolio +alance )efore
Payment /ate-.--'ggregate .&tstanding Portfolio +alance after Payment
/ate-.--"&rrent 1-:onth %I+.( (ate -.--1 ,e7t 1-:onth %I+.( (ate -.--1
!einvestment *##ount 'cco&nt +alance as of /etermination /ate -.--/eposits on
Payment /ate-.--"&rrent Period *ithdrawals-.--'cco&nt +alance as of Payment
/ate-.--4nused Pro#eeds *##ount 'cco&nt +alance as of /etermination /ate
-.--/eposits on Payment /ate-.--"&rrent Period *ithdrawals-.--'cco&nt +alance as
of Payment /ate-.--314 #he 'vaila)le /istri)&tion 'mo&nt incl&des any Prepayment
Premi&ms. 324 Incl&ding /efa&lted Interest )&t e7cl&ding /eferred Interest Par
Value est !esult Pass/Fail Par ;al&e (atio-.--1 Par ;al&e #est #hreshold 12!.181
"al#ulation: (*) Net +utstandin, Port%olio &alan#e /0// 'ivided by t-e sum o%
t-e %ollo.in,: 3+4 'ggregate .&tstanding 'mo&nt of the "lass ' ,otes-.--3"4
'ggregate .&tstanding 'mo&nt of the "lass '-$ ,otes-.--3/4 'ggregate .&tstanding
'mo&nt of the "lass + ,otes-.--304 'ggregate .&tstanding 'mo&nt of the "lass "
,otes-.--3F4 'ggregate .&tstanding 'mo&nt of the "lass / ,otes-.--3<4
2nreim)&rsed Interest 'dvances-.--$um o% (&), ("), ('), ((), (F), and ()): /0//
1nterest "overa,e estPass/Fail Interest "overage (atio -.--1 Interest "overage
#est #hreshold -.--1 3=4 07pense (eserve +alance -.--3?4 07pected Interest /&e
3incl&ding 0ligi)le Investments4-.--3@4 Interest 'dvances-.--3%4 'mo&nts paya)le
per cla&ses 11.13a43i431-4-.--3:4 "lass ' $ched&led Interest /&e 324-.--3,4
"lass '-$ $ched&led Interest /&e 324-.--3P4 "lass + $ched&led Interest /&e
324-.--3>4 "lass " $ched&led Interest /&e 324-.--3(4 "lass / $ched&led Interest
/&e 324-.--$um o% (2), (N), (P), (3), and (!): /0// For 'dditional Information
please contact "#$%ink "&stomer $ervice 1-866-8 6-!26 (eports 'vaila)le
www.ctslink.com

[g58041la103i005.gif]

 



.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle )a*+ent !ate, -ecord !ate, &'"#'#( "'"8'#( !eter+ination !ate,
&'#0'#( Frederick, ! "#$0#%4$4$ $pecial $ervicing Fee -.---.--'ttorney Fees B
07penses -.--#a7es Imposed on #r&st F&nd -.--.ther 07penses
-.---.---.---.---.--Page 6 of 21 Cash -econciliation !etail otal Funds "olle#ted
1nterest: Interest paid or advanced -.--Interest red&ctions d&e to
,on-(ecovera)ility /eterminations -.--Interest 'd9&stments -.--/eferred Interest
-.--,et Prepayment Interest $hortfall -.--,et Prepayment Interest 07cess
-.--otal 1nterest "olle#ted Prin#i5al: $ched&led Principal -.--2nsched&led
Principal -.--Principal Prepayments -.--"ollection of Principal after :at&rity
/ate -.--(ecoveries from %iC&idation and Ins&rance Proceeds -.--07cess of Prior
Principal 'mo&nts paid-.--"&rtailments -.--,egative 'morti5ation-.--Principal
'd9&stments-.--otal Prin#i5al "olle#ted +t-er: Prepayment Penalties6Aield
:aintenance (epayment Fees +orrower .ption 07tension Fees *ithdrawal from 2n&sed
Proceeds 'cco&nt *ithdrawal from (einvestment 'cco&nt otal +t-er "olle#ted otal
Funds "olle#ted otal Funds 'istributed Fees: $ervicing Fee - *ells Fargo +ank
,.'. -.--#r&stee Fee - *ilmington #r&st ,ational 'ssociation -.--,ote
'dministrator Fee - *ells Fargo +ank ,.'. -.--"(0F"® Intellect&al Property
(oyalty %icense Fee -.--"ollateral :anager Fee -.--otal Fees-.--*dditional rust
Fund (65enses: (eim)&rsement for Interest on 'dvances -.--'$0( 'mo&nt -.--(ating
'gency 07penses -.--+ankr&ptcy 07pense -.--,on-(ecovera)le 'dvances -.--otal
*dditional rust Fund (65enses-.--Payments to Note-olders 7 +t-ers: Interest
/istri)&tion -.--Principal /istri)&tion -.--Prepayment Penalties6Aield
:aintenance -.--+orrower .ption 07tension Fees -.--/eposit to 2n&sed Proceeds
'cco&nt -.--/eposit to (einvestment 'cco&nt -.--otal Payments to Note-olders 7
+t-ers-.--otal Funds 'istributed-.---.---.---.---.--For 'dditional Information
please contact "#$%ink "&stomer $ervice 1-866-8 6-!26 (eports 'vaila)le
www.ctslink.com

[g58041la103i006.gif]

 



.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle )a*+ent !ate, -ecord !ate, &'"#'#( "'"8'#( !eter+ination !ate,
&'#0'#( Frederick, ! "#$0#%4$4$ Page D of 21 ortgage /oan !etail "ode E -
Indicates new collateral added to the pool in previo&s month 314 Property #ype
"ode324 (esol&tion $trategy "ode384 :odification "ode :F - :&lti-Family.F -
.ffice1 - :odification6 - /P.1-- /eed in %ie& .f1 - :at&rity /ate 07tension (# -
(etail:2 - :i7ed 2se 2 - Foreclos&reD - (0.Foreclos&re2 - 'morti5ation "hange ="
- =ealth "are%. - %odging8 - +ankr&ptcy8 - (esolved11 - F&ll Payoff8 - Principal
*rite-.ff I, - Ind&strial$$ - $elf $torage - 07tension F - Pending (et&rn 12 -
(eps and *arranties-"om)ination *= - *areho&se.# - .ther! - ,ote $ale to :aster
$ervicer 18 - .ther or #+/ := - :o)ile =ome Park 0nding $ched&led +alance Paid
#hr& /ate %I+.( Floor %I+.( "ap Loan Number ./"( Property #ype 314 "ity $tate
Interest Payment Principal Payment <ross "o&pon :at&rity /ate 07tended :at&rity
/ate +eginning $ched&led +alance (es. $trat. 324 :od. 384 3otals For 'dditional
Information please contact "#$%ink "&stomer $ervice 1-866-8 6-!26 (eports
'vaila)le www.ctslink.com

[g58041la103i007.gif]

 



.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle )a*+ent !ate, -ecord !ate, &'"#'#( "'"8'#( !eter+ination !ate,
&'#0'#( Frederick, ! "#$0#%4$4$ Page 8 of 21 Cu+ulative /oan Ac9uisition !etail
7Sho:n at Face ;alue8 314 +olded and &nderlined rows denote activity in the
c&rrent period. 324 /oes not reflect partial release or principal pay down.
Please refer to :ortgage %oan /etail for principal pay down. 384 ;al&e o)tained
from 'nne7 ' or $ervicer set&p file at time of loan acC&isition. 3 4 /oes not
reflect any F&t&re F&ndings that may have occ&rred )&t not p&rchased )y the
#r&st. F&nding Participation 'sset 'cC&isition /ate 314 %oan ,&m)er ./"(
Property #ype "ity $tate +eginning $ec&riti5ed Face ;al&e 'sset 'cC&isition
'mo&nt 0nding $ec&riti5ed Face ;al&e 324 F&t&re F&nding Participation "ommitment
384 (emaining F&t&re "ommitment 3 4 For 'dditional Information please contact
"#$%ink "&stomer $ervice 1-866-8 6-!26 (eports 'vaila)le www.ctslink.com

[g58041la103i008.gif]

 



.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle )a*+ent !ate, -ecord !ate, &'"#'#( "'"8'#( !eter+ination !ate,
&'#0'#( Frederick, ! "#$0#%4$4$ Page F of 21 N31 !etail ,.I 0nd %oan ,&m)er ./"(
Property #ype "ity $tate 0nding $ched&led +alance :ost (ecent Fiscal ,.I :ost
(ecent ,.I :ost (ecent ,.I $tart /ate :ost (ecent /ate #otal For 'dditional
Information please contact "#$%ink "&stomer $ervice 1-866-8 6-!26 (eports
'vaila)le www.ctslink.com

[g58041la103i009.gif]

 



.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle )a*+ent !ate, -ecord !ate, &'"#'#( "'"8'#( !eter+ination !ate,
&'#0'#( Frederick, ! "#$0#%4$4$ Page 1-of 21 )rincipal )repa*+ent !etail #otals
%oan ,&m)er %oan <ro&p if applica)le .ffering /oc&ment "ross-(eference Principal
Prepayment 'mo&nt Prepayment Penalties Payoff 'mo&nt "&rtailment 'mo&nt
Prepayment Premi&m Aield :aintenance Premi&m For 'dditional Information please
contact "#$%ink "&stomer $ervice 1-866-8 6-!26 (eports 'vaila)le www.ctslink.com

[g58041la103i010.gif]

 



.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle )a*+ent !ate, -ecord !ate, &'"#'#( "'"8'#( !eter+ination !ate,
&'#0'#( Frederick, ! "#$0#%4$4$ Page 11 of 21 <istorical !etail Note:
Foreclosure and R<O 3otals are e>cluded from the delinquencies5 /elinC&encies
Prepayments (ate and :at&rities /istri)&tion /ate 8--!F /ays G+alance 6--8F /ays
G+alance F-/ays or :ore G+alance Foreclos&re G+alance (0. G+alance :odifications
G+alance "&rtailments G+alance Payoff G+alance ,e7t *eighted 'vg. "o&pon (emit
*': For 'dditional Information please contact "#$%ink "&stomer $ervice 1-866-8
6-!26 (eports 'vaila)le www.ctslink.com

[g58041la103i011.gif]

 



.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle )a*+ent !ate, -ecord !ate, &'"#'#( "'"8'#( !eter+ination !ate,
&'#0'#( Frederick, ! "#$0#%4$4$ Page 12 of 21 !elin9uenc* /oan !etail /ate 314
$tat&s of :ortgage %oan 324 (esol&tion $trategy "ode ' - Payment ,ot (eceived--
"&rrent - 'ss&med $ched&led Payment1 - :odification6 - /P.1-- /eed In %ie& .f
+&t $till in <race Period1 - .ne :onth /elinC&ent 3Performing :at&red +alloon42
- Foreclos&reD - (0.Foreclos&re .r ,ot Aet /&e 2 - #wo :onths /elinC&ent ! - ,on
Performing :at&red +alloon 8 - +ankr&ptcy8 - (esolved11 - F&ll Payoff + - %ate
Payment +&t %ess8 - #hree or :ore :onths /elinC&ent - 07tension F - Pending
(et&rn 12 - (eps and *arranties #han 1 :onth /elinC&ent ! - ,ote $ale to :aster
$ervicer 18 - .ther or #+/ /ate #otals %oan ,&m)er .ffering /oc&ment
"ross-(eference G of :onths /elinC. Paid #hro&gh /ate $tat&s of :ortgage %oan
314 (esol&tion $trategy "ode 324 $ervicing #ransfer /ate Foreclos&re /ate 'ct&al
Principal +alance .&tstanding $ervicing 'dvances +ankr&ptcy (0. For 'dditional
Information please contact "#$%ink "&stomer $ervice 1-866-8 6-!26 (eports
'vaila)le www.ctslink.com

[g58041la103i012.gif]

 



.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle )a*+ent !ate, -ecord !ate, &'"#'#( "'"8'#( !eter+ination !ate,
&'#0'#( Frederick, ! "#$0#%4$4$ Page 18 of 21 Speciall* Serviced /oan !etail %
)art # ?)@ Resolution trategy ,ode?"@ Property 3ype ,ode ) - Modification+ -
DPO)* - Deed In Lieu OfMF - Multi-FamilyOF - Office " - Foreclosure& - R<O
ForeclosureR3 - RetailMA - Mi>ed use # - /an9ruptcy ' - Resol!ed )) - Full
PayoffH, - Health ,areLO - Lodging $ - <>tension( - Pending Return)" - Reps and
;arrantiesIN-Industrial-elf torage % - Note aleto Master er!icer )# - Other or
3/D;H - ;arehouseO3 - Other MH - Mobile Home Par9 'morti5ation /istri)&tion /ate
%oan ,&m)er .ffering /oc&ment "ross-(eference $ervicing #ransfer /ate (esol&tion
$trategy "ode 314 $ched&led +alance Property #ype 324 $tate Interest (ate 'ct&al
+alance ,et .perating Income ,.I /ate /$"( ,ote /ate :at&rity /ate (emaining
#erm For 'dditional Information please contact "#$%ink "&stomer $ervice 1-866-8
6-!26 (eports 'vaila)le www.ctslink.com

[g58041la103i013.gif]

 



.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle )a*+ent !ate, -ecord !ate, &'"#'#( "'"8'#( !eter+ination !ate,
&'#0'#( Frederick, ! "#$0#%4$4$ Page 1 of 21 Speciall* Serviced /oan !etail %
)art " ?)@ Resolution trategy ,ode ) - Modification+ - DPO)* - Deed In Lieu Of "
- Foreclosure& - R<O Foreclosure # - /an9ruptcy ' - Resol!ed )) - Full Payoff
$ - <>tension( - Pending Return)" - Reps and ;arranties % - Note aleto Master
er!icer )# - Other or 3/D /istri)&tion /ate %oan ,&m)er .ffering /oc&ment
"ross-(eference (esol&tion $trategy "ode 314 $ite Inspection /ate Phase 1 /ate
'ppraisal /ate 'ppraisal ;al&e .ther (0. Property (even&e "omment For 'dditional
Information please contact "#$%ink "&stomer $ervice 1-866-8 6-!26 (eports
'vaila)le www.ctslink.com

[g58041la103i014.gif]

 



.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle )a*+ent !ate, -ecord !ate, &'"#'#( "'"8'#( !eter+ination !ate,
&'#0'#( Frederick, ! "#$0#%4$4$ Page 1! of 21 Advance Su++ar* #otals
-.---.---.--'dvancing 'gent +ack&p 'dvancing 'gent +eginning .&tstanding
Interest 'dvances "&rrent Period Interest 'dvances .&tstanding Interest 'dvances
For 'dditional Information please contact "#$%ink "&stomer $ervice 1-866-8 6-!26
(eports 'vaila)le www.ctslink.com

[g58041la103i015.gif]

 



.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle )a*+ent !ate, -ecord !ate, &'"#'#( "'"8'#( !eter+ination !ate,
&'#0'#( Frederick, ! "#$0#%4$4$ Page 16 of 21 odi6ied /oan !etail #otals %oan
,&m)er .ffering /oc&ment "ross-(eference Pre-:odification +alance
Post-:odification +alance Pre-:odification Interest (ate Post-:odification
Interest (ate :odification /ate :odification /escription For 'dditional
Information please contact "#$%ink "&stomer $ervice 1-866-8 6-!26 (eports
'vaila)le www.ctslink.com

[g58041la103i016.gif]

 



.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle )a*+ent !ate, -ecord !ate, &'"#'#( "'"8'#( !eter+ination !ate,
&'#0'#( Frederick, ! "#$0#%4$4$ Page 1D of 21 <istorical /i9uidated /oan !etail
E Fees 'dvances and 07penses also incl&de o&tstanding P B I advances and &npaid
fees 3servicing tr&stee etc.4. with "&m "&m&lative #otal "&rrent #otal
/istri)&tion /ate ./"( +eginning $ched&led +alance Fees 'dvances and 07penses E
:ost (ecent 'ppraised ;al&e or +P. <ross $ales Proceeds or .ther Proceeds ,et
Proceeds (eceived on %iC&idation ,et Proceeds 'vaila)le for /istri)&tion
(eali5ed %oss to #r&st /ate of "&rrent Period 'd9. to #r&st "&rrent Period
'd9&stment to #r&st "&m&lative 'd9&stment to #r&st %oss to %oan 'd9. to #r&st
For 'dditional Information please contact "#$%ink "&stomer $ervice 1-866-8 6-!26
(eports 'vaila)le www.ctslink.com

[g58041la103i017.gif]

 



.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle )a*+ent !ate, -ecord !ate, &'"#'#( "'"8'#( !eter+ination !ate,
&'#0'#( Frederick, ! "#$0#%4$4$ Page 18 of 21 <istorical Bond'Collateral /oss
-econciliation !etail %osses 'pplied to #otals /istri)&tion /ate .ffering
/oc&ment "ross-(eference +eginning +alance at %iC&idation 'ggregate (eali5ed
%oss on %oans Prior (eali5ed %oss 'pplied to ,otes 'mo&nts "overed )y "redit
$&pport Interest 3$hortages46 07cesses :odification 6'ppraisal (ed&ction 'd9.
'dditional 3(ecoveries4 607penses (eali5ed %oss 'pplied to ,otes to /ate
(ecoveries of (eali5ed %osses Paid as "ash 3(ecoveries46 ,ote Interest For
'dditional Information please contact "#$%ink "&stomer $ervice 1-866-8 6-!26
(eports 'vaila)le www.ctslink.com

[g58041la103i018.gif]

 



.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle )a*+ent !ate, -ecord !ate, &'"#'#( "'"8'#( !eter+ination !ate,
&'#0'#( Frederick, ! "#$0#%4$4$ Page 1F of 21 1nterest Short6all -econciliation
!etail % )art # (ate 3(ed&ction4 #otals .ffering /oc&ment "ross-(eference $tated
Principal +alance at "ontri)&tion "&rrent 0nding $ched&led +alance $pecial
$ervicing Fees '$0( 3PPI$4 07cess ,on-(ecovera)le 3$ched&led Interest4 Interest
on 'dvances :odified Interest 607cess :onthly %iC&idation *ork .&t For
'dditional Information please contact "#$%ink "&stomer $ervice 1-866-8 6-!26
(eports 'vaila)le www.ctslink.com

[g58041la103i019.gif]

 



.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle )a*+ent !ate, -ecord !ate, &'"#'#( "'"8'#( !eter+ination !ate,
&'#0'#( Frederick, ! "#$0#%4$4$ Page 2-of 21 1nterest Short6all -econciliation
!etail % )art " :aster $ervicer #otal Interest $hortfall 'llocated to
#r&st-.--Interest $hortfall (econciliation /etail Part 1 #otal -.--Interest
$hortfall (econciliation /etail Part 2 #otal -.--#otals .ffering /oc&ment
"ross-(eference $tated Principal +alance at "ontri)&tion "&rrent 0nding
$ched&led +alance (eim) of 'dvances to the $ervicer .ther 3$hortfalls46 (ef&nds
"omments "&rrent :onth %eft to (eim)&rse For 'dditional Information please
contact "#$%ink "&stomer $ervice 1-866-8 6-!26 (eports 'vaila)le www.ctslink.com

[g58041la103i020.gif]

 



.) T "0#(%F/", /T!. Wells Fargo Bank, N.A. Corporate Trust Services 8480
Stagecoach Circle )a*+ent !ate, -ecord !ate, &'"#'#( "'"8'#( !eter+ination !ate,
&'#0'#( Frederick, ! "#$0#%4$4$ Page 21 of 21 Supple+ental -eporting For
'dditional Information please contact "#$%ink "&stomer $ervice 1-866-8 6-!26
(eports 'vaila)le www.ctslink.com

[g58041la103i021.gif]

 



 

EXHIBIT H-1

 

FORM OF INVESTOR CERTIFICATION

 

(For Non-Borrower Affiliates)

 

[Date]

 

Wells Fargo Bank, National Association

Corporate Trust Services
9062 Old Annapolis Road

Columbia, Maryland 21045-1951

 

Re:

GPMT 2019-FL2, LTD. and GPMT 2019-FL2 LLC

 

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of February 28, 2019 (the “Indenture”), by and among
GPMT 2019-FL2, Ltd., as Issuer, GPMT 2019-FL2 LLC, as Co-Issuer of the Offered
Notes, GPMT Seller LLC, as advancing agent, Wilmington Trust, National
Association, as trustee (the “Trustee”), and Wells Fargo Bank, National
Association, as note administrator (in such capacity, the “Note Administrator”),
paying agent, calculation agent, transfer agent, custodian, securities
intermediary, backup advancing agent and notes registrar, the undersigned hereby
certifies and agrees as follows:

 

1.             The undersigned is a Noteholder, a beneficial owner of a Note, a
holder of a Preferred Share, or a prospective purchaser of a Note or a Preferred
Share.

 

2.             The undersigned is not an agent of, or an investment advisor to,
any borrower or affiliate of any borrower under a Collateral Interest.

 

3.             The undersigned is requesting access pursuant to the Indenture to
certain information (the “Information”) on the Note Administrator’s Website
and/or is requesting the information identified on the schedule attached hereto
(also, the “Information”) pursuant to the provisions of the Indenture.

 

4.             In consideration of the disclosure to the undersigned of the
Information, or the access thereto, the undersigned will keep the Information
confidential (except from such outside persons as are assisting it in making an
evaluation in connection with purchasing the related Notes or Preferred Shares,
from its accountants and attorneys, and otherwise from such governmental or
banking authorities or agencies to which the undersigned is subject), and such
Information will not, without the prior written consent of the Note
Administrator, be otherwise disclosed by the undersigned or by its officers,
directors, partners, employees, agents or representatives (collectively, the
“Representatives”) in any manner whatsoever, in whole or in part.

 

The undersigned will not use or disclose the Information in any manner which
could result in a violation of any provision of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended, or would require

 

H-1-1

--------------------------------------------------------------------------------



 

registration of any Note or Preferred Share not previously registered pursuant
to Section 5 of the Securities Act.

 

5.             The undersigned shall be fully liable for any breach of this
agreement by itself or any of its Representatives and shall indemnify the
Issuer, the Note Administrator, the Trustee, the Servicer, and the Special
Servicer for any loss, liability or expense incurred thereby with respect to any
such breach by the undersigned or any of its Representatives.

 

6.             The undersigned shall be deemed to have recertified to the
provisions herein each time it accesses the Information on the Note
Administrator’s Website.

 

7.             Capitalized terms used but not defined herein shall have the
respective meanings assigned thereto in the Indenture.

 

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

 

By:

 

 

 

Name:

 

 

Title:

 

H-1-2

--------------------------------------------------------------------------------



 

EXHIBIT H-2

 

FORM OF INVESTOR CERTIFICATION

 

(For Borrower Affiliates)

 

[Date]

 

Wells Fargo Bank, National Association

Corporate Trust Services
9062 Old Annapolis Road

Columbia, Maryland 21045-1951

 

Re:

GPMT 2019-FL2, LTD. and GPMT 2019-FL2 LLC

 

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of February 28, 2019 (the “Indenture”), by and among
GPMT 2019-FL2, Ltd., as Issuer, GPMT 2019-FL2 LLC, as Co-Issuer of the Offered
Notes, GPMT Seller LLC, as advancing agent, Wilmington Trust, National
Association as trustee (the “Trustee”), and Wells Fargo Bank, National
Association as note administrator (in such capacity, the “Note Administrator”),
paying agent, calculation agent, transfer agent, custodian, securities
intermediary, backup advancing agent and notes registrar, the undersigned hereby
certifies and agrees as follows:

 

1.             The undersigned is a Noteholder, a beneficial owner of a Note, a
holder of a Preferred Share, or a prospective purchaser of a Note or a Preferred
Share.

 

2.             The undersigned is an agent or Affiliate of, or an investment
advisor to, any borrower under a Collateral Interest.

 

3.             The undersigned is requesting access pursuant to the Indenture to
the Monthly Reports (the “Information”) on the Note Administrator’s Website
pursuant to the provisions of the Indenture.

 

4.             In consideration of the disclosure to the undersigned of the
Information, or the access thereto, the undersigned will keep the Information
confidential (except from such outside persons as are assisting it in making an
evaluation in connection with purchasing the related Notes or Preferred Shares,
from its accountants and attorneys, and otherwise from such governmental or
banking authorities or agencies to which the undersigned is subject), and such
Information will not, without the prior written consent of the Note
Administrator, be otherwise disclosed by the undersigned or by its officers,
directors, partners, employees, agents or representatives (collectively, the
“Representatives”) in any manner whatsoever, in whole or in part.

 

The undersigned will not use or disclose the Information in any manner which
could result in a violation of any provision of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended, or would require registration of any Note or Preferred Share not
previously registered pursuant to Section 5 of the Securities Act.

 

H-2-1

--------------------------------------------------------------------------------



 

5.             The undersigned shall be fully liable for any breach of this
agreement by itself or any of its Representatives and shall indemnify the
Issuer, the Note Administrator, the Trustee, the Servicer, and the Special
Servicer for any loss, liability or expense incurred thereby with respect to any
such breach by the undersigned or any of its Representatives.

 

6.             The undersigned shall be deemed to have recertified to the
provisions herein each time it accesses the Information on the Note
Administrator’s Website.

 

7.             Capitalized terms used but not defined herein shall have the
respective meanings assigned thereto in the Indenture.

 

H-2-2

--------------------------------------------------------------------------------



 

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

 

By:

 

 

 

Name:

 

 

Title:

 

H-2-3

--------------------------------------------------------------------------------



 

EXHIBIT I

 

FORM OF ONLINE MARKET DATA PROVIDER CERTIFICATION

 

This Certification has been prepared for provision of information to the market
data providers listed in Paragraph 1 below pursuant to the direction of the
Issuer.  If you represent a Market Data Provider not listed herein and would
like access to the information, please contact CTSLink at 866-846-4526, or at
ctslink.customerservice@wellsfargo.com.

 

In connection with issuance of certain notes (“Notes”) pursuant to the
Indenture, dated as of February 28, 2019, by and among GPMT 2019-FL2, Ltd., as
Issuer, GPMT 2019-FL2 LLC, as Co-Issuer of the Offered Notes, GPMT Seller LLC,
as advancing agent, Wilmington Trust, National Association as trustee (the
“Trustee”), and Wells Fargo Bank, National Association as note administrator (in
such capacity, the “Note Administrator”), paying agent, calculation agent,
transfer agent, custodian, securities intermediary, backup advancing agent and
notes registrar, the undersigned hereby certifies and agrees as follows:

 

1.                                      The undersigned is an employee or agent
of Bloomberg L.P., Trepp, LLC, Intex Solutions, Inc., Markit Group
Limited, Interactive Data Corporation, BlackRock Financial Management, Inc.,
CMBS.com, Inc., Moody’s Analytics or Thomson Reuters Corp., a market data
provider that has been given access to the Monthly Reports, CREFC reports and
supplemental notices on www.ctslink.com (“CTSLink”) by request of the Issuer.

 

2.                                      The undersigned agrees that each time it
accesses CTSLink, the undersigned is deemed to have recertified that the
representation above remains true and correct.

 

3.                                      The undersigned acknowledges and agrees
that the provision to it of information and/or reports on CTSLink is for its own
use only, and agrees that it will not disseminate or otherwise make such
information available to any other person without the written consent of the
Issuer, and any confidentiality agreement applicable to the undersigned with
respect to information obtained from the Issuer’s 17g-5 Website shall also be
applicable to information obtained from CTSLink.

 

4.                                      Capitalized terms used but not defined
herein shall have the respective meanings assigned thereto in the Indenture
pursuant to which the Notes were issued.

 

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

Exh. I-1

--------------------------------------------------------------------------------



 

 

By:

 

 

 

Name:

 

 

Title:

 

Exh. I-2

--------------------------------------------------------------------------------



 

EXHIBIT J

 

FORM OF AUCTION CALL PROCEDURE

 

I.                                        Pre-Auction Process

 

a)             The Collateral Manager will initiate the Auction Procedures at
least 60 days before each Payment Date occurring in January, April, July and
October of each year commencing on the Payment Date in February 2029 (each, an
“Auction Call Redemption Date”) by: (i) preparing a list of the Collateral;
(ii) deriving a list of not less than three Eligible Bidders (the “Selected
Bidders”) not Affiliates of (or funds or accounts managed by) the Collateral
Manager and any additional Eligible Bidders, which may include Affiliates of (or
funds or accounts managed by) the Collateral Manager (such additional Eligible
Bidders, together with the Selected Bidders, the “Listed Bidders”) and
requesting bids on a date (the “Auction Date”) at least ten Business Days before
the Auction Call Redemption Date, and (iii) notifying the Trustee of the list of
Listed Bidders (the “List”).

 

b)             The general solicitation package which the Collateral Manager
shall deliver to the Listed Bidders will include: (1) a form of a purchase
agreement (“Purchase Agreement”) provided to the Trustee by the Collateral
Manager (which shall provide that (A) upon satisfaction of all conditions
precedent therein, the purchaser is irrevocably obligated to purchase, and the
Issuer is irrevocably obligated to sell, the Collateral on the date and on the
terms stated therein, (B) if any Collateral is to be sold to multiple different
bidders, that the consummation of the purchase of all Collateral must occur
simultaneously and that the closing of each purchase is conditional on the
closing of all other purchases, (C) if for any reason whatsoever the Trustee has
not received, by a specified Business Day (which shall be ten or more Business
Days before the Auction Call Redemption Date), payment in full in immediately
available funds of the aggregate purchase price for all of the Collateral, at
least equal to the aggregate Redemption Price for each Outstanding Class of
Offered Notes (the “Minimum Bid Amount”), the obligations of the parties shall
terminate and the Issuer shall have no obligation or liability whatsoever,
(2) the minimum aggregate cash purchase price (which shall be determined by the
Collateral Manager for the various Collateral or group thereof); (3) the list of
the Collateral; (4) a formal bid sheet (which shall permit the bidder to bid for
some or all of the Collateral provided to the Trustee by the Collateral Manager,
including a representation from the bidder that it is an Eligible Bidder; (5) a
detailed timetable; and (6) copies of a Purchase Agreement and all other
transfer documents provided to the Trustee by the Collateral Manager (including
transfer certificates and subscription agreements which a bidder must execute
and a list of the requirements which the bidder must satisfy).

 

c)              The Collateral Manager will send solicitation packages to all
Listed Bidders on the List at least 20 Business Days before the Auction Call
Redemption Date. Listed Bidders will be required to submit any due diligence
questions (or comments on the draft Purchase Agreement) in writing to the
Collateral Manager by a date specified in the solicitation package. The
Collateral Manager will be required to answer all relevant questions by a date
specified in the solicitation package and will distribute the revised final
Purchase Agreement to all Listed Bidders (with a copy to the Issuer).

 

Exh. J-1

--------------------------------------------------------------------------------



 

II.                                   Auction Process

 

a)             To the extent any Holder, any Preferred Shareholder, any
Placement Agent and any of their respective Affiliates are Eligible Bidders,
such parties will be allowed to bid in the Auction, but will not be required to
do so.

 

b)             On the Auction Date, all bids will be due by facsimile to the
offices of the Trustee by 11:00 a.m. New York City time, with the winning bidder
to be notified by 3:00 p.m. New York City time. All bids from Listed Bidders on
the List will be due on the bid sheet contained in the solicitation package.
Each bid shall be for the purchase and delivery to one purchaser (i) of all (but
not less than all) of the Collateral or (ii) identified Collateral.

 

c)              Reserved.

 

d)             With the advice of the Collateral Manager, the Trustee shall
select the bid or bids which result in the Highest Auction Price (in excess of
the specified Minimum Bid Amount) from one or more Listed Bidders.

 

e)              Upon notification to the winning bidder or bidders, the winning
bidder or bidders will be required to deliver to the Trustee a signed
counterpart of the Purchase Agreement no later than 4:00 p.m. New York City time
on the Auction Date. Each winning bidder shall make payment in full of the
purchase price on the Business Day (the “Auction Purchase Closing Date”)
specified in the general solicitation package (which shall be the tenth Business
Day before the Auction Call Redemption Date). If a winning bidder so requests,
the Trustee and the Issuer will enter into a bailee letter with the winning
bidder and its designated bank (which bank shall be subject to approval by the
Issuer or the Collateral Manager on behalf of the Issuer); provided, that such
bank enters into an account control agreement with the Trustee and the Issuer
and has been assigned ratings at least equal to those required for a successor
Trustee pursuant to the Indenture. If the above requirements are satisfied, the
Trustee shall deliver the Collateral (to be sold to such bidder) pursuant
thereto to the bailee bank at least one Business Day prior to the closing on the
sale of the Collateral and accept payment of the purchase price pursuant
thereto. If payment in full of the purchase price is not made by the Auction
Purchase Closing Date for any reason whatsoever by any winning bidder, the
Issuer shall decline to consummate the sale of any Collateral, the Trustee and
the Issuer shall direct the bailee bank to return the Collateral to the Trustee,
and (if notice of redemption has been given by the Trustee) the Trustee shall
give notice (in accordance with the Trust Deed) that the Auction Call Redemption
will not occur.

 

As used in this Exhibit J, “Eligible Bidder” means, any person that is able to
satisfy the requirements under the Purchase Agreement and all other transfer
documents applicable to the transactions for which such bid is submitted.

 

As used in this Exhibit J, “Highest Auction Price” means, whichever is higher,
the highest price bid by any Listed Bidder for all of the Collateral, or
(ii) the sum of the highest prices bid by a Listed Bidder for any Collateral or
group of Collateral. In any case in which more than one bidder bids for one or
more items of Collateral in combination with other Collateral, the Collateral
Manager will select the bids which maximize the net sales proceeds to be
received by the Auction. In each case, the price bid by a bidder shall be the
dollar amount which the Collateral Manager certifies to the Trustee based on the
Collateral Manager’s review of the bids, which certification shall be binding
and conclusive.

 

Exh. J-2

--------------------------------------------------------------------------------



 

EXHIBIT K

 

FORM OF OFFICER’S CERTIFICATE OF THE COLLATERAL MANAGER WITH
RESPECT TO THE ACQUISITION OF COLLATERAL INTERESTS

 

[Date]

 

Wilmington Trust, National Association, as Trustee
1100 North Market Street
Wilmington, Delaware 19890
Attention:  CMBS Trustee—GPMT 2019-FL2

 

Wells Fargo Bank, National Association, as Note Administrator
Corporate Trust Services
9062 Old Annapolis Road
Columbia, Maryland 21045-1951
Attention: Corporate Trust Services—GPMT 2019-FL2

 

This officer’s certificate is being delivered pursuant to the Indenture, dated
as of February 28, 2019 (the “Indenture”), by and among GPMT 2019-FL2, Ltd., as
Issuer, GPMT 2019-FL2 LLC, as Co-Issuer of the Offered Notes, GPMT Seller LLC,
as advancing agent, Wilmington Trust, National Association as trustee (the
“Trustee”), and Wells Fargo Bank, National Association as note administrator (in
such capacity, the “Note Administrator”), paying agent, calculation agent,
transfer agent, custodian, securities intermediary, backup advancing agent and
notes registrar.  Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Indenture.

 

Pursuant to the Subsequent Transfer Instrument (enclosed herein), dated as of
the date hereof, GPMT Seller LLC (the “Seller”) has agreed to sell to the
Issuer, and the Issuer has agreed to purchase from the Seller, the Collateral
Interests described on Schedule A hereto (the “Collateral Interests”).

 

In connection with the foregoing, GPMT Collateral Manager LLC (the “Collateral
Manager”) hereby certifies to the addressees hereof that, with respect to the
acquisition of each Collateral Interest, as of the date hereof:

 

1.              The Eligibility Criteria are satisfied.

 

2.              The Acquisition Criteria are satisfied.

 

3.              The Acquisition and Disposition Requirements are satisfied.

 

[SIGNATURE ON FOLLOWING PAGE]

 

J-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of the date first set forth above.

 

 

GPMT COLLATERAL MANAGER LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

J-2

--------------------------------------------------------------------------------



 

SCHEDULE A

 

LIST OF REINVESTMENT COLLATERAL INTERESTS

 

Name

 

Purchase Price

 

Cut-off Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J-3

--------------------------------------------------------------------------------